Exhibit 10.52

 

REDACTED COPY

Portions of this Exhibit 10.52 have been omitted pursuant to a confidential
treatment request.  The omitted material has been filed with the Securities and
Exchange Commission.

WILLIS LEASE FINANCE CORPORATION,
as Borrower,

THE BANKS,

NATIONAL CITY BANK,
as Administrative Agent and Swing Line Lender,

and

FORTIS BANK (NEDERLAND) N.V.,
as Structuring Agent and Security Agent

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

--------------------------------------------------------------------------------

Dated as of June 30, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

amending and restating the Amended and Restated Credit Agreement, dated as of
June 29, 2004

 

 



Page

 

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.01.

 

Certain Defined Terms

1

Section 1.02.

 

Accounting Terms

26

Section 1.03.

 

Other Definitional Provisions

27

ARTICLE II

COMMITMENT, LOANS, AND COLLATERAL

27

Section 2.01.

 

Revolving Loans; Commitment; Term Loans

27

Section 2.02.

 

Notices

28

Section 2.03.

 

Borrowing of Revolving Loans

29

Section 2.04.

 

Swing Line Commitment

29

Section 2.05.

 

Fees

31

Section 2.06.

 

Conversion and Continuation of Loans

31

Section 2.07.

 

Asset Base; Prepayments

31

Section 2.08.

 

Use of Proceeds of Loans

33

Section 2.09.

 

Payment of Loans

33

Section 2.10.

 

Interest

33

Section 2.11.

 

Notes

34

Section 2.12.

 

Payments

34

Section 2.13.

 

Computations

35

Section 2.14.

 

Minimum Amounts of Borrowings and Prepayments

35

Section 2.15.

 

Additional Costs

35

Section 2.16.

 

Limitation on Types of Loans

36

Section 2.17.

 

Illegality

36

Section 2.18.

 

Certain Conversions Pursuant to Section 2

36

Section 2.19.

 

Indemnification

37

Section 2.20.

 

Proportionate Treatment

37

Section 2.21.

 

Proportionate Sharing

37

Section 2.22.

 

Administrative Agent’s Obligation to Expend Funds; Non-Receipt of Funds by
Administrative Agent

38

Section 2.23.

 

Change of Lending Office

38

Section 2.24.

 

Payments Unconditional/Gross Up

39

Section 2.25.

 

Security

39

Section 2.26.

 

Collateral

40

ARTICLE III

REPRESENTATIONS AND WARRANTIES

41

Section 3.01.

 

Organization

41

Section 3.02.

 

Power, Authority, Consents

42

Section 3.03.

 

No Violation of Law or Agreements

42

Section 3.04.

 

Due Execution, Validity, Enforceability

42

Section 3.05.

 

Basic Business

42

Section 3.06.

 

Properties, Priority of Liens

42

Section 3.07.

 

Judgments, Actions, Proceedings

42

Section 3.08.

 

No Defaults, Compliance With Laws

43

Section 3.09.

 

Burdensome Documents

43

Section 3.10.

 

Financial Statements

43

 

ii


--------------------------------------------------------------------------------




 

Section 3.11.

 

Tax Returns

43

Section 3.12.

 

Intellectual Property

43

Section 3.13.

 

Use of Proceeds

44

Section 3.14.

 

Name Changes

44

Section 3.15.

 

Condition of Assets; Permits; etc

44

Section 3.16.

 

ERISA/Pension Plans

44

Section 3.17.

 

Principal Place of Business

45

Section 3.18.

 

Regulated Company

45

Section 3.19.

 

Debt; Bank Accounts

45

Section 3.20.

 

Solvency

45

Section 3.21.

 

Material Contracts

45

Section 3.22.

 

Leases, Engines and Equipment

45

Section 3.23.

 

Cape Town Convention

46

Section 3.24.

 

Full Disclosure

46

Section 3.25.

 

Compliance with Environmental Laws

46

Section 3.26.

 

OFAC

47

Section 3.27.

 

Margin Stock

47

Section 3.28.

 

Subsidiaries

47

Section 3.29.

 

Control Agreement

47

Section 3.30.

 

Depreciation Policies

48

ARTICLE IV

THE CLOSING; CONDITIONS TO THE LOANS

48

Section 4.01.

 

Conditions to Closing

48

Section 4.02.

 

Conditions to Each Loan

50

ARTICLE V

DELIVERY OF FINANCIAL REPORTS, DOCUMENTS AND OTHER INFORMATION

53

Section 5.01.

 

Annual Financial Statements

53

Section 5.02.

 

Quarterly Financial Statements

53

Section 5.03.

 

No Default/Compliance Certificate

53

Section 5.04.

 

Monthly Lease Portfolio and Receivables Report

54

Section 5.05.

 

Monthly Asset Base Certificate

54

Section 5.06.

 

Appraisals

54

Section 5.07.

 

Copies of Documents

54

Section 5.08.

 

Notice of Litigation; Cancellation of Insurance; Resignation or Termination of
Directors or Officers

54

Section 5.09.

 

Notices in Regard to Asset Base Assets

55

Section 5.10.

 

ERISA

55

Section 5.11.

 

Other Notices

55

Section 5.12.

 

Material Contracts

56

Section 5.13.

 

Securities and Other Reports

56

Section 5.14.

 

Copies of Changes

56

Section 5.15.

 

Post-Closing Covenant

56

Section 5.16.

 

Other Information

56

ARTICLE VI

AFFIRMATIVE COVENANTS

56

Section 6.01.

 

Books and Records

57

Section 6.02.

 

Certain Subsidiaries

57

Section 6.03.

 

Placards

57

Section 6.04.

 

Inspections and Audits

57

Section 6.05.

 

Maintenance of Collateral; Substitutions

57

 

iii


--------------------------------------------------------------------------------




 

Section 6.06.

 

Continuance of Business

57

Section 6.07.

 

Maintenance of Current Depreciation Policies

58

Section 6.08.

 

Perform Obligations

58

Section 6.09.

 

Insurance

58

Section 6.10.

 

Compliance With Laws, etc

58

Section 6.11.

 

ERISA

59

Section 6.12.

 

Asset Base

59

Section 6.13.

 

Trade Accounts Payable

59

Section 6.14.

 

Liens

59

Section 6.15.

 

Preservation of International Interests

59

Section 6.16.

 

Margin Stock

59

Section 6.17.

 

Further Assurances

59

ARTICLE VII

NEGATIVE COVENANTS

60

Section 7.01.

 

Indebtedness

60

Section 7.02.

 

Liens

60

Section 7.03.

 

Guaranties

60

Section 7.04.

 

Advances

61

Section 7.05.

 

Consolidation and Merger

61

Section 7.06.

 

Changes in Business; Sale of Assets

61

Section 7.07.

 

Redemptions; Dividends

62

Section 7.08.

 

Issuance and Pledge of Equity

62

Section 7.09.

 

Prepayments

62

Section 7.10.

 

Acquisitions and Investments

62

Section 7.11.

 

Fiscal Year; Accounting Changes

63

Section 7.12.

 

ERISA Obligations

63

Section 7.13.

 

Transactions With Affiliates

63

Section 7.14.

 

Capital Expenditures

64

Section 7.15.

 

Modification of Contracts and Documents

64

Section 7.16.

 

Principal Place of Business and Intellectual Property Rights

64

Section 7.17.

 

Additional Bank Accounts

64

Section 7.18.

 

Negative Pledge

64

Section 7.19.

 

Management Fees

64

Section 7.20.

 

Subsidiaries

64

Section 7.21.

 

Investments in Subsidiaries

64

Section 7.22.

 

Off-Balance Sheet Debt

64

Section 7.23.

 

No Adverse Selection

65

Section 7.24.

 

OFAC Transactions

65

Section 7.25.

 

Change of Incorporation

65

Section 7.26.

 

Financial Covenants

65

ARTICLE VIII

EVENTS OF DEFAULT

66

Section 8.01.

 

Events of Default

66

Section 8.02.

 

Effect; Remedies

68

ARTICLE IX

CONCERNING THE AGENTS

68

Section 9.01.

 

Appointment and Authority of the Administrative Agent

68

Section 9.02.

 

Delegation of Duties

68

Section 9.03.

 

Independent Credit Evaluations

68

Section 9.04.

 

Limited Scope of Duties

69

Section 9.05.

 

Reliance by the Agents

69

 

iv


--------------------------------------------------------------------------------




 

Section 9.06.

 

Exculpatory Provisions

70

Section 9.07.

 

Indemnification of the Agents

70

Section 9.08.

 

NCB and Fortis Individually

70

Section 9.09.

 

Dealing With the Banks

71

Section 9.10.

 

Duties Not to be Increased

71

Section 9.11.

 

Successor Agents

71

Section 9.12.

 

Allocations Made By the Administrative Agent

71

ARTICLE X

ADDITIONAL LENDERS, ASSIGNMENTS AND PARTICIPATIONS

71

Section 10.01.

 

Additional Banks

71

Section 10.02.

 

Assignments

72

Section 10.03.

 

Participations

73

Section 10.04.

 

Information

73

ARTICLE XI

MISCELLANEOUS PROVISIONS

74

Section 11.01.

 

Fees and Expenses; Indemnity

74

Section 11.02.

 

Taxes

75

Section 11.03.

 

Survival of Agreements and Representations; Waiver of Trial by Jury

75

Section 11.04.

 

Lien on and Set-off of Deposits

76

Section 11.05.

 

Modifications, Consents and Waivers; Entire Agreement

76

Section 11.06.

 

Remedies Cumulative

77

Section 11.07.

 

Further Assurances

77

Section 11.08.

 

USA PATRIOT Act Notice

77

Section 11.09.

 

Notices

77

Section 11.10.

 

Construction; Governing Law; Consent to Jurisdiction/Limit of Liability

78

Section 11.11.

 

Severability

78

Section 11.12.

 

Binding Effect; No Assignment or Delegation

78

Section 11.13.

 

Counterparts

78

Section 11.14.

 

LIMITATION OF LIABILITY

78

Section 11.15.

 

Confidentiality

79

Section 11.16.

 

Custodial Agreement

79

 

v


--------------------------------------------------------------------------------




List of Schedules and Exhibits

 

Schedule 1.01(a)

 

—

 

Commitment Percentages and Loan Commitments

Schedule 1.01(b)

 

—

 

Permissible Airlines of Accession Jurisdictions

Schedule 1.01(c)

 

—

 

Country Concentration Limits

Schedule 1.01(d)

 

—

 

Makes and Models of Engines

Schedule 1.01(e)

 

—

 

[Intentionally Omitted]

Schedule 1.01(f)

 

—

 

Excepted Collateral

Schedule 1.01(g)

 

—

 

Liens

Schedule 3.01(a)

 

—

 

Jurisdictions/Capitalization/Subsidiaries

Schedule 3.01(b)

 

—

 

Jurisdiction

Schedule 3.01(c)

 

—

 

Officers and Directors

Schedule 3.10

 

—

 

Material Liabilities

Schedule 3.11

 

—

 

Tax Waivers in Effect

Schedule 3.12

 

—

 

Intellectual Property

Schedule 3.14

 

—

 

Name Changes

Schedule 3.16

 

—

 

ERISA Plans

Schedule 3.17

 

—

 

Previous Addresses

Schedule 3.19

 

—

 

Indebtedness; Bank Accounts

Schedule 3.21

 

—

 

Material Contracts

Schedule 3.29

 

—

 

Control Agreements

Schedule 3.30

 

—

 

Depreciation Policies

 

 

 

 

 

Exhibit A

 

—

 

Form of Asset Base Certificate

Exhibit B

 

—

 

[Intentionally Omitted]

Exhibit C

 

—

 

Form of Loan Notice

Exhibit D

 

—

 

Form of Trust Agreement

Exhibit E1

 

—

 

Form of Loan Note

Exhibit E2

 

—

 

Form of Swing Line Note

Exhibit F

 

—

 

Form of Compliance Certificate

Exhibit G

 

—

 

Form of Security Agreement

Exhibit H

 

—

 

Form of Mortgage

Exhibit I

 

—

 

Form of Share Pledge Agreement

Exhibit J

 

—

 

Form of Beneficial Interest Pledge Agreement

Exhibit K

 

—

 

Form of Owner Trustee Mortgage

Exhibit L

 

—

 

Form of Owner Trustee Guarantee

Exhibit M

 

—

 

Form of Leasing Subsidiary Security Assignment

Exhibit N

 

—

 

Form of Subsidiary Guaranty

Exhibit O

 

—

 

Form of Monthly Receivables Report

Exhibit P

 

—

 

Form of Bank Joinder Agreement

 

vi


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 30, 2006 (this
“Agreement”), by and among WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (the “Borrower”), each of the financial institutions that is or,
pursuant to the terms hereof, may become a party hereto as a lender
(individually, a “Bank”, and collectively, the “Banks”), NATIONAL CITY BANK
(“NCB”), as Administrative Agent for the Banks (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) and swing line
lender (the “Swing Line Lender”) and FORTIS BANK (NEDERLAND) N.V. (“Fortis”), as
Structuring Agent and Security Agent (the “Security Agent”) for the Banks. The
Administrative Agent and the Security Agent are sometimes hereinafter referred
to collectively as the “Agents”, and individually as an “Agent.”

W I T N E S S E T H:

WHEREAS, the Borrower, the Agents and certain of the Banks are parties to that
certain Credit Agreement dated as of May 1, 2001 (the “Original Credit
Agreement”), which Original Agreement was amended and restated pursuant to the
Amended and Restated Credit Agreement, dated as of June 29, 2004, as amended by
that certain First Amendment to Amended and Restated Credit Agreement, dated as
of September 24, 2004, that certain Second Amendment to Amended and Restated
Credit Agreement, dated as of December 9, 2004, that certain Third Amendment to
Amended and Restated Credit Agreement, dated as of November 30, 2005, that
certain Fourth Amendment to Amended and Restated Credit Agreement, dated as of
December 14, 2005 and that certain Fifth Amendment to Amended and Restated
Credit Agreement, dated as of May 30, 2006 (as so amended, the “Existing Credit
Agreement”), pursuant to which such Banks make a revolving credit facility
available to the Borrower (the “Credit Facility”) to be used for the purchase or
refinance of Engines and Equipment (defined below), the majority of which were
to be held for sale or for lease to unaffiliated persons, and for working
capital and general corporate purposes;

WHEREAS, the Borrower wishes to amend and restate the Existing Credit Agreement
in its entirety as hereinafter set forth; and

WHEREAS, the Agents and the Banks are willing to agree to such amendment and
restatement, subject to the terms and conditions hereinafter set forth;

NOW THEREFORE, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated to read in its entirety as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.          CERTAIN DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (ALL TERMS DEFINED IN THIS
SECTION 1.01 OR IN OTHER PROVISIONS OF THIS AGREEMENT IN THE SINGULAR TO HAVE
THE SAME MEANINGS WHEN USED IN THE PLURAL AND VICE VERSA):

“Acceptable Manufacturer” shall mean any of General Electric Company, CFM
International, Snecma, Pratt & Whitney, Rolls-Royce plc, International Aero
Engines AG and any other aircraft engine manufacturer approved by the Security
Agent.

“Accession Jurisdictions” shall mean, in connection with each Lease to a Lessee
(or, in the case of a Lease by a Leasing Subsidiary, involving a sublessee), any
non-U.S. jurisdiction in which such

1


--------------------------------------------------------------------------------




Lessee (or, in the case of a Lease by a Leasing Subsidiary, sublessee) is
domiciled or has its chief executive office. A Lessee (or sublessee, as the case
may be) shall not be deemed to be located in an Accession Jurisdiction if
(a) the Borrower shall have obtained a legal opinion in form and substance
reasonably satisfactory to the Security Agent from local counsel in such
jurisdiction to the effect that under and in accordance with applicable local
law, an aircraft engine, upon its installation on an aircraft, should remain the
property of the Lessor and not become an accession to such aircraft (thereby
vesting a superior right to title in the owner of such aircraft) or (b) the
Lessor shall have become a party to or otherwise obtained the benefit of
recognition of rights arrangements sufficient to protect its interests as
reasonably determined by the Security Agent or (c) the Lessee (or, in the case
of a Lease by a Leasing Subsidiary, the sublessee) under such Lease (or
sublease) is a Lessee (or in the case of a Lease by a Leasing Subsidiary, a
sublessee) listed in Schedule 1.01(b) hereto; provided, however, that a Lessee
(or in the case of a Lease by a Leasing Subsidiary, a sublessee) may be added or
removed from Schedule 1.01(b) upon the determination of the Majority Banks, with
such addition or removal to become effective for all purposes of this Agreement
upon written notice to the Borrower.  Upon the removal of a Lessee (or in the
case of a Lease by a Leasing Subsidiary, a sublessee) from Schedule 1.01(b)
hereto, any existing Lease (or sublease) with such Lessee (or in the case of a
Lease by a Leasing Subsidiary, a sublessee) shall be subject to clause (vi) of
the definition of “Asset Base.”

“Additional Costs” shall have the meaning given to such term in Section 2.14(a).

“Additional Bank” shall have the meaning given to such term in Section 10.01.

“Adjusted Base Value” means, with respect to an Engine, such Engine’s Base
Value, adjusted for the actual maintenance status of such Engine, but without
regard to any Lease, Maintenance Reserve Payments, Security Deposits or other
related assets.

“Adjusted Interest Coverage Ratio” shall mean the ratio of (x) EBIT to (y) the
amount of Interest Expense, less interest income, in each case of the Willis
Companies excluding any Special Purpose Financing Vehicles, determined in
accordance with GAAP.

“Adjusted Interest and Dividend Coverage Ratio” shall mean the ratio of (x) EBIT
to (y) the sum of (i) the excess of Interest Expense over interest income, plus
(ii) the excess of dividends declared and paid on the Preferred Stock over cash
dividends and other distributions of capital received by the Borrower from any
Special Purpose Financing Vehicles (including WEST), in each case of the Willis
Companies excluding any Special Purpose Financing Vehicles, determined in
accordance with GAAP.

“Adjusted Tangible Net Worth” shall mean Tangible Net Worth of the Willis
Companies, less stockholder’s equity in any Subsidiaries which are Special
Purpose Financing Vehicles (including WEST and the WEST Subsidiaries),
determined in accordance with GAAP.

“Adjusted Total Debt” shall mean all Debt of the Willis Companies, less any Debt
to the extent such Debt is non-recourse to the Borrower.

“Administrative Agent” shall have the meaning set forth in the Preamble to this
Agreement and shall also mean and include any successor Administrative Agent.

“Affiliate” shall mean as to any Person, any other Person which directly or
indirectly Controls, or is under common Control with, or is controlled by, such
Person; provided, that (i) any Person which owns directly or indirectly 5% or
more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 5% or more of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person), in each case with

2


--------------------------------------------------------------------------------




respect to any corporation or other Person with a class of securities registered
under the Exchange Act, or 10% or more of such securities or partnership or
other ownership interests, with respect to any corporation or other Person which
does not have a class of securities registered under the Exchange Act, will be
deemed to Control such corporation or other Person and (ii) each stockholder,
director and officer of the Borrower shall be deemed to be an Affiliate of the
Borrower.

“Agent” shall mean the Administrative Agent or the Security Agent, as applicable
and “Agents” shall mean, collectively, the Administrative Agent and the Security
Agent.

“Aggregate Revolving Loan Commitment” shall have the meaning set forth in
Section 2.1(a).

“Agreement” shall mean this Credit Agreement, as the same may, from time to
time, be amended, supplemented, modified or restated.

“Aggregate Appraised Value” shall mean the aggregate amount of the Appraised
Values for Eligible Engines and Eligible Equipment set forth in the most recent
Appraisals of such Eligible Engines and Eligible Equipment provided to the
Agents pursuant to Section 5.06 hereof.

“Airworthiness Directive” means any mandatory maintenance directive issued by
any Aviation Authority having jurisdiction over any Engine.

“Applicable Margin” shall `mean the percentage set forth below:

 

Base Rate Loans

 

LIBOR Loans

 

If the Total Leverage Ratio is less than ***

 

***

%

***

%

If the Total Leverage Ratio is equal to or greater than ***

 

***

%

***

%

 

The Applicable Margin shall be adjusted quarterly effective as of the due date
for delivery of financial statements and the related Compliance Certificate
pursuant to Sections 5.01, 5.02 and 5.03 based on the Total Leverage Ratio set
forth in such financial statements and Compliance Certificate; provided that if
the Borrower shall fail to deliver any such financial statements and Certificate
within the time required pursuant to Sections 5.01, 5.02 and 5.03, the
Applicable Margin from and after such date shall be the higher of the two
pricing levels set forth above (subject to application of the rate required
pursuant to Section 2.10(c) hereof), and shall be adjusted from and after such
time as such financial statements and Certificate are delivered.

“Appraisal” means a “desktop appraisal” (i.e., an appraisal without a physical
inspection of such Engine or Equipment), or, if a Default exists, such other
type of appraisal (e.g., extended desktop, visual inspection) as shall be
required by the Security Agent, of an Engine or Equipment to determine the
Appraised Value of such Engine or Equipment, performed by an Appraiser retained
by the Security Agent on behalf of the Banks.

“Appraisal Deficiency” shall mean the excess, if any, of (i) the aggregate Net
Book Value of all Eligible Engines and Eligible Equipment included in the Asset
Base over (ii) the most recent Aggregate Appraised Value (calculated in the case
of both (i) and (ii) by multiplying such values times the applicable advance
percentage specified in clauses (a) through (d) of the definition of “Asset
Base”).

“Appraised Value” means, with respect to an Engine, the Adjusted Base Value of
such Engine, and, with respect to Equipment, the Equipment Market Value or Parts
Market Value, as the case may be, of such Equipment, in each case as determined
in an Appraisal.

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

3


--------------------------------------------------------------------------------




“Appraiser” shall mean Avitas, Inc., or any other independent appraiser that is
a member of the International Society of Transport Aircraft Trading (“ISTAT”)
or, if ISTAT ceases to exist, any similar professional aircraft appraiser
organization and that in each case (other than with respect to Avitas) is
acceptable to the Security Agent.

 

“APU” means an auxiliary power unit, capable of being installed on an aircraft,
to start the main engines, usually with compressed air, and to provide
electrical power and air conditioning while the aircraft is on the ground and,
in certain cases, in the air.

“Asset Base” shall mean, as at the date of determination thereof, an amount
equal to (x) the sum of, but without duplication:

(a)           ***% of the Net Book Value of all Eligible Engines which have not
been Off-Lease for a period of more than 270 consecutive days; plus

(b)           ***% of the Net Book Value of all Eligible Engines which have been
Off-Lease for a period of more than 270 consecutive days; plus

(c)           ***% of the Net Book Value of all Eligible Equipment which has not
been Off-Lease for a period of more than 180 consecutive days; plus

(d)           ***% of the Net Book Value of Eligible Equipment which has been
Off-Lease for a period of more than 180 but less than 365 consecutive days but
only to the extent such Eligible Equipment consists of (i) Turboprop Engines,
(ii) APU’s and (iii) Eligible Parts;

minus (y) the amount of the Appraisal Deficiency, if any.

If an Eligible Engine or an item of Eligible Equipment is subject to a Lease,
the Eligible Engine or item of Eligible Equipment will be included in the Asset
Base only if such Lease is an Eligible Lease. Notwithstanding the foregoing,
each of the Country Concentration Limits and the following additional
concentration limitations shall apply to the determination of Asset Base:

(I)            THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT (OTHER THAN ELIGIBLE PARTS)
MANUFACTURED BY THE SAME ACCEPTABLE MANUFACTURER AND OF THE MAKES AND MODELS SET
FORTH ON SCHEDULE 1.01(D) SHALL NOT EXCEED ***% OF THE ASSET BASE;

(II)           THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE EQUIPMENT CONSTITUTING ELIGIBLE PARTS, TURBOPROP ENGINES AND
APUS SHALL NOT EXCEED ***% OF THE ASSET BASE;

(III)          THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT USED ON A SINGLE MAKE AND MODEL
OF NARROW-BODY AIRCRAFT SHALL NOT EXCEED ***%OF THE ASSET BASE;

(IV)          THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT USED ON A SINGLE MAKE AND MODEL
OF WIDE-BODY AIRCRAFT SHALL NOT EXCEED ***% OF THE ASSET BASE;

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

4


--------------------------------------------------------------------------------




(V)           THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT USED ON WIDE-BODY AIRCRAFT
SHALL NOT EXCEED ***% OF THE ASSET BASE;

(VI)          THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE EQUIPMENT AND ELIGIBLE ENGINES SUBJECT TO LEASES WITH LESSEES
DOMICILED OR WHOSE CHIEF EXECUTIVE OFFICES ARE LOCATED IN ACCESSION
JURISDICTIONS SHALL NOT EXCEED ***% OF THE ASSET BASE;

(VII)         THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO LEASES TO THE THREE
PRIMARY LESSEES SHALL NOT EXCEED ***% OF THE ASSET BASE;

(VIII)        THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO LEASES TO A SINGLE
LESSEE SHALL NOT EXCEED ***% OF THE ASSET BASE, PROVIDED, THAT SUCH PERCENTAGE
SHALL BE REDUCED TO ***% IN THE CASE OF ANY EMERGING COUNTRY AND PROVIDED
FURTHER THAT SUCH PERCENTAGE SHALL NOT EXCEED (A) ***% IN THE CASE OF ANY SINGLE
LESSEE WHOSE CHIEF EXECUTIVE OFFICES ARE LOCATED IN THE REPUBLIC OF INDIA AND
(B) ***% IN THE CASE OF ASIANA AIRLINES;

(IX)           SUBJECT TO CLAUSE (XI) BELOW, THE AGGREGATE AMOUNT INCLUDIBLE IN
THE ASSET BASE OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT
WHICH ARE OFF-LEASE SHALL NOT EXCEED ***% OF THE ASSET BASE;

(X)            SUBJECT TO CLAUSE (XI) BELOW, THE AGGREGATE AMOUNT INCLUDIBLE IN
THE ASSET BASE OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT
SUBJECT TO LEASES WHICH MATURE WITHIN ANY 12-MONTH PERIOD (DETERMINED ON A
ROLLING 12-MONTH BASIS) SHALL NOT EXCEED ***% OF THE ASSET BASE;

(XI)           THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF THE SUM OF
NET BOOK VALUES IN CLAUSES (IX) AND (X) ABOVE SHALL NOT EXCEED ***% OF THE ASSET
BASE; AND

(XII)          THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF THE NET BOOK
VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO ELIGIBLE LEASES WITH
LESSEES DOMICILED OR WITH THEIR CHIEF EXECUTIVE OFFICES LOCATED IN PARTICULAR
COUNTRIES OR GEOGRAPHIC REGIONS SHALL NOT EXCEED IN THE AGGREGATE THE APPLICABLE
COUNTRY CONCENTRATION LIMITS;

provided, that if more than ***% (determined in the aggregate) of the Net Book
Value of all engines owned by the Willis Companies are Off-Lease, then Engines
which have been Off-Lease for more than 12 consecutive months shall not
constitute Eligible Engines.

If any Engine or item of Equipment shall fail to constitute an “Eligible Engine”
or an item of “Eligible Equipment,” as the case may be, including by reason of
the fact that the Security Agent has not received a perfected, first priority
security interest in an Engine or an item of Equipment (as and to the extent
contemplated in the Loan Documents), the Security Agent, in its sole discretion,
may nevertheless include such Engine or item of Equipment in the Asset Base;
provided, further, that at no time will the aggregate amount of the Asset Base
comprised of such non-eligible Engines or non-eligible items of Equipment exceed
$*** (the “Inclusion Limit”).  Promptly following a determination by the
Security Agent to include in the Asset Base such non-eligible Engines or
non-eligible items of Equipment (which determination may be made prospectively),
the Security Agent will notify the Banks of its decision and the basis therefor
and request that the Banks either confirm or reject such determination.  If the
Majority Banks confirm such determination in writing within ten (10) days from
delivery of the notice, such

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

5


--------------------------------------------------------------------------------




Engine or item of Equipment shall be deemed to be an “Eligible Engine” or item
of “Eligible Equipment,” as the case may be, and will no longer count towards
the Inclusion Limit.  If Banks sufficient to constitute the Majority Banks fail
to confirm such determination in writing within ten (10) days from delivery of
the notice, such determination by the Security Agent will be deemed not approved
by the Majority Banks, unless or until otherwise approved by the Majority Banks
in writing and such Engine or item of Equipment shall continue to count towards
the Inclusion Limit and shall continue to be included in the Asset Base.

The Asset Base shall be determined as of the date of the most recent Asset Base
Certificate delivered pursuant to Section 5.05 hereof or on a Borrowing Date in
a Notice; provided, that the Administrative Agent may recalculate the Asset Base
as of any later date if based on subsequent developments or previously unknown
facts it becomes advisable to do so.

“Asset Base Certificate” shall mean a certificate in substantially the form
attached hereto as Exhibit A, signed by an Authorized Financial Officer of the
Borrower, and in Excel format acceptable to the Security Agent.

“Assignment Agreement” shall have the meaning given to such term in
Section 10.02(a).

“Authorized Financial Officer” shall mean the chief financial officer, the chief
operating officer or the chief executive officer of the Borrower.

“Aviation Authority” shall mean the FAA, the JAA/EASA and/or any other
governmental authority which, from time to time, has control or supervision of
civil aviation or has jurisdiction over the airworthiness, operation and/or
maintenance of an Engine or Turboprop Engine.

“Aviation Assets” shall mean Stage III compliant commercial aircraft, Stage III
compliant aircraft engines, and aircraft engine parts and aircraft parts for
such aircraft and engines.

“Bank” shall have the meaning given to such term in the heading of this
Agreement. Unless the context shall otherwise require, the term “Bank” shall
include the Swing Line Lender in its capacity as such.

“Base Rate” shall mean the higher of (i) the Prime Rate or (ii) *** (***%)
percent over the Federal Funds Rate. Any change in such interest rate shall be
effective on the date of such change in the reference rate.

“Base Rate Loan” shall mean a Loan the interest on which is determined on the
basis of the Base Rate plus the Applicable Margin.

“Base Value” means, with respect to an Engine, an Appraiser’s opinion of the
underlying economic value of the Engine, in an open, unrestricted, stable market
environment with a reasonable balance of supply and demand, and with full
consideration of the Engine’s “highest and best use,” the engine model’s
historical trend of values and such Appraiser’s projection of value trends,
presuming an arm’s-length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for marketing.

“Basic Business” shall have the meaning given to such term in Section 3.05.

“Beneficial Interest” shall mean a beneficial interest in a trust which owns one
or more Engines or items of Equipment.

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

6


--------------------------------------------------------------------------------




“Beneficial Interest Pledge Agreement” shall have the meaning given to such term
in Section 2.25.

 

“Benefit Plan” shall mean any employee benefit plan (as defined in Section 3(3)
of ERISA) or other employee benefit plan which is (a) maintained by the Borrower
or any Subsidiary, (b) a plan to which the Borrower or any Subsidiary
contributes or is required to contribute, (c) a plan to which the Borrower or
any Subsidiary was required to make contributions at any time during the five
(5) calendar years preceding the date of this Agreement or (d) any other plan
with respect to which the Borrower or any Subsidiary has incurred liability.

“Books and Records” shall mean the Borrower’s general ledger and its subsidiary
ledgers.

“Borrower” shall have the meaning given to such term in the heading of this
Agreement.

“Borrowing Date” shall mean the Business Day specified in a Notice delivered
pursuant to Section 2.02 or Section 2.04 hereof as the date on which the
Borrower requests the Banks to make a Loan or the Swing Line Lender to make a
Swing Line Loan, as the case may be.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized or required to close in Philadelphia,
Pennsylvania, Cleveland, Ohio, Rotterdam, The Netherlands or San Francisco,
California and, with respect to a borrowing of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or an Interest Period
for, a LIBOR Loan, or a Notice by the Borrower with respect to any of the
foregoing, which is also a day on which dealings in Dollar deposits are carried
out in the London interbank market.

“Cape Town Convention” shall mean the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment both of which were signed in Cape Town, South
Africa on November 16, 2001, and including the Regulations for the International
Registry and the Procedures for the International Registry, as promulgated
thereunder.

“Cape Town Eligible Lease” shall have the meaning given to such term in
Section 3.23(c).

“Capital Expenditures” shall mean for any period, the aggregate amount of all
payments made by any Person directly or indirectly for the purpose of acquiring,
constructing or maintaining fixed assets, real property or equipment which, in
accordance with GAAP, would be added as a debit to the fixed asset account of
such Person (but excluding assets acquired for lease in the ordinary course of
business).

“Capital Leases” shall have the meaning given to such term under Statement 13 of
the Financial Accounting Standards Board or as that term may be defined
hereafter in accordance with GAAP.

“Capitalized Lease Obligations” shall mean as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a Capital Lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Certificate of Exemption” shall have the meaning given to such term in
Section 2.24.

7


--------------------------------------------------------------------------------




“Change of Control” shall mean:

(A)           THE SALE, LEASE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE BORROWER TO ANY PERSON OR A SYNDICATE OR GROUP DESCRIBED IN
SECTION 13(D)(3) OF THE EXCHANGE ACT (ANY SUCH GROUP OR SYNDICATE, A “GROUP”);

(B)           THE LIQUIDATION OR DISSOLUTION OF (OR THE ADOPTION OF A PLAN OF
LIQUIDATION BY THE BOARD OF DIRECTORS OF) THE BORROWER; OR

(C)           ANY ACTION OCCURRING OR SET OF CIRCUMSTANCES EXISTING THAT WOULD
RESULT IN ANY PERSON OR GROUP (OTHER THAN CHARLES F. WILLIS IV, HIS TRUSTS,
FAMILY LIMITED PARTNERSHIPS OR HEIRS) BENEFICIALLY OWNING (AS DEFINED IN RULE
13(D)-3 PROMULGATED UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, AN AMOUNT
OF THE OUTSTANDING CAPITAL STOCK OF THE BORROWER ENTITLING SUCH PERSON OR GROUP
TO 30% OR MORE OF THE VOTING POWER OF ALL THE OUTSTANDING CAPITAL STOCK OF THE
BORROWER.

“Closing Date” shall mean the date on which the Original Credit Agreement became
effective.

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and the rules and regulations thereunder.

“Collateral” shall mean, collectively, the “Collateral” (as such term is defined
in the Security Agreement), the “Collateral” (as such term is defined in the
Beneficial Interest Pledge Agreements executed, delivered and outstanding from
time to time), “Collateral” (as such term is defined in the Mortgage),
“Collateral” (as such term is defined in the Owner Trustee Mortgages executed,
delivered and outstanding from time to time), the “Pledged Collateral” (as such
term is defined in the Share Pledge Agreement), and the “Assigned Property” (as
such term is defined in the Leasing Subsidiary Security Assignments).

“Commitment” shall mean with respect to all of the Banks, the sum of the
Commitments of each Bank hereunder and, with respect to each Bank, the amount
set forth opposite such Bank’s name on Schedule 1.01(a) hereto (as such Schedule
may be amended from time to time pursuant to this Agreement, including
Section 10.02) or in the Assignment Agreement or Joinder Agreement pursuant to
which such Bank becomes a party hereto, as the case may be.

“Commitment Fee” shall have the meaning given to such term in Section 2.05.

“Commitment Percentage” shall mean the percentage of each Bank’s Commitment to
the Aggregate Revolving Loan Commitment of all the Banks, as set forth on
Schedule 1.01(a) hereto (as such Schedule may be amended from time to time
pursuant to this Agreement, including Section 10.02) or in the Assignment
Agreement or Joinder Agreement pursuant to which such Bank becomes a party
hereto, as the case may be.

“Commitment Termination Date” shall mean the earlier of (x) June 30, 2008 or
(y) such other date as the Commitment shall terminate in accordance with the
provisions of this Agreement.

“Compliance Certificate” means a certificate in the form of Exhibit F signed by
an Authorized Financial Officer of the Borrower.

“Continue”, “Continuation” and “Continued” shall mean the continuation of a
LIBOR Loan as a LIBOR Loan from one Interest Period to the next Interest Period.

8


--------------------------------------------------------------------------------




“Contracting State” shall have the meaning given to such term under Article 4 of
the Cape Town Convention.

“Contribution Agreement” shall mean that certain Asset Transfer Agreement dated
as of August 9, 2005 among the Borrower, WEST and WEF, as amended, waived,
restated and supplemented from time to time.

“Control” shall mean as to any Person, the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Securities, by contract or
otherwise.

“Convert”, “Conversion” and “Converted” shall mean a conversion of Loans of one
type into Loans of the other type, which may be accompanied by the transfer by a
Bank (in its sole discretion) of the booking location of a Loan from one Lending
Office to another.

“Country Concentration Limits” shall mean each of the concentration limits set
forth on Schedule 1.01(c).

“Custodial Agreement” shall mean the Custodial Agreement, dated as of June 29,
2004, by and among The Bank of New York, as custodian, the Borrower and the
Security Agent.

“Custodian” shall mean the custodian under the Custodial Agreement.

“Debt” shall mean, as to any Person at any time (without duplication) and, for
the Borrower, determined on a consolidated basis:  (i) all obligations of such
Person for borrowed money; (ii) all obligations of such Person evidenced by
bonds, notes, debentures, or other similar instruments; (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable of such Person arising in the ordinary course of
business; (iv) all Capitalized Lease Obligations of such Person; (v) all
obligations of such Person under guaranties, letters of credit, endorsements
(other than for collection or deposit in the ordinary course of business),
assumptions or other contingent obligations, in respect of, or to purchase or
otherwise acquire, any obligation or indebtedness of any other Person, or any
other obligation, contingent or otherwise, of such Person directly or indirectly
protecting the holder of any obligation or indebtedness of any other Person,
contingent or otherwise, against loss (whether by partnership arrangements,
agreements to keep-well, to purchase assets, goods, securities, or services, to
take-or-pay or otherwise), including without limitation, recourse obligations
with respect to Special Purpose Financing Vehicles and the recourse portion of
Partial Recourse Debt; (vi) all obligations of any other Person secured by a
Lien existing on property owned by such Person, whether or not the obligations
secured thereby have been assumed by such Person or are non-recourse to the
credit of such Person; (vii) all reimbursement obligations of such Person
(whether contingent or otherwise) in respect of letters of credit, bankers’
acceptances, surety or other bonds and similar instruments; (viii) the net
present value of the non-cancelable payments owed under Operating Leases for
engines, aircraft and aircraft and engine parts, using a 10% discount rate; and
(ix) all obligations with respect to deposits or maintenance reserves to the
extent not supported by cash reserved specifically therefor.

“Debt Instrument” shall have the meaning given to such term in Section 8.01(d).

“Default” shall mean an Event of Default or an event which, with notice or lapse
of time or both, would constitute an Event of Default.

“Dollars” and “$” shall mean lawful money of the United States of America.

9


--------------------------------------------------------------------------------




“EASA” means the European Aviation Safety Agency.

“EBIT” shall mean (i) (a) Net Income, plus (b) cash settlements, plus (c)
amounts deducted from Net Income for Interest Expense and income taxes, plus (d)
amounts deducted from Net Income for extraordinary losses; less (ii) (a)
interest income plus (b) amounts added to Net Income for extraordinary gains;
and in any event without taking into account gains or losses resulting from
changes in the fair value of derivative instruments (within the meaning of
Statement of Financial Accounting Standards No. 133).

“Eligible Asset” shall mean an Engine, an item of Equipment or a Lease that
satisfies the following requirements:

(A)           THE PURCHASE PRICE OF WHICH HAS BEEN PAID IN FULL AND IT IS NOT
SUBJECT TO ANY OTHER FINANCING;

(B)           TO WHICH AN ENGINE OWNER (IN THE CASE OF AN ENGINE) OR EQUIPMENT
OWNER (IN THE CASE OF ITEMS OF EQUIPMENT) OR LESSOR (IN THE CASE OF A LEASE) HAS
GOOD AND MARKETABLE TITLE, AND ON WHICH THE SECURITY AGENT HAS A FULLY PERFECTED
FIRST PRIORITY LIEN AND WHICH IS NOT SUBJECT TO ANY OTHER LIEN OTHER THAN
PERMITTED LIENS;

(C)           AS TO WHICH, IF OWNED BY AN OWNER TRUSTEE, THE BORROWER SHALL HAVE
EXECUTED AND DELIVERED TO THE SECURITY AGENT A BENEFICIAL INTEREST PLEDGE
AGREEMENT COVERING, AMONG OTHER THINGS, THE BORROWER’S BENEFICIAL INTEREST IN
THE OWNER TRUST WHICH OWNS SUCH ENGINE(S) OR ITEM(S) OF EQUIPMENT AND/OR LEASE,
AND AS TO WHICH THE OWNER TRUSTEE SHALL HAVE EXECUTED AND DELIVERED TO THE
SECURITY AGENT AN (X) OWNER TRUSTEE MORTGAGE COVERING, AMONG OTHER THINGS, SUCH
ENGINES(S), ITEMS OF EQUIPMENT AND/OR LEASE, (Y) A TRUST AGREEMENT AND (Y) AN
OWNER TRUSTEE GUARANTEE;

(D)           AS TO WHICH THE ENGINE OWNER (IN THE CASE OF AN ENGINE) OR
EQUIPMENT OWNER (IN THE CASE OF ITEMS OF EQUIPMENT) OR THE LESSOR (IN THE CASE
OF A LEASE) SHALL HAVE EXECUTED AND DELIVERED TO THE SECURITY AGENT AND/OR FILED
A MORTGAGE COVERING, AMONG OTHER THINGS, SUCH ENGINE(S), ITEMS OF EQUIPMENT
AND/OR LEASE AND THE OTHER DOCUMENTATION REQUIRED IN RESPECT OF ENGINES, ITEMS
OF EQUIPMENT OR LEASES INCLUDED OR TO BE INCLUDED IN THE ASSET BASE PURSUANT TO
SECTION 4.02; AND

(E)           IN RESPECT OF ENGINES OR ITEMS OF EQUIPMENT, IT HAS NOT SUFFERED
AN EVENT OF LOSS, IT IS BEING USED SOLELY FOR LAWFUL PURPOSES AND IN THE
ORDINARY COURSE OF BUSINESS OF THE ENGINE OWNER OR EQUIPMENT OWNER, AS THE CASE
MAY BE, AND, IN THE CASE OF ENGINES AND EQUIPMENT SUBJECT TO LEASE, THE LESSEE,
AND IT IS INSURED AGAINST LOSS BY EITHER THE BORROWER OR THE LESSEE IN
ACCORDANCE WITH THIS AGREEMENT AND INDUSTRY PRACTICE.

“Eligible Engine” shall mean an Engine that is an Eligible Asset.

 “Eligible Equipment” shall mean Equipment that satisfies each of the following
requirements:

(A)           IT IS AN ELIGIBLE ASSET; AND

(B)           IT IS A TURBOPROP ENGINE, PARTS, OR AN APU FOR A STAGE III
AIRCRAFT;

(C)           IN THE CASE OF PARTS, IT SATISFIES THE REQUIREMENTS OF ELIGIBLE
PARTS;

10


--------------------------------------------------------------------------------




provided, that all of the Equipment listed on Schedule 1.01(e) shall constitute
Eligible Equipment.

 

“Eligible Lease” shall mean a Lease that satisfies each of the following
requirements (provided that in respect of a Leasing Subsidiary, the requirements
below (except where otherwise indicated) shall apply both to the Head Lease in
respect of which the Borrower is Lessor and to the sublease and sublessee in
respect of which a Leasing Subsidiary is sublessor):

(A)           IT IS AN ELIGIBLE ASSET;

(B)           IT IS WITH A LESSEE FOR THE LEASE OF ELIGIBLE ENGINES AND/OR
ELIGIBLE EQUIPMENT;

(C)           IT IS FREELY ASSIGNABLE AND TRANSFERABLE WITHOUT CONDITIONS,
INCLUDING WITHOUT NOTICE OR CONSENT, AND, EXCEPT FOR THE HEAD LEASE OF ANY
ENGINE OR ITEM OF EQUIPMENT TO A LEASING SUBSIDIARY, PROHIBITS ASSIGNMENT IN
WHOLE OR IN PART BY THE LESSEE THEREOF;

(D)           IT IS NON-CANCELABLE AND PROVIDES THAT THE LESSEE’S OBLIGATIONS
THEREUNDER ARE ABSOLUTE AND UNCONDITIONAL AND WHICH OBLIGATIONS ARE NOT, EITHER
PURSUANT TO THE TERMS OF SUCH LEASE OR OTHERWISE, SUBJECT TO CONTINGENCIES,
DEFENSE, DEDUCTION, SET-OFF, REDUCTION, CLAIM OR COUNTERCLAIM OF ANY KIND
WHATSOEVER AND AS TO WHICH NO DEFENSES, DEDUCTIONS, SET OFFS, REDUCTIONS, CLAIMS
OR COUNTERCLAIMS EXIST OR HAVE BEEN ASSERTED BY THE LESSEE OR ANYONE ON ITS
BEHALF AND THE BORROWER HAS NO OBLIGATIONS THEREUNDER, INCLUDING, WITHOUT
LIMITATION, ANY SERVICE OR MAINTENANCE OF THE RELATED EQUIPMENT, OTHER THAN THE
OBLIGATION TO SELL, LEASE OR FINANCE THE EQUIPMENT AND GRANT QUIET ENJOYMENT;

(E)           IT IS A NET CONTRACT AND WITH RESPECT TO WHICH THE LESSEE
THEREUNDER IS RESPONSIBLE FOR ALL PAYMENTS IN CONNECTION THEREWITH, INCLUDING,
BUT NOT LIMITED TO, PAYMENT OF ALL TAXES (INCLUDING SALES AND USE TAXES),
INSURANCE AND MAINTENANCE EXPENSES (OR PAYMENT OF MAINTENANCE RESERVES IN LIEU
THEREOF) AND ALL OTHER EXPENSES PERTAINING TO THE ASSETS SUBJECT THERETO;

(F)            WITH RESPECT TO WHICH THE BORROWER’S BOOKS AND RECORDS ARE
ACCURATE, COMPLETE AND GENUINE;

(G)           THE RENT IS PAYABLE IN DOLLARS OR IN EUROS BY PERIODIC, FIXED
LEASE PAYMENTS; PROVIDED THAT THE BORROWER WILL MAINTAIN FOREIGN EXCHANGE
CONTRACTS COVERING ALL LEASES PAYABLE IN EUROS IN THE EVENT THE AGGREGATE AMOUNT
INCLUDED IN THE ASSET BASE IN RESPECT OF ENGINES AND/OR EQUIPMENT SUBJECT TO
SUCH LEASES AT ANY TIME EXCEEDS FIVE (5%) PERCENT OF THE ASSET BASE;

(H)           IT IS THE VALID AND BINDING OBLIGATION OF THE PARTIES THERETO, IS
IN FULL FORCE AND EFFECT AND EACH ENGINE AND/OR ITEM OF EQUIPMENT LEASED
THEREUNDER HAS BEEN DELIVERED TO AND ACCEPTED BY THE LESSEE;

(I)            IT HAS NO PAYMENTS MORE THAN ONE-HUNDRED EIGHTY (180) DAYS PAST
DUE FROM THE LEASE DUE DATE THEREOF (BASED ON THE ORIGINAL CONTRACTUAL TERM AND
WITHOUT GIVING EFFECT TO ANY AMENDMENT OR MODIFICATION THERETO, UNLESS THE
MAJORITY BANKS HAVE AGREED THERETO IN WRITING), AND THERE EXISTS NO OTHER
MATERIAL DEFAULT OF ANY OBLIGATION UNDER SUCH LEASE OR ANY OTHER LEASE INCLUDED
IN THE ASSET BASE;

(J)            OTHER THAN A LEASING SUBSIDIARY (WITH RESPECT TO A HEAD LEASE),
THE LESSEE UNDER WHICH IS NOT A SUBSIDIARY,  EMPLOYEE, AGENT OR OTHER AFFILIATE
OF THE BORROWER;

11


--------------------------------------------------------------------------------


(K)           IT REQUIRES THE LESSEE TO COMPLY WITH ALL MAINTENANCE, RETURN,
ALTERATION, REPLACEMENT, POOLING AND SUBLEASE CONDITIONS AS TYPICALLY FOUND IN
LEASES FOR SIMILAR TYPES OF ENGINES OR EQUIPMENT AND AS NECESSARY TO MAINTAIN AT
ALL TIMES THE AIRWORTHINESS CERTIFICATION AND SERVICEABILITY STATUS OF THE
RELATED ENGINE OR ENGINES AND/OR EQUIPMENT PURSUANT TO ALL APPLICABLE
GOVERNMENTAL AND REGULATORY REQUIREMENTS;

(L)            IT REQUIRES THE LESSEE TO PROVIDE LIABILITY INSURANCE, ALL RISK
GROUND AND FLIGHT ENGINE COVERAGE FOR DAMAGE OR LOSS OF THE RELATED ENGINE OR
ENGINES, AND WAR RISK AND WITH RESPECT TO WHICH THE AGENTS ARE NAMED AS
ADDITIONAL INSUREDS AND THE SECURITY AGENT IS NAMED AS SOLE LOSS PAYEE;

(M)          UNLESS THE SECURITY AGENT HAS CONFIRMED TO THE BORROWER THAT, BASED
ON THE CREDIT QUALITY OF THE LESSEE, SUCH INSURANCE IS NOT NECESSARY, IT
REQUIRES THE LESSEE TO PROVIDE CONFISCATION AND EXPROPRIATION INSURANCE, WITH
DEDUCTIBLES THAT ARE ACCEPTABLE TO THE SECURITY AGENT, FOR ENGINES OR EQUIPMENT
OPERATED (X) ON ROUTES WITH RESPECT TO WHICH IT IS CUSTOMARY FOR AIR CARRIERS
FLYING COMPARABLE ROUTES TO CARRY SUCH INSURANCE OR (Y) IN ANY AREA DESIGNATED
BY COMPANIES PROVIDING SUCH COVERAGE AS A RECOGNIZED OR THREATENED WAR ZONE OR
AREA OF HOSTILITIES OR AN AREA WHERE THERE IS A SUBSTANTIAL RISK OF CONFISCATION
OR EXPROPRIATION;

(N)           THE LESSEE IS NOT BASED IN, AND THE LEASE REQUIRES THAT THE
RELATED ENGINE(S) OR EQUIPMENT NOT BE OPERATED IN, UNLESS APPROPRIATE INSURANCE
AS DETERMINED BY THE SECURITY AGENT IS OBTAINED, ANY COUNTRY OR ANY
JURISDICTION, THAT WOULD NOT BE COVERED BY OR WOULD VOID ANY INSURANCE COVERAGE
REQUIRED HEREUNDER, OR ANY COUNTRY WHICH IS SUBJECT TO ANY UNITED STATES, THE
EUROPEAN UNION OR UNITED NATIONS SANCTIONS OR THE LEASE TO WHICH WOULD VIOLATE
UNITED STATES LAW, RULE OR REGULATION OR OTHER RESTRICTIONS;

(O)           THE SOLE ORIGINAL OF WHICH IS IN THE POSSESSION OF THE CUSTODIAN
OR, WITH RESPECT TO CHATTEL PAPER, IF THERE SHALL BE MORE THAN ONE ORIGINAL,
THEN THE SOLE COUNTERPART WHICH SHALL CONSTITUTE “CHATTEL PAPER” FOR PURPOSES OF
PERFECTION BY POSSESSION UNDER THE UCC SHALL BE IN THE POSSESSION OF THE
CUSTODIAN;

(P)           FOR WHICH, IN THE CASE OF ANY HEAD LEASE UNDER WHICH A LEASING
SUBSIDIARY IS THE LESSEE, (I) THE LEASE AND HEAD LEASE HAVE BEEN ASSIGNED TO THE
SECURITY AGENT PURSUANT TO A SECURITY ASSIGNMENT IN THE FORM OF EXHIBIT M,
(II) A CHARGE OVER THE LEASE AND HEAD LEASE HAVE BEEN FILED IN THE APPROPRIATE
OFFICE IN IRELAND TOGETHER WITH SUCH OTHER FILINGS OR RECORDINGS AS ARE DEEMED
REASONABLY NECESSARY IN IRELAND TO PROTECT THE INTERESTS OF THE SECURITY AGENT,
(III) THE SUBLESSEE THEREUNDER IS NOT DOMICILED OR WHOSE CHIEF EXECUTIVE OFFICE
IS LOCATED IN A NON-U.S. JURISDICTION IN WHICH THE ABILITY OF THE SECURITY AGENT
TO FORECLOSE UPON AND RECEIVE POSSESSION OR SELL ANY RELATED ENGINE OR ITEM OF
EQUIPMENT IS UNSATISFACTORY (IN EACH CASE, AS REASONABLY DETERMINED BY THE
SECURITY AGENT), AND (IV) THE SECURITY AGENT SHALL HAVE RECEIVED OPINIONS OF
LEGAL COUNSEL IN SUCH SUBLESSEE’S JURISDICTION, IN THE REPUBLIC OF IRELAND AND
IN ENGLAND (IF THE SUBLEASE OR ANY OF THE OTHER TRANSACTION DOCUMENTS ARE
GOVERNED BY ENGLISH LAW), SUCH OPINIONS TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE SECURITY AGENT;

(Q)           THAT, IF THE LESSEE (OTHER THAN A LEASING SUBSIDIARY UNDER A HEAD
LEASE) OF THE RELATED ENGINE(S) AND/OR ITEM(S) OF EQUIPMENT IS DOMICILED OR
WHOSE CHIEF EXECUTIVE OFFICE IS LOCATED IN A NON-U.S.JURISDICTION, (A) SUCH
ENGINE(S) AND ITEM(S) OF EQUIPMENT SHALL BE OWNED BY AND LEASED FROM AN OWNER
TRUSTEE (ACTING UNDER A TRUST AGREEMENT), (B) SUCH OWNER TRUSTEE SHALL HAVE
EXECUTED AND DELIVERED TO THE SECURITY AGENT THE OWNER TRUSTEE GUARANTEE, (C)
SUCH OWNER TRUSTEE SHALL HAVE EXECUTED AND DELIVERED TO THE SECURITY AGENT AN
OWNER TRUSTEE MORTGAGE COVERING, AMONG OTHER THINGS, SUCH ENGINE(S), SUCH
ITEM(S) OF EQUIPMENT AND SUCH

12


--------------------------------------------------------------------------------




LEASE, AND (D) THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE SECURITY
AGENT THE BENEFICIAL INTEREST PLEDGE AGREEMENT COVERING, AMONG OTHER THINGS, THE
BORROWER’S BENEFICIAL INTEREST IN THE OWNER TRUST WHICH OWNS SUCH ENGINE(S) OR
ITEM(S) OF EQUIPMENT; AND

(R)            IF IT CONTAINS A FIXED PURCHASE OPTION, THE TERMS THEREOF PROVIDE
FOR PAYMENT UPON EXERCISE THEREOF OF AN AMOUNT WHICH IS NOT LESS THAN THE NET
BOOK VALUE OF THE ENGINE(S) OR THE ITEM(S) OF EQUIPMENT BEING PURCHASED
DETERMINED AT THE DATE OR DATES SUCH OPTION IS EXERCISABLE.

“Eligible Parts” shall mean Parts in each case (a) unless consented to in
writing by the Administrative Agent, that are for Eligible Engines or aircraft
supported by Eligible Engines, (b) that are maintained at premises in the United
States owned by the Borrower and with respect to which the Administrative Agent
has received a landlord waiver executed by the applicable landlord in a form
acceptable to the Administrative Agent (c) that are not unmerchantable or
obsolete, and (d) that have been held by the Borrower for not more than twelve
(12) months from the date of purchase of such Eligible Part (or in the case of
disassembled engine parts, twelve (12) months from the date a value was
allocated to such parts), (e) that are physically tagged with identifiable part
or serial numbers, (f) are not subject to a consignment or lease arrangement or
held on the premises of an air carrier certificated under 49 U.S.C. 44705, and
(g) comply with all applicable Aviation Authority requirements. The value of
Eligible Parts will be valued at the lower of cost or Parts Market Value.

“Emerging Country” shall have the meaning given thereto on Schedule 1.01(c).

“Engine” shall mean any Stage III compliant jet propulsion engine manufactured
by an Acceptable Manufacturer, owned by the Borrower or an Owner Trustee and
designed or suitable for use to propel an aircraft, whether or not subject to a
Lease.

“Engine Owner” means the Borrower or any Owner Trustee.

“Environmental Claim” shall have the meaning given to such term in Section 3.25.

“Environmental Laws” shall mean any statute, law, rule, code, ordinance,
regulation, permit, certificate or order of any Governmental Authority relating
to injury to, or the protection of, human health or the environment, including,
without limitation, all legal requirements pertaining to the use, storage,
handling, treatment, transport, disposal, reporting, licensing, permitting,
investigation, remediation and removal of Hazardous Substances.

“Equipment” shall mean all Turboprop Engines, APUs and Parts owned by the
Borrower or an Owner Trustee, whether or not such items are subject to a Lease.

“Equipment Market Value” shall mean, with respect to an item of Equipment other
than Parts, an amount as determined by the Appraiser to be the amount that would
be obtained in an arm’s length cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable time period available for marketing, adjusted to account for the
maintenance status of such item of Equipment, but without taking into account
any existing maintenance reserves, any value attributed to Lease payments or any
security deposits under the related Lease

“Equipment Owner” means the Borrower or any Owner Trustee.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time, and the regulations thereunder.

13


--------------------------------------------------------------------------------




“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and businesses (whether or not incorporated) under common control
and all other entities which, together with any Borrower, are treated as a
single employer under any or all of Sections 414(b), (c) or (m) of the Code or
Section 4001 of ERISA.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” shall mean the single official currency of the participating member
states of the European Monetary Union.

“Event of Default” shall have the meaning given to such term in Section 8.01.

“Event of Loss” shall mean (i) if an Engine or item of Equipment is not subject
to a Lease, any of the following events: (x) the actual or constructive total
loss of such Engine or item of Equipment or the agreed or compromised total loss
of such Engine or item of Equipment; (y) its destruction, damage beyond economic
repair or being rendered permanently unfit for normal use for any reason
whatsoever  and (z) any capture, condemnation, confiscation, requisition,
purchase, seizure or forfeiture of, or any taking for use or of title to, such
Engine or item of Equipment, in each case, that shall have resulted in the loss
of possession or title of such Engine or item of Equipment by the Lessor (other
than a requisition for use for not more than 180 days by the United States
Government) and (ii) in addition, if an Engine or item of Equipment is subject
to a Lease, any events defined as an “Event of Loss,” “Casualty Occurrence” or
similar term in such Lease.  An Event of Loss shall be deemed to have occurred
(i) if an Engine or an item of Equipment is not subject to a Lease, (x) in the
event of an actual loss of such Engine or item of Equipment, on the date of such
loss; (y) in the event of damage which results in a constructive or compromised
or arranged total loss of such Engine or item of Equipment, on the date of the
event giving rise to such damage; (z) in the case of any event referred to in
clause (i)(y) above, on the date of the occurrence of such event, and (ii) in
addition, if an Engine or item of Equipment is subject to a Lease, at such times
as are set forth in such Lease of such Engine or item of Equipment for the
foregoing events.

“Excepted Collateral” shall mean (a) Collateral listed on Schedule 1.01(f)
hereto; (b) Engines and Equipment which the Security Agent determines to include
in the Asset Base as part of the $*** basket for unperfected Collateral
(provided in the definition of “Asset Base”) or which is specifically approved
in writing by the Majority Banks notwithstanding that the Security Agent will
not receive a perfected first priority security interest therein; and (c)
Collateral other than Engines and Equipment as to which perfection is effected
by any means other than by filing a UCC financing statement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

14


--------------------------------------------------------------------------------




“Existing Debt” shall mean the Debt (excluding guarantees) set forth on
Schedule 3.19.

 

“Existing Lease Transactions” shall mean those Leases relating to Engines or
Equipment, that are, as of the date hereof, included in the Asset Base.

“Expenses” shall have the meaning given to such term in Section 9.07.

“FAA” shall mean the Federal Aviation Administration or any Governmental
Authority succeeding to the functions thereof.

“FAR” means the Federal Aviation Regulations issued by the FAA as in effect from
time to time.

“Federal Funds Rate” shall mean for any day, the weighted average of the rates
on overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers as published by the Federal Reserve
Bank in New York City for such day, or if such day is not a Business Day, for
the immediately preceding Business Day (or, if such rate is not so published for
any such day, the average rate charged to the Administrative Agent on such day
on such transactions as reasonably determined by the Administrative Agent).

“Financial Statements” shall mean collectively, the latest of (x) the audited
consolidated balance sheet and statements of income, shareholders equity and of
cash flows of the Willis Companies, as at and for the year ended December 31,
2005 or (y) the most recent financial statements provided pursuant to
Section 5.01 or 5.02.

“Fiscal Quarter” shall mean a fiscal quarter of the Borrower, which shall be any
quarterly period ending on March 31, June 30, September 30 or December 31 of any
year.

“Fiscal Year” shall mean a fiscal year of the Borrower, ending on the last day
of December.

“Foreign Bank” shall have the meaning given to such term in Section 2.24.

“Foreign Exchange Contract” shall mean any foreign exchange contract, currency
exchange contract or other contractual arrangement protecting a Person against
fluctuations in the exchange rate of different currencies.

“Fortis Securities” shall mean Fortis Securities LLC.

“GAAP” shall mean generally accepted accounting principles, in effect from time
to time in the United States of America, consistently applied, subject to
Section 1.02 below.

“Goods” shall mean any “goods” within the meaning of Section 9-102 of the UCC,
but shall exclude in any event all items described in the second sentence of
such Section.

“Governmental Authority” shall mean any federal, state, provincial or local
governmental authority or regulatory body, any subdivision, agency, commission
or authority thereof (including, without limitation, any environmental
protection authority or body) or any quasi-governmental body exercising any
regulatory authority thereunder.

“Guarantors” shall mean all current and future Subsidiaries, other than WEST and
the West Subsidiaries.

15


--------------------------------------------------------------------------------




“Hazardous Substances” shall mean any substance:  (a) the presence of which
requires or may hereafter require notification, investigation or remediation
under any Environmental Law; (b) which is or becomes defined as a “hazardous
substance”, “hazardous waste”, “pollutant” or “contaminant” under any present or
future Environmental Law or amendments thereto, including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. §9601 et seq.), the Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), and applicable
state, provincial, and local statutes and regulations; (c) which is toxic,
explosive, corrosive, flammable, carcinogenic or otherwise hazardous;
(d) without limitation, which contains gasoline, diesel fuel or other petroleum
hydrocarbons or volatile organic compounds; or (e) without limitation, which
contains polychlorinated biphenyls or asbestos.

“Head Lease” shall mean a lease between the Engine Owner or Equipment Owner and
a Leasing Subsidiary substantially in the form of the existing Lease between the
Borrower and WLFC (Ireland) Limited, with such changes thereto as the Security
Agent shall have approved in writing.

“HSH” shall mean HSH Nordbank A.G.

“Inclusion Limit” shall have the meaning given to such term in the definition of
Asset Base.

“Indemnified Party” shall have the meaning given to such term in
Section 11.01(b).

“Intangible Assets” shall mean all assets which would be classified as
intangible assets under GAA,P including, without limitation, goodwill (whether
representing the excess of cost over book value of assets acquired or
otherwise), patents, trademarks, trade names, copyrights, franchises, and
deferred charges (including, without limitation, unamortized debt discount and
expense, organization costs, and research and development costs).  For purposes
of this definition, prepayments of taxes, license fees and other expenses shall
not be deemed Intangible Assets.

“Interest” shall have the meaning ascribed to such term in the Cape Town
Convention.

“Interest Coverage Ratio” shall mean the ratio of (x) EBIT of the Willis
Companies to (y) the excess of Interest Expense over interest income of the
Willis Companies, determined in accordance with GAAP.

“Interest and Dividends Coverage Ratio” shall mean the ratio of (x) EBIT of the
Willis Companies to (y) (i) the excess of Interest Expense over interest income
of the Willis Companies plus (ii) dividends declared and paid on the Preferred
Stock, determined in accordance with GAAP.

“Interest Expense” shall mean, for any period, the total interest expense
(including that attributable to Capital Leases), both expensed and capitalized,
of the Willis Companies, on all Debt, including, without limitation, the
interest component in respect of any Capitalized Lease Obligations and the
interest portion of any deferred payment obligations, plus the total rent
expense of the Willis Companies, in each case determined on a consolidated basis
for such period in accordance with GAAP.

“Interest Period” shall mean with respect to any LIBOR Loan, each period
commencing on the date such Loan is made or converted from a Loan or Loans of
another type, or the last day of the next preceding Interest Period with respect
to such Loan, and ending one month, two months, three months or, subject to
availability, six months thereafter, as the Borrower may select as provided in
Section 2.02 below.  Notwithstanding the foregoing, (i) each Interest Period
which would otherwise end on a day which is not a Business Day shall end on the
next succeeding Business Day (or, if such next Business Day falls in the next
succeeding calendar month, on the immediately preceding Business Day);

16


--------------------------------------------------------------------------------




(ii) notwithstanding clause (i) above, no Interest Period shall have a duration
of less than one month; and (iii) no Interest Period may end later than the Term
Loan Maturity Date.

“Interest Rate Contract” shall mean a “swap agreement” within the meaning set
forth in 11 U.S.C. § 101(53B) and shall include but not be limited to interest
rate swap agreements, interest rate cap agreements, interest rate collar
agreements, interest rate hedging agreements, interest rate floor agreements or
other similar agreements or arrangements intended to protect a Person against
increases in variable interest rates on Debt.

“International Interest” shall have the meaning given to such term in the Cape
Town Convention.

“International Registry” shall have the meaning given to such term in the Cape
Town Convention.

“Investment” shall mean any investment in any Person by means of purchase of
shares of stock or other equity or Debt, capital contribution, loan, advance or
guarantee, or any acquisition of all or the part of the business or assets of
any Person (except incidental purchases of assets in the ordinary course of
business to be used by the Borrower in its business) or any commitment or option
to make any Investment.

“IRS” shall mean the Internal Revenue Service, or any Governmental Authority
succeeding to the functions thereof.

“JAA” means the Joint Airworthiness Authorities of the European Union.

“Joinder Agreement” shall have the meaning given to such term in Section 10.01.

“Lease” shall mean, with respect to an Engine, any written aircraft engine lease
agreement, general terms agreement or other similar arrangement, as may be in
effect between a Lessor, including an Engine Owner and a Leasing Subsidiary, and
a Lessee, as such agreement or arrangement may be amended, modified, extended,
supplemented, assigned or novated from time to time in accordance with the terms
thereof and the Loan Documents.

“Lease Event of Default” means, with respect to any Lease, any “Event of
Default” as defined in such Lease.

“Leasing Subsidiary” shall mean each of WLFC (Ireland) Limited and any other
Willis Company approved by the Security Agent in writing to which an Engine
Owner may lease one or more Engines pursuant to a Head Lease and which are
Lessors under Leases of such Engines to Lessees.

“Leasing Subsidiary Documents” shall mean each Head Lease, sublease and all
other documents directly related or incidental to the Loans or the Collateral
entered into by a Leasing Subsidiary, as each may be amended and supplemented
from time to time.

“Leasing Subsidiary Security Assignments” shall have the meaning assigned to
such term in Section 2.25.

“Lending Office” shall mean, with respect to each Bank, the main office or
branch from which such Bank books the Loans.

17


--------------------------------------------------------------------------------




“Lessee” shall mean the lessee of Engines or Equipment subject to a Lease
(including a Leasing Subsidiary in its capacity as lessee under a Head Lease)
which is domiciled or whose chief executive office is located in one of the
jurisdictions specified in paragraphs (a) through (e) of the definition of
“Country Concentration Limits.”

“Lessor” shall mean any Engine Owner or Equipment Owner party to a Lease as
lessor (but shall also include a Leasing Subsidiary as sublessor under a Lease).

“LIBOR” shall mean for any Interest Period, the rate per annum (rounded upwards,
if necessary, to the nearest 1/16 of 1%) quoted by the Administrative Agent as
determined on the basis of the offered rates which appear on the Telerate page
3750 as of 11:00 a.m., London time, two (2) Business Days prior to the first day
of such Interest Period for deposits in Dollars for a period of time comparable
to such Interest Period and in an amount comparable to the aggregate principal
amount of the LIBOR Loans made or to be made by the Banks to which such Interest
Period relates or, if such rate shall then be unavailable, the rate per annum
(rounded upwards, if necessary, to the nearest 1/16 of 1%) quoted by the
Administrative Agent at approximately 10:00 a.m., New York City time (or as soon
thereafter as practical) two (2) Business Days prior to the first day of such
Interest Period for the offering by the Administrative Agent to prime lending
banks in the London interbank market of Dollar deposits having a term comparable
to such Interest Period and in an amount comparable to the aggregate principal
amount of the LIBOR Loans made or to be made by the Banks to which such Interest
Period relates.

“LIBOR Loan” shall mean a Loan the interest on which is determined on the basis
of the LIBOR Rate plus the Applicable Margin.

“LIBOR Reserve Percentage” shall mean, with respect to any LIBOR Loan, that
percentage (expressed as a decimal) which is in effect on the day the LIBOR Rate
is determined, as prescribed by the Board of Governors of the Federal Reserve
System (or any successor thereto), for determining the reserve requirement for a
member bank of the Federal Reserve System in New York City with deposits
exceeding one billion dollars in respect of “Eurocurrency liabilities” (or in
respect of any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
category of extensions of credit or other assets which includes loans by a
non-United States office of any Bank to United States residents).

“Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
lease in the nature of a grant of a security interest or lien), and the filing
of or agreement to give any financing statement under the UCC or similar law of
any jurisdiction.

“Loan” or “Loans” shall mean either a Revolving Loan or Revolving Loans, or a
Term Loan or Term Loans, as applicable, and, unless the context otherwise
requires, a Swing Line Loan or Swing Line Loans.

“Loan Documents” shall mean this Agreement, the Notes, the Security Documents,
the Mortgage, the Security Agreement, each Owner Trustee Mortgage, each Owner
Trustee Guarantee, each Beneficial Interest Pledge Agreement, the Share Pledge
Agreement, the Custodial Agreement, each Leasing Subsidiary Document, any other
Security Documents and all other documents executed and delivered in connection
herewith or therewith, including all amendments, modifications and supplements
thereto.

“Maintenance Reserve Payments” shall mean any payment (including any use
payment) that is based on the usage of an Engine or which is based on, or in
respect of which, the Lessor under a Lease

18


--------------------------------------------------------------------------------




may be obligated to reimburse the Lessee under such Lease for specified
maintenance activities with respect to the Engine subject to such Lease.

“Majority Banks” shall mean Banks (including, in any event, at least one Agent)
holding Loans and Commitments representing more than fifty (50%) percent the
aggregate amount of Commitments hereunder; provided, however, that if there is
no Commitment in effect, the Majority Banks shall be those Banks (including, in
any event, at least one Agent) holding more than fifty (50%) percent of the
aggregate outstanding principal amount of the Loans hereunder.

“Material Adverse Change” shall mean any event or condition which, in the
reasonable determination of the Majority Banks, would result in a material
adverse change in the business, operations, financial condition, properties or
profits of the Borrower or which gives reasonable grounds to conclude that the
Borrower would likely not be able to perform or observe (in the normal course)
its obligations under the Loan Documents to which it is a party, including but
not limited to the Notes.

“Material Adverse Effect” shall mean (x) as to a Person, a material adverse
effect on the business, operations, financial condition, properties or profits
of such Person or on the legality, validity or enforceability of the Loan
Documents or on the ability of such Person to perform its obligations under the
Loan Documents or (y) a material adverse effect on the Security Agent’s Lien on
the Collateral or on the rights and remedies of the Banks and the Security Agent
under the Loan Documents.

“Material Contracts” shall mean those instruments, agreements and contracts set
forth on Schedule 3.21 annexed hereto, as such Schedule shall be updated by the
Borrower from time to time.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Monthly Lease Portfolio and Receivables Report” shall mean a monthly report in
summary form of the status of accounts receivable in respect of all Leases which
are part of the Collateral in form and substance reasonably satisfactory to the
Administrative Agent.

“Mortgage” shall have the meaning given to such term in Section 2.25.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 400l(a)(3) of ERISA.

“NCB” shall have the meaning given to such term in the heading of this
Agreement.

“Net Book Value” of an Engine or an item of Equipment shall be calculated as the
lesser of:  (i) the book value of such Engine or item of Equipment determined in
accordance with GAAP as set forth on the Willis Companies financial statements
or (ii) such Engine’s Adjusted Base Value or item of Equipment’s Equipment
Market Value or Parts Market Value, as the case may be, in each case reduced
utilizing depreciation methods consistent with current practice and GAAP.

“Net Income” shall mean net income of the Willis Companies after taxes,
determined in accordance with GAAP.

“Net Worth” shall mean, at any particular time, all amounts, in conformity with
GAAP, that would be included as stockholders’ equity on a consolidated balance
sheet of the Willis Companies, excluding gains or losses resulting from changes
in the fair value of derivative instruments (within the meaning of Statement of
Financial Accounting Standards No. 133), whether or not included in other
comprehensive income or Net Income.

19


--------------------------------------------------------------------------------




“Non-Recourse Debt” shall mean Debt of any Person for which the remedy for
nonpayment or non-performance of any obligation or any default (other than for
breach of standard representations and warranties or misapplication of funds) in
respect thereof is limited to specified collateral securing such Debt and in
respect of which the Borrower is not subject to any personal liability.

“Notes” shall have the meaning given to such term in Section 2.11(a).

“Notice” shall mean a notice requesting a Loan in the form of Exhibit C.

“Obligations” shall have the meaning given to such term in Section 2.25.

“Off-Lease” shall mean, at the time of determination, or for any specified
period, not subject to a Lease (or, in respect of an Engine or item of Equipment
subject to a Head Lease, not subject to a Lease with a sublessee).

“Operating Lease” shall mean a Lease which is qualified as an operating lease in
accordance with GAAP.

“Owner Trustee” shall mean Wells Fargo Bank Northwest, National Association
(formerly known as First Security Bank, National Association) or another bank or
trust company reasonably satisfactory to the Administrative Agent and the
Security Agent acting as trustee under a Trust Agreement.

“Owner Trustee Guarantee” shall have the meaning given to such term in
Section 2.25.

“Owner Trustee Mortgage” shall have the meaning given to such term in
Section 2.25.

“Partial Recourse Debt” shall mean Debt of any Person a portion of which (but in
no event less than eighty-five (85%) percent of the principal amount thereof)
shall constitute Non-Recourse Debt.

“Participant” shall have the meaning given to such term in Section 10.03(a).

“Participation” shall have the meaning given to such term in Section 10.03(a).

 “Parts” shall mean components of an aircraft or an Engine or any systems within
an aircraft or an Engine that have either been removed from an aircraft or an
Engine or have not yet been incorporated into an aircraft or an Engine.

“Parts Market Value” shall mean, with respect to any Parts, the “current market
value” (as such term is defined by the International Society of Transport
Aircraft Trading (ISTAT)) as determined by the Appraiser.  The current market
value shall take into consideration of, maintenance status of such assets,
current trading history and other methodologies as are consistent with the
methodologies utilized in current industry practices, but without taking into
account any existing maintenance reserves.

 “PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Liens” shall mean (i) any Liens on assets not included in the Asset
Base for current taxes, assessments and other governmental charges not yet due
and payable or being contested in good faith by the Borrower (or by a Lessee) by
appropriate proceedings and for which adequate reserves have been established by
the Borrower in accordance with GAAP, as reflected in the Borrower’s Financial

20


--------------------------------------------------------------------------------




Statements (or by the Lessee as reflected in such Lessee’s financial
statements); (ii) any mechanic’s, materialman’s, carrier’s, warehousemen’s or
similar Liens for sums not yet due or being contested in good faith by the
Borrower (or by a Lessee) by appropriate proceedings and for which adequate
reserves have been established by the Borrower in accordance with GAAP, as
reflected in the Borrower’s Financial Statements (or by the Lessee as reflected
in such Lessee’s financial statements); (iii) easements, rights-of-way,
restrictions and other similar encumbrances on the real property or fixtures of
the Borrower incurred in the ordinary course of business which individually or
in the aggregate do not in any case materially detract from the value or
marketability of the property subject thereto or interfere with the ordinary
conduct of the business of the Borrower; (iv) Liens (other than Liens imposed on
any property of the Borrower pursuant to ERISA or Section 412 of the Code) on
assets not included in the Asset Base incurred or deposits made in the ordinary
course of business, including Liens in connection with workers’ compensation,
unemployment insurance and other types of social security and Liens to secure
performance of tenders, statutory obligations, surety and appeal bonds (in the
case of appeal bonds such Lien shall not secure any reimbursement or indemnity
obligation in an amount greater than $2,500,000), bids, leases that are not
Capitalized Leases, performance bonds, sales contracts and other similar
obligations, in each case, not incurred in connection with the obtaining of
credit or the payment of a deferred purchase price, and which do not, in the
aggregate, result in a Material Adverse Effect; (v) Liens, if any, existing on
the date hereof and listed in Schedule 1.01(g) hereto; (vi) Liens in favor of
Fortis, as Security Agent, in the Collateral as contemplated by the Loan
Documents; (vii) the rights of a Lessee or sublessee to utilize the Collateral
pursuant to the terms of a Lease; (viii) Liens on assets not included in the
Asset Base and securing other Indebtedness permitted under Section 7.01 (but
such Liens shall be limited to the assets being financed with the proceeds of
such other Indebtedness); (ix) purchase money Liens on assets not included in
the Asset Base and securing Debt not to exceed $55,000,000 pursuant to
Section 7.01 hereof; (x) Liens arising from the following types of liabilities
of a lessee or any other operator of an Engine or item of Equipment, so long as
such liabilities are either not yet due or are being contested in good faith
through appropriate proceedings that do not give rise to any reasonable
likelihood of the sale, forfeiture or other loss of such Engine or item of
Equipment, title thereto or the Security Agent’s security interest therein or of
criminal or unindemnified civil liability on the part of the Borrower, any Bank
or any Agent and with respect to which the lessee maintains adequate reserves
(in the reasonable judgment of the Borrower): (A) fees or charges of any airport
or air navigation authority, (B) judgments, or (C) salvage or other rights of
insurers; and (xi) Liens on assets not included in the Asset Base evidenced by
UCC financing statements which are expressly permitted under the terms of the
Loan Documents.

“Person” shall mean an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust or unincorporated
organization, a joint stock company or other similar organization, a government
or any political subdivision thereof, a court, or any other legal entity,
whether acting in an individual, fiduciary or other capacity.

“Plan” shall mean an employee pension benefit plan which is or has within the
preceding five years been covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code, including, without limitation,
any plan that is either (i) maintained by the Borrower or any ERISA Affiliate or
(ii) maintained or contributed to pursuant to a collective bargaining agreement
or any other arrangement under which more than one employer makes contributions
and to which the Borrower or any ERISA Affiliate is then making or accruing
obligations to make contributions or has within the preceding five plan years
(with respect to both clauses (i) and (ii)) made contributions or had an
obligation to do so.

“Post-Default Rate” shall mean from and after the occurrence and during the
continuance of an Event of Default, a rate of interest per annum during the
period commencing on the due date thereof until such Loans are paid in full
equal to (a) in respect of the principal amount of Base Rate Loans, 2% in

21


--------------------------------------------------------------------------------




excess of the Base Rate plus the Applicable Margin as in effect from time to
time, (b) in respect of the principal amount of LIBOR Loans, 2% in excess of the
LIBOR Rate plus the Applicable Margin in effect thereon until the end of the
then current Interest Period therefor and, thereafter, 2% in excess of the Base
Rate plus the Applicable Margin as in effect from time to time, and (c) in
respect of other amounts payable by the Borrower hereunder (including interest)
not paid when due (whether at stated maturity, by acceleration or otherwise), a
rate per annum during the period commencing on the due date until such other
amounts are paid in full equal to 2% in excess of the Base Rate plus the
Applicable Margin as in effect from time to time.

“Preferred Stock” shall mean the preferred stock of the Borrower issued and
outstanding on the date of this Agreement and any other preferred stock of the
Borrower, the issuance and the terms and conditions of which shall have been
approved in writing by the Agents.

“Prime Rate” shall mean the interest rate which the Administrative Agent
announces from time to time at the Principal Office as its prime commercial
lending rate.  Each change in any interest rate provided for herein based upon
the Prime Rate resulting from a change in the Prime Rate shall take effect at
the time of such change in the Prime Rate.  The Prime Rate is established from
time to time by the Administrative Agent as an index or base rate and at any
time may or may not be the best or lowest rate charged by the Administrative
Agent on any Loan.

“Principal Office” shall mean the principal office of the Administrative Agent,
which is currently located at National City Bank, 1900 East Ninth Street,
Cleveland, Ohio 44114.

“Pro Rata Share” shall have the meaning given to such term in Section 2.01(a).

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 4.08 of ERISA.

“Prospective International Interest” shall have the meaning given to such term
in the Cape Town Convention.

“Purchaser” shall have the meaning given to such term in Section 10.02(a).

“Quarterly Net Income” shall mean for any Fiscal Quarter of the Borrower, the
positive net income (but not loss or deficit) of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP;
provided, however, that Quarterly Net Income shall not include amounts added in
respect of the write-up of any asset.

“Quiet Enjoyment” shall mean a covenant of a lessor not to repossess or to
disturb the lessee’s possession or use of a leased asset so long as the lessee
is in compliance with its obligations under the lease.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be amended or supplemented from time to time.

“Regulatory Change” shall mean any change after the date of this Agreement in
foreign or United States federal, state or local laws or regulations (including
Regulation D) or the adoption or making after

22


--------------------------------------------------------------------------------




such date of any interpretations, directives or requests applying to a class of
banks including the Banks of or under any foreign or United States federal,
state, or local laws or regulations (whether or not having the force of law) by
any court or governmental or monetary authority charged with the interpretation
or administration thereof.

“Reportable Event” shall mean, with respect to a Pension Plan:  (i) Any of the
events set forth in Sections 4043(b) of ERISA (other than a reportable event as
to which the provision of thirty (30) days’ notice to the PBGC is waived under
applicable regulations) or Section 4063(a) of ERISA or the regulations
thereunder, (ii) an event requiring the Borrower or any ERISA Affiliate to
provide security to a Pension Plan under Section 401(a)(29) of the Code and
(iii) any failure by the Borrower or any ERISA Affiliate to make payments
required by Section 412(m) of the Code.

“Requirements of Law” shall mean any treaty, statute, law, ordinance,
regulation, order or rule of any United States of America or foreign, federal,
state, local or other government or governmental body, including, without
limitation, those covering or related to banking, financial transactions,
securities, public utilities, environmental control, energy, safety, health,
transportation, bribery, record keeping, zoning, antidiscrimination, antitrust,
wages and hours, employee benefits, and price and wage control matters.

“Restricted Person” means any Person listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
United States Department of the Treasury or Office of Foreign Asset Control or
identified in any related executive orders issued by the President of the United
States.

“Revolving Loan” shall have the meaning set forth in Section 2.01(a).

“Revolver Period” shall have the meaning given to such term in Section 2.01(a).

“S&P” shall mean Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies, Inc.

“SEC” mean the Securities and Exchange Commission.

“Security Agent” shall have the meaning given to such term in the heading of
this Agreement.

“Security Agreement” shall have the meaning given to such term in Section 2.25.

“Security Deposit” shall mean any cash deposits and other collateral provided
by, or on behalf of, a Lessee to secure the obligations of such Lessee under a
Lease.

“Security Documents” shall have the meaning given to such term in Section 2.25.

“Share Pledge Agreement” shall have the meaning given to such term in
Section 2.25.

“Solvent” shall mean, with respect to any Person, that (i) the fair value of all
of such Person’s properties and assets is in excess of the total amount of its
Debt; (ii) it is able to pay its debts as they mature; (iii) it does not have
unreasonably small capital for the business in which it is engaged or for any
business or transaction in which it is about to engage; and (iv) it is not
“insolvent” as such term is defined in Section 101(32) of Title 11 of the United
States Code, 11 U.S.C. Section 101, et seq.

 

23


--------------------------------------------------------------------------------


“Special Purpose Financing Vehicle” shall mean a bankruptcy remote Subsidiary or
Affiliate (including without limitation, WEST and the Subsidiaries of WEST) of
the Borrower or other Person owned by or at the request of the Borrower
(excluding any Owner Trustee which shall have executed and delivered an Owner
Trustee Mortgage) for the sole purpose of holding and/or assigning Engines
received directly or indirectly from the Borrower or any of its Subsidiaries and
issuing notes or other Debt which are secured by such Engines or other
securities representing interests in such Engines, and which Subsidiary or
Affiliate or other Person is prohibited by its articles of incorporation or (if
it is not a corporation) other organizational documents from engaging in any
other business.

“Stage III” shall mean, with respect to any aircraft or engine, any aircraft or
engine which, at the time of its manufacture, was compliant with the noise
regulations set forth in FAR Part 36.

“Subordinated Debt” shall mean unsecured Debt of the Borrower (i) which is
subordinated to the Obligations and (ii) the terms and conditions of which Debt
and subordination are satisfactory to the Majority Lenders, as evidenced by the
written consent of the Majority Lenders thereto exercised in their sole
discretion.

“Subsidiary” shall mean with respect to any Person, any corporation,
partnership, joint venture, owner trust or other Person whether now existing or
hereafter organized or acquired:  (i) in the case of a corporation, of which a
majority of the securities having ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) are at the time owned by such Person and/or one or
more Subsidiaries of such Person or (ii) in the case of a partnership, joint
venture, owner trust or other Person, of which a majority of the partnership or
other ownership interests are at the time owned by such Person and/or one or
more of its Subsidiaries.

“Subsidiary Guaranty” shall have the meaning given to such term in Section 2.25.

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Line Loans pursuant to Section 2.04 in an aggregate principal amount
at any one time outstanding not in excess of ten million ($10,000,000) Dollars
or such lesser amount as shall be agreed to by the Swing Line Lender and the
Borrower.

“Swing Line Lender” NCB (or its successor) in its capacity as a swing line
lender pursuant to this Agreement.

“Swing Line Loans” shall have the meaning given to such term in Section 2.04.

“Swing Line Note” shall have the meaning given to such term in Section 2.11.

“Swing Line Participation Amount” shall have the meaning given to such term in
Section 2.04.

“Tangible Net Worth” shall mean as at the date of determination, Net Worth minus
Intangible Assets.

“Term Loan” shall have the meaning set forth in Section 2.01(e).

“Term Loan Maturity Date” shall mean the first anniversary of the Commitment
Termination Date.

“Three Primary Lessees” shall mean the three Lessees under Leases which, at the
time of determination, have leased (whether under one or more Leases) the
highest percentages of the Engines

24


--------------------------------------------------------------------------------




and Equipment described in clause (viii) of the definition of Asset Base, based
on Net Book Value, of all Eligible Engines and Eligible Equipment.

“Total Leverage Ratio” shall mean the ratio of (i) Total Debt to (ii) Tangible
Net Worth.

“Total Adjusted Leverage Ratio” shall mean the ratio of (i) Adjusted Total Debt
to (ii) Adjusted Tangible Net Worth.

“Total Recourse Debt” shall mean all Debt of the Willis Companies, excluding
Non-Recourse Debt and the non-recourse portion of Partial Recourse Debt.

“Total Debt” shall mean all Debt of the Willis Companies including, without
limitation, Non-Recourse Debt, Partial Recourse Debt and Subordinated Debt.

“Transactional User Entity” is defined in the Regulations for the International
Registry.

“Trust Agreement” shall mean a Trust Agreement in the form and substance
attached hereto as Exhibit D having the Borrower or a wholly owned Subsidiary of
the Borrower as the sole beneficiary, as amended, supplemented or otherwise
modified from time to time.

“Turboprop Engine” means a gas turbine engine used in aircraft with at least 550
rated shaft horsepower.

“type” of Loan shall mean a Base Rate Loan or LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code of the State of New York as in
effect from time to time, without reference to its conflict of laws provisions
and except as to the perfection or effect of non-perfection of Liens on
Collateral which are governed by the laws of another jurisdiction as provided in
the Uniform Commercial Code of the State of New York.

“Unrestricted Availability” shall mean, as of any date of determination, the sum
of (i) cash, (ii) cash-equivalents (within the meaning of GAAP and as set forth
on the balance sheet of the Borrower prepared in accordance with GAAP) with
remaining maturities of not more than three (3) months, provided that in the
case of (i) or (ii), such cash or cash-equivalents are held in deposit or
securities accounts in the name of the Borrower and not subject to control
agreements or arrangements in favor of the depositary bank or any third party,
and (iii) the excess of (a) the lesser of the Commitment and (b) the then
current Asset Base (as stated in the most recent Asset Base Certificate and
provided the same is then available to be borrowed against under this Agreement)
over the aggregate outstanding principal amount of the Loans.

“Unused Commitment” shall mean as to each Bank, as of any date, the excess, if
any, of its Commitment as of such date over the outstanding principal amount of
the Loans made by such Bank as of such date, and as to all Banks, as of any
date, the excess of (i) the Aggregate Revolving Loan Commitment in effect on
such date, over (ii) the then aggregate outstanding principal amount of all
Loans made by the Banks hereunder, provided that for purposes of determining any
Bank’s Unused Commitment pursuant to Section 2.05, the aggregate principal
amount of Swing Line Loans outstanding shall be zero.

“US Bank Engines” shall mean CFM56-2C1 Engines with serial numbers 692620 and
692545 financed by U.S. Bank National Association the principal amount of Debt
in respect of which shall not exceed $3.3 million.

25


--------------------------------------------------------------------------------




“USA Patriot Act” shall mean USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) amending the Bank Secrecy Act, 31 U.S.C.
Section 5311 et seq.

“Vendor” shall mean the Person that sells an Engine or an item of Equipment to
the Borrower or an Owner Trustee.

“Voting Securities” shall mean with respect to any Person, any ownership
interests in or shares of such Person of a class having general voting power
under ordinary circumstances to elect a majority of the directors or other
persons performing similar functions of such Person (irrespective of whether at
the time ownership interests in or shares of any other class or classes shall or
might have voting power by reason of the happening of any event or contingency).

“WEF” shall mean WEST Engine Funding LLC f/k/a Willis Engine Funding LLC, a
Delaware limited liability company and a wholly-owned Subsidiary of WEST.

“WEST Funding Facility” shall mean the transactions contemplated by (i) that
certain Indenture dated as of August 9, 2005, by and between WEST and Deutsche
Bank Trust Company Americas, as indenture trustee, as supplemented by (ii) that
certain Series A1 Supplement, Series B1 Supplement, Series A2 Supplement and
Series B2 Supplement, each dated as of August 9, 2005, (iii) that certain Series
A1 Note Purchase Agreement, among the Borrower, WEST and UBS Securities, LLC,
Series B1 Note Purchase Agreement among the Borrower, WEST, Fortis Securities
and HSH, Series A2 Note Purchase Agreement among the Borrower, WEST, Fortis
Securities and HSH, and Series B2 Note Purchase Agreement among the Borrower,
WEST, Fortis Securities and HSH, each dated as of August 9, 2005, (iv) the
Contribution Agreement, (v) that certain Servicing Agreement, dated as of August
9, 2005 among the Borrower, WEST, WEF and the subsidiaries of WEF party thereto
and (vi) certain other documents and agreements ancillary thereto; in each of
clauses (i), (ii), (iii), (iv), (v) and (vi), as amended, waived, restated and
supplemented from time to time (including without limitation any such
amendments, waivers, restatements and supplements effective on or prior to the
date hereof), copies of which shall be promptly provided to the Administrative
Agent and the Security Agent.

“Welfare Plan” shall mean an employee welfare benefit plan, as defined in
Section 3(l) of ERISA.

“WEST” shall mean Willis Engine Securitization Trust, a Delaware statutory trust
which is the sole member of WEF and a wholly-owned Subsidiary of the Borrower.

“WEST Owner Trusts” shall mean the owner trusts in which WEST or a WEST
Subsidiary holds 100% of the beneficial interest.

“WEST Subsidiaries” shall mean WEF and each other legal entity owned by WEST or
in respect of which WEST or a WEST Subsidiary holds 100% of the beneficial
interest, including the WEST Owner Trusts.

“Willis Companies” shall mean the Borrower and its consolidated Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.          ACCOUNTING TERMS.  ANY ACCOUNTING TERMS USED IN THIS
AGREEMENT WHICH ARE NOT SPECIFICALLY DEFINED HEREIN SHALL HAVE THE MEANINGS
CUSTOMARILY GIVEN THERETO IN ACCORDANCE WITH GAAP.

26


--------------------------------------------------------------------------------




All accounting determinations for purposes of determining compliance with
Section 6.11 hereof shall be made in accordance with GAAP as in effect on the
date of this Agreement and applied on a basis consistent in all material
respects with the Financial Statements delivered to the Administrative Agent on
or before such date.  The Financial Statements required to be delivered
hereunder from and after the date of this Agreement, and all financial records,
shall be maintained in accordance with GAAP.  If GAAP shall change from the
basis used in preparing the Financial Statements delivered to the Administrative
Agent on or before the date of this Agreement, the certificates required to be
delivered pursuant to Section 5.04 demonstrating compliance with the covenants
contained herein shall include calculations setting forth the adjustments
necessary to demonstrate how the Borrower is in compliance with the financial
covenants based upon GAAP as in effect on the date of this Agreement.

 


SECTION 1.03.          OTHER DEFINITIONAL PROVISIONS.


(A)           UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN THE LOAN DOCUMENTS OR ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO.


(B)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


(C)           REFERENCES IN THIS AGREEMENT TO ANY OTHER AGREEMENT, DOCUMENT OR
INSTRUMENT SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE SUCH OTHER
AGREEMENT, DOCUMENT OR INSTRUMENT AS THE SAME MAY BE FROM TIME TO TIME AMENDED,
MODIFIED OR SUPPLEMENTED.


(D)           THE WORDS “INCLUDE” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION”.


(E)           ALL TERMS USED HEREIN, BUT NOT DEFINED HEREIN, THAT ARE DEFINED IN
THE CAPE TOWN CONVENTION SHALL HAVE THE MEANINGS ASSIGNED THERETO IN THE CAPE
TOWN CONVENTION.


ARTICLE II


COMMITMENT, LOANS, AND COLLATERAL


SECTION 2.01.          REVOLVING LOANS; COMMITMENT; TERM LOANS.  (A)  SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, INCLUDING, WITHOUT LIMITATION, SATISFACTION OF
THE CONDITIONS SET FORTH IN ARTICLE IV HEREOF, EACH BANK SEVERALLY BUT NOT
JOINTLY AGREES TO MAKE REVOLVING LOANS (EACH, A “REVOLVING LOAN” AND
COLLECTIVELY, THE “REVOLVING LOANS”) TO THE BORROWER FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT UP TO, BUT NOT
INCLUDING, THE COMMITMENT TERMINATION DATE (THE “REVOLVER PERIOD”), IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING UP TO BUT NOT EXCEEDING
SUCH BANK’S COMMITMENT LESS, IN THE CASE OF ANY BANK OTHER THAN THE SWING LINE
LENDER, ITS SWING LINE PARTICIPATION AMOUNT (REGARDLESS OF WHETHER FUNDED), IN
ANY THEN OUTSTANDING SWING LINE LOANS, AND LESS, IN THE CASE OF THE SWING LINE
LENDER, THE AGGREGATE PRINCIPAL AMOUNT OF ANY THEN OUTSTANDING SWING LINE LOANS.
THE REVOLVING LOANS SHALL BE MADE BY THE BANKS ON A PRO RATA BASIS, CALCULATED
FOR EACH BANK BASED ON ITS COMMITMENT PERCENTAGE (ITS “PRO RATA SHARE”);
PROVIDED, HOWEVER, THAT, WITHOUT LIMITATION OF ANY PROVISION HEREOF, NO
REVOLVING LOAN SHALL BE MADE TO THE BORROWER HEREUNDER IF ANY DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR IF, AFTER GIVING EFFECT
THERETO AND TO ALL OTHER REVOLVING LOANS AND ALL SWING LINE LOANS THEN
OUTSTANDING AND REVOLVING LOANS AND SWING LINE LOANS BEING MADE CONCURRENTLY
THEREWITH, THE AGGREGATE OUTSTANDING PRINCIPAL

27


--------------------------------------------------------------------------------





AMOUNT OF ALL LOANS TO THE BORROWER WOULD EXCEED THE LESSER OF (X) THE AMOUNT OF
THE ASSET BASE DETERMINED IN ACCORDANCE WITH THE DEFINITION THEREOF OR (Y) THE
AGGREGATE COMMITMENTS OF ALL BANKS (THE “AGGREGATE REVOLVING LOAN COMMITMENT”). 
NOTWITHSTANDING THE FOREGOING, THE AGGREGATE REVOLVING LOAN COMMITMENT MAY BE
INCREASED AT THE ELECTION OF THE BORROWER AND WITH THE SOLE CONSENT OF THE
AGENTS TO NOT MORE THAN TWO HUNDRED FIFTY MILLION ($250,000,000) DOLLARS AT ANY
TIME PRIOR TO THE COMMITMENT TERMINATION DATE THROUGH (X) NEW COMMITMENTS FROM
FINANCIAL INSTITUTIONS WHICH ARE NOT “BANKS” ON THE DATE HEREOF AND WHICH ARE
ACCEPTABLE TO THE BORROWER AND THE AGENTS, AND (Y) INCREASED COMMITMENTS FROM
ANY EXISTING BANK OR BANKS, AND, IN ANY SUCH EVENT, SCHEDULE 1.01(A) HERETO
SHALL BE AMENDED BY THE ADMINISTRATIVE AGENT WITHOUT THE CONSENT OF THE BANKS TO
REFLECT SUCH INCREASE IN COMMITMENT AND COMMITMENT PERCENTAGES BY NOTICE FROM
THE ADMINISTRATIVE AGENT TO THE BANKS AND THE BANKS’ COMMITMENT PERCENTAGES
SHALL BE ADJUSTED TO REFLECT SUCH INCREASED AGGREGATE REVOLVING LOAN COMMITMENT
AND ANY REPAYMENTS OF PRINCIPAL OF OUTSTANDING LOANS WHICH SHALL BE REQUIRED TO
BE MADE TO LENDERS IN ORDER TO REFLECT THEIR REVISED COMMITMENT PERCENTAGES OF
OUTSTANDING LOANS SHALL BE MADE CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH NEW
OR INCREASED COMMITMENTS.


(B)           SUBJECT TO THE TERMS OF THIS AGREEMENT, THE BORROWER MAY BORROW,
REPAY AND REBORROW AMOUNTS IN RESPECT OF REVOLVING LOANS AVAILABLE UNDER THE
COMMITMENT DURING THE REVOLVER PERIOD.


(C)           THE REVOLVING LOANS MADE ON EACH BORROWING DATE PURSUANT TO THIS
SECTION 2.01 MAY, ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
BE BASE RATE LOANS OR LIBOR LOANS (EACH BEING REFERRED TO IN THIS AGREEMENT AS A
“TYPE” OF LOAN) AS SPECIFIED IN THE RELEVANT NOTICE REFERRED TO IN SECTION 2.02
HEREOF; PROVIDED, HOWEVER, THAT SUBJECT TO THE TERMS OF THIS AGREEMENT, THE
BORROWER MAY CONVERT LOANS OF ONE TYPE INTO LOANS OF THE OTHER TYPE OR CONTINUE
LOANS, ALL AS HEREINAFTER PROVIDED.


(D)           THE PRINCIPAL AMOUNT OF ANY REPAYMENT OF REVOLVING LOANS DURING
THE REVOLVER PERIOD SHALL BE DEEMED AVAILABLE FOR BORROWING HEREUNDER DURING THE
REVOLVER PERIOD, SUBJECT TO THE LIMITATIONS SET FORTH IN SUBSECTION (A) OF THIS
SECTION 2.01, AND SHALL OTHERWISE BE GOVERNED IN ALL RESPECTS BY THE OTHER TERMS
AND CONDITIONS OF THIS AGREEMENT.


(E)           ON THE COMMITMENT TERMINATION DATE, AND PROVIDED THAT NO EVENT OF
DEFAULT SHALL THEN EXIST, EACH REVOLVING LOAN THEN OUTSTANDING SHALL BE
CONVERTED TO A TERM LOAN (EACH SUCH TERM LOAN, INDIVIDUALLY, A “TERM LOAN” AND
COLLECTIVELY, THE “TERM LOANS”).  ALL TERM LOANS SO CREATED SHALL AMORTIZE IN
ACCORDANCE WITH SECTION 2.07 AND SHALL MATURE AND BE PAYABLE IN FULL ON THE TERM
LOAN MATURITY DATE.  ONCE A TERM LOAN OR ANY PORTION THEREOF HAS BEEN REPAID, IT
MAY NOT BE RE-BORROWED. THE TERM LOANS MAY, ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BE BASE RATE LOANS OR LIBOR LOANS AS SPECIFIED IN
THE RELEVANT NOTICE REFERRED TO IN SECTION 2.02 HEREOF; PROVIDED, HOWEVER, THAT
SUBJECT TO THE TERMS OF THIS AGREEMENT, THE BORROWER MAY CONVERT LOANS OF ONE
TYPE INTO LOANS OF THE OTHER TYPE OR CONTINUE LOANS, ALL AS HEREINAFTER
PROVIDED.


SECTION 2.02.          NOTICES.  (A)  THE BORROWER SHALL GIVE THE ADMINISTRATIVE
AGENT WRITTEN NOTICE IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO (I) OF EACH
BORROWING OF A REVOLVING LOAN (II) EACH CONTINUATION OF A LIBOR LOAN, (III) OF
EACH CONVERSION AND PREPAYMENT OF A LOAN, (IV) OF THE TERMINATION OF THE
COMMITMENT AND (V) IN THE CASE OF THE BORROWING, PREPAYMENT OR CONTINUATION OF A
LIBOR OR CONVERSION OF A BASE RATE LOAN INTO A LIBOR LOAN, OF THE DURATION OF
EACH INTEREST PERIOD APPLICABLE THERETO.  IF, BASED ON THE LAST ASSET BASE
CERTIFICATE PROVIDED TO THE BANKS, THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS, AFTER GIVING EFFECT INCLUDING THE LOANS BEING REQUESTED PURSUANT TO THE
NOTICE, SHALL EXCEED THE AMOUNT OF THE ASSET BASE AS SET FORTH IN SUCH
CERTIFICATE, THEN THE NOTICE FOR A LOAN SHALL BE ACCOMPANIED BY AN ASSET BASE
CERTIFICATE, DATED AS OF THE REQUESTED BORROWING DATE, AND SIGNED BY AN
AUTHORIZED FINANCIAL OFFICER. THE NOTICE SHALL CONTAIN A CERTIFICATION FROM AN
AUTHORIZED FINANCIAL OFFICER OF COMPLIANCE WITH THIS SECTION 2.01(A) AFTER
GIVING EFFECT TO ANY REQUESTED LOAN AND AFTER TAKING INTO ACCOUNT ANY ENGINES OR
EQUIPMENT TO BE ACQUIRED WITH THE PROCEEDS OF SUCH LOAN.  EACH

28


--------------------------------------------------------------------------------





SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL BE EFFECTIVE WITH RESPECT TO A
REVOLVING LOAN ONLY IF RECEIVED BY THE ADMINISTRATIVE AGENT, FOR A BASE RATE
LOAN, NO LATER THAN 2:00 P.M., NEW YORK CITY TIME, AT LEAST ONE BUSINESS DAY
PRIOR TO THE PROPOSED DATE OF THE BORROWING, PREPAYMENT OR CONVERSION OF THE
LOAN DESIGNATED IN THE NOTICE OR, FOR A LIBOR LOAN, AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO THE PROPOSED DATE OF THE BORROWING (OR CONTINUATION), PREPAYMENT
OR CONVERSION OF THE LOAN DESIGNATED IN THE NOTICE. THE BORROWER MAY NOT REQUEST
MORE THAN THREE (3) REVOLVING LOANS IN ANY WEEK.


(B)           EACH SUCH NOTICE OF A BORROWING (OR CONTINUATION), PREPAYMENT OR
CONVERSION SHALL SPECIFY (A) THE AMOUNT AND TYPE OF LOAN TO BE BORROWED (OR
CONTINUED), PREPAID OR CONVERTED AND (B) THE DATE OF SUCH BORROWING (OR
CONTINUATION), PREPAYMENT OR CONVERSION (WHICH SHALL BE A BUSINESS DAY.  EACH
SUCH NOTICE OF THE DURATION OF AN INTEREST PERIOD SHALL SPECIFY THE LOANS TO
WHICH SUCH INTEREST PERIOD IS TO RELATE.  IF THE BORROWER FAILS TO GIVE A NOTICE
OF BORROWING TO CONTINUE ANY LIBOR LOAN AS A LIBOR LOAN AT LEAST THREE (3)
BUSINESS DAYS PRIOR TO THE END OF THE THEN CURRENT INTEREST PERIOD, SUCH LOAN
SHALL AUTOMATICALLY BE CONVERTED INTO A BASE RATE LOAN ON THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD.  IF THE BORROWER SHALL ELECT TO BORROW OR CONTINUE
A LIBOR LOAN BUT SHALL FAIL TO SPECIFY THE DURATION OF THE INTEREST PERIOD
THEREFOR, THE INTEREST PERIOD THEREFOR SHALL BE ONE (1) MONTH. EACH NOTICE FOR A
REVOLVING LOAN SHALL BE FOR A SINGLE INTEREST RATE OPTION. THERE SHALL BE NO
MORE THAN FIVE LIBOR LOANS OUTSTANDING AT ANY TIME.


(C)           UPON RECEIPT OF A NOTICE, AND PROVIDED THE CONDITIONS PRECEDENT IN
THIS AGREEMENT FOR THE MAKING OF REVOLVING LOANS SHALL THEN BE SATISFIED, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BANK OF SUCH REQUEST FOR A
REVOLVING LOAN.


SECTION 2.03.          BORROWING OF REVOLVING LOANS.  (A)  UPON THE SATISFACTION
BY THE BORROWER OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 2.02 AND
ARTICLE IV HEREOF, THE BANKS SHALL MAKE THE REVOLVING LOANS REQUESTED BY THE
BORROWER ON THE APPLICABLE BORROWING DATE IN ACCORDANCE WITH SUBSECTION (B) OF
THIS SECTION 2.03.


(B)           BY NO LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON EACH BORROWING
DATE, EACH BANK SHALL MAKE AVAILABLE THE RESPECTIVE AMOUNT OF THE REVOLVING LOAN
TO BE MADE BY IT ON SUCH DATE BY DEPOSITING THE PROCEEDS THEREOF, IN IMMEDIATELY
AVAILABLE FUNDS, WITH THE ADMINISTRATIVE AGENT AT ITS PRINCIPAL OFFICE OR AT
SUCH OTHER PLACE AS DIRECTED BY THE ADMINISTRATIVE AGENT IN WRITING, AND THE
ADMINISTRATIVE AGENT SHALL PAY OVER SUCH FUNDS, UPON THE ADMINISTRATIVE AGENT’S
RECEIPT OF THE DOCUMENTS REQUIRED UNDER ARTICLE IV HEREOF WITH RESPECT TO SUCH
LOANS, (I) TO AN ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE
AGENT AT ITS PRINCIPAL OFFICE OR (II) ON INSTRUCTIONS FROM THE BORROWER TO THE
ADMINISTRATIVE AGENT IN THE NOTICE RELATED TO SUCH LOAN, BY TRANSMITTING SUCH
AMOUNT TO SUCH OTHER ACCOUNT AS THE BORROWER SHALL HAVE DESIGNATED IN SUCH
NOTICE.


SECTION 2.04.          SWING LINE COMMITMENT. (A) SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, INCLUDING, WITHOUT LIMITATION, SATISFACTION OF THE CONDITIONS
SET FORTH IN ARTICLE IV HEREOF, THE SWING LINE LENDER AGREES TO MAKE SWING LINE
LOANS (EACH, A SWING LINE LOAN” AND, COLLECTIVELY, THE “SWING LINE LOANS”) TO
THE BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE REVOLVER PERIOD IN
AN AGGREGATE PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING UP TO BUT NOT
EXCEEDING THE SWING LINE COMMITMENT; PROVIDED, HOWEVER, THAT, WITHOUT LIMITATION
OF ANY PROVISION HEREOF, NO SWING LINE LOAN SHALL BE MADE TO THE BORROWER
HEREUNDER IF ANY DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR IF, AFTER GIVING EFFECT THERETO AND TO ALL OTHER REVOLVING LOANS
AND ALL SWING LINE LOANS THEN OUTSTANDING AND REVOLVING LOANS AND SWING LINE
LOANS BEING MADE CONCURRENTLY THEREWITH, THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL LOANS TO THE BORROWER WOULD EXCEED THE LESSER OF (X) THE AMOUNT OF
THE ASSET BASE DETERMINED IN ACCORDANCE WITH THE DEFINITION THEREOF (BUT WITHOUT
GIVING EFFECT TO ANY ENGINES OR EQUIPMENT BEING ACQUIRED WITH THE PROCEEDS OF
ANY SWING LINE LOAN OR BEING ADDED TO THE ASSET BASE CONCURRENTLY THEREWITH) OR
(Y) THE AGGREGATE REVOLVING LOAN COMMITMENT.

29


--------------------------------------------------------------------------------




(b)           Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow amounts in respect of Swing Line Loans available under the
Swing Line Commitment during the Revolver Period, provided that proceeds of
Swing Line Loans may not be used to refinance outstanding Swing Line Loans. 
Swing Line Loans shall be solely Base Rate Loans.

 


(C)           THE PRINCIPAL AMOUNT OF ANY REPAYMENT OF SWING LINE LOANS DURING
THE REVOLVER PERIOD SHALL BE DEEMED AVAILABLE FOR BORROWING HEREUNDER DURING THE
REVOLVER PERIOD, SUBJECT TO THE LIMITATIONS SET FORTH IN SUBSECTION (A) OF THIS
SECTION 2.04, AND SHALL OTHERWISE BE GOVERNED IN ALL RESPECTS BY THE OTHER TERMS
AND CONDITIONS OF THIS AGREEMENT. SUBJECT TO SUBSECTION (D) OF THIS SECTION
2.04, EACH SWING LINE LOAN SHALL BE DUE AND PAYABLE IN FULL ON THE EARLIEST OF:
(X) THE END OF THE REVOLVER PERIOD, (Y) THE DATE OF MAKING OF ANY REVOLVING
LOANS BY THE BANKS OR (Y) THE LAST BUSINESS DAY OF ANY WEEK, UNLESS SUCH SWING
LINE LOAN SHALL THEN HAVE BEEN OUTSTANDING LESS THAN FOUR (4) BUSINESS DAYS, IN
WHICH EVENT PAYMENT SHALL BE DUE ON THE ONE WEEK ANNIVERSARY OF THE MAKING OF
SUCH SWING LINE LOAN OR, IF SUCH ANNIVERSARY SHALL NOT BE A BUSINESS DAY, ON THE
IMMEDIATELY SUCCEEDING BUSINESS DAY.


(D)           THE BORROWER SHALL REQUEST A SWING LINE LOAN BY NOTIFYING THE
SWING LINE LENDER OF SUCH REQUEST BY TELEPHONE NOT LATER THAN 2:00 P.M., NEW
YORK CITY TIME (WHICH REQUEST SHALL BE CONFIRMED BY A NOTICE PROVIDED IN
ACCORDANCE WITH SECTION 2.02 BY NO LATER THAN 4:00 P.M., NEW YORK CITY TIME ON
SUCH DATE), ON THE PROPOSED BORROWING DATE.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE, SHALL CONSTITUTE A REQUEST FOR A SWING LINE LOAN ON SUCH DATE
(WHICH SHALL BE A BUSINESS DAY) AND SHALL SPECIFY AMOUNT OF THE REQUESTED SWING
LINE LOAN. THE SWING LINE LENDER SHALL MAKE EACH SWING LINE LOAN AVAILABLE TO
THE BORROWER BY MEANS OF A CREDIT TO THE BORROWER’S GENERAL DEPOSIT ACCOUNT WITH
THE SWING LINE LENDER ON THE REQUESTED DATE OF SUCH SWING LINE LOAN. THE
BORROWER MAY NOT REQUEST MORE THAN ONE (1) SWING LINE LOAN IN ANY WEEK.


(E)           THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY DIRECTS
THE SWING LINE LENDER TO ACT ON HITS BEHALF), ON ONE BUSINESS DAY’S NOTICE GIVEN
BY THE SWING LINE LENDER TO EACH BANK NO LATER THAN 2:00 P.M., NEW YORK CITY
TIME, REQUEST EACH BANK TO MAKE, AND EACH BANK HEREBY AGREES TO MAKE, A
REVOLVING LOAN IN AN AMOUNT EQUAL TO SUCH BANK’S COMMITMENT PERCENTAGE OF THE
THEN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE LOANS. EACH BANK
SHALL MAKE THE AMOUNT OF SUCH REVOLVING LOAN AVAILABLE TO THE SWING LINE LENDER
AT THE PRINCIPAL OFFICE OF THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE
FUNDS BY NOT LATER THAN 12:00 P.M., NEW YORK CITY TIME, ONE (1) BUSINESS DAY
AFTER THE DATE OF SUCH NOTICE. THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
APPLIED BY THE SWING LINE LENDER TO REPAY THE OUTSTANDING SWING LINE LOANS.


(F)            IF, PRIOR TO THE TIME A REVOLVING LOAN WOULD OTHERWISE HAVE BEEN
MADE PURSUANT TO PRECEDING SUBSECTION (E) OR OTHERWISE PURSUANT TO THIS
AGREEMENT, A DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR ANY OF THE CONDITIONS
PRECEDENT TO MAKING REVOLVING LOANS UNDER THIS AGREEMENT SHALL NOT BE SATISFIED,
THEN EACH BANK SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE
PURSUANT TO SUBSECTION (E) OR OTHERWISE PURSUANT TO THIS AGREEMENT, PURCHASE AN
UNDIVIDED PARTICIPATING INTEREST IN AN AMOUNT EQUAL TO ITS COMMITMENT PERCENTAGE
TIMES THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SWING LINE LOANS THEN
OUTSTANDING (THE “SWING LINE PARTICIPATION AMOUNT”) FOR CASH IN IMMEDIATELY
AVAILABLE FUNDS BY MAKING SUCH AMOUNT AVAILABLE TO THE SWING LINE LENDER AT THE
PRINCIPAL OFFICE OF THE ADMINISTRATIVE AGENT BY NOT LATER THAN 12:00 P.M., NEW
YORK CITY TIME ON THE DATE ON WHICH SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN
PAYABLE PURSUANT TO SUBSECTION (E).


(G)           WHENEVER, AT ANY TIME AFTER THE SWING LINE LENDER HAS RECEIVED
FROM ANY BANK SUCH BANK’S SWING LINE PARTICIPATION AMOUNT, THE SWING LINE LENDER
RECEIVES ANY CASH PAYMENT ON ACCOUNT OF THE SWING LINE LOANS COVERED BY SUCH
SWING LINE PARTICIPATION AMOUNT, THE SWING LINE LENDER WILL DISTRIBUTE TO SUCH
BANK ITS PRO RATA SHARE OF SUCH PAYMENT (APPROPRIATELY ADJUSTED, IN THE CASE OF
INTEREST

30


--------------------------------------------------------------------------------




payments, to reflect the period of time during such Bank’s Swing Line
Participation Amount was outstanding and funded); provided, however, that in the
event any cash payment received by Swing Line Lender and paid to the Banks is
required to be refunded, each Bank will promptly following notice from the Swing
Line Lender to such effect, return such amount to the Swing Line Lender.

 


(H)           EACH BANK’S OBLIGATION TO MAKE REVOLVING LOANS AND TO PURCHASE
PARTICIPATING INTERESTS PURSUANT TO THIS SECTION 2.04 IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, (I) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH BANK OR THE BORROWER MAY HAVE AGAINST THE
SWING LINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(II) SUBJECT TO SUBSECTION (E) ABOVE, THE OCCURRENCE OR CONTINUANCE OF A DEFAULT
OR EVENT OF DEFAULT OR THE FAILURE OF ANY CONDITIONS PRECEDENT TO MAKING LOANS
UNDER THIS AGREEMENT; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR
OTHERWISE) OF THE BORROWER; (IV) ANY BREACH OF ANY LOAN DOCUMENT BY THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE THEREOF OR BY ANY OTHER BANK OR (V) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING. EACH BANK SHALL INDEMNIFY AND HOLD HARMLESS THE SWING LINE LENDER
FROM AND AGAINST ANY AND ALL LOSSES, LIABILITIES (INCLUDING LIABILITIES FOR
PENALTIES), ACTIONS, SUITS, JUDGMENTS, DEMANDS, COSTS AND EXPENSES RESULTING
FROM ANY FAILURE ON THE PART OF SUCH BANK TO PAY, OR FROM ANY DELAY IN PAYING
THE AGENT ANY AMOUNT SUCH BANK IS REQUIRED TO PAY IN ACCORDANCE WITH THIS
SECTION 2.04 (EXCEPT IN RESPECT OF LOSSES, LIABILITIES, ACTIONS, SUITS,
JUDGMENTS, DEMANDS, COSTS AND EXPENSES SUFFERED BY THE SWING LINE LENDER
RESULTING FROM ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), AND SUCH BANK
SHALL BE REQUIRED TO PAY INTEREST TO THE SWING LINE LENDER FROM THE DATE SUCH
AMOUNT WAS DUE UNTIL PAID IN FULL, ON THE UNPAID PORTION THEREOF, AT A RATE OF
INTEREST PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE PAYABLE UPON DEMAND BY THE
SWING LINE LENDER.


SECTION 2.05.          FEES.  (A)  SO LONG AS THE AGGREGATE REVOLVING LOAN
COMMITMENT IS OUTSTANDING, THE BORROWER SHALL UNCONDITIONALLY PAY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE BANKS IN ACCORDANCE WITH THEIR
RESPECTIVE COMMITMENT PERCENTAGES, A NON-REFUNDABLE FEE (THE “COMMITMENT FEE”)
EQUAL TO ***% PER ANNUM OF THE AVERAGE DAILY AMOUNT OF THE UNUSED COMMITMENT
DURING EACH CALENDAR QUARTER (OR PRO RATA PORTION THEREOF FOR ANY PERIOD OF LESS
THAN A FULL CALENDAR QUARTER).  THE COMMITMENT FEE SHALL BE COMPUTED AND PAID
QUARTERLY, IN ARREARS, ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER IN EACH YEAR AND ON THE COMMITMENT TERMINATION DATE.


(B)           WHETHER OR NOT ANY LOANS ARE MADE HEREUNDER, THE BORROWER SHALL
PAY THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT AND FOR THE ACCOUNT OF THE
BANKS, IN ADDITION TO ALL OTHER AMOUNTS PAYABLE BY THE BORROWER HEREUNDER, THE
AGENCY, UPFRONT AND OTHER FEES SET FORTH IN THE LETTER AGREEMENTS DATED AS OF
EVEN DATE HEREWITH BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT AND/OR THE
SECURITY AGENT.


SECTION 2.06.          CONVERSION AND CONTINUATION OF LOANS.  SUBJECT TO
SECTIONS 2.16 THROUGH 2.19, THE BORROWER SHALL HAVE THE RIGHT TO CONVERT BASE
RATE LOANS INTO LIBOR LOANS, CONTINUE LIBOR LOANS AND CONVERT LIBOR LOANS INTO
BASE RATE LOANS FROM TIME TO TIME; PROVIDED, THAT (A) THE BORROWER SHALL GIVE TO
THE ADMINISTRATIVE AGENT NOTICE OF EACH SUCH CONVERSION OR CONTINUATION AS
PROVIDED IN SECTION 2.02, (B) LIBOR LOANS MAY BE CONVERTED OR CONTINUED ONLY ON
THE LAST DAY OF AN INTEREST PERIOD FOR SUCH LOANS, (C) EACH CONVERSION OR
CONTINUATION SHALL BE EFFECTED BY EACH BANK APPLYING THE PROCEEDS OF THE NEW
LOAN TO THE LOAN BEING CONVERTED OR CONTINUED AND (D) NO CONVERSION OF BASE RATE
LOANS TO LIBOR LOANS AND NO CONTINUATION OF LIBOR LOANS SHALL BE PERMITTED IF
THERE SHALL HAVE OCCURRED A DEFAULT OR EVENT OF DEFAULT.


SECTION 2.07.          ASSET BASE; PREPAYMENTS.  (A)  THE BORROWER AGREES THAT
AT NO TIME SHALL THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING EXCEED
THE AMOUNT OF THE ASSET BASE.  IN THE EVENT THAT THE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF ALL LOANS EXCEEDS THE ASSET BASE, BUT SUBJECT TO SECTION
7.26(G), THE BORROWER SHALL IMMEDIATELY AND IN ANY EVENT WITHIN TWO (2) BUSINESS
DAYS EITHER (X)

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

31


--------------------------------------------------------------------------------




prepay the Loans in an amount sufficient to reduce the sum of the aggregate
principal amount of the Loans to an amount not greater than the Asset Base or
(y) solely prior to the Commitment Termination Date, pledge to the Security
Agent as secured party pursuant to the Security Agreement additional Collateral
such that, in either case, after giving effect thereto, the Asset Base shall
equal or exceed the outstanding principal amount of all Loans outstanding.  The
Borrower shall use the property damage and casualty insurance proceeds received
as a result of an Event of Loss with respect to an Engine or item of Equipment
included in the Asset Base to prepay principal and accrued interest thereon, if
required to cause the principal amount of the Loans not to exceed the Asset
Base.

 


(B)           IN THE EVENT THAT AT ANY TIME (I) THERE SHALL OCCUR AN EVENT OF
LOSS WITH RESPECT TO AN ENGINE AND/OR AN ITEM OF EQUIPMENT, (II) EITHER THE
AGENTS IN THE REASONABLE EXERCISE OF THEIR DISCRETION DETERMINE THAT ANY ENGINE
OR ITEM OF EQUIPMENT INCLUDED IN THE ASSET BASE NO LONGER MEETS THE ELIGIBILITY
REQUIREMENTS SET FORTH HEREIN OR (III) THE AGENTS DETERMINE THAT THE ASSET BASE
SHALL BE INCORRECTLY CALCULATED OR DETERMINED, AND IN THE CASE OF CLAUSES (II)
AND (III) THE SECURITY AGENT OR ADMINISTRATIVE AGENT NOTIFIES THE BORROWER IN
WRITING OF SUCH OCCURRENCE, THEN THE BORROWER, WITHIN THREE (3) BUSINESS DAYS OF
THE DATE OF THE OCCURRENCE DESCRIBED IN CLAUSE (I) OR THE DELIVERY OF NOTICE OF
THE DETERMINATION DESCRIBED IN CLAUSE (II) OR (III), AS THE CASE MAY BE, SHALL
TAKE ANY OF THE ACTIONS PROVIDED IN SECTION 2.07(A) SUCH THAT THE AGGREGATE
PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING DOES NOT EXCEED THE ASSET BASE.


(C)           THE BORROWER SHALL DELIVER AN ASSET BASE CERTIFICATE TO THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY ACTION TAKEN PURSUANT TO
SECTION 2.07(A) OR (B) WHICH SHALL EVIDENCE COMPLIANCE BY THE BORROWER WITH THE
PROVISIONS OF THIS AGREEMENT AFTER GIVING EFFECT TO SUCH PREPAYMENT OR PLEDGE.


(D)           THE BORROWER SHALL HAVE THE RIGHT TO PREPAY THE LOANS FROM TIME TO
TIME IN WHOLE OR IN PART OR PERMANENTLY REDUCE OR TERMINATE THE AGGREGATE
REVOLVING LOAN COMMITMENT, WITHOUT PREMIUM OR PENALTY; PROVIDED, THAT (I) THE
BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT NOTICE OF EACH SUCH PREPAYMENT AS
PROVIDED IN SECTION 2.02 HEREOF, AND AT LEAST ONE (1) BUSINESS DAY’S NOTICE OF
ANY REDUCTION OR TERMINATION IN THE AGGREGATE REVOLVING LOAN COMMITMENT; (II) IN
NO EVENT MAY THE AGGREGATE REVOLVING LOAN COMMITMENT BE REDUCED IN LESS THAN THE
MINIMUM AMOUNT OF ONE MILLION ($1,000,000) DOLLARS OR AN INTEGRAL MULTIPLE IN
EXCESS THEREOF OR TO AN AMOUNT LESS THAN THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS; (III) PARTIAL PREPAYMENTS SHALL BE MADE IN SUCH AMOUNTS AS
PROVIDED IN SECTION 2.14 HEREOF; AND (IV) THE BORROWER SHALL HAVE PAID ALL
COMPENSATION AND COSTS, IF ANY, OWED TO ANY BANK PURSUANT TO SECTION 2.19
HEREOF.


(E)           ALL PREPAYMENTS OF THE PRINCIPAL AMOUNT OF THE LOANS PURSUANT TO
THIS SECTION 2.07 SHALL BE WITHOUT PREMIUM OR PENALTY, EXCEPT AS PROVIDED IN
SECTION 2.19 HEREOF, AND SUCH PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED AND
UNPAID INTEREST ON THE AMOUNT SO PREPAID.


(F)            IN THE EVENT THE AGGREGATE REVOLVING LOAN COMMITMENT IS
TERMINATED, THE COMMITMENT TERMINATION DATE SHALL BE ACCELERATED TO THE DATE OF
SUCH TERMINATION AND ANY REVOLVING LOANS OR SWING LINE LOANS THAT ARE
OUTSTANDING AS OF SUCH DATE SHALL BE CONVERTED INTO TERM LOANS IN ACCORDANCE
WITH SECTION 2.01(E).


(G)           ALL PREPAYMENTS OF THE PRINCIPAL AMOUNT OF THE LOANS PURSUANT TO
THIS SECTION 2.07 SHALL BE APPLIED FIRST TO SWING LINE LOANS, THEN TO OTHER BASE
RATE LOANS AND THEN TO LIBOR LOANS.


(H)           ANY RELEASE OF COLLATERAL IN CONNECTION WITH A PREPAYMENT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 2.07 SHALL BE SUBJECT TO THE
APPLICABLE PROVISIONS OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
SECTION 5(A) OF THE SECURITY AGREEMENT, SECTION 6.09 OF THE MORTGAGE, SECTION 22
OF THE APPLICABLE BENEFICIAL PLEDGE AGREEMENT, SECTION 6.09 OF THE APPLICABLE
OWNER TRUSTEE

32


--------------------------------------------------------------------------------





MORTGAGE AND SECTION 3.3 OF THE LEASING SUBSIDIARY SECURITY ASSIGNMENTS.  THE
SECURITY AGENT, AT THE COST AND EXPENSE OF THE BORROWER, SHALL COOPERATE WITH
THE BORROWER IN EFFECTUATING ANY SUCH RELEASE.


SECTION 2.08.          USE OF PROCEEDS OF LOANS.  THE BORROWER WILL USE THE
PROCEEDS OF ANY LOAN TO BE MADE PURSUANT HERETO FOR THE PURCHASE OR REFINANCING
OF ENGINES AND EQUIPMENT AS CONTEMPLATED HEREIN, AS WELL AS FOR WORKING CAPITAL
AND GENERAL CORPORATE PURPOSES, SUBJECT TO SECTION 2.04.


SECTION 2.09.          PAYMENT OF LOANS.  ON THE TERM LOAN MATURITY DATE, OR IF
THE BORROWER ELECTS TO PREPAY ALL LOANS HEREUNDER ON AN EARLIER DATE PURSUANT TO
SECTION 2.07 ON THE DATE OF SUCH PREPAYMENT, THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNTS OF EACH OF THE BANKS THE FULL OUTSTANDING
PRINCIPAL AMOUNT OF ALL OF ITS LOANS TOGETHER WITH ACCRUED INTEREST THEREON AND
ALL OTHER AMOUNTS DUE WITH RESPECT THERETO OR OTHERWISE UNDER THIS AGREEMENT,
THE NOTES AND THE LOAN DOCUMENTS, SUBJECT TO ANY REQUIRED PREPAYMENT TO BE MADE
PRIOR THERETO UNDER THIS AGREEMENT.


SECTION 2.10.          INTEREST.  (A)  INTEREST SHALL ACCRUE ON THE UNPAID
PRINCIPAL AMOUNT OF EACH LOAN, FOR THE PERIOD COMMENCING ON THE DATE OF SUCH
LOAN UNTIL SUCH LOAN SHALL BE PAID IN FULL, AT THE FOLLOWING RATES PER ANNUM:

(I)            SUBJECT TO SECTION 2.10(C) DURING SUCH PERIODS AS SUCH LOAN IS A
LIBOR LOAN, FOR EACH INTEREST PERIOD RELATING THERETO, THE LIBOR RATE FOR SUCH
PERIOD PLUS THE APPLICABLE MARGIN; AND

(II)           DURING SUCH PERIODS AS SUCH LOAN IS A BASE RATE LOAN, THE BASE
RATE AS IN EFFECT FROM TIME TO TIME PLUS THE APPLICABLE MARGIN.


(B)           NOTWITHSTANDING THE FOREGOING, FROM AND AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF A DEFAULT, THE BORROWER SHALL NOT BE PERMITTED TO
BORROW, CONVERT TO OR CONTINUE LIBOR LOANS.


(C)           FROM AND AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT OR WITH RESPECT TO ANY AMOUNTS WHICH SHALL NOT BE PAID WHEN
DUE, THE BORROWER SHALL PAY INTEREST AT THE APPLICABLE POST-DEFAULT RATE ON ITS
LOANS OR ANY INSTALLMENT OF PRINCIPAL THEREOF, AND ON ANY OTHER AMOUNT PAYABLE
BY THE BORROWER HEREUNDER (INCLUDING INTEREST TO THE EXTENT PERMITTED BY LAW),
WHICH INTEREST SHALL CONTINUE TO ACCRUE AFTER THE FILING BY OR AGAINST THE
BORROWER OF A PETITION FOR RELIEF IN BANKRUPTCY OR THE COMMENCEMENT BY OR
AGAINST THE BORROWER OF ANY INSOLVENCY PROCEEDINGS.


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS (I) IN
THE CASE OF A BASE RATE LOAN, ON THE LAST BUSINESS DAY OF EACH MONTH FOR WHICH
INTEREST IS DUE (PROVIDED THAT INTEREST ON ANY SWING LINE LOAN SHALL BE PAYABLE
ON THE DUE DATE OF SUCH LOAN UNDER SECTION 2.04(C)), (II) IN THE CASE OF A LIBOR
LOAN, ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, BUT NOT LESS OFTEN THAN
THE THREE MONTH ANNIVERSARY OF SUCH LIBOR LOAN, (III) IN THE CASE OF ALL LOANS,
ON THE DATE ON WHICH THE SAME MAY BECOME PAYABLE IN FULL (WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE) AND (IV) IN THE CASE OF ANY LOAN, UPON
THE PAYMENT, PREPAYMENT OR CONVERSION THEREOF (BUT ONLY ON THE PRINCIPAL AMOUNT
SO PAID, PREPAID OR CONVERTED); PROVIDED, HOWEVER, THAT INTEREST PAYABLE AT THE
POST-DEFAULT RATE SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND OF THE
ADMINISTRATIVE AGENT.


(E)           ANYTHING IN THIS AGREEMENT OR THE NOTES TO THE CONTRARY
NOTWITHSTANDING, THE OBLIGATION OF THE BORROWER TO MAKE PAYMENTS OF INTEREST
SHALL BE SUBJECT TO THE LIMITATION THAT PAYMENTS OF INTEREST SHALL NOT BE
REQUIRED TO BE MADE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF ANY BANK TO
THE EXTENT THAT THE BANK’S RECEIPT THEREOF WOULD NOT BE PERMISSIBLE UNDER THE
LAW OR LAWS APPLICABLE TO SUCH BANK LIMITING RATES OF INTEREST WHICH MAY BE
CHARGED OR COLLECTED BY SUCH BANK.  ANY SUCH PAYMENTS OF INTEREST WHICH ARE NOT
MADE AS A RESULT OF THE LIMITATION REFERRED TO IN THE PRECEDING SENTENCE SHALL
BE MADE BY THE

33


--------------------------------------------------------------------------------





BORROWER TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH BANK, IF AT ALL, ON
THE DATE OR DATES ON WHICH THE RECEIPT THEREOF WOULD BE PERMISSIBLE UNDER THE
LAWS APPLICABLE TO SUCH BANK LIMITING RATES OF INTEREST WHICH MAY BE CHARGED OR
COLLECTED BY SUCH BANK.  ANY SUCH PAYMENTS OF INTEREST WHICH ARE MADE AND SHOULD
NOT HAVE BEEN MADE AS A RESULT OF THE LIMITATION REFERRED TO HEREIN SHALL BE
APPLIED FIRST TO THE PRINCIPAL OUTSTANDING ON THE BORROWER’S BASE RATE LOANS AND
THEN AT THE END OF THE THEN CURRENT INTEREST PERIOD TO LIBOR LOANS.


(F)            IN THE CASE OF TERM LOANS (A) ANY TERM LOAN WHICH IS A LIBOR LOAN
MAY, AT THE BORROWERS’ OPTION, CONTINUE THE INTEREST PERIOD ASSIGNED TO THE
REVOLVING LOAN FROM WHICH IT WAS CONVERTED, IF SUCH INTEREST PERIOD WOULD EXPIRE
AFTER THE COMMITMENT TERMINATION DATE AND (B) NO TERM LOAN WHICH IS A LIBOR LOAN
MAY HAVE AN INTEREST PERIOD EXTENDING BEYOND THE TERM LOAN MATURITY DATE.


SECTION 2.11.          NOTES.  (A)  THE LOANS MADE BY EACH BANK SHALL BE
EVIDENCED BY A PROMISSORY NOTE MADE BY THE BORROWER AND PAYABLE TO THE ORDER OF
EACH BANK (THE “LOAN NOTES”) IN SUBSTANTIALLY THE FORM OF EXHIBIT E1 HERETO, IN
A MAXIMUM PRINCIPAL AMOUNT EQUAL TO SUCH BANK’S COMMITMENT AND OTHERWISE DULY
COMPLETED, AND THE SWING LINE LOANS MADE BY THE SWING LINE LENDER SHALL BE
EVIDENCED BY A PROMISSORY NOTE MADE BY THE BORROWER AND PAYABLE TO THE ORDER OF
THE SWING LINE LENDER (THE “SWING LINE NOTE”) IN SUBSTANTIALLY THE FORM OF
EXHIBIT E2 HERETO, IN A MAXIMUM PRINCIPAL AMOUNT EQUAL TO THE SWING LINE
COMMITMENT AND OTHERWISE DULY COMPLETED (THE LOAN NOTES AND THE SWING LINE NOTE
BEING COLLECTIVELY REFERRED TO AS THE “NOTES”).


(B)           THE BORROWER HEREBY AUTHORIZES EACH BANK TO MAKE NOTATIONS OF ALL
LOANS AND ALL PAYMENTS AND PREPAYMENTS MADE ON ACCOUNT OF THE PRINCIPAL OF SUCH
LOANS AND INTEREST THEREON ON THE SCHEDULE ATTACHED TO ITS NOTE OR ON ITS
REGULARLY MAINTAINED LEDGER RECORDS AND ALL SUCH NOTATIONS SHALL, IN THE ABSENCE
OF MANIFEST ERROR, BE CONCLUSIVE AS TO THE DATE AND PRINCIPAL AMOUNT OF SUCH
LOAN, THE AMOUNT OF EACH PRINCIPAL PAYMENT THEREON, THE OUTSTANDING BALANCE
THEREUNDER AND THE INTEREST ACCRUED AND PAID THEREON; PROVIDED, HOWEVER, THAT
ANY FAILURE BY SUCH BANK TO MAKE ANY SUCH NOTATION SHALL NOT LIMIT OR OTHERWISE
AFFECT THE OBLIGATIONS OF THE BORROWER HEREUNDER OR UNDER THE NOTES IN RESPECT
OF THE LOANS.


SECTION 2.12.          PAYMENTS.  (A)  ALL PAYMENTS OF PRINCIPAL, INTEREST, FEES
AND OTHER AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE MADE IN DOLLARS, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
BANKS, PRO RATA, AT THE PRINCIPAL OFFICE OF THE ADMINISTRATIVE AGENT NO LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON THE DATES ON WHICH SUCH PAYMENTS SHALL
BECOME DUE.  EXCEPT AS PROVIDED IN CLAUSE (I) TO THE DEFINITION OF “INTEREST
PERIOD” SET FORTH IN SECTION 1.01 HEREOF, PAYMENTS WHICH ARE DUE ON A DAY WHICH
IS NOT A BUSINESS DAY SHALL BE PAYABLE ON THE FIRST (1ST) BUSINESS DAY
THEREAFTER AND INTEREST SHALL CONTINUE TO ACCRUE, AND SHALL BE PAYABLE FOR ANY
PRINCIPAL SO EXTENDED, IN EACH CASE FOR THE PERIOD OF SUCH EXTENSION.  EACH SUCH
PAYMENT MADE AFTER SUCH TIME ON SUCH DATES SHALL BE DEEMED TO HAVE BEEN MADE ON
THE NEXT SUCCEEDING BUSINESS DAY AND INTEREST SHALL ACCRUE THEREON ACCORDINGLY. 
ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BANKS
HEREUNDER SHALL BE APPLIED FIRST, TO PAY ALL FEES, EXPENSES AND OTHER AMOUNTS
THEN DUE AND PAYABLE HEREUNDER, SECOND, TO PAY ACCRUED AND UNPAID INTEREST ON
THE LOANS AND THIRD, TO REPAY THE OUTSTANDING PRINCIPAL BALANCE OF THE LOANS;
PROVIDED, THAT AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT SUCH PAYMENTS SHALL
BE APPLIED IN SUCH ORDER AND TO SUCH AMOUNTS AS THE ADMINISTRATIVE AGENT SHALL
IN ITS SOLE DISCRETION DETERMINE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT
IN IMMEDIATELY AVAILABLE FUNDS TO EACH BANK ITS PRO RATA SHARE OF ALL SUCH
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF SUCH
BANK.


(B)           THE BORROWER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF
OR CHARGE ANY ACCOUNT AT THE ADMINISTRATIVE AGENT WHICH IS MAINTAINED BY THE
BORROWER OR OVER WHICH THE ADMINISTRATIVE AGENT HAS CONTROL WITH THE AMOUNT OF
ALL PAYMENTS TO BE MADE HEREUNDER AND UNDER THE LOAN DOCUMENTS, INCLUDING ALL
FEES AND EXPENSES, AS AND WHEN SUCH PAYMENTS ARE DUE. THE

34


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT’S FAILURE TO DELIVER ANY BILL, STATEMENT OR INVOICE WITH
RESPECT TO AMOUNTS DUE UNDER THIS SECTION OR UNDER ANY LOAN DOCUMENT SHALL NOT
AFFECT THE BORROWER’S OBLIGATION TO PAY ANY INSTALLMENT OF PRINCIPAL, INTEREST
OR ANY OTHER AMOUNT UNDER THIS AGREEMENT WHEN DUE AND PAYABLE.


(C)           THE BORROWER SHALL MAINTAIN AT LEAST ONE DEMAND DEPOSIT ACCOUNT
WITH THE ADMINISTRATIVE AGENT FOR PURPOSES OF THIS AGREEMENT.  THE BORROWER
AUTHORIZES THE ADMINISTRATIVE AGENT TO DEPOSIT INTO SAID ACCOUNT ALL AMOUNTS TO
BE ADVANCED TO THE BORROWER HEREUNDER.  FURTHER, THE BORROWER AUTHORIZES THE
ADMINISTRATIVE AGENT (BUT THE ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED) TO
DEDUCT FROM SAID ACCOUNT, OR ANY OTHER ACCOUNT MAINTAINED BY THE BORROWER AT THE
ADMINISTRATIVE AGENT, ANY AMOUNT PAYABLE HEREUNDER ON OR AFTER THE DATE UPON
WHICH IT IS DUE AND PAYABLE.  SUCH AUTHORIZATION SHALL INCLUDE BUT NOT BE
LIMITED TO AMOUNTS PAYABLE WITH RESPECT TO PRINCIPAL, INTEREST, FEES AND
EXPENSES.


SECTION 2.13.          COMPUTATIONS.  INTEREST ON ALL LOANS, THE COMMITMENT FEE
AND ANY OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE NOTES OR IN CONNECTION
HEREWITH OR THEREWITH SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR AND
ACTUAL DAYS ELAPSED.


SECTION 2.14.          MINIMUM AMOUNTS OF BORROWINGS AND PREPAYMENTS.  EXCEPT
FOR BORROWINGS WHICH EXHAUST THE REMAINING AMOUNT OF THE AGGREGATE REVOLVING
LOAN COMMITMENT OR PREPAYMENTS WHICH PREPAY THE AGGREGATE REVOLVING LOAN
COMMITMENT IN FULL, EACH BORROWING AND VOLUNTARY PREPAYMENT OF A LOAN AND EACH
CONVERSION OR CONTINUATION OF A LOAN SHALL BE IN AN AMOUNT AT LEAST EQUAL TO ONE
HUNDRED FIFTY THOUSAND ($150,000) DOLLARS IN THE CASE OF BASE RATE LOANS, AND
THREE MILLION ($3,000,000) DOLLARS (AND IN INTEGRAL MULTIPLES OF ONE HUNDRED
THOUSAND ($100,000) DOLLARS IN EXCESS THEREOF) IN THE CASE OF LIBOR LOANS.


SECTION 2.15.          ADDITIONAL COSTS.  (A)  IN THE EVENT THAT COMPLIANCE BY
ANY BANK WITH ANY FUTURE REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE
OF LAW) MADE OR ISSUED AFTER THE DATE HEREOF OR ANY REGULATORY CHANGE (INCLUDING
FOR THE PURPOSES OF THIS SECTION 2.15, ANY LAW, RULE, REGULATION OR GUIDELINES
ADOPTED AT ANY TIME, WHETHER OR NOT SUCH LAW, RULE, REGULATION OR GUIDELINES WAS
IN EFFECT ON OR PRIOR TO THE DATE HEREOF, PURSUANT TO OR ARISING OUT OF THE JUNE
2004 REPORT OF THE BASEL COMMITTEE ON BANKING SUPERVISION ENTITLED
“INTERNATIONAL CONVERGENCE OF CAPITAL MEASUREMENT AND CAPITAL STANDARDS: A
REVISED FRAMEWORK” AND ANY AMENDMENTS THERETO OR OTHER OR SUBSEQUENT REPORT OF
THE BASEL COMMITTEE) SHALL (I) CHANGE THE BASIS OF TAXATION OF ANY AMOUNTS
PAYABLE TO SUCH BANK UNDER THIS AGREEMENT OR THE NOTES IN RESPECT OF ANY LOANS
(OTHER THAN TAXES IMPOSED ON THE OVERALL NET INCOME OF SUCH BANK FOR ANY SUCH
LOANS BY THE UNITED STATES OF AMERICA OR THE JURISDICTION IN WHICH SUCH BANK HAS
ITS PRINCIPAL OFFICE OR IN WHICH ITS LENDING OFFICE IS LOCATED); (II) IMPOSE OR
MODIFY ANY RESERVE, FEDERAL DEPOSIT INSURANCE CORPORATION PREMIUM OR ASSESSMENT,
SPECIAL DEPOSIT OR SIMILAR REQUIREMENTS RELATING TO ANY EXTENSIONS OF CREDIT OR
OTHER ASSETS OF, OR ANY DEPOSITS WITH OR OTHER LIABILITIES OF, SUCH BANK; OR
(III) IMPOSE ANY OTHER CONDITIONS AFFECTING THIS AGREEMENT OR THE NOTES IN
RESPECT OF LOANS (OR ANY OF SUCH EXTENSIONS OF CREDIT, ASSETS, DEPOSITS OR
LIABILITIES); AND THE RESULT OF ANY EVENT REFERRED TO IN CLAUSE (I), (II) OR
(III) ABOVE SHALL BE TO INCREASE SUCH BANK’S COSTS OF MAKING OR MAINTAINING ANY
LOANS OR ITS COMMITMENT, OR TO REDUCE ANY AMOUNT RECEIVABLE BY SUCH BANK
HEREUNDER IN RESPECT OF ANY LOANS OR ITS COMMITMENT (SUCH INCREASES IN COSTS AND
REDUCTIONS IN AMOUNTS RECEIVABLE ARE HEREINAFTER REFERRED TO AS “ADDITIONAL
COSTS”), THEN THE BORROWER SHALL PAY TO SUCH BANK FROM TIME TO TIME AS SPECIFIED
BY SUCH BANK, ADDITIONAL COMMITMENT FEES OR OTHER AMOUNTS WHICH SHALL BE
SUFFICIENT TO COMPENSATE SUCH BANK FOR SUCH ADDITIONAL COSTS, TOGETHER WITH
INTEREST ON EACH SUCH AMOUNT WHICH IS NOT PAID WITHIN THIRTY (30) DAYS AFTER
DEMAND BY SUCH BANK, PAYABLE AT THE POST-DEFAULT RATE, BUT NOT FOR A PERIOD
PRIOR TO SUCH DEMAND OF MORE THAN FORTY-FIVE (45) DAYS.


(B)           EACH BANK AGREES THAT IT WILL USE REASONABLE COMMERCIAL EFFORTS TO
NOTIFY THE BORROWER OF ANY EVENT OF WHICH IT HAS KNOWLEDGE THAT WILL ENTITLE
SUCH BANK TO RECEIVE A PAYMENT IN RESPECT OF AN ADDITIONAL COST AND TO DELIVER A
CERTIFICATE OF A RESPONSIBLE OFFICER OF SUCH BANK SETTING FORTH (I) THE

35


--------------------------------------------------------------------------------





REGULATORY CHANGE THAT IS THE BASIS FOR THE CLAIM, (II) THE AMOUNT OR AMOUNTS 
NECESSARY TO COMPENSATE SUCH BANK FOR SUCH ADDITIONAL COST AND (III) REASONABLE
DETAIL OF THE CALCULATIONS OF THE AMOUNT NECESSARY TO COMPENSATE SUCH BANK FOR
SUCH ADDITIONAL COST.  ALL DETERMINATIONS, ESTIMATES, ASSUMPTIONS, ALLOCATIONS,
AND THE LIKE REQUIRED FOR THE DETERMINATION OF SUCH AMOUNT OR AMOUNTS SHALL BE
MADE BY EACH BANK, IN GOOD FAITH, BUT A BANK’S JUDGMENT THEREON SHALL BE
CONCLUSIVE AND BINDING UPON BORROWER ABSENT MANIFEST ERROR OR WILLFUL
MISCONDUCT. ANY FAILURE BY ANY BANK TO COMPLY WITH THIS SUBPARAGRAPH SHALL NOT
RELIEVE THE BORROWER FROM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


SECTION 2.16.          LIMITATION ON TYPES OF LOANS.  ANYTHING HEREIN CONTAINED
TO THE CONTRARY NOTWITHSTANDING, IF, ON OR PRIOR TO THE DETERMINATION OF AN
INTEREST RATE FOR ANY LIBOR LOANS FOR ANY INTEREST PERIOD THEREFOR:


(A)           THE ADMINISTRATIVE AGENT REASONABLY DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE) THAT, BY REASON OF ANY EVENT AFFECTING THE
MONEY MARKETS IN THE UNITED STATES OF AMERICA OR THE LONDON INTERBANK MARKET,
QUOTATIONS OF INTEREST RATES FOR THE RELEVANT DEPOSITS ARE NOT BEING PROVIDED IN
SUCH MARKETS IN THE RELEVANT AMOUNTS OR FOR THE RELEVANT MATURITIES FOR PURPOSES
OF DETERMINING THE RATE OF INTEREST FOR SUCH LOANS UNDER THIS AGREEMENT; OR


(B)           THE ADMINISTRATIVE AGENT REASONABLY DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE) THAT BY REASON OF ANY EVENT AFFECTING MONEY
OR FINANCIAL MARKETS IN THE UNITED STATES OF AMERICA OR THE LONDON INTERBANK
MARKET, RATES OF INTEREST OR THE COST OF MAKING OR MAINTAINING LOANS, THE RATE
OF INTEREST REFERRED TO IN THE DEFINITION OF “LIBOR” IN SECTION 1.01 HEREOF UPON
THE BASIS OF WHICH THE RATE OF INTEREST OF ANY LIBOR LOANS FOR SUCH PERIOD IS
DETERMINED DOES NOT ACCURATELY REFLECT THE COST TO THE BANKS OF MAKING OR
MAINTAINING SUCH LOANS FOR SUCH PERIOD;

then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Banks shall be under no
obligation to make LIBOR Loans and the Borrower shall, on the last day(s) of the
then current Interest Period(s) for the outstanding LIBOR Loans, either prepay
such LIBOR Loans in accordance with Section 2.07 hereof or Convert such LIBOR
Loans into Base Rate Loans in accordance with Section 2.18 hereof.


SECTION 2.17.          ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT, IN THE EVENT THAT IT BECOMES UNLAWFUL FOR ANY BANK TO (I) HONOR ITS
OBLIGATIONS TO MAKE LIBOR LOANS HEREUNDER OR (II) MAINTAIN LIBOR LOANS
HEREUNDER, THEN SUCH BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE
BORROWER THEREOF, AND SUCH BANK’S OBLIGATION TO MAKE OR MAINTAIN LIBOR LOANS
HEREUNDER SHALL BE SUSPENDED UNTIL SUCH TIME AS SUCH AFFECTED BANK(S) MAY AGAIN
MAKE AND MAINTAIN LIBOR LOANS AND SUCH BANK’S OUTSTANDING LIBOR LOANS SHALL BE
CONVERTED INTO BASE RATE LOANS IN ACCORDANCE WITH SECTION 2.18 AND SECTION 2.19
HEREOF; PROVIDED, HOWEVER, THAT THIS SECTION 2.17 SHALL NOT APPLY TO THOSE OTHER
BANKS FOR WHOM IT DOES NOT BECOME UNLAWFUL TO HONOR OR MAINTAIN LIBOR LOANS
HEREUNDER.


SECTION 2.18.          CERTAIN CONVERSIONS PURSUANT TO SECTION 2.16 AND SECTION
2.17.  IF THE LIBOR LOANS ARE TO BE CONVERTED PURSUANT TO SECTION 2.16 OR
SECTION 2.17 HEREOF, SUCH LIBOR LOANS SHALL BE CONVERTED INTO BASE RATE LOANS ON
THE LAST DAY(S) OF THE THEN CURRENT INTEREST PERIOD(S) FOR SUCH LIBOR LOANS (OR
ON SUCH EARLIER DATE AS THE ADMINISTRATIVE AGENT MAY SPECIFY TO THE BORROWER)
AND, UNTIL THE ADMINISTRATIVE AGENT GIVES NOTICE THAT THE CIRCUMSTANCES
SPECIFIED IN SECTION 2.16 OR SECTION 2.17 HEREOF WHICH GAVE RISE TO SUCH
CONVERSION NO LONGER EXIST:


(A)           TO THE EXTENT THAT SUCH LIBOR LOANS HAVE BEEN SO CONVERTED, ALL
PAYMENTS AND PREPAYMENTS OF PRINCIPAL WHICH WOULD OTHERWISE BE APPLIED TO SUCH
LIBOR LOANS SHALL BE APPLIED INSTEAD TO BASE RATE LOANS; AND

36


--------------------------------------------------------------------------------



(B)           ALL LOANS WHICH WOULD OTHERWISE BE MADE AS LIBOR LOANS SHALL BE
MADE INSTEAD AS BASE RATE LOANS AND ALL BASE RATE LOANS WHICH WOULD OTHERWISE BE
CONVERTED INTO LIBOR LOANS SHALL REMAIN AS BASE RATE LOANS OR BE PREPAID BY THE
BORROWER.


SECTION 2.19.          INDEMNIFICATION.  THE BORROWER SHALL PAY TO ANY BANK,
UPON THE REQUEST OF SUCH BANK, SUCH AMOUNT OR AMOUNTS AS SHALL COMPENSATE SUCH
BANK FOR ANY LOSS, COST OR EXPENSE INCURRED BY SUCH BANK (AS DETERMINED BY SUCH
BANK) AS A RESULT OF:


(A)           THE PAYMENT OR PREPAYMENT FOR ANY REASON WHATSOEVER, OR
CONVERSION, OF ALL OR PART OF A LIBOR LOAN OWED TO SUCH BANK PRIOR TO ITS
MATURITY DATE ON A DATE OTHER THAN THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
LIBOR LOAN; OR


(B)           ANY FAILURE BY THE BORROWER TO BORROW A LIBOR LOAN ON THE DATE FOR
SUCH BORROWING SPECIFIED IN THE RELEVANT NOTICE UNDER SECTION 2.02 HEREOF.

Such compensation will include, without limitation, an amount equal to (i) any
loss or expense suffered by such Bank during the period from the date of receipt
of such early payment or prepayment or the date of such Conversion to the last
day of such Interest Period if the rate of interest obtainable by such Bank upon
the redeployment of an amount of funds equal to such payment, prepayment or
Conversion or failure to borrow or Convert is less than the rate of interest
applicable to such Loan for such Interest Period or (ii) any loss or expense
suffered by such Bank in liquidating deposits prior to maturity which correspond
to such payment, prepayment, Conversion, failure to borrow or failure to
Convert.  The determination by such Bank of the amount of any such loss or
expense, when set forth in a written notice to the Borrower, containing such
Bank’s calculation thereof in reasonable detail, shall be conclusive absent
manifest error.


SECTION 2.20.          PROPORTIONATE TREATMENT.  (A)  EACH BORROWING HEREUNDER,
OTHER THAN BORROWINGS OF SWING LINE LOANS, SHALL BE MADE FROM THE BANKS AND EACH
PAYMENT OF FEES UNDER SECTION 2.05(A) AND SECTION 2.05(B) HEREOF SHALL BE MADE
FOR ACCOUNT OF THE BANKS, IN EACH CASE IN PROPORTION TO THEIR RESPECTIVE PRO
RATA SHARE.


(B)           EACH PAYMENT AND PREPAYMENT BY THE BORROWER OF PRINCIPAL OF OR
INTEREST ON THE LOANS, OTHER THAN PRINCIPAL OF OR INTEREST ON SWING LINE LOANS
(WHICH SHALL BE MADE TO THE SWING LINE LENDER), SHALL BE MADE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BANKS IN PROPORTION TO THE
RESPECTIVE UNPAID PRINCIPAL AMOUNTS THEREOF.


(C)           THE COMMITMENT AND OTHER OBLIGATIONS OF EACH OF THE BANKS UNDER
THIS AGREEMENT ARE SEVERAL AND NOT JOINT AND SEVERAL.


SECTION 2.21.          PROPORTIONATE SHARING.  IF ANY BANK OTHER THAN THE SWING
LINE LENDER SHALL OBTAIN PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN BY
ANY MEANS (INCLUDING THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF, BANKER’S LIEN
OR COUNTERCLAIM OR SIMILAR RIGHT OR OTHERWISE OR THROUGH THE EXERCISE OF ANY
RIGHT UNDER ANY LOAN DOCUMENT), AND, AS A RESULT OF SUCH PAYMENT, SUCH BANK
SHALL HAVE RECEIVED A GREATER PERCENTAGE OF THE PRINCIPAL OR INTEREST THEN DUE
HEREUNDER BY THE BORROWER TO SUCH BANK THAN ITS PROPORTIONATE SHARE THEREOF, IT
SHALL PROMPTLY PURCHASE PARTICIPATIONS FROM SUCH OTHER BANKS (OR IN INTEREST DUE
THEREON, AS THE CASE MAY BE) IN SUCH AMOUNTS, AND MAKE SUCH OTHER ADJUSTMENTS
FROM TIME TO TIME AS SHALL BE EQUITABLE, TO THE END THAT ALL THE BANKS SHALL
SHARE THE BENEFIT OF SUCH EXCESS PAYMENT (NET OF ANY EXPENSES WHICH MAY BE
INCURRED BY SUCH BANK IN OBTAINING OR PRESERVING SUCH EXCESS PAYMENT) IN
PROPORTION TO THE PRINCIPAL AND/OR INTEREST ON THE LOANS HELD BY EACH OF THE
BANKS.  TO SUCH END, ALL THE BANKS SHALL MAKE APPROPRIATE ADJUSTMENTS AMONG
THEMSELVES (BY THE RESALE OF PARTICIPATIONS SOLD OR OTHERWISE) IF SUCH PAYMENT
IS RESCINDED OR MUST OTHERWISE BE RESTORED.  THE BORROWER AGREES THAT ANY

37


--------------------------------------------------------------------------------




Bank so purchasing a participation (or direct interest) in the Loans made by
other Banks (or in interest due thereon, as the case may be) may exercise any
and all rights of set-off, banker’s lien, counterclaim or similar rights with
respect to such participation as fully as if such Bank were a direct holder of
Loans in the amount of such participation.  Nothing in this Agreement shall
require any Bank to exercise, or retain the benefits of exercising, any such
right with respect to any other indebtedness or obligation of the Borrower.  If
under any applicable bankruptcy, insolvency or other similar law, any Bank
receives a secured claim in lieu of a set-off to which this Section 2.20
applies, such Bank shall, to the extent practicable, exercise its rights in
respect of such secured claim in a manner consistent with the rights of the
Banks entitled under this Section 2.21 to share in the benefits of any recovery
on such secured claim.

 


SECTION 2.22.          ADMINISTRATIVE AGENT’S OBLIGATION TO EXPEND FUNDS;
NON-RECEIPT OF FUNDS BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
NOT BE REQUIRED TO EXPEND ANY OF ITS OWN MONEY TO MAKE UP THE FULL AMOUNT OF ANY
LOAN REQUESTED BY THE BORROWER HEREUNDER, OR OTHERWISE INCUR ANY EXPENSE AS A
CONSEQUENCE OF THE FAILURE OF ANY BANK TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT ITS COMMITMENT WHICH THE BANKS HAVE BECOME OBLIGED TO MAKE HEREUNDER. 
SHOULD SUCH A FAILURE OCCUR AND THE ADMINISTRATIVE AGENT SHALL NEVERTHELESS HAVE
ADVANCED MONEY OF ITS OWN OR INCURRED EXPENSE IN ORDER TO MAKE UP THE FULL
AMOUNT OF ANY SUCH LOAN, IT SHALL BE DEEMED TO HAVE DONE SO AT THE REQUEST OF
ANY BANK WHICH HAS SO FAILED TO PROVIDE ITS PORTION OF SUCH LOAN, UNLESS SUCH
BANK SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT IN WRITING BY NO LATER THAN
ONE (1) BUSINESS DAY PRIOR TO THE MAKING OF A LIBOR LOAN OR BY 3:00 P.M., NEW
YORK TIME, ON THE BUSINESS DAY PRIOR TO THE MAKING OF A BASE RATE LOAN THAT IT
SHOULD NOT MAKE SUCH AN ADVANCE OR INCUR SUCH AN EXPENSE TO MAKE GOOD SUCH
FAILURE, AND IN THE ABSENCE OF SUCH PRIOR NOTICE, SUCH BANK SHALL BE OBLIGATED
TO PAY TO THE ADMINISTRATIVE AGENT ON DEMAND THE AMOUNT EXPENDED BY THE
ADMINISTRATIVE AGENT OUT OF ITS OWN FUNDS PLUS ANY COSTS INCURRED BY THE
ADMINISTRATIVE AGENT TO CARRY SUCH FUNDS WHILE SUCH BANK HAS NOT PROVIDED TO THE
ADMINISTRATIVE AGENT ITS PORTION OF SUCH LOAN, ALL OF WHICH SHALL CONSTITUTE A
LOAN BY THE ADMINISTRATIVE AGENT TO SUCH BANK WHICH SHALL BEAR INTEREST FROM THE
DATE OF THE ADVANCE BY THE ADMINISTRATIVE AGENT AND DURING THE FIRST THREE (3)
BUSINESS DAYS THEREAFTER AT THE FEDERAL FUNDS RATE PLUS ***% AND THEREAFTER AT
THE BASE RATE FROM DAY TO DAY ON THE LOAN WITH RESPECT TO WHICH THE ADVANCE OR
EXPENDITURE WAS MADE.  DURING THE CONTINUANCE OF ANY SUCH DEFAULT AS BETWEEN THE
ADMINISTRATIVE AGENT AND SUCH BANK, AND NOTWITHSTANDING ANYTHING ELSEWHERE
HEREIN TO THE CONTRARY EXPRESSED OR IMPLIED, THE PRINCIPAL AMOUNT OF DEBT IN
RESPECT OF LOANS MADE BY SUCH BANK IN DEFAULT SHALL BE DEEMED TO BE REDUCED, SO
LONG AS THE DEFAULT CONTINUES BY THE AMOUNT NOT REMITTED BY IT TO THE
ADMINISTRATIVE AGENT AS DESCRIBED IN THE PRECEDING SENTENCE AND SUCH PRINCIPAL
AMOUNT AND INTEREST THEREON SHALL BE DEEMED ASSIGNED TO AND COLLECTIBLE BY THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT FOR APPLICATION AGAINST THE AMOUNT OF
ITS CLAIM UNDER THE PRECEDING SENTENCE.  NOTWITHSTANDING THE FOREGOING, IN THE
EVENT THE ADMINISTRATIVE AGENT SHALL HAVE MADE AN ADVANCE ON BEHALF OF A BANK
WITHOUT PRIOR NOTICE FROM SUCH BANK NOT TO DO SO AS PROVIDED ABOVE, THE BORROWER
SHALL, ON DEMAND FROM THE ADMINISTRATIVE AGENT, REPAY TO THE ADMINISTRATIVE
AGENT THE AMOUNT SO MADE AVAILABLE WITH INTEREST THEREON, IN RESPECT OF EACH DAY
DURING THE PERIOD COMMENCING ON AND INCLUDING THE DATE SUCH ADVANCE WAS SO MADE
BY THE ADMINISTRATIVE AGENT UNTIL THE DATE THE ADMINISTRATIVE AGENT RECOVERS
SUCH AMOUNT AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
MARGIN.


SECTION 2.23.          CHANGE OF LENDING OFFICE.  EACH BANK AGREES THAT, UPON
THE OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 2.16,
SECTION 2.17 OR SECTION 11.02 WITH RESPECT TO SUCH BANK, IT SHALL, IF REQUESTED
BY THE BORROWER, USE REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY
CONSIDERATIONS OF SUCH BANK) TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS
AFFECTED BY SUCH EVENT WITH THE OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH
EVENT; PROVIDED, THAT SUCH DESIGNATION IS MADE ON TERMS THAT, IN THE SOLE
JUDGMENT OF SUCH BANK, SHALL NOT RESULT IN ANY ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE TO SUCH BANK OR ITS LENDING OFFICE; PROVIDED, FURTHER, THAT NOTHING
IN THIS SECTION 2.23 SHALL AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF THE
BORROWER OR THE RIGHT OF ANY BANK PURSUANT TO SECTION 2.16, SECTION 2.17 OR
SECTION 11.02.

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

38


--------------------------------------------------------------------------------




Section 2.24.          Payments Unconditional/Gross Up.  All payments hereunder
and under the Notes shall be made without set-off or counterclaim and in such
amounts as may be necessary in order that all such payments shall not be less
than the amounts otherwise specified to be paid under this Agreement and the
Notes (after withholding for or on account of (i) any present or future taxes,
levies, imposts, duties or other similar charges of whatever nature imposed by
any government or any political subdivision or taxing authority thereof, other
than any tax (except those referred to in clause (ii) below) on or measured by
the net income of the Banks pursuant to applicable federal, state and local
income tax laws, and (ii) deduction of amounts equal to the taxes on or measured
by the net income of the Banks payable by the Banks with respect to the amount
by which the payments required to be made under this sentence exceed the amounts
otherwise specified to be paid in this Agreement and the Notes).  Each Bank
organized under the laws of a jurisdiction outside the United States of America
(a “Foreign Bank”) shall, on the date it becomes a Bank under this Agreement,
provide to the Borrower and the Administrative Agent a properly completed and
executed Internal Revenue Service Form W-8BEN or Form W-8ECI or other applicable
form, certificate or document prescribed by the Internal Revenue Service of the
United States of America (a “Certificate of Exemption”), certifying that such
Foreign Bank is entitled to receive payments under the Loan Documents without
deduction or withholding of any U.S. federal income taxes.  Each Bank which so
delivers a Certificate of Exemption further undertakes to deliver to the
Borrower and Administrative Agent additional copies of such form (or a successor
form) on or before the date such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or Administrative Agent, in each case
certifying that such Bank is entitled to receive payments under the Loan
Documents without deduction or withholding of any U.S. federal income taxes,
unless an event (including any change in treaty, law or regulation), has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Bank from duly completing and delivering any such form with respect to it and
such Bank advises the Borrower and Administrative Agent that it is not capable
of receiving such payments without any deduction or withholding of U.S. federal
income tax.  If a Foreign Bank does not provide a Certificate of Exemption to
the Borrower and the Administrative Agent within the time periods set forth in
this paragraph, the Borrower shall withhold taxes required to pay any additional
amounts as a result of such withholding; provided, however, that all such
withholding shall cease upon delivery by such Foreign Bank of a Certificate of
Exemption to the Borrower and Administrative Agent.

 


SECTION 2.25.          SECURITY.  IN ORDER TO SECURE THE DUE PAYMENT AND
PERFORMANCE BY THE BORROWER OF ALL OF THE DEBT, LIABILITIES AND OBLIGATIONS,
WHETHER MATURED OR UNMATURED, DIRECT OR CONTINGENT, WHETHER OR NOT EVIDENCED BY
A NOTE OR ANY OTHER INSTRUMENT OR DOCUMENT, OF THE BORROWER OR ANY OWNER TRUSTEE
TO THE AGENTS AND THE BANKS UNDER THIS AGREEMENT, THE NOTES OR THE LOAN
DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER ARISING, INCLUDING, WITHOUT
LIMITATION, THE DUE AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND THE INTEREST
(INCLUDING INTEREST ACCRUING UNDER THE TERMS HEREOF DURING THE PENDENCY OF ANY
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF
WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING) ON THE NOTES ACCORDING TO THEIR
TERMS AND EFFECT, AND ALL INDEMNITIES, FEES, COSTS AND EXPENSES FROM TIME TO
TIME PAYABLE TO ANY AGENT OR THE BANKS UNDER THE LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ALL COSTS OF ADMINISTRATION AND ENFORCEMENT OF THE LOAN
DOCUMENTS, AND ALL DEBT, LIABILITIES AND OBLIGATIONS OF THE BORROWER UNDER ANY
INTEREST RATE CONTRACTS OR FOREIGN EXCHANGE CONTRACTS WITH ANY BANK (ALL SUCH
DEBT, LIABILITIES AND OBLIGATIONS ARE HEREINAFTER REFERRED TO, COLLECTIVELY, AS
THE “OBLIGATIONS”), EACH ENGINE OWNER SHALL:


(A)           GRANT TO THE SECURITY AGENT A PERFECTED SECURITY INTEREST AND LIEN
ON, AND ASSIGN TO THE SECURITY AGENT, FOR ITSELF, THE OTHER AGENTS AND THE
BANKS, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER AND ITS SUBSIDIARIES (OTHER
THAN WEST AND THE WEST SUBSIDIARIES) IN AND TO SUBSTANTIALLY ALL OF ITS ASSETS
AND PROPERTIES OTHER THAN EXCEPTED COLLATERAL, SUBJECT TO THE PROVISIONS OF
SECTION 2.25), WHETHER NOW EXISTING OR OWNED OR HEREAFTER ACQUIRED, BY THE
EXECUTION AND DELIVERY TO THE SECURITY AGENT OF A SECURITY

39


--------------------------------------------------------------------------------





AGREEMENT IN THE FORM OF EXHIBIT G HERETO (AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, THE “SECURITY AGREEMENT”);


(B)           GRANT TO THE SECURITY AGENT A FIRST PRIORITY PERFECTED, SECURED
LIEN ON, AND ASSIGN TO THE SECURITY AGENT, FOR ITSELF, THE OTHER AGENTS AND THE
BANKS, ALL RIGHT, TITLE AND INTEREST OF THE BORROWER IN AND TO ALL “COLLATERAL”
(AS SUCH TERM IS DEFINED IN THE MORTGAGE) WHETHER NOW EXISTING OR OWNED OR
HEREAFTER ACQUIRED, BY THE EXECUTION AND DELIVERY TO THE SECURITY AGENT OF A
MORTGAGE AND SECURITY AGREEMENT IN THE FORM OF EXHIBIT H HERETO (AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “MORTGAGE”),


(C)           PLEDGE TO THE SECURITY AGENT ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF ALL SUBSIDIARIES DIRECTLY OWNED BY THE BORROWER
PURSUANT TO A MASTER PLEDGE AGREEMENT IN THE FORM OF EXHIBIT I HERETO (AS
AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, THE “SHARE PLEDGE
AGREEMENT”);


(D)           ENTER INTO BENEFICIAL INTEREST PLEDGE AGREEMENTS TO PLEDGE TO THE
SECURITY AGENT ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST IN THE BENEFICIAL
INTEREST UNDER EACH TRUST AGREEMENT, EACH IN THE FORM OF EXHIBIT J HERETO (EACH,
AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, A “BENEFICIAL INTEREST
PLEDGE AGREEMENT”);


(E)           CAUSE EACH OWNER TRUSTEE TO ENTER INTO AN OWNER TRUSTEE MORTGAGE
IN FAVOR OF THE SECURITY AGENT IN THE FORM OF EXHIBIT K HERETO (AS AMENDED,
MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, AN “OWNER TRUSTEE MORTGAGE”);


(F)            CAUSE EACH OWNER TRUSTEE TO ENTER INTO AN OWNER TRUSTEE GUARANTEE
IN THE FORM OF EXHIBIT L HERETO IN FAVOR OF THE SECURITY AGENT, GUARANTYING THE
PERFORMANCE OF THE OBLIGATIONS (AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME
TO TIME, AN “OWNER TRUSTEE GUARANTEE”);


(G)           CAUSE EACH LEASING SUBSIDIARY TO ASSIGN TO THE SECURITY AGENT
PURSUANT TO LEASE SECURITY ASSIGNMENTS IN THE FORM OF EXHIBIT M HERETO ALL OF
SUCH LEASING SUBSIDIARY’S RIGHTS UNDER SUBLEASES OF ENGINES AND EQUIPMENT (EACH,
AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME, A “LEASING SUBSIDIARY
SECURITY ASSIGNMENT”);


(H)           CAUSE EACH SUBSIDIARY (OTHER THAN WEST AND THE WEST SUBSIDIARIES)
TO ENTER IN A SUBSIDIARY GUARANTY IN FAVOR OF THE SECURITY AGENT IN THE FORM OF
EXHIBIT N HERETO (EACH, AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
A “SUBSIDIARY GUARANTY”);


(I)            MAKE SUCH FILINGS WITH THE FAA, INTERNATIONAL REGISTRY, THE U.S.
PATENTS AND TRADEMARKS OFFICE AND OTHERWISE UNDER THE UCC AS SHALL BE REQUIRED
TO PERFECT THE LIEN OF THE SECURITY AGENT WITH RESPECT TO ALL COLLATERAL UNDER
THE SECURITY DOCUMENTS;


(J)            EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED SUCH
OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS AS THE SECURITY AGENT MAY REASONABLY
REQUIRE IN ORDER TO EFFECT THE PURPOSES OF THE SECURITY AGREEMENT, AND THIS
AGREEMENT (THE SECURITY AGREEMENT, THE MORTGAGE, THE CUSTODIAL AGREEMENT, THE
SHARE PLEDGE AGREEMENT, EACH OWNER TRUSTEE MORTGAGE, EACH BENEFICIAL INTEREST
PLEDGE AGREEMENT, EACH SUBSIDIARY GUARANTY, EACH OWNER TRUSTEE GUARANTEE, THE
LEASING SUBSIDIARY SECURITY ASSIGNMENTS, THE UCC FINANCING STATEMENTS, AND SUCH
OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS ARE REFERRED TO COLLECTIVELY AS THE
“SECURITY DOCUMENTS”).


SECTION 2.26.          COLLATERAL.  EXCEPT WITH RESPECT TO EXCEPTED COLLATERAL,
AND AS OTHERWISE SPECIFICALLY SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT,
THE BORROWER COVENANTS AND AGREES THAT ANY

40


--------------------------------------------------------------------------------




Obligations made and outstanding and their repayment at all times shall be
secured by a first priority perfected security interest in all of the
Collateral, provided that in the case of any Owner Trustee which shall have
executed an Owner Trustee Guarantee, Borrower shall not be required to take any
additional steps to create or perfect any security interest in the related
Lease, Engines or Equipment under the laws of the jurisdiction where the lessee
under such Lease is domiciled or where its chief executive office is located,
and provided further that with respect to any Existing Lease Transaction
involving a Lessee (or, in the case of a Lease by a Leasing Subsidiary,
involving a sublessee) domiciled or chief executive office is located in a
non-U.S. jurisdiction, Borrower’s obligations hereunder shall be limited to
those filings, recordings and/or other actions taken and documentation delivered
(or contemplated to be taken or delivered in the future including, without
limitation, as a result of any change in law) in connection with such Existing
Lease Transaction on or prior to the date hereof or pursuant to the terms
hereof, after the date hereof.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to each Bank and the Agents that as
of the date hereof and as of each Borrowing Date (except to the extent that any
such representation and warranty expressly refers to an earlier date):


SECTION 3.01.          ORGANIZATION.  (A)  THE BORROWER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE, EACH OF ITS SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, AS SET FORTH
ON SCHEDULE 3.01(A), AND EACH HAS THE POWER TO OWN ITS ASSETS AND TO TRANSACT
THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED AND IN WHICH IT PROPOSES TO BE
ENGAGED.  SCHEDULE 3.01(A) ACCURATELY AND COMPLETELY LISTS EACH SUBSIDIARY OF
THE BORROWER AND THE OUTSTANDING SHARES OF CAPITAL STOCK OF OR OTHER EQUITY
INTEREST IN SUCH SUBSIDIARY AND THE OWNERSHIP OF SUCH STOCK OR EQUITY
INTERESTS.  ALL OF THE SHARES OF OR OTHER EQUITY INTERESTS IN THE BORROWER AND
EACH SUBSIDIARY ARE VALIDLY ISSUED AND FULLY PAID AND NON-ASSESSABLE AND ALL
SHARES OF OR OTHER EQUITY INTERESTS IN EACH SUBSIDIARY ARE OWNED FREE AND CLEAR
OF ANY LIEN, EXCEPT FOR THE LIEN OF THE SECURITY AGENT ON BEHALF OF THE AGENTS
AND THE BANKS AND PERMITTED LIENS.  EXCEPT AS SET FORTH ON SCHEDULE 3.01(A),
THERE ARE NOT OUTSTANDING ANY WARRANTS, OPTIONS, CONTRACTS OR COMMITMENTS OF ANY
KIND ENTITLING ANY PERSON TO PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL
STOCK OF OR OTHER EQUITY INTERESTS IN THE BORROWER OR ANY SUBSIDIARY, NOR ARE
THERE OUTSTANDING ANY SECURITIES WHICH ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR
ANY SHARES OF CAPITAL STOCK OF OR OTHER EQUITY INTERESTS IN THE BORROWER OR ANY
SUBSIDIARY.  EXCEPT AS SET FORTH ON SCHEDULE 3.01(A) HERETO, THE BORROWER HAS NO
EQUITY INTEREST IN ANY PERSON. THE BORROWER’S ORGANIZATION NUMBER, IF ANY, IS
SET FORTH ON SCHEDULE 3.01(A) HERETO.


(B)           THE BORROWER AND EACH SUBSIDIARY IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH IT IS QUALIFIED TO DO BUSINESS, WHICH JURISDICTIONS ARE
LISTED ON SCHEDULE 3.01(B) HERETO.  OTHER THAN AS SET FORTH ON SCHEDULE 3.01(B),
THERE ARE NO JURISDICTIONS IN WHICH THE CHARACTER OF THE PROPERTIES OWNED OR
PROPOSED TO BE OWNED BY THE BORROWER OR ANY SUBSIDIARY OR IN WHICH THE
TRANSACTION OF THE BUSINESS OF THE BORROWER OR ANY SUBSIDIARY AS NOW CONDUCTED
OR AS PROPOSED TO BE CONDUCTED REQUIRES OR WILL REQUIRE THE BORROWER OR ANY
SUBSIDIARY TO QUALIFY TO DO BUSINESS AND AS TO WHICH FAILURE TO SO QUALIFY WOULD
HAVE, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT ON THE
BORROWER OR THE WILLIS COMPANIES.


(C)           SCHEDULE 3.01(C) SETS FORTH A TRUE AND COMPLETE LIST OF THE
OFFICERS AND DIRECTORS OF THE BORROWER AND OF THE OFFICERS AND DIRECTORS,
TRUSTEES OR MANAGERS OF EACH SUBSIDIARY, EACH OF WHOM IS THE DULY ELECTED,
ACTING AND QUALIFIED OFFICER, DIRECTOR, TRUSTEE OR MANAGER IN THE POSITION SO
INDICATED.

41


--------------------------------------------------------------------------------




 


SECTION 3.02.          POWER, AUTHORITY, CONSENTS.  THE BORROWER AND EACH
SUBSIDIARY HAS ALL REQUISITE CORPORATE, TRUST OR LIMITED LIABILITY COMPANY POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY.  THE BORROWER AND EACH SUBSIDIARY HAS TAKEN ALL NECESSARY ACTION
(CORPORATE, TRUST, LIMITED LIABILITY COMPANY OR OTHERWISE) TO AUTHORIZE THE
BORROWING HEREUNDER ON THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY.  NO CONSENT OR APPROVAL OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, ANY
STOCKHOLDER OF THE BORROWER), OTHER THAN ANY SUCH CONSENT OR APPROVAL A COPY OF
WHICH HAS BEEN DELIVERED IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, NO FILING WITH, ACTION BY, CONSENT OR APPROVAL OF ANY
LANDLORD OR MORTGAGEE, NO WAIVER OF ANY LIEN OR RIGHT OF DISTRAINT OR OTHER
SIMILAR RIGHT AND NO FILING WITH, ACTION BY, CONSENT, LICENSE, APPROVAL,
AUTHORIZATION OR DECLARATION OF ANY GOVERNMENTAL AUTHORITY, BUREAU OR AGENCY, IS
OR WILL BE REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE BORROWER OR ANY SUBSIDIARY, OR THE VALIDITY, ENFORCEMENT OR PRIORITY, OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY (OR ANY LIEN CREATED AND GRANTED
THEREUNDER).


SECTION 3.03.          NO VIOLATION OF LAW OR AGREEMENTS.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER AND EACH SUBSIDIARY OF EACH LOAN
DOCUMENT TO WHICH IT IS A PARTY WILL NOT (I) VIOLATE OR CONFLICT WITH ANY
PROVISION OF LAW OR ANY RULE OR REGULATION, (II) VIOLATE OR CONFLICT WITH ANY
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE BORROWER OR THE
ORGANIZATIONAL DOCUMENTS OF SUCH SUBSIDIARY, (III) VIOLATE OR CONFLICT WITH OR
RESULT IN A BREACH OF ANY ORDER, WRIT, INJUNCTION, ORDINANCE, RESOLUTION,
DECREE, OR OTHER SIMILAR DOCUMENT OR INSTRUMENT OF ANY COURT OR GOVERNMENTAL
AUTHORITY, BUREAU OR AGENCY, DOMESTIC OR FOREIGN, OR CREATE (WITH OR WITHOUT THE
GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH) A DEFAULT UNDER OR BREACH OF ANY
AGREEMENT, BOND, NOTE OR INDENTURE TO WHICH THE BORROWER OR SUCH SUBSIDIARY IS A
PARTY, OR BY WHICH IT IS BOUND OR ANY OF ITS PROPERTIES OR ASSETS ARE AFFECTED
OR (IV) RESULT IN THE IMPOSITION OF ANY LIEN OF ANY NATURE WHATSOEVER UPON ANY
OF ITS PROPERTIES OR ASSETS OWNED BY OR USED IN CONNECTION WITH THE BUSINESS OF
THE BORROWER OR ANY SUBSIDIARY, EXCEPT FOR THE LIENS CREATED AND GRANTED
PURSUANT TO THE SECURITY DOCUMENTS.


SECTION 3.04.          DUE EXECUTION, VALIDITY, ENFORCEABILITY.  EACH LOAN
DOCUMENT EXECUTED AND DELIVERED BY THE BORROWER OR ANY SUBSIDIARY HAS BEEN DULY
EXECUTED AND DELIVERED BY SUCH PERSON, AND EACH CONSTITUTES THE VALID AND
LEGALLY BINDING OBLIGATION OF SUCH PERSON, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS.


SECTION 3.05.          BASIC BUSINESS.  THE BASIC BUSINESS OF THE BORROWER AND
EACH OF ITS SUBSIDIARIES IS THE PURCHASE AND LEASING OF ENGINES AND EQUIPMENT
(THE “BASIC BUSINESS”).


SECTION 3.06.          PROPERTIES, PRIORITY OF LIENS.  THE BORROWER AND EACH
SUBSIDIARY HAS GOOD AND MARKETABLE TITLE TO ALL OF ITS PROPERTIES AND ASSETS,
INCLUDING ALL ENGINES AND EQUIPMENT, REFLECTED AS BEING OWNED BY IT IN ITS MOST
RECENT FINANCIAL STATEMENTS, AS WELL AS ALL OTHER ASSETS AND PROPERTIES ACQUIRED
SUBSEQUENT TO THE DATE THEREOF (OTHER THAN ASSETS AND PROPERTIES DISPOSED OF IN
THE ORDINARY COURSE OF BUSINESS) FREE AND CLEAR OF ANY LIEN OF ANY NATURE
WHATSOEVER, EXCEPT (I) THE RIGHTS OF LESSEES PURSUANT TO AND TO THE EXTENT
PERMITTED BY SUCH LEASES AND (II) PERMITTED LIENS.  THE BORROWER AND EACH
SUBSIDIARY HAS THE RIGHT TO QUIET ENJOYMENT UNDER ALL MATERIAL LEASES TO WHICH
IT IS A PARTY AS A LESSEE, ALL SUCH LEASES ARE VALID, SUBSISTING AND IN FULL
FORCE AND EFFECT, AND NONE OF SUCH LEASES IS IN DEFAULT, EXCEPT WHERE SUCH
DEFAULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE BORROWER OR THE WILLIS COMPANIES.


SECTION 3.07.          JUDGMENTS, ACTIONS, PROCEEDINGS.  EXCEPT TO THE EXTENT
DISCLOSED ON SCHEDULE 3.07, THERE ARE NO OUTSTANDING JUDGMENTS AGAINST THE
BORROWER OR ANY SUBSIDIARY, NOR ARE THERE ANY ACTIONS, SUITS OR PROCEEDINGS
PENDING BEFORE ANY COURT OR GOVERNMENTAL AUTHORITY, BUREAU OR AGENCY, WITH
RESPECT TO, OR, TO THE BEST OF THE BORROWER’S KNOWLEDGE, THREATENED AGAINST OR
AFFECTING, THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN ANY INSTANCE INVOLVING
CLAIMS AGAINST THE BORROWER OR ITS AFFILIATES, WHICH, IF

42


--------------------------------------------------------------------------------





ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER OR
THE WILLIS COMPANIES.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS OR
INVESTIGATIONS PENDING OR, TO THE BEST OF THE BORROWER’S KNOWLEDGE, THREATENED
WHICH PLACE IN QUESTION THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS OR
WHICH SEEK TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
BY THE LOAN DOCUMENTS.


SECTION 3.08.          NO DEFAULTS, COMPLIANCE WITH LAWS.  NO DEFAULT HAS
OCCURRED AND IS CONTINUING, AND NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES
IS IN DEFAULT UNDER ANY MATERIAL AGREEMENT, BOND, NOTE OR INDENTURE, OR UNDER
ANY DECREE, ORDER OR JUDGMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, OR
BY WHICH ANY OF THE PROPERTIES OR ASSETS OWNED BY IT OR USED IN THE CONDUCT OF
ITS BUSINESS IS AFFECTED, AND THE BORROWER AND ITS SUBSIDIARIES HAVE COMPLIED
AND ARE IN COMPLIANCE WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS,
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS, NON-COMPLIANCE WITH WHICH
WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER OR
THE WILLIS COMPANIES.


SECTION 3.09.          BURDENSOME DOCUMENTS.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS A PARTY TO OR BOUND BY, NOR ARE ANY OF THE PROPERTIES OR ASSETS
OWNED BY THE BORROWER OR USED IN THE CONDUCT OF ITS BUSINESS AFFECTED BY ANY
AGREEMENT, DECREE, BOND, NOTE, INDENTURE, ORDER OR JUDGMENT WHICH WOULD HAVE, OR
WOULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT IN ANY MATERIAL RESPECT ITS
ABILITY TO CONDUCT BUSINESS IN THE ORDINARY COURSE OR TO PERFORM ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.


SECTION 3.10.          FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS PRESENT
FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION AND RESULTS OF OPERATIONS
OF THE WILLIS COMPANIES ON A CONSOLIDATED BASIS, AS THE CASE MAY BE, AS OF AND
AT THE DATE THEREOF AND FOR THE PERIOD THEN ENDED, AND HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP.  EXCEPT AS SET FORTH ON SCHEDULE 3.10, THE BORROWER HAS NO
MATERIAL OBLIGATIONS, LIABILITIES OR COMMITMENTS, DIRECT OR CONTINGENT, WHICH
ARE NOT REFLECTED IN THE FINANCIAL STATEMENTS, INCLUDING THE ACCOMPANYING
FOOTNOTES.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN REGARD TO THE BORROWER
AND ITS SUBSIDIARIES SINCE DECEMBER 31, 2005.  THE FISCAL YEAR OF THE BORROWER
IS THE TWELVE-MONTH PERIOD ENDING ON DECEMBER 31 OF EACH YEAR.


SECTION 3.11.          TAX RETURNS.  THE BORROWER AND EACH OF ITS SUBSIDIARIES
HAS FILED ON A TIMELY BASIS ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO
BE FILED BY IT AND HAS NOT FAILED TO PAY ANY TAXES, OR INTEREST OR PENALTIES
RELATING THERETO, ON OR BEFORE THE DUE DATES THEREOF (AS SUCH DUE DATES MAY HAVE
BEEN EXTENDED BY VALID EXTENSIONS OBTAINED BY THE BORROWER OR ITS SUBSIDIARIES)
EXCEPT TO THE EXTENT THAT ANY TAXES, INTEREST OR PENALTIES BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE RESERVES HAVE BEEN SET
ASIDE ON THE BOOKS OF THE BORROWER OR ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP
AND WHICH ARE DISCLOSED IN ANY EVENT ON SCHEDULE 3.11. EXCEPT AS SET FORTH ON
SCHEDULE 3.11, THERE ARE NO WAIVERS IN EFFECT OR AGREEMENTS BY THE BORROWER FOR
THE EXTENSION OF TIME FOR THE ASSESSMENT OF ANY TAX.  THERE ARE NO FOREIGN,
FEDERAL, STATE, PROVINCIAL OR LOCAL TAX LIABILITIES OF THE BORROWER OR ITS
SUBSIDIARIES DUE OR TO BECOME DUE FOR ANY TAX YEAR ENDED ON OR PRIOR TO THE DATE
OF THE FINANCIAL STATEMENTS, WHETHER INCURRED IN RESPECT OF OR MEASURED BY
INCOME, WHICH ARE NOT PROPERLY REFLECTED IN THE FINANCIAL STATEMENTS, AND THERE
ARE NO CLAIMS PENDING OR, TO THE BEST OF THE BORROWER’S KNOWLEDGE, PROPOSED OR
THREATENED AGAINST THE BORROWER OR ITS SUBSIDIARIES FOR PAST FOREIGN, FEDERAL,
STATE, PROVINCIAL OR LOCAL TAXES, EXCEPT THOSE, IF ANY, AS TO WHICH PROPER
RESERVES ARE REFLECTED IN THE FINANCIAL STATEMENTS.  THE BORROWER SHALL PROVIDE
PROMPT WRITTEN NOTICE OF ANY MATERIAL TAX ASSESSMENTS BEING CONTESTED BY IT.


SECTION 3.12.          INTELLECTUAL PROPERTY.  THE BORROWER AND EACH SUBSIDIARY
HAS THE RIGHT TO USE OR POSSESSES ALL NECESSARY PATENTS, TRADEMARKS, TRADEMARK
RIGHTS, TRADE NAMES, TRADE NAME RIGHTS, SERVICE MARKS, SERVICE MARK RIGHTS, AND
COPYRIGHTS TO CONDUCT ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, AND, TO THE BEST OF ITS KNOWLEDGE, SUCH INTELLECTUAL PROPERTY IS
WITHOUT ANY CONFLICT WITH THE PATENTS, TRADEMARKS, TRADEMARK RIGHTS, TRADE
NAMES, TRADE NAME RIGHTS, SERVICE MARKS, SERVICE MARK RIGHTS

43


--------------------------------------------------------------------------------





AND COPYRIGHTS OF OTHERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.12, NONE OF THE
FOREGOING RIGHTS OF THE BORROWER OR ANY SUBSIDIARY HAVE BEEN REGISTERED WITH ANY
GOVERNMENTAL AUTHORITY.


SECTION 3.13.          USE OF PROCEEDS.  THE BORROWER’S USES OF THE PROCEEDS OF
ANY LOANS MADE BY THE BANKS TO THE BORROWER PURSUANT TO THIS AGREEMENT ARE, AND
WILL CONTINUE TO BE, LEGAL AND PROPER CORPORATE USES (DULY AUTHORIZED BY THE
BORROWER’S BOARD OF DIRECTORS) AND SUCH USES ARE AND WILL BE CONSISTENT WITH ALL
APPLICABLE LAWS, STATUTES AND REGULATIONS.  NO PART OF THE PROCEEDS RECEIVED
FROM THE BORROWER FROM THE LOANS WILL BE USED DIRECTLY OR INDIRECTLY FOR THE
PURPOSE OF PURCHASING OR CARRYING, OR FOR THE PAYMENT IN WHOLE OR IN PART OF
DEBT WHICH WAS INCURRED FOR THE PURPOSE OF PURCHASING OR CARRYING, ANY MARGIN
STOCK AS SUCH TERM IS DEFINED IN REGULATION U.


SECTION 3.14.          NAME CHANGES.  THE NAME OF THE BORROWER FIRST SET FORTH
ABOVE IS ITS TRUE, CORRECT AND COMPLETE NAME.  AS OF THE DATE HEREOF, EXCEPT AS
DISCLOSED ON SCHEDULE 3.14, THE BORROWER HAS NOT, WITHIN THE FIVE-YEAR PERIOD
IMMEDIATELY PRECEDING THE DATE HEREOF, CHANGED ITS NAME, BEEN THE SURVIVING
ENTITY OF A MERGER OR CONSOLIDATION, OR ACQUIRED ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF ANY PERSON.


SECTION 3.15.          CONDITION OF ASSETS; PERMITS; ETC.  ALL OF THE ASSETS AND
PROPERTIES OF THE BORROWER AND EACH SUBSIDIARY WHICH ARE REASONABLY NECESSARY
FOR THE OPERATION OF ITS BUSINESS ARE IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND ARE ABLE TO PERFORM THE FUNCTION FOR WHICH
THEY ARE CURRENTLY BEING USED. THE BORROWER AND EACH SUBSIDIARY POSSESSES ALL
PERMITS, LICENSES, CONSENTS AND APPROVALS OF GOVERNMENTAL AND REGULATORY
AUTHORITIES AND OTHER PERSONS NECESSARY TO CONDUCT ITS BUSINESS.


SECTION 3.16.          ERISA/PENSION PLANS.  (A)  NEITHER THE BORROWER NOR ANY
SUBSIDIARY OF THE BORROWER MAINTAINS OR CONTRIBUTES TO ANY BENEFIT PLAN OTHER
THAN THOSE LISTED ON SCHEDULE 3.16.


(B)           EACH BENEFIT PLAN IS IN SUBSTANTIAL COMPLIANCE WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE AND OTHER APPLICABLE LAWS, AND NEITHER THE
BORROWER NOR ANY SUBSIDIARY OF THE BORROWER HAS RECEIVED ANY NOTICE ASSERTING
THAT ANY BENEFIT PLAN IS NOT IN COMPLIANCE WITH ERISA OR SUCH PROVISIONS OF THE
CODE OR OTHER APPLICABLE LAWS.


(C)           EACH BENEFIT PLAN WHICH IS INTENDED TO BE TAX-QUALIFIED HAS BEEN
DETERMINED BY THE IRS TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER AND NEITHER THE BORROWER NOR ANY SUBSIDIARY
OF THE BORROWER KNOWS OR HAS REASON TO KNOW WHY EACH SUCH BENEFIT PLAN SHOULD
NOT AT ALL TIMES CONTINUE TO BE SO QUALIFIED, AND EACH TRUST RELATED TO SUCH
BENEFIT PLAN HAS BEEN DETERMINED TO BE EXEMPT FROM FEDERAL INCOME TAX UNDER
SECTION 501(A) OF THE CODE.


(D)           NEITHER THE BORROWER NOR ANY SUBSIDIARY OF THE BORROWER HAS
ENGAGED IN ANY PROHIBITED TRANSACTION FOR WHICH AN EXEMPTION IS NOT AVAILABLE OR
HAS NOT BEEN PREVIOUSLY OBTAINED FROM THE DEPARTMENT OF LABOR IN CONNECTION WITH
WHICH THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER COULD BE SUBJECT TO EITHER
A CIVIL PENALTY ASSESSED PURSUANT TO SECTION 502(I) OF ERISA OR TAX IMPOSED BY
SECTION 4975 OF THE CODE.


(E)           NEITHER THE BORROWER NOR ANY ERISA AFFILIATE MAINTAINS, SPONSORS,
CONTRIBUTES OR IS OTHERWISE OBLIGATED TO CONTRIBUTE TO, OR DURING THE THREE (3)
YEARS ENDING ON THE DATE HEREOF, HAS MAINTAINED, SPONSORED, CONTRIBUTED TO OR
WAS OBLIGATED TO CONTRIBUTE TO, ANY PLAN.


(F)            NO WELFARE PLAN WHICH THE BORROWER MAINTAINS, SPONSORS,
CONTRIBUTES TO OR IS OBLIGATED TO CONTRIBUTE TO, PROVIDES OR WILL PROVIDE
POST-RETIREMENT BENEFITS, INCLUDING, WITHOUT LIMITATION, DEATH OR MEDICAL
BENEFITS OTHER THAN (I) COVERAGE MANDATED BY APPLICABLE LAW, (II) RETIREMENT OR
DEATH BENEFITS

44


--------------------------------------------------------------------------------





UNDER ANY PLAN OR (III) DISABILITY BENEFITS UNDER ANY WELFARE PLAN PROVIDED FOR
BY PAID-UP INSURANCE OR OTHERWISE.


(G)           NEITHER THE BORROWER NOR THE ASSETS OF THE BORROWER ARE OR ARE
DEEMED TO BE “PLAN ASSETS” WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS
PROMULGATED UNDER ERISA.


(H)           NO CONDITION EXISTS AND NO EVENT HAS OCCURRED WHICH WOULD CAUSE
THE BORROWER TO HAVE ANY LIABILITY UNDER TITLE IV OF ERISA FOR THE TERMINATION
OF OR WITHDRAWAL FROM A PLAN.


SECTION 3.17.          PRINCIPAL PLACE OF BUSINESS.  EXCEPT AS OTHERWISE NOTED
ON SCHEDULE 3.17 HERETO, THE PRINCIPAL PLACE OF BUSINESS OF THE BORROWER AND THE
BOOKS AND RECORDS OF THE BORROWER ARE AND HAVE BEEN FOR AT LEAST THE PAST FIVE
YEARS LOCATED AT THE ADDRESS INDICATED FOR THE BORROWER IN SECTION 11.09 OR SUCH
OTHER LOCATION AS TO WHICH THE BORROWER HAS PROVIDED NOTICE PURSUANT TO, AND
OTHERWISE COMPLIED WITH THE PROVISIONS OF, SECTION 7.16.


SECTION 3.18.          REGULATED COMPANY.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, OR  SUBJECT TO ANY OTHER LAW WHICH PURPORTS TO REGULATE OR RESTRICT
ITS ABILITY TO BORROW MONEY OR TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS OR TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.


SECTION 3.19.          DEBT; BANK ACCOUNTS.  SCHEDULE 3.19 SETS FORTH A TRUE AND
COMPLETE LIST OF ALL EXISTING DEBT FOR BORROWED MONEY OF THE BORROWER AND A LIST
OF ALL BANK OR OTHER DEPOSITARY ACCOUNTS OF THE BORROWER AND EACH SUBSIDIARY
WHICH IS A PARTY TO THE LOAN DOCUMENTS.


SECTION 3.20.          SOLVENCY.  THE BORROWER IS SOLVENT PRIOR TO, AND WILL BE
SOLVENT AFTER GIVING EFFECT TO, THE TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS AND THE MAKING OF THE LOANS TO BE MADE HEREUNDER.  THE CAPITAL OF THE
BORROWER IS ADEQUATE FOR THE BUSINESS AND OPERATIONS OF THE BORROWER.


SECTION 3.21.          MATERIAL CONTRACTS.  SCHEDULE 3.21 CONTAINS A TRUE,
CORRECT AND COMPLETE LIST OF ALL OF THE INSTRUMENTS, AGREEMENTS AND CONTRACTS,
THE TERMINATION, RESCISSION OR BREACH OF ANY OF WHICH, IN THE REASONABLE
JUDGMENT OF THE BORROWER, IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE
BORROWER OR THE WILLIS COMPANIES. THE MATERIAL CONTRACTS ARE IN FULL FORCE AND
EFFECT AND THERE HAVE BEEN NO AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS THERETO,
EXCEPT AS SET FORTH IN SUCH SCHEDULE 3.21, AND NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS IN DEFAULT OF ANY OF ITS OBLIGATIONS, AGREEMENTS, REPRESENTATIONS
OR WARRANTIES THEREUNDER WHICH DEFAULT WOULD PERMIT THE OTHER PARTY OR PARTIES
THERETO TO TERMINATE SUCH MATERIAL CONTRACT OR EXERCISE OTHER RIGHTS OR REMEDIES
AGAINST THE BORROWER.


SECTION 3.22.          LEASES, ENGINES AND EQUIPMENT.  EACH ENGINE AND ITEM OF
EQUIPMENT INCLUDED IN THE ASSET BASE SATISFIES, SUBJECT TO THE FIRST PROVISO IN
THE DEFINITION OF “ASSET BASE,” ALL OF THE REQUIREMENTS OF AN ELIGIBLE ENGINE OR
ELIGIBLE EQUIPMENT, AS APPLICABLE, IN EACH CASE AS SET FORTH IN THE DEFINITION
THEREOF IN SECTION 1.01 HEREOF, AND EACH OF THE FOLLOWING IS TRUE AND CORRECT IN
RESPECT THEREOF:


(A)           THE AMOUNTS OF RENT DUE UNDER EACH LEASE, AS SHOWN ON THE
BORROWER’S BOOKS AND RECORDS AND ON ANY STATEMENT OR SCHEDULE DELIVERED TO THE
ADMINISTRATIVE AGENT IN CONNECTION THEREWITH, ARE THE TRUE AND CORRECT AMOUNTS
ACTUALLY OWED TO THE BORROWER AND THE OTHER LESSORS;


(B)           THE BORROWER HAS NOT AND WILL NOT ENTER INTO ANY AGREEMENT WITH A
LESSEE OF ANY ENGINE OR EQUIPMENT WHICH PROVIDES, DIRECTLY OR INDIRECTLY, FOR
THE CREDITING OF ANY OBLIGATION OR LIABILITY OF THE BORROWER TO SUCH LESSEE
AGAINST FUTURE RENTALS ACCRUING UNDER THE LEASE, OTHER THAN AS PROVIDED THEREIN.

45


--------------------------------------------------------------------------------





(C)           THE LESSOR DELIVERED TO THE CUSTODIAN AN ORIGINAL COUNTERPART OF
SUCH LEASE;


(D)           THE DOCUMENTS AND INFORMATION DELIVERED TO THE ADMINISTRATIVE
AGENT PURSUANT TO ARTICLE IV WITH RESPECT TO SUCH ENGINES, EQUIPMENT AND LEASES
HAVE BEEN SO DELIVERED; AND


(E)           ALL RENTALS, FEES, COSTS, EXPENSES AND CHARGES PAID OR PAYABLE BY
THE LESSEE UNDER ANY LEASE, INCLUDING WITHOUT LIMITATION, ANY BROKERAGE AND
OTHER FEES PAID TO THE BORROWER DO NOT VIOLATE ANY LAWS RELATING TO THE MAXIMUM
FEES, COSTS, EXPENSES OR CHARGES THAT CAN BE CHARGED IN ANY JURISDICTION IN
WHICH ANY ENGINE OR EQUIPMENT IS LOCATED OR IN WHICH THE CORRESPONDING LESSEE IS
LOCATED, OR IN WHICH A TRANSACTION WAS CONSUMMATED, OR IN ANY OTHER JURISDICTION
WHICH MAY HAVE JURISDICTION WITH RESPECT TO ANY SUCH ENGINE, EQUIPMENT, LEASE OR
LESSEE.


SECTION 3.23.          CAPE TOWN CONVENTION.  (A)  THE BORROWER IS: (A) A
“TRANSACTIONAL USER ENTITY” (AS SUCH TERM IS DEFINED IN THE REGULATIONS OF THE
INTERNATIONAL REGISTRY) AND (B) ”SITUATED”, FOR THE PURPOSES OF THE CAPE TOWN
CONVENTION, IN THE UNITED STATES; AND HAS THE “POWER TO DISPOSE” (AS SUCH TERM
IS USED IN THE CAPE TOWN CONVENTION) OF THE ENGINES;


(B)           THE ENGINES ARE “AIRCRAFT OBJECTS” (AS SUCH TERM IS DEFINED IN THE
CAPE TOWN CONVENTION).


(C)           THE BORROWER HAS IDENTIFIED ANY AND ALL LEASES WHICH CREATE
INTERNATIONAL INTERESTS UNDER THE CAPE TOWN CONVENTION (EACH, A “CAPE TOWN
ELIGIBLE LEASE”), AND HAS NOTIFIED THE AGENTS OF SUCH LEASES, IN WRITING.


(D)           THE PAYMENT OF PRINCIPAL OF AND INTEREST ON THE NOTES, AND THE
PERFORMANCE BY THE BORROWER OF ITS OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS,
ARE “ASSOCIATED RIGHTS” (AS SUCH TERM IS DEFINED IN THE CAPE TOWN CONVENTION)
WITH RESPECT TO THE ENGINES OR TURBOPROP ENGINES.


SECTION 3.24.          FULL DISCLOSURE.  NEITHER THE FINANCIAL STATEMENTS NOR
ANY CERTIFICATE, OPINION, OR OTHER STATEMENT MADE OR FURNISHED TO THE
ADMINISTRATIVE AGENT OR THE BANKS BY OR ON BEHALF OF THE BORROWER IN CONNECTION
WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN, CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT, OR OMITS TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING.  THERE
IS NO FACT KNOWN TO THE BORROWER WHICH HAS, OR WOULD IN THE NOW FORESEEABLE
FUTURE HAVE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROSPECTS OR CONDITION,
FINANCIAL OR OTHERWISE, OF THE BORROWER OR ANY OF ITS RESPECTIVE PROPERTIES OR
ASSETS, WHICH FACT HAS NOT BEEN SET FORTH HEREIN, OR IN THE FINANCIAL STATEMENTS
OR ANY CERTIFICATE, OPINION, OR OTHER STATEMENT MADE OR FURNISHED TO THE
ADMINISTRATIVE AGENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE SCHEDULES TO THIS AGREEMENT SHALL BE PROMPTLY UPDATED BY THE
BORROWER WHENEVER NECESSARY TO REFLECT EVENTS THAT HAVE OCCURRED WHICH WOULD
MAKE THE LATEST SCHEDULES DELIVERED BY THE BORROWER TO THE BANKS INACCURATE OR
MISLEADING; PROVIDED, HOWEVER, THAT NO UPDATING OF THE SCHEDULES SHALL OPERATE
TO:  (I) CURE A BREACH OF A REPRESENTATION OR WARRANTY PREVIOUSLY MADE BY THE
BORROWER OR ANY GUARANTOR; (II) MODIFY ANY OF THE COVENANTS OR OBLIGATIONS OF
THE BORROWER OR ANY GUARANTOR UNDER ANY LOAN DOCUMENT (INCLUDING ANY AFFIRMATIVE
COVENANTS, NEGATIVE COVENANTS OR FINANCIAL COVENANTS); (III) PREVENT THE
OCCURRENCE OF THE DISCLOSED EVENT FROM CONSTITUTING A DEFAULT IF THE OCCURRENCE
OF SUCH EVENT OTHERWISE CONSTITUTES A DEFAULT; OR (IV) EXPAND THE DEFINITIONS OF
“EXISTING DEBT” OR “PERMITTED LIENS” ALLOWED UNDER THIS AGREEMENT.


SECTION 3.25.          COMPLIANCE WITH ENVIRONMENTAL LAWS.  THE OPERATIONS OF
THE BORROWER AND EACH OF ITS SUBSIDIARIES ARE, AND HAVE BEEN AT ALL TIMES, IN
FULL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.  NONE OF THE OPERATIONS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES ARE THE SUBJECT OF ANY JUDICIAL OR
ADMINISTRATIVE PROCEEDING ALLEGING THE VIOLATION OF ANY ENVIRONMENTAL LAWS. 
NONE OF THE OPERATIONS OF

46


--------------------------------------------------------------------------------





THE BORROWER OR ANY OF ITS SUBSIDIARIES ARE THE SUBJECT OF ANY FEDERAL OR STATE
INVESTIGATION EVALUATING WHETHER THE BORROWER OR ANY OF ITS SUBSIDIARIES
DISPOSED OF ANY HAZARDOUS SUBSTANCE AT ANY SITE THAT MAY REQUIRE REMEDIAL
ACTION, OR ANY FEDERAL OR STATE INVESTIGATION EVALUATING WHETHER ANY REMEDIAL
ACTION IS NEEDED TO RESPOND TO A RELEASE OF ANY HAZARDOUS SUBSTANCE.  NEITHER
THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS FILED ANY NOTICE UNDER ANY
ENVIRONMENTAL LAW INDICATING PAST OR PRESENT TREATMENT, STORAGE OR DISPOSAL OF A
HAZARDOUS SUBSTANCE OR REPORTING A SPILL OR RELEASE OF A HAZARDOUS SUBSTANCE
INTO THE ENVIRONMENT.  NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES HAS ANY
CONTINGENT LIABILITY OF WHICH THE BORROWER HAS KNOWLEDGE OR REASONABLY SHOULD
HAVE KNOWLEDGE IN CONNECTION WITH ANY RELEASE OF ANY HAZARDOUS SUBSTANCE, NOR
HAS THE BORROWER OR ANY OF ITS SUBSIDIARIES RECEIVED ANY WRITTEN NOTICE OR BEEN
OTHERWISE MADE AWARE OF ANY CLAIM, INVESTIGATION, PROCEEDING, ACTION OR INQUIRY
FROM ANY GOVERNMENTAL AUTHORITY OR ANY THIRD PERSON ARISING FROM OR PURSUANT TO
ANY ENVIRONMENTAL LAW (“ENVIRONMENTAL CLAIM”), OR BEEN A PARTY TO ANY SUCH
CLAIM, INVESTIGATION, PROCEEDING OR INQUIRY, EVEN AS A PLAINTIFF OR
COMPLAINANT.  IN THE EVENT THAT THE BORROWER BECOMES AWARE OF ANY INFORMATION
INDICATING THAT EITHER (I) ANY REAL PROPERTY OWNED OR LEASED BY THE BORROWER IS
IN VIOLATION OF ANY ENVIRONMENTAL LAWS OR ANY HAZARDOUS SUBSTANCES ARE PRESENT
ON SUCH REAL PROPERTY IN VIOLATION OF APPLICABLE LAW, OR (II) THE BORROWER HAS
BEEN IDENTIFIED IN ANY LITIGATION, ADMINISTRATIVE PROCEEDINGS OR INVESTIGATION
AS A POTENTIALLY RESPONSIBLE PARTY FOR LIABILITY UNDER ANY ENVIRONMENTAL LAWS,
THEN THE BORROWER SHALL PROMPTLY GIVE NOTICE THEREOF TO THE ADMINISTRATIVE
AGENT, AND THE BANKS SHALL NOT BE REQUIRED TO MAKE FURTHER REVOLVING LOANS UNDER
THIS AGREEMENT UNTIL THE BORROWER ESTABLISHES ADEQUATE RESERVES (IN THE
REASONABLE JUDGMENT OF THE MAJORITY BANKS) FOR ANY LIABILITY (INCLUDING CLEANUP
COSTS) AND DELIVER REVISED FINANCIAL STATEMENTS TO THE BANKS SHOWING SUCH
RESERVES; PROVIDED, HOWEVER, THAT NO RESERVE SHALL BE REQUIRED FOR ANY SUCH
LIABILITIES TO THE EXTENT THAT THEY AGGREGATE TO LESS THAN $1,000,000.  NO
HAZARDOUS SUBSTANCES ARE, NOR HAVE EVER BEEN, USED, STORED, HANDLED,
MANUFACTURED, GENERATED, PRODUCED, TREATED, PROCESSED, TRANSFERRED OR DISPOSED
ON, AT OR UNDER ANY OF THE PROPERTIES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
NOT IN COMPLIANCE WITH APPLICABLE LAW.


SECTION 3.26.          OFAC.  NEITHER THE BORROWER, NOR ANY OF ITS AFFILIATES,
IS IN VIOLATION OF (I) ANY OF THE FOREIGN ASSETS CONTROL REGULATIONS OF THE
UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS AMENDED) OR
ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING THERETO, (II) EXECUTIVE
ORDER NO. 13,224, 66 FED. REG. 49,079 (2001), ISSUED BY THE PRESIDENT OF THE
UNITED STATES (EXECUTIVE ORDER BLOCKING PROPERTY AND PROHIBITING TRANSACTIONS
WITH PERSONS WHO COMMIT, THREATEN TO COMMIT OR SUPPORT TERRORISM) OR (III) THE
ANTI-MONEY LAUNDERING PROVISIONS OF THE USA PATRIOT ACT AND ANY OTHER LAWS
RELATING TO TERRORISM OR MONEY LAUNDERING.


SECTION 3.27.          MARGIN STOCK.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES ENGAGES, OR WILL BE ENGAGED PRINCIPALLY OR AS ONE OF ITS IMPORTANT
ACTIVITIES IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING OR TRADING IN ANY MARGIN STOCKS OR MARGIN SECURITIES (WITHIN THE
MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AS AMENDED FROM TIME TO TIME).


SECTION 3.28.          SUBSIDIARIES.  THERE ARE NO SUBSIDIARIES OF THE BORROWER
OTHER THAN THOSE LISTED ON SCHEDULE 3.01(A) AND, OTHER THAN ANY SPECIAL PURPOSE
FINANCING VEHICLE, SUCH SUBSIDIARIES IN EACH CASE ARE INACTIVE CORPORATIONS AND
DO NOT CONDUCT ANY BUSINESS OR OPERATIONS.  EXCEPT AS EXPRESSLY SET FORTH ON
SCHEDULE 3.01(A), NONE OF SUCH SUBSIDIARIES OWNS ANY ASSETS, IS A PARTY TO ANY
LEASES OR HAS ANY DEBT.  THERE ARE NO SPECIAL PURPOSE FINANCING VEHICLES OTHER
THAN THOSE LISTED AS SUCH ON SCHEDULE 3.01(A). FROM AND AFTER THE DATE HEREOF,
THE BORROWER SHALL NOT BE REQUIRED TO UPDATE SCHEDULE 3.01(A) TO REFLECT ANY NEW
SPECIAL PURPOSE FINANCE VEHICLES, BUT SHALL NOTIFY THE BANKS PURSUANT TO SECTION
5.15.


SECTION 3.29.          CONTROL AGREEMENT.  EXCEPT AS SET FORTH ON SCHEDULE 3.29,
NEITHER THE BORROWER NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY CONTROL
AGREEMENTS OR OTHER AGREEMENT IN FAVOR OF ANY PARTY

47


--------------------------------------------------------------------------------





OTHER THAN THE ADMINISTRATIVE AGENT WHICH PERMITS SUCH PARTY TO EXERCISE CONTROL
OVER OR, DIRECT THE FLOW OF FUNDS OF, THE BORROWER’S DEPOSIT ACCOUNTS.


SECTION 3.30.          DEPRECIATION POLICIES.  THE BORROWER’S DEPRECIATION
POLICIES WITH RESPECT TO THE ENGINES AND THE EQUIPMENT ARE AS SET FORTH ON
SCHEDULE 3.30.  THESE POLICIES HAVE BEEN IN EFFECT SUBSTANTIALLY WITHOUT CHANGE
SINCE JANUARY 1, 1997.


ARTICLE IV


THE CLOSING; CONDITIONS TO THE LOANS


SECTION 4.01.          CONDITIONS TO CLOSING.  THE EFFECTIVENESS OF THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT (TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT AND THE BANKS) OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE SECURITY
AGENT, WITH SUFFICIENT ORIGINAL COUNTERPART COPIES FOR EACH BANK, THIS
AGREEMENT, A NOTE FOR EACH BANK, THE SECURITY AGREEMENT, THE MORTGAGE, AND THE
SHARE PLEDGE AGREEMENT.


(B)           THE OTHER PARTIES TO THE FOLLOWING AGREEMENTS SHALL HAVE DULY
EXECUTED AND DELIVERED SUCH AGREEMENTS: THE OWNER TRUSTEE GUARANTEES, THE OWNER
TRUSTEE MORTGAGES, THE BENEFICIAL INTEREST PLEDGE AGREEMENTS, AND THE LEASING
SUBSIDIARY SECURITY ASSIGNMENT.  EACH SUBSIDIARY OTHER THAN WEST AND THE WEST
SUBSIDIARIES SHALL HAVE EXECUTED AND DELIVERED A SUBSIDIARY GUARANTY.


(C)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT THE
FOLLOWING, EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT:

(I)            A CERTIFICATE OF THE SECRETARY OF THE BORROWER DATED AS OF THE
DATE HEREOF CERTIFYING (X) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF
RESOLUTIONS ADOPTED BY ITS BOARD OF DIRECTORS AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO BE EXECUTED BY IT, (Y) THAT
ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF ITS CERTIFICATE OF INCORPORATION
AND BY-LAWS AND (Z) AS TO THE INCUMBENCY AND GENUINENESS OF THE SIGNATURE OF
EACH OFFICER AUTHORIZED TO EXECUTE AND DELIVER LOAN DOCUMENTS; AND

(II)           GOOD STANDING CERTIFICATES AS OF A DATE NOT MORE THAN TWENTY (20)
DAYS PRIOR TO THE DATE HEREOF WITH RESPECT TO THE BORROWER FROM THE SECRETARY OF
STATE OF DELAWARE AND ALL OTHER JURISDICTIONS IN WHICH THE BORROWER IS QUALIFIED
TO DO BUSINESS, OTHER THAN THOSE JURISDICTIONS IN WHICH THE FAILURE TO BE SO
QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER OR THE WILLIS
COMPANIES.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FAVORABLE WRITTEN
OPINIONS, DATED AS OF THE DATE HEREOF, OF INDEPENDENT AND INTERNAL COUNSEL TO
THE BORROWER AND THE OWNER TRUSTEE IN EACH CASE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, ADDRESSED TO THE AGENTS AND THE BANKS (AND THEIR RESPECTIVE PARTICIPANTS
AND ASSIGNS) AND OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS TO SUCH MATTERS AS THE ADMINISTRATIVE AGENT SHALL
DETERMINE.


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE
CHIEF FINANCIAL OFFICER OF THE BORROWER DATED AS OF THE DATE HEREOF IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT CONFIRMING THE SOLVENCY OF
THE BORROWER AND COMPLIANCE BY THE BORROWER WITH THE PROVISIONS OF SECTION 7.26
OF THIS AGREEMENT, ACCOMPANIED BY A DETAILED CALCULATION THEREOF.

48


--------------------------------------------------------------------------------



(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM
THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER OF THE BORROWER DATED AS
OF THE DATE HEREOF CERTIFYING THAT THERE SHALL HAVE OCCURRED NO DEFAULT OR EVENT
OF DEFAULT, THAT THE BORROWER IS IN COMPLIANCE WITH ALL OF ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS, THAT ALL OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT AT AND AS OF THE DATE HEREOF, AND
TO THE EFFECT OF THE MATTERS SET FORTH IN SUBPARAGRAPH (Q) HEREOF.


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL
CONSENTS AND AUTHORIZATIONS OF, PERMITS FROM OR FILINGS WITH, ANY GOVERNMENTAL
AUTHORITY OR OTHER PERSON REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY PROVISION THEREOF AND
NO MATERIAL CHANGES IN GOVERNMENTAL REGULATIONS AFFECTING THE BORROWER, THE
AGENTS OR THE BANKS SHALL HAVE OCCURRED.


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN EACH CASE
REASONABLY SATISFACTORY TO IT, (I) A CERTIFIED LIEN SEARCH FOR THE STATE OF
DELAWARE AND THE STATE OF CALIFORNIA, (II) AN INTERNATIONAL REGISTRY SEARCH WITH
RESPECT TO EACH ENGINE; (III) AN FAA SEARCH WITH RESPECT TO EACH ENGINE AND
(IV) A FEDERAL TAX LIEN SEARCH WITH RESPECT TO THE BORROWER AND EACH OF ITS
SUBSIDIARIES, AND THE SECURITY AGENT SHALL HOLD A PERFECTED, FIRST PRIORITY LIEN
ON ALL COLLATERAL.


(I)            UCC FINANCING STATEMENTS IN RECORDABLE FORM, NAMING THE SECURITY
AGENT AS SECURED PARTY AND SECURITY AGENT FOR THE BENEFIT OF THE BANKS IN ORDER
TO PERFECT AND PRESERVE THE SECURITY AGENT’S FIRST PRIORITY LIEN ON THE
COLLATERAL SHALL HAVE BEEN FILED IN SUCH STATES IN THE UNITED STATES OF AMERICA
AS REQUIRED, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, TO PERFECT THE LIEN OF
THE SECURITY AGENT IN ALL UCC COLLATERAL, AND THE LIEN AND INTERNATIONAL
INTEREST (OR PROSPECTIVE INTERNATIONAL INTEREST) OF THE MORTGAGE WITH RESPECT TO
THE ENGINES AND TURBOPROP ENGINES AND LEASES WITH RESPECT THERETO OWNED BY THE
BORROWER AND EACH SUBSIDIARY (OTHER THAN WEST AND THE WEST SUBSIDIARIES) AS OF
THE DATE OF THIS AGREEMENT SHALL HAVE BEEN REGISTERED WITH THE INTERNATIONAL
REGISTRY AND THE FAA; PROVIDED THAT IF THE INTERNATIONAL REGISTRY DOES NOT THEN
PROVIDE AS A “DROP DOWN” REGISTRATION CATEGORY THE SERIAL NUMBER OF ANY ENGINE
OR TURBOPROP ENGINE TO BE REGISTERED, THEN THE BORROWER SHALL REGISTER THE SAME
BY “FREE TEXT” NOTATION IN THE INTERNATIONAL REGISTRY AND SHALL SUBSEQUENTLY
REGISTER SUCH ENGINE OR TURBOPROP ENGINE IN ITS SERIAL NUMBER CATEGORY AS SOON
AS SUCH REGISTRATION CATEGORY IS AVAILABLE ON THE INTERNATIONAL REGISTRY. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL FILINGS WITH THE UNITED
STATES PATENT AND TRADEMARK OFFICE NECESSARY OR DESIRABLE TO PERFECT THE
SECURITY AGENT’S LIEN ON ALL PATENTS AND TRADEMARKS OF THE BORROWER SHALL HAVE
BEEN COMPLETED (AND THE SECURITY AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO IT OF SUCH COMPLETION.


(J)            THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT (INCLUDING,
WITH RESPECT TO EACH ENGINE AND TURBOPROP ENGINE WHICH IS ELIGIBLE FOR
REGISTRATION WITH THE INTERNATIONAL REGISTRY, A PRINTOUT OF THE “PRIORITY SEARCH
CERTIFICATE” FROM THE INTERNATIONAL REGISTRY SHOWING THE ENGINE OWNER’S
OWNERSHIP INTEREST WITH RESPECT TO SUCH ENGINE OR TURBOPROP ENGINE UNDER A
CONTRACT OF SALE) WITH RESPECT TO EACH ENGINE OR TURBOPROP ENGINE AND ANY
RELATED LEASE INCLUDED IN THE ASSET BASE TO THE EFFECT THAT:

(I)            THE APPLICABLE ENGINE OWNER HAS GOOD TITLE TO SUCH ENGINE OR
TURBOPROP ENGINE AND THE RELATED LEASE, FREE AND CLEAR OF LIENS OTHER THAN
PERMITTED LIENS, AND THE LIEN AND INTERNATIONAL INTERESTS CREATED BY THE
MORTGAGE; AND

(II)           WITH RESPECT TO EACH ENGINE OR TURBOPROP ENGINE, THE BORROWER IS
IN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE SECURITY AGREEMENT AND THE
MORTGAGE.

49


--------------------------------------------------------------------------------





(K)           THE FINANCIAL INSTITUTIONS PARTY TO THE EXISTING CREDIT AGREEMENT
AS BANKS WHICH SHALL NOT BE CONTINUING AS BANKS UNDER THIS AGREEMENT (THE
“WITHDRAWING BANKS”) SHALL HAVE EXECUTED AND DELIVERED PAY-OFF LETTERS IN FORM
SATISFACTORY TO THE AGENTS AND THE BORROWER, AND THE BORROWER SHALL HAVE PAID OR
SHALL, SIMULTANEOUSLY WITH THE MAKING OF THE LOANS HEREUNDER, PAY THE AMOUNTS TO
THE WITHDRAWING BANKS REQUIRED TO BE PAID PURSUANT THERETO.


(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TRUE AND COMPLETE
COPIES OF ALL MATERIAL CONTRACTS, DULY CERTIFIED IN WRITING BY THE BORROWER.


(M)          THERE SHALL BE NO PENDING OR THREATENED SUIT, ACTION, INVESTIGATION
OR OTHER PROCEEDING WHICH, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, WOULD OR
WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER OR
THE WILLIS COMPANIES.


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FOR ITSELF AND FOR
THE ACCOUNTS OF THE BANKS, ALL FEES, COSTS AND EXPENSES PAYABLE BY THE BORROWER,
TO THE EXTENT PAYABLE ON OR PRIOR TO THE CLOSING CONTEMPLATED HEREBY AND UNDER
THE LOAN DOCUMENTS AND THE BORROWER SHALL HAVE EXECUTED AND DELIVERED THE LETTER
AGREEMENT REFERRED TO IN SECTION 2.05(B).


(O)           ALL MATTERS RELATED TO THE FINANCIAL CONDITION, ASSETS,
LIABILITIES AND CREDITWORTHINESS OF THE BORROWER SHALL BE REASONABLY
SATISFACTORY TO THE AGENTS AND THE BANKS.


(P)           THERE SHALL NOT HAVE OCCURRED ANY MATERIAL ADVERSE CHANGE IN THE
CONDITION (FINANCIAL OR OTHERWISE, DETERMINED PURSUANT TO GAAP), OPERATIONS,
ASSETS, INCOME OR PROSPECTS OF THE BORROWER OR ITS SUBSIDIARIES SINCE DECEMBER
31, 2005.


SECTION 4.02.          CONDITIONS TO EACH LOAN.  THE OBLIGATION OF THE BANKS TO
MAKE LOANS HEREUNDER ON ANY BORROWING DATE SHALL BE SUBJECT TO THE FULFILLMENT
(TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT) OF THE CONDITIONS SET FORTH IN
SECTION 4.01 AND THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A NOTICE RELATING
TO THE BORROWING OF EACH LOAN TO BE MADE ON SUCH BORROWING DATE, (II) TO THE
EXTENT REQUIRED PURSUANT TO SECTION 2.02(A), AN ASSET BASE CERTIFICATE DATED AS
OF SUCH BORROWING DATE WHICH SHALL ESTABLISH TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT THAT THE ASSET BASE FOR THE BORROWER IS EQUAL TO OR GREATER
THAN THE OUTSTANDING PRINCIPAL AMOUNT OF ITS LOANS AFTER GIVING EFFECT TO THE
LOAN PROPOSED TO BE MADE ON SUCH BORROWING DATE AND TAKING INTO ACCOUNT ANY
ELIGIBLE ENGINES AND/OR ELIGIBLE EQUIPMENT TO BE ACQUIRED ON SUCH BORROWING DATE
WITH THE PROCEEDS OF SUCH LOAN AND (III) SUCH OTHER DOCUMENTS AS SHALL BE
REQUIRED PURSUANT TO SECTION 2.02 HEREOF.


(B)           THE BORROWER AND ITS SUBSIDIARIES SHALL BE IN FULL COMPLIANCE WITH
THEIR COVENANTS, AGREEMENTS AND CONDITIONS IN THE LOAN DOCUMENTS, EACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND
CORRECT AS IF MADE ON AND AS OF SUCH BORROWING DATE (EXCEPT TO THE EXTENT SUCH
REPRESENTATION AND WARRANTY RELATES SPECIFICALLY TO A PRIOR DATE), AND, AS OF
SUCH BORROWING DATE AND AFTER GIVING EFFECT TO THE LOANS TO BE MADE ON SUCH DATE
AND TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING.  THE ISSUANCE BY THE BORROWER OF A NOTICE
SHALL BE DEEMED A REPRESENTATION AND WARRANTY BY THE BORROWER AS TO THE MATTERS
REFERRED TO IN THE PRECEDING SENTENCE.


(C)           WITH RESPECT TO EACH ENGINE OR ITEM OF EQUIPMENT WHICH IS OWNED BY
AN OWNER TRUSTEE, OR WITH RESPECT TO EACH LEASE TO A LESSEE DOMICILED OR WHOSE
CHIEF EXECUTIVE OFFICE IS LOCATED IN A NON-U.S. JURISDICTION, WHICH IS OR IS TO
BE INCLUDED IN THE ASSET BASE ON SUCH BORROWING DATE, THE SECURITY AGENT (OR THE
CUSTODIAN) SHALL HAVE RECEIVED (X) THE DOCUMENTATION (INCLUDING, WITHOUT
LIMITATION, THE

50


--------------------------------------------------------------------------------





OWNER TRUSTEE GUARANTEES, OWNER TRUSTEE MORTGAGES, TRUST AGREEMENTS AND
BENEFICIAL INTEREST PLEDGE AGREEMENTS) SET FORTH IN THE DEFINITIONS OF “ELIGIBLE
ASSET” AND “ELIGIBLE LEASE,” AND (Y) IF THE LEASE IS TO PROCEED ON THE BASIS
THAT THE LIMITATION EXPRESSED IN CLAUSE (VI) OF THE DEFINITION OF “ASSET BASE”
IS INAPPLICABLE BECAUSE THE LESSEE’S DOMICILE OR CHIEF EXECUTIVE OFFICE IS
EXCLUDED FROM THE DEFINITION OF ACCESSION JURISDICTION, EVIDENCE IN EACH
INSTANCE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE SECURITY AGENT OF
THE BASIS UPON WHICH SUCH DOMICILE OR CHIEF EXECUTIVE OFFICE IS TO BE EXCLUDED
FROM THE DEFINITION OF “ACCESSION JURISDICTION.”  WITH RESPECT TO EACH HEAD
LEASE TO A LEASING SUBSIDIARY IN WHICH THE SUBLESSEE IS DOMICILED OR WHOSE CHIEF
EXECUTIVE OFFICE IS LOCATED IN A NON-U.S. JURISDICTION, AND WHICH IS TO BE
INCLUDED IN THE ASSET BASE, THE SECURITY AGENT SHALL HAVE RECEIVED, IF THE
SUBLEASE IS TO PROCEED ON THE BASIS THAT THE LIMITATION EXPRESSED IN CLAUSE (VI)
OF THE DEFINITION OF “ASSET BASE” IS INAPPLICABLE BECAUSE THE SUBLESSEE’S
DOMICILE OR CHIEF EXECUTIVE OFFICE IS EXCLUDED FROM THE DEFINITION OF ACCESSION
JURISDICTION, EVIDENCE IN EACH INSTANCE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE SECURITY AGENT OF THE BASIS UPON WHICH SUCH DOMICILE OR
CHIEF EXECUTIVE OFFICE IS TO BE EXCLUDED FROM THE DEFINITION OF “ACCESSION
JURISDICTION.”


(D)           IN RESPECT OF ANY OWNER TRUSTEE WHICH SHALL NOT HAVE PREVIOUSLY
PROVIDED SUCH DOCUMENTS TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) A COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THE OWNER TRUSTEE, IN ITS INDIVIDUAL CAPACITY, CERTIFIED BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF THE OWNER TRUSTEE, DULY AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE OWNER TRUSTEE OF EACH OF THE LOAN DOCUMENTS TO
WHICH THE OWNER TRUSTEE IS OR WILL BE A PARTY AND (II) AN INCUMBENCY CERTIFICATE
OF OWNER TRUSTEE, AS TO THE PERSONS AUTHORIZED TO EXECUTE AND DELIVER THE LOAN
DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY AND THE SIGNATURES OF SUCH PERSON OR
PERSONS.


(E)           IN THE CASE OF ANY ENGINE OR TURBOPROP ENGINE WHICH IS OR IS TO BE
INCLUDED IN THE ASSET BASE ON SUCH BORROWING DATE, THE BORROWER WILL HAVE CAUSED
A PROSPECTIVE INTERNATIONAL INTEREST (OR INTERNATIONAL INTEREST) IN SUCH ENGINE
OR TURBOPROP ENGINE LISTING THE SECURITY AGENT AS CREDITOR TO BE REGISTERED WITH
THE INTERNATIONAL REGISTRY WITH RESPECT TO THE MORTGAGE FOR SUCH ENGINE AND
TURBOPROP ENGINES AND SHALL HAVE CAUSED TO BE FILED WITH THE FAA THE MORTGAGE OR
OWNER TRUSTEE MORTGAGE WITH RESPECT THERETO.


(F)            IN THE CASE OF ANY ENGINE OR TURBOPROP ENGINE WHICH IS OR IS TO
BE INCLUDED IN THE ASSET BASE ON SUCH BORROWING DATE, THE FOLLOWING STATEMENTS
SHALL BE TRUE, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT (INCLUDING, WITH RESPECT TO EACH ENGINE OR
TURBOPROP ENGINE WHICH IS ELIGIBLE FOR REGISTRATION WITH THE INTERNATIONAL
REGISTRY, A PRINTOUT OF THE “PRIORITY SEARCH CERTIFICATE” (AS DEFINED IN THE
REGULATIONS FOR THE INTERNATIONAL REGISTRY) FROM THE INTERNATIONAL REGISTRY
RELATING TO THE SECURITY AGENT’S INTERNATIONAL INTEREST WITH RESPECT TO SUCH
ENGINE OR TURBOPROP ENGINE) WITH RESPECT TO SUCH ENGINE OR TURBOPROP ENGINE TO
THE EFFECT THAT:

(I)            THE APPLICABLE ENGINE OWNER HAS GOOD TITLE TO SUCH ENGINE OR
TURBOPROP ENGINE, FREE AND CLEAR OF LIENS OTHER THAN PERMITTED LIENS, AND THE
LIEN AND INTERNATIONAL INTERESTS CREATED BY THE MORTGAGE OR OWNER TRUSTEE
MORTGAGE, AS THE CASE MAY BE;

(II)           THE LIEN AND INTERNATIONAL INTEREST (OR PROSPECTIVE INTERNATIONAL
INTEREST) OF THE MORTGAGE CREATED (OR TO BE CREATED) WITH RESPECT TO SUCH ENGINE
OR TURBOPROP ENGINE SHALL HAVE BEEN REGISTERED WITH THE INTERNATIONAL REGISTRY
AND THE FAA, AND NO LIEN OR INTERNATIONAL INTEREST SHALL HAVE BEEN REGISTERED ON
THE INTERNATIONAL REGISTRY OR WITH THE FAA PRIOR TO SUCH INTERNATIONAL INTEREST
(OR PROSPECTIVE INTERNATIONAL INTEREST) WITH RESPECT TO SUCH ENGINE OR TURBOPROP
ENGINE; AND

51


--------------------------------------------------------------------------------




(iii)          with respect to such Engine or Turboprop and any related Lease,
the Borrower is in compliance with the applicable provisions of the Security
Agreement and the Mortgage;

 


(G)           IF AN ENGINE OR TURBOPROP ENGINE WHICH IS OR IS TO BE INCLUDED IN
THE ASSET BASE ON SUCH BORROWING DATE IS SUBJECT TO A LEASE ON SUCH BORROWING
DATE, THEN THE FOLLOWING STATEMENTS SHALL BE TRUE, AND THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT (INCLUDING, WITH
RESPECT TO EACH CAPE TOWN ELIGIBLE LEASE, A PRINTOUT OF THE “PRIORITY SEARCH
CERTIFICATE” (AS DEFINED IN THE REGULATIONS FOR THE INTERNATIONAL REGISTRY) FROM
THE INTERNATIONAL REGISTRY RELATING TO THE LESSOR’S INTEREST IN AND
INTERNATIONAL INTEREST WITH RESPECT TO SUCH ENGINE OR TURBOPROP ENGINE UNDER
SUCH LEASE) WITH RESPECT TO SUCH ENGINE OR TURBOPROP ENGINE AND THE RELATED
LEASE TO THE EFFECT THAT.

(I)            THE APPLICABLE ENGINE OWNER HAS GOOD TITLE TO SUCH ENGINE OR
TURBOPROP ENGINE AND LEASE, FREE AND CLEAR OF LIENS OTHER THAN PERMITTED LIENS
AND THE LIEN AND INTERNATIONAL INTERESTS CREATED BY THE MORTGAGE AND/OR OWNER
TRUSTEE MORTGAGE;

(II)           IF THE LESSEE UNDER SUCH LEASE IS SITUATED IN A CONTRACTING
STATE, THE INTERNATIONAL INTEREST CREATED BY SUCH LEASE SHALL HAVE BEEN
REGISTERED WITH THE INTERNATIONAL REGISTRY, AND NO INTEREST SHALL HAVE BEEN
REGISTERED ON THE INTERNATIONAL REGISTRY PRIOR TO THE REGISTRATION OF SUCH
INTERNATIONAL INTEREST (OR PROSPECTIVE INTERNATIONAL INTEREST) WITH RESPECT TO
SUCH LEASE, THE REGISTRATION OF THE INTERNATIONAL INTEREST CREATED BY SUCH LEASE
SHALL BE SUBORDINATE TO THE INTERNATIONAL INTEREST OF THE SECURITY AGENT IN THE
RELATED ENGINE OR TURBOPROP ENGINE, AND THE ASSIGNMENT (OR PROSPECTIVE
ASSIGNMENT) OF SUCH INTERNATIONAL INTEREST BY THE LESSOR TO THE SECURITY AGENT
SHALL HAVE BEEN REGISTERED WITH THE INTERNATIONAL REGISTRY; AND

(III)          THE BORROWER SHALL HAVE CAUSED EXECUTED ORIGINALS OF THE MORTGAGE
OR OWNER TRUSTEE MORTGAGE WITH RESPECT TO SUCH ENGINE OR TURBOPROP ENGINE AND
THE LEASE TO BE FILED BY SPECIAL COUNSEL IN OKLAHOMA CITY, OKLAHOMA WITH THE
FAA.

Notwithstanding the foregoing, but subject to clause (i) of this subsection (g),
if the Mortgage or Owner Trustee Mortgage and/or Lease for any Engine or
Turboprop Engine is not available in Oklahoma City with FAA counsel on any
Borrowing Date, but provided, in the case of a Lease of any Engine or Turboprop
Engine, that the Lessee thereunder is situated in a Contracting State, the
parties hereto agree nevertheless to close on the financing of such Engine or
Turboprop Engine so long as a Prospective International Interest or
International Interest in such Engine or Turboprop and such Mortgage or Owner
Trustee Mortgage and/or Lease has been duly registered in favor of the Security
Agent at the International Registry (with no prior International Interest in
such Engine, Turboprop Engine or Lease having been registered at the
International Registry prior to the registration of such Prospective
International Interest or International Interest in favor of the Security
Agent), in which case the Borrower shall cause the Mortgage or Owner Trustee
Mortgage and/or Lease to be filed with the FAA within three (3) days of such
registration of Prospective International Interest or International Interest.


(H)           THE BORROWER SHALL HAVE CAUSED SPECIAL COUNSEL IN OKLAHOMA CITY,
OKLAHOMA, TO DELIVER TO THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BANKS, AND
THE BORROWER AN OPINION AS TO THE FILING WITH THE FAA FOR RECORDATION OF, AND
THE REGISTRATION OF AN INTERNATIONAL INTEREST ON THE INTERNATIONAL REGISTRY WITH
RESPECT TO, THE MORTGAGE OR OWNER TRUSTEE MORTGAGE AND/OR LEASE AND THE LACK OF
FILING WITH THE FAA OF ANY INTERVENING DOCUMENTS, AND THE LACK OF REGISTRATION
WITH THE INTERNATIONAL REGISTRY OF ANY INTERVENING INTERESTS, WITH RESPECT TO
SUCH ENGINE, TURBOPROP ENGINE AND/OR LEASE, AS APPLICABLE.


(I)            NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED SINCE DECEMBER 31,
2005.


(J)            THE COMMITMENT TERMINATION DATE SHALL NOT HAVE OCCURRED.

52


--------------------------------------------------------------------------------




(k)           All requisite filings of UCC financing statements shall have been
made, and all other required filings and actions shall have been made and taken,
in order to fully perfect the Lien of the Security Agent on behalf of the Banks
on the Collateral.

 


ARTICLE V

DELIVERY OF FINANCIAL REPORTS,
DOCUMENTS AND OTHER INFORMATION

While the Aggregate Revolving Loan Commitment is outstanding and until payment
in full of the Loans and full and complete performance of all of the
Obligations, the Borrower agrees to deliver to the Administrative Agent and each
of the Banks:


SECTION 5.01.          ANNUAL FINANCIAL STATEMENTS.  ANNUALLY, AS SOON AS
AVAILABLE, BUT IN ANY EVENT NO LATER THAN NINETY (90) DAYS AFTER THE END OF EACH
FISCAL YEAR, THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF THE WILLIS
COMPANIES AS OF THE END OF SUCH YEAR AND THE PRIOR YEAR IN COMPARATIVE FORM, AND
RELATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’ EQUITY, AND CASH FLOWS FOR SUCH
FISCAL YEAR AND THE PRIOR FISCAL YEAR IN COMPARATIVE FORM, EACH OF WHICH SHALL
BE IN REASONABLE DETAIL WITH APPROPRIATE NOTES, AND SHALL BE PREPARED IN
ACCORDANCE WITH GAAP.  THE CONSOLIDATED ANNUAL FINANCIAL STATEMENTS SHALL BE
CERTIFIED (WITHOUT ANY QUALIFICATION OR EXCEPTION) BY KPMG LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.  SUCH FINANCIAL STATEMENTS SHALL BE ACCOMPANIED BY A REPORT OF SUCH
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS STATING THAT, IN THE OPINION OF SUCH
ACCOUNTANTS, SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS,
THE FINANCIAL POSITION, AND THE RESULTS OF OPERATIONS AND THE CASH FLOWS OF THE
WILLIS COMPANIES FOR THE PERIOD THEN ENDED IN CONFORMITY WITH GAAP, EXCEPT FOR
INCONSISTENCIES RESULTING FROM CHANGES IN ACCOUNTING PRINCIPLES AND METHODS
AGREED TO BY SUCH ACCOUNTANTS AND SPECIFIED IN SUCH REPORT, AND THAT, IN THE
CASE OF SUCH FINANCIAL STATEMENTS, THE EXAMINATION BY SUCH ACCOUNTANTS OF SUCH
FINANCIAL STATEMENTS HAS BEEN MADE IN ACCORDANCE WITH GENERALLY ACCEPTED
AUDITING STANDARDS AND ACCORDINGLY INCLUDED EXAMINING, ON A TEST BASIS, EVIDENCE
SUPPORTING THE AMOUNTS AND DISCLOSURES IN THE FINANCIAL STATEMENTS AND ASSESSING
THE ACCOUNTING PRINCIPLES USED AND SIGNIFICANT ESTIMATES MADE, AS WELL AS
EVALUATING THE OVERALL FINANCIAL STATEMENT PRESENTATION.  SUCH ANNUAL FINANCIAL
STATEMENTS SHALL BE ACCOMPANIED BY A COMPLIANCE CERTIFICATE IN THE FORM ATTACHED
HERETO AS EXHIBIT G OR SUCH OTHER FORM AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.  IN ADDITION TO THE ANNUAL FINANCIAL STATEMENTS, THE
BORROWER SHALL, PROMPTLY UPON RECEIPT THEREOF, FURNISH TO THE BANKS A COPY OF
THE PORTION OF EACH OTHER REPORT OR MANAGEMENT LETTER SUBMITTED TO ITS BOARD OF
DIRECTORS BY ITS INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY ANNUAL, INTERIM
OR SPECIAL AUDIT MADE BY THEM OF THE FINANCIAL RECORDS OF THE BORROWER IN WHICH
THE BORROWER’S ACCOUNTANTS GIVE ANY COMMENT CRITICAL OF THE VALUATION OF, OR
CONTROLS OR PROCEDURES RELATED TO, THE COLLATERAL.


SECTION 5.02.          QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS AVAILABLE,
BUT IN ANY EVENT WITHIN FORTY-FIVE (45) CALENDAR DAYS AFTER THE END OF EACH OF
THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, THE CONSOLIDATED AND,
COMMENCING WITH THE FISCAL QUARTER ENDING MARCH 31, 2007, CONSOLIDATING BALANCE
SHEET AND RELATED STATEMENTS OF OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS
OF THE WILLIS COMPANIES FOR SUCH QUARTERLY PERIOD AND FOR THE PERIOD FROM THE
BEGINNING OF SUCH FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER AND A
CORRESPONDING FINANCIAL STATEMENT FOR THE SAME PERIODS IN THE PRECEDING FISCAL
YEAR CERTIFIED BY AN AUTHORIZED FINANCIAL OFFICER OF THE WILLIS COMPANIES AS
HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP (SUBJECT TO CHANGES RESULTING FROM
AUDITS, YEAR-END ADJUSTMENTS, AND THE ABSENCE OF FOOTNOTES).  SUCH QUARTERLY
STATEMENT SHALL BE ACCOMPANIED BY A COMPLIANCE CERTIFICATE IN THE FORM ATTACHED
HERETO AS EXHIBIT G OR SUCH OTHER FORM AS THE ADMINISTRATIVE AGENT SHALL
REASONABLY REQUEST.


SECTION 5.03.          NO DEFAULT/COMPLIANCE CERTIFICATE.  WITHIN FORTY-FIVE
(45) CALENDAR DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR AND WITHIN NINETY (90) CALENDAR DAYS

53


--------------------------------------------------------------------------------





AFTER THE END OF EACH FISCAL YEAR, A COMPLIANCE CERTIFICATE SIGNED BY AN
AUTHORIZED FINANCIAL OFFICER OF THE WILLIS COMPANIES CERTIFYING THAT, AS OF THE
DATE OF SUCH CERTIFICATE, TO THE BEST OF SUCH OFFICER’S KNOWLEDGE, AFTER DUE
INQUIRY, (I) THE BORROWER HAS COMPLIED WITH ALL COVENANTS, AGREEMENTS AND
CONDITIONS IN EACH LOAN DOCUMENT AND THAT EACH REPRESENTATION AND WARRANTY
CONTAINED IN EACH LOAN DOCUMENT IS TRUE AND CORRECT WITH THE SAME EFFECT AS
THOUGH EACH SUCH REPRESENTATION AND WARRANTY HAD BEEN MADE ON THE DATE OF SUCH
CERTIFICATE (EXCEPT (A) TO THE EXTENT SUCH REPRESENTATION OR WARRANTY EXPRESSLY
RELATES TO A SPECIFIC PRIOR DATE, IN WHICH CASE THE REPRESENTATION SHALL BE
UPDATED BY THE BORROWER TO REFLECT ANY CHANGES OCCURRING SINCE THAT PRIOR DATE,
OR (B) TO THE EXTENT THAT ANY EVENTS HAVE OCCURRED THAT REQUIRE A CHANGE TO ANY
SCHEDULE, IN WHICH CASE AN UPDATED SCHEDULE WILL BE DELIVERED BY THE BORROWER IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 3.24 HEREOF), AND (II) NO EVENT HAS
OCCURRED AND IS CONTINUING WHICH CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT,
OR DESCRIBING EACH SUCH EVENT AND THE REMEDIAL STEPS BEING TAKEN BY THE
BORROWER, AS APPLICABLE, WHICH COMPLIANCE CERTIFICATE SHALL BE ACCOMPANIED BY A
DETAILED CALCULATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT EVIDENCING COMPLIANCE WITH SECTION 7.26 AS AT THE DATE OF SUCH FINANCIAL
STATEMENTS.


SECTION 5.04.          MONTHLY LEASE PORTFOLIO AND RECEIVABLES REPORT.  AS SOON
AS PRACTICABLE AND IN ANY EVENT WITHIN 15 DAYS AFTER THE END OF EACH CALENDAR
MONTH, THE BORROWER SHALL DELIVER TO THE BANKS A REPORT LISTING THE LEASES OF
ENGINES AND EQUIPMENT IN THE ASSET BASE (IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT).


SECTION 5.05.          MONTHLY ASSET BASE CERTIFICATE.  AS SOON AS AVAILABLE,
BUT IN ANY EVENT WITHIN FIFTEEN (15) DAYS AFTER THE END OF THE IMMEDIATELY
PRECEDING CALENDAR MONTH, AN ASSET BASE CERTIFICATE OF THE BORROWER SHOWING, AS
OF THE END OF SUCH CALENDAR MONTH SETTING FORTH, AMONG OTHER THINGS, THE
ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT THAT ARE SUBJECT TO AN ELIGIBLE LEASE. 
THE ASSET BASE CERTIFICATE SHALL ALSO INCLUDE A LIST OF ALL ENGINES AND
EQUIPMENT ACQUIRED BY THE BORROWER SINCE THE DATE OF THE LAST ASSET BASE
CERTIFICATE DELIVERED TO THE BANKS.  THE ASSET BASE CERTIFICATE SHALL ALSO
INCLUDE ANY CHANGES TO THE INFORMATION CONTAINED IN SECTION 1 OF SCHEDULE 1 TO
THE SECURITY AGREEMENT.


SECTION 5.06.          APPRAISALS. WITHIN TWENTY (20) DAYS FOLLOWING THE RECEIPT
BY THE BANKS OF THE ASSET BASE CERTIFICATE COVERING THE LAST MONTH OF A FISCAL
QUARTER, THE BORROWER SHALL PROVIDE THE SECURITY AGENT WITH AN APPRAISAL WITH
RESPECT TO ELIGIBLE ENGINES AND/OR ELIGIBLE EQUIPMENT ADDED TO THE ASSET BASE
DURING THE FISCAL QUARTER JUST ENDED.  IN ADDITION, AT LEAST ONCE PER EACH
FISCAL YEAR, (I) THE BORROWER SHALL PROVIDE THE SECURITY AGENT TO RETAIN AN
APPRAISER TO CONDUCT AN APPRAISAL WITH RESPECT TO ALL ELIGIBLE ENGINES AND
ELIGIBLE EQUIPMENT INCLUDED IN THE ASSET BASE, AND (II) THE SECURITY AGENT MAY
REQUEST THAT AN APPRAISAL BE CONDUCTED WITH RESPECT TO ANY ENGINE OR ITEM OF
EQUIPMENT OFF-LEASE FOR MORE THAN 365 CONSECUTIVE DAYS. EACH APPRAISAL SHALL
ASSIGN SPECIFIC VALUES FOR THE ENGINES COVERED THEREBY.


SECTION 5.07.          COPIES OF DOCUMENTS.  PROMPTLY UPON THEIR BECOMING
AVAILABLE, COPIES OF ANY (A) CORRESPONDENCE OR NOTICES RECEIVED BY THE BORROWER
OR ANY SUBSIDIARY FROM ANY GOVERNMENTAL AUTHORITY WHICH REGULATES THE OPERATIONS
OF THE BORROWER OR ANY SUBSIDIARY, INCLUDING AS TO ENVIRONMENTAL MATTERS AND
HAZARDOUS SUBSTANCES, RELATING TO AN ACTUAL OR THREATENED CHANGE OR DEVELOPMENT
WHICH WOULD HAVE, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT ON THE BORROWER OR THE WILLIS COMPANIES; (B) WRITTEN REPORTS SUBMITTED TO
THE BORROWER BY ITS INDEPENDENT ACCOUNTANTS IN CONNECTION WITH ANY ANNUAL OR
INTERIM AUDIT OF THE BOOKS OF THE BORROWER MADE BY SUCH ACCOUNTANTS; AND (C) ANY
APPRAISALS RECEIVED BY THE BORROWER OR ANY SUBSIDIARY WITH RESPECT TO ITS
PROPERTIES OR FIXED ASSETS.


SECTION 5.08.          NOTICE OF LITIGATION; CANCELLATION OF INSURANCE;
RESIGNATION OR TERMINATION OF DIRECTORS OR OFFICERS.  PROMPTLY, NOTICE IN
WRITING OF (I) ANY LITIGATION, LEGAL PROCEEDING OR DISPUTE, OTHER THAN DISPUTES
IN THE ORDINARY COURSE OF BUSINESS OR, WHETHER OR NOT IN THE ORDINARY COURSE OF
BUSINESS,

54


--------------------------------------------------------------------------------





INVOLVING AMOUNTS, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $2,500,000,
AFFECTING THE BORROWER OR ANY SUBSIDIARY AS A DEFENDANT, WHETHER OR NOT FULLY
COVERED BY INSURANCE, AND REGARDLESS OF THE SUBJECT MATTER THEREOF, OR, IF NO
MONETARY AMOUNTS ARE CLAIMED IN CONNECTION THEREWITH, WHICH PROCEEDING OR
DISPUTE, IF DETERMINED OR RESOLVED AGAINST THE BORROWER OR ANY SUBSIDIARY IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE BORROWER OR THE
WILLIS COMPANIES, (II) ANY CANCELLATION OR THREATENED CANCELLATION BY ANY
INSURANCE CARRIER OF ANY INSURANCE POLICY OR POLICIES CARRIED BY THE BORROWER OR
BY ANY OF ITS SUBSIDIARIES ON THE ASSETS AND PROPERTIES OF THE BORROWER OR ANY
SUBSIDIARY OR (III) ANY RESIGNATION OR TERMINATION OF ANY DIRECTOR OR EXECUTIVE
OR SENIOR OFFICER OF THE BORROWER.


SECTION 5.09.          NOTICES IN REGARD TO ASSET BASE ASSETS.  PROMPTLY, AND IN
ANY EVENT WITHIN ONE (1) BUSINESS DAY OF WHEN THE BORROWER BECOMES AWARE OR, IN
THE EXERCISE OF REASONABLE DUE DILIGENCE SHOULD HAVE BECOME AWARE OF THE SAME,
NOTICE IN WRITING IN THE EVENT THAT AT ANY TIME THE OUTSTANDING PRINCIPAL AMOUNT
OF THE LOANS TO THE BORROWER SHALL EXCEED THE AMOUNT OF THE ASSET BASE, AND
PROMPTLY, AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS, NOTIFY IN WRITING THE
ADMINISTRATIVE AGENT OF ANY MATERIAL DAMAGE TO OR OTHER EVENT OF LOSS WITH
RESPECT TO ANY ELIGIBLE ENGINE OR ELIGIBLE EQUIPMENT.


SECTION 5.10.          ERISA.  PROMPTLY, NOTICE IN WRITING UPON THE BORROWER’S
RECEIPT OF ANY NOTICE FROM THE PBGC OR FROM ANY OTHER PARTY THAT (I) THE PBGC
HAS INSTITUTED PROCEEDINGS TO TERMINATE (OR APPOINT A TRUSTEE TO ADMINISTER) ANY
PLAN, OR (II) THE BORROWER HAS OR WOULD REASONABLY BE EXPECTED TO HAVE LIABILITY
WITH RESPECT TO A PLAN, BENEFIT PLAN OR OTHER PENSION PLAN.


SECTION 5.11.          OTHER NOTICES.  PROMPTLY UPON THE EARLIER OF THE DATE ON
WHICH THE BORROWER BECOMES AWARE OR, IN THE EXERCISE OF REASONABLE DUE DILIGENCE
SHOULD HAVE BECOME AWARE OF THE SAME, NOTIFY THE ADMINISTRATIVE AGENT (OR, IN
THE CASE OF (F) BELOW, THE SECURITY AGENT) BY TELEPHONE (TO BE CONFIRMED WITHIN
THREE CALENDAR DAYS IN WRITING FROM THE BORROWER TO EACH BANK) OF THE OCCURRENCE
OF ANY OF THE FOLLOWING:


(A)           ANY DEFAULT;


(B)           ANY DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACT OR CONTRACTS
AND THE DEFAULT OR EVENT OF DEFAULT INVOLVES PAYMENTS BY THE BORROWER IN AN
AGGREGATE AMOUNT EQUAL TO OR IN EXCESS OF $2,500,000;


(C)           A DEFAULT OR EVENT OF DEFAULT UNDER OR AS DEFINED IN ANY EVIDENCE
OF OR AGREEMENTS FOR ANY DEBT FOR BORROWED MONEY UNDER WHICH THE BORROWER’S
LIABILITY IS EQUAL TO OR IN EXCESS OF $2,500,000, INDIVIDUALLY OR IN THE
AGGREGATE, WHETHER OR NOT AN EVENT OF DEFAULT THEREUNDER HAS BEEN DECLARED BY
ANY PARTY TO SUCH AGREEMENT OR ANY EVENT WHICH, UPON THE LAPSE OF TIME OR THE
GIVING OF NOTICE OR BOTH, WOULD BECOME AN EVENT OF DEFAULT UNDER ANY SUCH
AGREEMENT OR INSTRUMENT OR WOULD PERMIT ANY PARTY TO ANY SUCH INSTRUMENT OR
AGREEMENT TO TERMINATE OR SUSPEND ANY COMMITMENT TO LEND TO THE BORROWER OR TO
DECLARE OR TO CAUSE ANY SUCH INDEBTEDNESS TO BE ACCELERATED OR PAYABLE BEFORE IT
WOULD OTHERWISE BE DUE;


(D)           ANY CHANGE IN ANY REGULATION, INCLUDING, WITHOUT LIMITATION,
CHANGES IN TAX LAWS AND REGULATIONS, WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT
ON THE BORROWER OR THE WILLIS COMPANIES;


(E)          ANY LITIGATION, ADMINISTRATIVE PROCEEDING, INVESTIGATION, BUSINESS
DEVELOPMENT, OR CHANGE IN FINANCIAL CONDITION WHICH COULD REASONABLY HAVE A
MATERIAL ADVERSE EFFECT ON THE BORROWER OR THE WILLIS COMPANIES;


(F)           ANY INSTANCE IN WHICH ENGINES OR EQUIPMENT ARE OPERATED (X) ON
ROUTES WITH RESPECT TO WHICH IT IS CUSTOMARY FOR AIR CARRIERS FLYING COMPARABLE
ROUTES TO CARRY CONFISCATION OR EXPROPRIATION INSURANCE OR (Y) IN ANY AREA
DESIGNATED BY COMPANIES PROVIDING SUCH COVERAGE AS A RECOGNIZED OR

55


--------------------------------------------------------------------------------





THREATENED WAR ZONE OR AREA OF HOSTILITIES OR AN AREA WHERE THERE IS A
SUBSTANTIAL RISK OF CONFISCATION OR EXPROPRIATION; AND


(G)          ANY “EARLY AMORTIZATION EVENT,” EVENT OF DEFAULT OR “SERVICER
TERMINATION EVENT” (AS SUCH TERMS ARE DEFINED IN THE WEST FUNDING FACILITY)
UNDER THE WEST FUNDING FACILITY..


SECTION 5.12.          MATERIAL CONTRACTS.  PROMPTLY UPON RECEIPT THEREOF OR
CONCURRENTLY WITH DELIVERY THEREOF BY THE BORROWER, AS THE CASE MAY BE, COPIES
OF ANY CORRESPONDENCE, REQUESTS, REPORTS, STATEMENTS, CLAIMS, CONSENTS, NOTICES
OR OTHER DOCUMENTS OF ANY KIND RECEIVED OR SENT BY THE BORROWER UNDER OR WITH
RESPECT TO ANY MATERIAL CONTRACT WHICH EVIDENCE OR RELATE TO AN EVENT OR
CIRCUMSTANCE WHICH WOULD HAVE, OR WOULD REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT ON THE BORROWER OR THE WILLIS COMPANIES.


SECTION 5.13.          SECURITIES AND OTHER REPORTS.  PROMPTLY UPON THE FILING
THEREOF WITH THE SEC ONE COPY OF EACH FINANCIAL STATEMENT, REPORT, NOTICE OR
PROXY STATEMENT SENT BY THE BORROWER TO STOCKHOLDERS GENERALLY, AND, A COPY OF
EACH REGULAR OR PERIODIC REPORT, AND ANY REGISTRATION STATEMENT, OR PROSPECTUS
IN RESPECT THEREOF, FILED BY THE BORROWER WITH ANY SECURITIES EXCHANGE OR WITH
FEDERAL OR STATE SECURITIES AND EXCHANGE COMMISSIONS OR ANY SUCCESSOR AGENCY.


SECTION 5.14.          COPIES OF CHANGES.  SUBJECT TO THE PROHIBITIONS SET FORTH
IN SECTION 7.15 HEREOF, PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT COPIES OF
ANY MATERIAL AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO (I) CERTIFICATE OF
INCORPORATION OR BY-LAWS, (II) ANY MATERIAL CONTRACT AND (III) THE WEST FUNDING
FACILITY, CERTIFIED, WITH RESPECT TO THE CERTIFICATE OF INCORPORATION, BY THE
APPROPRIATE STATE OFFICIALS, AND, WITH RESPECT TO THE OTHER FOREGOING DOCUMENTS,
BY THE SECRETARY OR ASSISTANT SECRETARY OF THE BORROWER.


SECTION 5.15.          POST-CLOSING COVENANT.      (A) NOT LATER THAN THIRTY
(30) DAYS AFTER THE DATE HEREOF, APPRAISALS FROM THE APPRAISER REGARDING THE
ENGINE AND EQUIPMENT PORTFOLIO, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE AGENTS AND (B) NOT LATER THAN TWO WEEKS AFTER THE DATE HEREOF, DELIVER TO
THE ADMINISTRATIVE AGENT A FAVORABLE WRITTEN OPINION OF INDEPENDENT COUNSEL TO
THE BORROWER ACCEPTABLE TO THE ADMINISTRATIVE AGENT, ADDRESSED TO THE AGENTS AND
THE BANKS (AND THEIR RESPECTIVE PARTICIPANTS AND ASSIGNS) AND OTHERWISE IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, AS TO CREATION AND
PERFECTION OF THE LIEN OF THE SECURITY AGENT ON UCC COLLATERAL AND REQUIRED
GOVERNMENTAL APPROVALS AND CONSENTS FROM THE STATE OF CALIFORNIA.


SECTION 5.16.          OTHER INFORMATION.  PROMPTLY AFTER A REQUEST THEREFOR,
SUCH OTHER INFORMATION AS TO THE BUSINESS, AFFAIRS, FINANCIAL CONDITION OR
INFORMATION EVIDENCING COMPLIANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS, AND SUCH OTHER DATA AND INFORMATION OF ANY
NATURE RELATING TO THE BORROWER OR ANY SUBSIDIARY AS EITHER THE ADMINISTRATIVE
AGENT, THE SECURITY AGENT OR THE MAJORITY BANKS MAY REASONABLY REQUEST FROM TIME
TO TIME INCLUDING, WITHOUT LIMITATION, THE BORROWER’S PROJECTIONS FOR THE
UPCOMING FISCAL YEAR.


ARTICLE VI

AFFIRMATIVE COVENANTS

While the Aggregate Revolving Loan Commitment is outstanding and until payment
in full of the Loans and full and complete payment and performance of all of the
Obligations, the Borrower agrees that it shall, and shall cause its Subsidiaries
to:

56


--------------------------------------------------------------------------------




Section 6.01.          Books and Records.  Keep proper books of record and
account in which full, true and correct entries in all material respects shall
be made of all dealings or transactions in relation to its business and
activities and maintain accounts and reserves in accordance with GAAP, for all
taxes (including income taxes), all depreciation, depletion, obsolescence and
amortization of its properties, all contingencies, and all other reserves, and
maintain all of its Books and Records at the address set forth in Section 3.17,
and shall maintain books and records at all times in accordance with GAAP.


SECTION 6.02.          CERTAIN SUBSIDIARIES.  WITHIN FIVE (5) DAYS AFTER THE
ESTABLISHMENT OF A SUBSIDIARY TO FACILITATE SECURITIZATIONS, NOTIFY THE BANKS
(WHICH NOTICE SHALL BE IN WRITING AND SPECIFY THE NAME AND JURISDICTION OF
ORGANIZATION OF SUCH SUBSIDIARY) OF SUCH ESTABLISHMENT.


SECTION 6.03.          PLACARDS.  AFFIX AND MAINTAIN OR USE ITS BEST EFFORTS TO
CAUSE EACH LESSEE UNDER A LEASE TO AFFIX TO AND MAINTAIN ON THE ELIGIBLE
ENGINE(S) OR ITEM(S) OF ELIGIBLE EQUIPMENT (OTHER THAN ELIGIBLE PARTS) A PLACARD
BEARING AN INSCRIPTION SUBSTANTIALLY IN THE FORM OF “THIS ENGINE IS OWNED BY
WILLIS LEASE FINANCE CORPORATION, OR AN AFFILIATE, AND IS SUBJECT TO A FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF ONE OR MORE FINANCIAL INSTITUTIONS” OR
SUCH OTHER INSCRIPTION AS THE SECURITY AGENT FROM TIME TO TIME MAY REASONABLY
REQUEST.  THE BORROWER SHALL, ON A QUARTERLY BASIS, PROVIDE TO THE
ADMINISTRATIVE AGENT AND THE SECURITY AGENT A LIST OF ALL ELIGIBLE ENGINES OR
ITEMS OF ELIGIBLE EQUIPMENT (OTHER THAN ELIGIBLE PARTS) SUBJECT TO A LEASE
INDICATING, TO THE BEST KNOWLEDGE OF THE BORROWER, WHICH ENGINES HAVE PLACARDS
AFFIXED AND ON WHICH NO SUCH PLACARD IS AFFIXED.


SECTION 6.04.          INSPECTIONS AND AUDITS.  PERMIT THE ADMINISTRATIVE AGENT,
THE SECURITY AGENT AND THE BANKS AND THEIR RESPECTIVE REPRESENTATIVES
(INCLUDING, WITHOUT LIMITATION, AN INDEPENDENT AUDIT FIRM ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE SECURITY AGENT), AT THE EXPENSE OF THE BORROWER,
UPON REASONABLE PRIOR NOTICE, FREE ACCESS DURING NORMAL BUSINESS HOURS TO AND
RIGHT OF INSPECTION AND EXAMINATION OF THE COLLATERAL AND THE BORROWER’S BOOKS,
RECORDS AND PAPERS AND THE RIGHT TO MAKE EXCERPTS THEREFROM AND COPIES AND
TRANSCRIPTS THEREOF, TO DISCUSS, THE AFFAIRS, FINANCES AND ACCOUNTS OF THE
BORROWER WITH THE OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE BORROWER AND TO
CONDUCT ANY AUDIT OR SIMILAR EXAMINATION OF ANY OTHER DOCUMENTS ASSIGNED TO THE
SECURITY AGENT DEEMED TO BE REASONABLY NECESSARY OR APPROPRIATE BY THE
ADMINISTRATIVE AGENT AND THE SECURITY AGENT; PROVIDED, THAT PRIOR TO A DEFAULT,
THE BORROWER SHALL NOT BE REQUIRED TO REIMBURSE THE ADMINISTRATIVE AGENT OR THE
SECURITY AGENT FOR ANY COSTS AND EXPENSES INCURRED PURSUANT TO THIS SECTION 6.03
FOR AN AGGREGATE AMOUNT IN EXCESS OF $25,000 PER ANNUM IN THE AGGREGATE AND ANY
SUCH EXPENSES IN EXCESS OF SUCH AMOUNT SHALL BE CHARGED TO THE BANKS PRO RATA
BASED ON THEIR RESPECTIVE REVOLVING LOAN COMMITMENTS.  AT ALL TIMES, IT IS
UNDERSTOOD AND AGREED BY THE BORROWER THAT ALL EXPENSES IN CONNECTION WITH ANY
SUCH INSPECTION WHICH MAY BE INCURRED BY THE BORROWER, ANY OFFICERS AND
EMPLOYEES THEREOF AND INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS THEREFOR SHALL BE
EXPENSES PAYABLE BY THE BORROWER AND SHALL NOT BE EXPENSES OF ANY AGENT OR BANK.


SECTION 6.05.          MAINTENANCE OF COLLATERAL; SUBSTITUTIONS.  MAINTAIN, OR,
WITH RESPECT TO PROPERTIES AND ASSETS SUBJECT TO LEASES, REQUIRE THE LESSEES TO
MAINTAIN, IN GOOD WORKING ORDER AND CONDITION, SUBJECT TO NORMAL WEAR AND TEAR,
ALL OF THE ASSETS AND PROPERTIES FROM TIME TO TIME OWNED BY THE BORROWER OR ITS
SUBSIDIARIES AND, IN THE ORDINARY COURSE OF BUSINESS, MAKE ALL NEEDFUL AND
PROPER REPAIRS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO AS ARE
NECESSARY FOR THE CONDUCT OF ITS BUSINESS.


SECTION 6.06.          CONTINUANCE OF BUSINESS.  DO OR CAUSE TO BE DONE ALL
THINGS REASONABLY NECESSARY TO PRESERVE AND KEEP IN FULL FORCE AND EFFECT THE
BORROWER’S AND ITS SUBSIDIARIES’ CORPORATE EXISTENCES AND ALL PERMITS, RIGHTS
AND PRIVILEGES NECESSARY FOR THE PROPER CONDUCT OF THEIR RESPECTIVE BUSINESSES
AND CONTINUE TO ENGAGE IN THE BASIC BUSINESS AS ITS PRIMARY LINE OF BUSINESS.

57


--------------------------------------------------------------------------------




Section 6.07.          Maintenance of Current Depreciation Policies.  Maintain
its method of depreciating its assets substantially consistent with past
practices as set forth in Schedule 3.29 and promptly notify the Banks of any
deviation from such practices.

 


SECTION 6.08.          PERFORM OBLIGATIONS.  (A)  PROMPTLY PAY AND DISCHARGE
(A) ALL TAXES, ASSESSMENTS, AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT
OR UPON ITS INCOME AND PROFITS, UPON ANY OF ITS PROPERTY, REAL, PERSONAL OR
MIXED, OR UPON ANY PART THEREOF, BEFORE THE SAME SHALL BECOME IN DEFAULT; AND
(B) ALL LAWFUL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES OR OTHERWISE, WHICH, IF
UNPAID, MIGHT BECOME A LIEN OR CHARGE UPON SUCH PROPERTY OR ANY PART THEREOF;
PROVIDED, HOWEVER, THAT SO LONG AS THE BORROWER FIRST NOTIFIES THE
ADMINISTRATIVE AGENT OF ITS INTENTION TO DO SO, IT SHALL NOT BE REQUIRED TO PAY
AND DISCHARGE ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS THE
FAILURE TO SO PAY OR DISCHARGE DOES NOT CONSTITUTE OR RESULT IN A DEFAULT AND SO
LONG AS THERE EXISTS NO MATERIAL RISK OF FORECLOSURE OR OTHER SIMILAR
PROCEEDINGS AGAINST SUCH PROPERTY OR ANY PART THEREOF AND SO LONG AS THE
VALIDITY THEREOF SHALL BE CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY PURSUED AND IT SHALL HAVE SET ASIDE ON ITS BOOKS ADEQUATE RESERVES
WITH RESPECT THERETO.


(B)           PERFORM ALL OF ITS OBLIGATIONS UNDER EACH OF THE ELIGIBLE LEASES
AND MATERIAL CONTRACTS AND DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY OR
COMMERCIALLY REASONABLE IN ORDER TO KEEP EACH SUCH ELIGIBLE LEASES AND MATERIAL
CONTRACTS IN FULL FORCE AND EFFECT.


SECTION 6.09.          INSURANCE.  (A)  MAINTAIN WITH RESPONSIBLE INSURANCE
COMPANIES SUCH INSURANCE ON ITS PROPERTIES AGAINST SUCH RISKS, INCLUDING PUBLIC
LIABILITY, PROPERTY DAMAGE AND WORKER’S COMPENSATION INSURANCE AS ARE USUALLY
INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR A SIMILAR BUSINESS AND
SIMILARLY SITUATED IN AT LEAST SUCH AMOUNTS AS SUCH INSURANCE IS USUALLY CARRIED
BY PERSONS ENGAGED IN THE SAME OR A SIMILAR BUSINESS AND SIMILARLY SITUATED. 
SUCH POLICIES SHALL BE OWNED BY THE BORROWER AND SHALL NAME THE ADMINISTRATIVE
AGENT AND THE SECURITY AGENT AS ADDITIONAL INSUREDS AND THE ADMINISTRATIVE AGENT
AS LOSS PAYEE AN ALL PROPERTY (INCLUDING HULL) INSURANCE AND EACH OF SUCH
POLICIES SHALL CONTAIN A PROVISION PRECLUDING CANCELLATION WITHOUT A MINIMUM OF
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND THE
SECURITY AGENT OR, IF LESS, THE MAXIMUM PERIOD PROVIDED FOR THE GIVING OF SUCH
NOTICE BY THE INSURANCE CARRIER.


(B)           FILE WITH THE ADMINISTRATIVE AGENT UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT A DETAILED LIST OF THE INSURANCE THEN IN EFFECT, STATING,
AS APPLICABLE, THE NAMES OF THE INSURANCE COMPANIES, THE AMOUNTS AND RATES OF
THE INSURANCE, DATES OF EXPIRATION THEREOF AND THE PROPERTIES AND RISKS COVERED
THEREBY.


SECTION 6.10.          COMPLIANCE WITH LAWS, ETC.  COMPLY IN ALL MATERIAL
RESPECTS WITH ALL REQUIREMENTS OF LAW AND ALL JUDGMENTS, RESTRICTIONS OR RULES
OF ANY GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE BORROWER OR ITS
SUBSIDIARIES OR ITS BUSINESS OR OPERATIONS.  WITHOUT LIMITING THE FOREGOING, THE
BORROWER AND ITS SUBSIDIARIES SHALL AT ALL TIMES CONDUCT THEIR BUSINESSES IN
FULL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS IN ALL JURISDICTIONS IN WHICH ANY OF
THEM IS OR MAY AT ANY TIME BE DOING BUSINESS.  IF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL (A) RECEIVE NOTICE THAT ANY VIOLATION OF ANY ENVIRONMENTAL
LAW MAY HAVE BEEN COMMITTED OR IS ABOUT TO BE COMMITTED, (B) RECEIVE NOTICE THAT
ANY ADMINISTRATIVE OR JUDICIAL COMPLAINT OR ORDER HAS BEEN FILED OR IS ABOUT TO
BE FILED AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES ALLEGING VIOLATIONS OF
ANY ENVIRONMENTAL LAW OR REQUIRING THE BORROWER OR ANY OF ITS SUBSIDIARIES TO
TAKE ANY ACTION IN CONNECTION WITH THE RELEASE OF HAZARDOUS SUBSTANCES OR
(C) RECEIVE ANY NOTICE OF ANY ENVIRONMENTAL CLAIM BEING ASSERTED AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES, THE BORROWER SHALL (I) PROVIDE THE
ADMINISTRATIVE AGENT WITH A COPY OF SUCH NOTICE WITHIN FIFTEEN (15) DAYS AFTER
THE RECEIPT THEREOF BY THE BORROWER OR ITS SUBSIDIARY, (II) AT THE
ADMINISTRATIVE AGENT’S REQUEST, PROVIDE THE ADMINISTRATIVE AGENT WITH ANY AND
ALL INFORMATION RELATING TO OR REGARDING SUCH ENVIRONMENTAL CLAIM, AND
(III) PROMPTLY TAKE ANY AND ALL ACTIONS AND STEPS NECESSARY TO DEFEND ANY

58


--------------------------------------------------------------------------------





ENVIRONMENTAL CLAIM, OR REMEDY ANY CONDITION WHICH GAVE RISE TO SUCH
ENVIRONMENTAL CLAIM.  WITHIN FIFTEEN (15) DAYS AFTER THE BORROWER OR ANY OF ITS
SUBSIDIARIES LEARNS OF THE ENACTMENT OR PROMULGATION OF ANY ENVIRONMENTAL LAW
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SUCH
PERSON, THE BORROWER SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH NOTICE
THEREOF.  THE BORROWER SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, PROMPTLY TAKE
ALL ACTIONS NECESSARY TO PREVENT THE IMPOSITION OF ANY LIENS ON ANY OF THEIR
RESPECTIVE PROPERTIES ARISING OUT OF OR RELATED TO ANY ENVIRONMENTAL LAWS.


SECTION 6.11.          ERISA.  COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF ERISA TO THE EXTENT APPLICABLE TO ANY PLAN MAINTAINED FOR THE
EMPLOYEES OF THE BORROWER OR ANY ERISA AFFILIATE; DO OR CAUSE TO BE DONE ALL
SUCH ACTS AND THINGS THAT ARE REQUIRED TO MAINTAIN THE QUALIFIED STATUS OF EACH
PLAN AND TAX EXEMPT STATUS OF EACH TRUST FORMING PART OF SUCH PLAN; NOT INCUR
ANY MATERIAL ACCUMULATED FUNDING DEFICIENCY (WITHIN THE MEANING OF ERISA AND THE
REGULATIONS PROMULGATED THEREUNDER), OR ANY MATERIAL LIABILITY TO THE PBGC (AS
ESTABLISHED BY ERISA); NOT PERMIT ANY EVENT TO OCCUR AS DESCRIBED IN SECTION
4042 OF ERISA OR WHICH MAY RESULT IN THE IMPOSITION OF A LIEN ON ITS PROPERTIES
OR ASSETS; NOTIFY THE BANKS IN WRITING PROMPTLY AFTER IT HAS COME TO THE
ATTENTION OF SENIOR MANAGEMENT OF THE BORROWER OF THE ASSERTION OR THREAT OF ANY
REPORTABLE EVENT OR OTHER EVENT DESCRIBED IN SECTION 4042 OF ERISA (RELATING TO
THE SOUNDNESS OF A PLAN) OR THE PBGC’S ABILITY TO ASSERT A MATERIAL LIABILITY
AGAINST THE BORROWER OR IMPOSE A LIEN ON ITS, OR ANY ERISA AFFILIATES’,
PROPERTIES OR ASSETS; AND REFRAIN FROM ENGAGING IN ANY PROHIBITED TRANSACTIONS
OR ACTIONS CAUSING POSSIBLE LIABILITY UNDER SECTION 5.02 OF ERISA.


SECTION 6.12.          ASSET BASE.  MAKE SUCH PREPAYMENTS, FROM TIME TO TIME, AS
REQUIRED BY SECTION 2.07 HEREOF SO THAT THE OUTSTANDING PRINCIPAL AMOUNT OF ALL
LOANS TO THE BORROWER HEREUNDER SHALL, AT NO TIME, EXCEED THE ASSET BASE.


SECTION 6.13.          TRADE ACCOUNTS PAYABLE.  PROMPTLY PAY WHEN DUE, OR IN
CONFORMITY WITH CUSTOMARY TRADE TERMS, ALL OF ITS TRADE ACCOUNTS PAYABLE, EXCEPT
FOR LATE PAYMENTS IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO CONTRACTS
OF THE BORROWER OTHER THAN MATERIAL CONTRACTS, THE LATENESS OF WHICH PAYMENTS,
SINGLY OR IN THE AGGREGATE, WOULD NOT, AND WOULD NOT REASONABLY BE EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT ON THE BORROWER OR THE WILLIS COMPANIES.


SECTION 6.14.          LIENS.  CAUSE THE LIENS GRANTED TO THE SECURITY AGENT
PURSUANT TO THE SECURITY DOCUMENTS TO AT ALL TIMES BE FIRST PRIORITY PERFECTED
LIENS.


SECTION 6.15.          PRESERVATION OF INTERNATIONAL INTERESTS. AT ITS EXPENSE,
CAUSE (I) THE REGISTRATION WITH THE INTERNATIONAL REGISTRY OF THE INTERNATIONAL
INTERESTS WITH RESPECT TO THE MORTGAGE AND EACH LEASE WITH A LESSEE DOMICILED OR
WITH ITS CHIEF EXECUTIVE OFFICE IN A CONTRACTING STATE AND (II) MAINTAIN THE
RIGHTS AND INTERNATIONAL INTERESTS OF THE ENGINE OWNER IN THE ENGINES OR
TURBOPROP ENGINES, AS AGAINST ANY THIRD PARTIES UNDER THE APPLICABLE LAWS OF ANY
JURISDICTION WITHIN THE UNITED STATES AND AS AGAINST ANY THIRD PARTIES IN ANY
CONTRACTING STATE UNDER THE CAPE TOWN CONVENTION.  THE BORROWER AGREES TO
FURNISH THE SECURITY AGENT WITH COPIES OF ALL DOCUMENTS RELATING TO THE
FOREGOING AND WITH RECORDING AND REGISTRATION DATA AS PROMPTLY AS PRACTICABLE
FOLLOWING THE ISSUANCE OF THE SAME BY THE FAA AND THE INTERNATIONAL REGISTRY.


SECTION 6.16.          MARGIN STOCK.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES WILL USE OR PERMIT ANY PROCEEDS OF THE LOANS TO BE USED, EITHER
DIRECTLY OR INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR
ULTIMATE, OF BUYING OR CARRYING MARGIN STOCKS OR MARGIN SECURITIES.


SECTION 6.17.          FURTHER ASSURANCES.  DO SUCH FURTHER ACTS AND THINGS AND
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, SUCH ADDITIONAL ASSIGNMENTS,
AGREEMENTS, POWERS AND INSTRUMENTS, AS THE BANKS OR THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE OR REASONABLY DEEM ADVISABLE TO CARRY INTO AFFECT THE

59


--------------------------------------------------------------------------------




purposes of this Agreement or to better assure and confirm unto the Security
Agent and the Banks their rights, powers and remedies under the Loan Documents.


 


ARTICLE VII


NEGATIVE COVENANTS

While the Aggregate Revolving Loan Commitment is outstanding and until payment
in full of the Loans and full and complete payment and performance of all of the
Obligations, the Borrower shall not and shall not permit its Subsidiaries to do,
or permit to be done, without the prior written consent of the Majority Banks,
any of the following:


SECTION 7.01.          INDEBTEDNESS.  CREATE, ENTER INTO, OR ALLOW TO EXIST ANY
DEBT OTHER THAN (A) OBLIGATIONS INCURRED UNDER THIS AGREEMENT; (B) DEBT, NOT TO
EXCEED IN AGGREGATE PRINCIPAL AMOUNT $***; PROVIDED, THAT, WITH RESPECT TO SUCH
DEBT: (I) THE PROCEEDS OF SUCH DEBT SHALL BE USED SOLELY FOR THE PURPOSE OF
FINANCING AVIATION ASSETS WHICH DO NOT CONSTITUTE PART OF THE ASSET BASE;
(II) SUCH DEBT SHALL BE NON-RECOURSE DEBT, (III) THE COLLATERAL SECURING SUCH
DEBT SHALL BE HELD BY A SPECIAL PURPOSE FINANCING VEHICLE; (IV) THE AVIATION
ASSETS FINANCED WITH THE PROCEEDS OF SUCH DEBT SHALL BE SUBJECT TO SECTION 7.13
HEREOF, (V) SHALL CONTAIN FINANCIAL COVENANTS NO MORE RESTRICTIVE THAN THE
FINANCIAL COVENANTS CONTAINED IN THIS AGREEMENT AND (V) THE FINAL MATURITY
THEREOF SHALL BE NO SOONER THAN THE TERM LOAN MATURITY DATE; (C) DEBT, NOT TO
EXCEED $*** IN THE AGGREGATE; PROVIDED, THAT, EXCEPT FOR DEBT INCURRED IN
CONNECTION WITH THE PURCHASE OF AVIATION ASSETS WHICH DO NOT CONSTITUTE PART OF
THE ASSET BASE AND THAT ARE SECURED SOLELY BY SUCH ASSETS, (I) THE BORROWER
SHALL NOT INCUR ANY DEBT RELATING TO THE FINANCING OR REFINANCING OF AVIATION
ASSETS EXCEPT FOR AVIATION ASSETS WHICH BORROWER IS UNABLE TO FINANCE UNDER THIS
AGREEMENT (SUBJECT TO SECTION 7.13) AND EXCEPT FOR THE US BANK ENGINES, (II) THE
FINANCIAL COVENANTS OF SUCH DEBT SHALL BE NO MORE RESTRICTIVE THAN THE FINANCIAL
COVENANTS CONTAINED IN THIS AGREEMENT, AND (III) EXCEPT IN THE CASE OF DEBT
WHICH IS PURCHASE MONEY FINANCING, THE FINAL MATURITY SHALL BE NO SOONER THAN
THE TERM LOAN MATURITY DATE AND (D) DEBT OF WEST AND THE WEST SUBSIDIARIES UNDER
THE WEST FUNDING FACILITY.


SECTION 7.02.          LIENS.  CREATE, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY
OF ITS PROPERTY OR ASSETS (INCLUDING, WITHOUT LIMITATION, THE COLLATERAL),
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR UPON ANY INCOME OR PROFITS
THEREFROM, EXCEPT PERMITTED LIENS, OR ALLOW OR PERMIT TO EXIST ANY LIEN (OTHER
THAN PERMITTED LIENS) ON ANY COLLATERAL OWNED BY AN OWNER TRUSTEE.  WITHOUT
LIMITING THE FOREGOING, THE BORROWER, AT THE BORROWER’S EXPENSE, SHALL, OR SHALL
CAUSE THE RELEVANT OWNER TRUSTEE TO, PROMPTLY DISCHARGE ANY SUCH LIEN, EXCEPT
PERMITTED LIENS.


SECTION 7.03.          GUARANTIES.  GUARANTEE OR OTHERWISE IN ANY WAY BECOME OR
BE RESPONSIBLE FOR INDEBTEDNESS OR OBLIGATIONS (INCLUDING WORKING CAPITAL
MAINTENANCE, TAKE-OR-PAY CONTRACTS) OF ANY PERSON, CONTINGENTLY OR OTHERWISE,
OTHER THAN GUARANTEES MADE BY THE BORROWER OF THE OBLIGATION OF ANY SUBSIDIARY
(OTHER THAN SPECIAL PURPOSE FINANCING VEHICLES) MADE IN THE ORDINARY AND REGULAR
COURSE OF BUSINESS OF THE BORROWER, PROVIDED THAT TO THE EXTENT SUCH GUARANTEES
ARE OF DEBT, SUCH DEBT IS PERMITTED DEBT OF THE BORROWER UNDER SECTION 7.01. FOR
THE PURPOSES HEREOF, THE TERM “GUARANTEE” SHALL INCLUDE ANY AGREEMENT, WHETHER
SUCH AGREEMENT IS ON A CONTINGENCY OR OTHERWISE, TO PURCHASE, REPURCHASE OR
OTHERWISE ACQUIRE DEBT OF ANY OTHER PERSON, OR TO PURCHASE, SELL OR LEASE, AS
LESSEE OR LESSOR, PROPERTY OR SERVICES PRIMARILY FOR THE PURPOSE OF ENABLING
ANOTHER PERSON TO MAKE PAYMENT OF DEBT, OR TO MAKE ANY PAYMENT (WHETHER AS AN
ADVANCE, CAPITAL CONTRIBUTION, PURCHASE OF ANY EQUITY INTEREST OR OTHERWISE) TO
ASSURE A MINIMUM EQUITY ASSET BASE, WORKING CAPITAL OR OTHER BALANCE SHEET OR
FINANCIAL CONDITION, IN CONNECTION WITH THE DEBT OF ANOTHER PERSON OR TO SUPPLY
FUNDS TO OR IN ANY MANNER INVEST IN ANOTHER PERSON IN CONNECTION WITH SUCH
PERSON’S DEBT.

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

60


--------------------------------------------------------------------------------



SECTION 7.04.          ADVANCES.  MAKE, OR SUFFER TO EXIST, ANY LOAN OR ADVANCE
OR EXTEND ANY CREDIT TO ANY PERSON, INCLUDING, WITHOUT LIMITATION, ANY AFFILIATE
OF THE BORROWER OTHER THAN:


(A)           ADVANCES TO EMPLOYEES IN THE ORDINARY COURSE OF BUSINESS NOT TO
EXCEED $100,000.00 IN THE AGGREGATE OUTSTANDING AT ANY TIME; AND


(B)           TRADE CREDIT ADVANCED IN THE ORDINARY COURSE OF BUSINESS.


SECTION 7.05.          CONSOLIDATION AND MERGER.  MERGE OR CONSOLIDATE WITH OR
INTO ANY CORPORATION UNLESS (A) NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
EITHER IMMEDIATELY PRIOR TO OR UPON THE CONSUMMATION OF SUCH MERGER OR
CONSOLIDATION, (B) THE BORROWER IS THE SURVIVING ENTITY OF ANY SUCH MERGER OR
CONSOLIDATION, (C) THE AGGREGATE CONSIDERATION PAID OR TO BE PAID (WHETHER CASH,
NOTES, STOCK, OR ASSUMPTION OF DEBT OR OTHERWISE) BY THE BORROWER AND/OR ITS
SUBSIDIARIES IN ANY ONE SUCH MERGER OR CONSOLIDATION DOES NOT EXCEED $***, AND
(D) SUCH AGGREGATE CONSIDERATION WITH RESPECT TO ALL SUCH MERGERS OR
CONSOLIDATIONS SHALL NOT EXCEED $*** IN ANY FISCAL YEAR.  WITHOUT LIMITATION, NO
SUCH MERGER OR CONSOLIDATION SHALL RESULT IN A VIOLATION OF THE TERMS OF
SECTION 6.06.  THE BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF
ANY MERGER OR CONSOLIDATION INVOLVING THE BORROWER.


SECTION 7.06.          CHANGES IN BUSINESS; SALE OF ASSETS.  (A)  CONDUCT ANY
BUSINESS OTHER THAN THE BASIC BUSINESS OR MAKE ANY MATERIAL CHANGE IN ITS
BUSINESS OR IN THE NATURE OF ITS OPERATIONS, OR CEASE OPERATIONS OR LIQUIDATE OR
DISSOLVE (OR SUFFER ANY LIQUIDATION OR DISSOLUTION).


(B)           SELL, TRANSFER, LEASE OR DISPOSE OF ASSETS CONSTITUTING IN THE
AGGREGATE MORE THAN TWENTY (20%) PERCENT OF THE NET BOOK VALUE OF THEIR COMBINED
ASSETS DURING ANY TWELVE-MONTH PERIOD.  NOTWITHSTANDING THE FOREGOING, BUT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 5(A) OF THE SECURITY AGREEMENT, THE
BORROWER MAY, OR MAY CAUSE AN OWNER TRUSTEE TO:

(I)            LEASE ENGINES AND EQUIPMENT IN THE ORDINARY COURSE OF BUSINESS,

(II)           SELL, TRANSFER OR OTHERWISE DISPOSE OF ENGINES AND EQUIPMENT
(INCLUDING, WITHOUT LIMITATION, RELATED ASSETS SUCH AS SECURITY DEPOSITS AND
MAINTENANCE RESERVES, AS APPLICABLE), OR ASSIGN A BENEFICIAL INTEREST, IN THE
ORDINARY COURSE OF BUSINESS PROVIDED (X) NO ASSET BASE DEFICIENCY SHALL EXIST OR
ARISE AFTER GIVING EFFECT THERETO AND (Y) SUCH TRANSACTION IS FOR FAIR VALUE AND
FAIR CONSIDERATION AND ON TERMS CONSISTENT WITH THOSE WHICH WOULD BE OBTAINED IN
AN ARMS-LENGTH TRANSACTION BETWEEN WILLING, ABLE AND KNOWLEDGEABLE PARTIES;

(III)          SELL, TRANSFER, ASSIGN, LEASE, RE-LEASE OR OTHERWISE DISPOSE OF
ANY ENGINE OR EQUIPMENT WITH RESPECT TO WHICH THE RELEVANT LEASE HAS EXPIRED OR
IS EXPIRING (OR ASSIGN ANY BENEFICIAL INTEREST RELATING TO ANY SUCH ENGINE OR
ITEM OF EQUIPMENT) IF SUCH SALE OR DISPOSITION IS IN THE ORDINARY COURSE OF ITS
BUSINESS, FOR ITS THEN FAIR MARKET VALUE;

(IV)          TRANSFER ENGINES OR EQUIPMENT IN CONNECTION WITH NON-RECOURSE DEBT
OR PARTIAL RECOURSE DEBT OTHERWISE PERMITTED HEREUNDER (INCLUDING, WITHOUT
LIMITATION, SECTION 7.01) OF LEASES AND RELATED ENGINES AND EQUIPMENT; OR

(V)           SELL ENGINES, EQUIPMENT, LEASES OR RELATED ASSETS (OR ASSIGN ANY
BENEFICIAL INTEREST RELATING THERETO) TO A SUBSIDIARY FOR NOT LESS THAN THEIR
NET BOOK VALUE.


(C)           NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF THE LOAN
DOCUMENTS, NO CONVEYANCE, SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION,
DISCOUNTING OR OTHER DISPOSITION OF

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

61


--------------------------------------------------------------------------------




property or assets of the Borrower shall be permitted if there shall then exist
or shall exist after giving effect thereto a Default.

 


SECTION 7.07.          REDEMPTIONS; DIVIDENDS.  (A)  PURCHASE, REDEEM, RETIRE OR
OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, OR MAKE ANY SINKING FUND PAYMENTS
WITH RESPECT TO, ANY SHARES OF ITS CAPITAL STOCK NOW OR HEREAFTER OUTSTANDING OR
SET APART ANY SUM FOR ANY SUCH PURPOSE; PROVIDED, HOWEVER, THAT THE BORROWER MAY
REPURCHASE ITS ISSUED AND OUTSTANDING SHARES OF COMMON STOCK IF (W) NO DEFAULT
OR EVENT OF DEFAULT (INCLUDING, WITHOUT LIMITATION, UNDER SECTION 7.21) EXISTS
PRIOR OR AFTER GIVING EFFECT TO SUCH REPURCHASE, (X) THE NINETY (90) DAY ROLLING
AVERAGE OF UNRESTRICTED AVAILABILITY IS GREATER THAN $***, (Y) THE PRO FORMA
UNRESTRICTED AVAILABILITY AS OF THE DATE OF ANY SUCH REPURCHASE IS GREATER THAN
$*** AND THE BORROWER IS IN COMPLIANCE WITH ITS FINANCIAL COVENANTS IN SECTION
7.26 AS OF THE DATE OF ANY SUCH REPURCHASE ON A PRO FORMA BASIS (IN EACH CASE,
AS EVIDENCED BY A WRITTEN CALCULATION AND COMPLIANCE CERTIFICATE PROVIDED TO THE
AGENTS NOT MORE THAN TEN (10) BUSINESS DAYS PRIOR TO THE DATE OF SUCH
REPURCHASE) AND (Z) SUCH REPURCHASED SHARES ARE CANCELLED (ANY SUCH REPURCHASE
BEING A “PERMITTED REPURCHASE”);


(B)           DECLARE OR PAY ANY CASH DIVIDENDS OR MAKE ANY DISTRIBUTION OF CASH
OR OTHER PROPERTY OF ANY KIND ON ITS OUTSTANDING STOCK OR OTHER EQUITY
INTERESTS, OR SET ASIDE ANY SUM FOR ANY SUCH PURPOSE; PROVIDED¸ HOWEVER, THAT
THE BORROWER SHALL BE PERMITTED TO DECLARE AND PAY DIVIDENDS ON SHARES OF ITS
PREFERRED STOCK IF NO DEFAULT OR EVENT OF DEFAULT EXISTS PRIOR TO OR AFTER
GIVING EFFECT TO SUCH DECLARATION, PAYMENT OR RESERVE FOR PAYMENT;


SECTION 7.08.          ISSUANCE AND PLEDGE OF EQUITY.  (A)  ISSUE ANY ADDITIONAL
CORPORATE INTERESTS OR SHARES, OR ANY RIGHT OR OPTION TO ACQUIRE ANY CORPORATE
INTERESTS, OR ANY SECURITY CONVERTIBLE INTO ANY CORPORATE INTERESTS, OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES, EXCLUDING (I) THE ISSUANCE OF SHARES OF
COMMON STOCK OF THE BORROWER OR OPTIONS TO ACQUIRE COMMON STOCK OF THE BORROWER
AND (II) THE ISSUANCE OF SUCH SHARES, SECURITIES OR OTHER INTERESTS OF
SUBSIDIARIES TO THE BORROWER.


(B)           PLEDGE, MORTGAGE, HYPOTHECATE OR CREATE, OR SUFFER TO EXIST A LIEN
ON, THE EQUITY OF ANY SUBSIDIARY (OTHER THAN A LIEN ON ALL OF THE EQUITY
INTEREST IN WEST OR THE WEST SUBSIDIARIES IN FAVOR OF THE INDENTURE TRUSTEE (AS
SUCH TERM IS DEFINED IN THE WEST FUNDING FACILITY) IN FAVOR OF ANY PERSON OTHER
THAN THE SECURITY AGENT.


SECTION 7.09.          PREPAYMENTS.  REDEEM, OR MAKE ANY VOLUNTARY OR OPTIONAL
PREPAYMENT OR OFFER TO MAKE ANY PAYMENT OR PREPAYMENT, WHETHER OPTIONAL OR
MANDATORY, OF ANY DEBT (PROVIDED, THAT THE BORROWER SHALL BE PERMITTED TO
REDEEM, PREPAY, OR REFINANCE EXISTING DEBT IF SUCH REDEMPTION, PREPAYMENT, OR
REFINANCING (I) IS IN THE ORDINARY COURSE OF THE BORROWER’S BUSINESS, AND
(II) NO DEFAULT EXISTS PRIOR TO OR AFTER SUCH REFINANCING), OR AMEND, MODIFY OR
CHANGE, OR CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION OR CHANGE TO ANY OF
THE TERMS RELATING TO THE PAYMENT OR PREPAYMENT OR PRINCIPAL OF OR INTEREST ON,
ANY SUCH DEBT, IN ANY MANNER WHICH COULD REASONABLY BE DEEMED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BORROWER OR THE WILLIS COMPANIES.


SECTION 7.10.          ACQUISITIONS AND INVESTMENTS.  (A) CREATE OR ALLOW TO
EXIST ANY SUBSIDIARY (UNLESS WITH RESPECT TO SUBSIDIARIES OTHER THAN SPECIAL
PURPOSE FINANCE VEHICLES, THE SAME SHALL HAVE EXECUTED AND DELIVERED TO THE
SECURITY AGENT AND THE ADMINISTRATIVE AGENT A SUBSIDIARY GUARANTY AND (WITH
RESPECT TO SUBSIDIARIES OTHER THAN WEST AND THE WEST SUBSIDIARIES) A JOINDER
AGREEMENT TO THE SECURITY AGREEMENT IN FORM ACCEPTABLE TO THE SECURITY AGENT
CREATING IN FAVOR OF THE SECURITY AGENT A FIRST PRIORITY PERFECTED LIEN ON ITS
ASSETS, PROVIDED THAT SUCH LIEN SHALL BE SUBJECT AND SUBORDINATE TO ANY
PERMITTED LIEN ON ASSETS SECURING DEBT PERMITTED UNDER SECTION 7.01(B) OR (C)
HEREOF UNLESS THE BORROWER, DESPITE THE EXERCISE OF REASONABLE EFFORTS, SHALL BE
UNABLE TO CLOSE SUCH FINANCING WITH THE SECURITY AGENT’S SUBORDINATE LIEN
THEREON (IN WHICH EVENT, ASSUMING NO DEFAULT EXISTS OR WOULD EXIST AFTER GIVING
EFFECT TO

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

62


--------------------------------------------------------------------------------




such financing, the Security Agent shall not be required to have a Lien on the
assets securing such Debt) or (b) purchase or otherwise acquire (unless no
Default exists or would exist immediately thereafter) including, without
limitation, by way of share exchange, any part or amount of the capital stock or
assets of, or make any Investments in any other Person, except for stock,
obligations or securities received in settlement of debts owing to it created in
the ordinary course of business and Investments otherwise expressly permitted
under this Agreement.

 


SECTION 7.11.          FISCAL YEAR; ACCOUNTING CHANGES.  CHANGE ITS FISCAL YEAR
OR MAKE OR PERMIT ANY MATERIAL CHANGE IN ITS FINANCIAL ACCOUNTING POLICIES OR
PRACTICES, EXCEPT AS REQUIRED BY GAAP OR REGULATIONS OF THE SEC, IF APPLICABLE
OR MAKE OR PERMIT ANY MATERIAL CHANGE IN FINANCIAL ACCOUNTING POLICIES OR
FINANCIAL REPORTING PRACTICES AS THEY RELATE TO, OR IN CONNECTION WITH, ANY
CURRENT OR FUTURE SECURITIZATIONS, EXCEPT AS REQUIRED BY GAAP OR REGULATIONS OF
THE SEC, IF APPLICABLE (AND IN SUCH CASE, THE BORROWER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF THE NEED FOR SUCH CHANGE).


SECTION 7.12.          ERISA OBLIGATIONS.  (A)  MAINTAIN, SPONSOR, CONTRIBUTE TO
OR BECOME OBLIGATED TO CONTRIBUTE TO OR PERMIT ANY ERISA AFFILIATE TO BECOME
OBLIGATED TO CONTRIBUTE TO ANY PLAN.


(B)           PERMIT ANY WELFARE PLAN WHICH THE BORROWER MAINTAINS, SPONSORS,
CONTRIBUTES TO OR IS OBLIGATED TO CONTRIBUTE TO, TO PROVIDE POST-RETIREMENT
BENEFITS OTHER THAN (I) COVERAGE MANDATED BY APPLICABLE LAW, OR (II) DISABILITY
OR OTHER BENEFITS UNDER ANY WELFARE PLAN THAT HAVE BEEN FULLY PROVIDED FOR BY
PAID-UP INSURANCE OR OTHERWISE.


(C)           PERMIT THE BORROWER OR THE ASSETS OF THE BORROWER TO BECOME ASSETS
OF ANY EMPLOYEE BENEFIT PLAN, WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS
PROMULGATED UNDER ERISA.


(D)           BE OR BECOME OBLIGATED TO THE PBGC OTHER THAN IN RESPECT OF ANNUAL
PREMIUM PAYMENTS NOT IN EXCESS OF $25,000.


(E)           BE, OR ENGAGE IN ANY PROHIBITED TRANSACTION WHICH COULD RESULT IN
THE BORROWER BECOMING, OR BECOME OBLIGATED TO THE IRS OR THE U.S. DEPARTMENT OF
LABOR WITH RESPECT TO EXCISE OR OTHER PENALTY TAXES PROVIDED FOR IN THOSE
PROVISIONS OF SECTION 4975 THE CODE OR ERISA, AS IN EFFECT OR HEREAFTER AMENDED
OR SUPPLEMENTED, IN EXCESS OF $25,000.


(F)            INCUR ANY LIABILITY OR OBLIGATION FOR, UNDER, WITH RESPECT TO, OR
OTHERWISE IN CONNECTION WITH, ANY PLAN, WHICH LIABILITY OR OBLIGATION ARISES
UNDER ERISA OR THE CODE, BY VIRTUE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
HAVING AN ERISA AFFILIATE, WHICH LIABILITY OR OBLIGATION, WHEN COMBINED WITH ALL
OTHER SUCH LIABILITIES AND OBLIGATIONS, IF ANY, EXCEEDS $25,000, OR ANY OTHER
EVENT OR CONDITION NOT IN THE ORDINARY COURSE OF BUSINESS SHALL OCCUR OR EXIST
WITH RESPECT TO A BENEFIT PLAN, PROVIDED THAT SUCH EVENT OR CONDITION, TOGETHER
WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, WOULD HAVE, OR WOULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


SECTION 7.13.          TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY MATERIAL
TRANSACTION WITH ANY SUBSIDIARY OR OTHER AFFILIATE INCLUDING, WITHOUT
LIMITATION, THE PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY, THE RENDERING OF
ANY SERVICES, THE PAYMENT OF MANAGEMENT FEES, OR THE LOANING OR GIVING OF FUNDS
TO OR MAKING OF ANY OTHER INVESTMENT IN ANY AFFILIATE OR ANY SUBSIDIARY UNLESS
(I) SUCH SUBSIDIARY OR AFFILIATE IS ENGAGED IN A BUSINESS SUBSTANTIALLY RELATED
TO THE BUSINESS CONDUCTED BY THE BORROWER AND THE TRANSACTION IS IN THE ORDINARY
COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF THE BORROWER’S BUSINESS
AND UPON TERMS SUBSTANTIALLY THE SAME AND NO LESS FAVORABLE TO THE BORROWER AS
IT WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH ANY PERSON NOT AN
AFFILIATE OR A SUBSIDIARY AND FOR FAIR CONSIDERATION, AND (II) SO LONG AS SUCH
TRANSACTION IS NOT OTHERWISE PROHIBITED UNDER THIS AGREEMENT.

63


--------------------------------------------------------------------------------




Section 7.14.          Capital Expenditures.  Make or become obligated to make
Capital Expenditures in excess of $10,000,000 in the aggregate during the term
of this Agreement, without the prior written consent of the Administrative
Agent.

 


SECTION 7.15.          MODIFICATION OF CONTRACTS AND DOCUMENTS.  MODIFY, AMEND
OR SUPPLEMENT IN ANY MATERIAL RESPECT ITS CERTIFICATE OF INCORPORATION OR BYLAWS
OR OTHER ORGANIZATIONAL DOCUMENTS, OR CANCEL OR PERMIT TO EXPIRE, OR AGREE OR
CONSENT TO THE MATERIAL MODIFICATION, AMENDMENT OR SUPPLEMENT, CANCELLATION,
TERMINATION OR EXPIRATION, OR, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, IN
ANY WAY MATERIALLY ADVERSE TO THE BORROWER OR THE ADMINISTRATIVE AGENT, ANY
MATERIAL CONTRACT, OR WAIVE ANY MATERIAL RIGHTS, BENEFITS OR REMEDIES THEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT; OR AMEND, MODIFY
OR SUPPLEMENT ANY DOCUMENT EVIDENCING OR GOVERNING THE TERMS AND PROVISIONS OF
ANY SUBORDINATED DEBT.


SECTION 7.16.          PRINCIPAL PLACE OF BUSINESS AND INTELLECTUAL PROPERTY
RIGHTS.  CHANGE ITS PRINCIPAL PLACE OF BUSINESS OR THE LOCATION OF ITS BOOKS AND
RECORDS, OPEN ANY NEW PLACE OF BUSINESS OR REGISTER ANY INTELLECTUAL PROPERTY
RIGHTS WITH ANY GOVERNMENTAL AUTHORITY EXCEPT IN EACH CASE UPON AT LEAST THIRTY
(30) DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND PROVIDED THAT
THE BORROWER SHALL HAVE TAKEN ALL SUCH ACTIONS AS THE ADMINISTRATIVE AGENT SHALL
HAVE REQUIRED IN ORDER TO MAINTAIN THE PRIORITY AND PERFECTION OF THE LIEN IN
FAVOR OF THE SECURITY AGENT ON THE COLLATERAL AND PROVIDED THAT IN NO EVENT
SHALL ANY PLACE OF BUSINESS OR LOCATION BE OUTSIDE THE UNITED STATES WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


SECTION 7.17.          ADDITIONAL BANK ACCOUNTS.  DIRECTLY OR INDIRECTLY, OPEN,
MAINTAIN OR OTHERWISE HAVE ANY CHECKING, SAVINGS OR OTHER ACCOUNTS WHERE MONEY
IS OR MAY BE DEPOSITED OR MAINTAINED OUTSIDE THE UNITED STATES OF AMERICA,
EXCEPT AS MAY BE REQUIRED FOR THE RECEIPT OF LEASE PAYMENTS FROM A LESSEE
LOCATED IN A NON-U.S. JURISDICTION.


SECTION 7.18.          NEGATIVE PLEDGE.  AGREE TO ANY COVENANTS OR PROVISIONS
WHICH WOULD LIMIT OR RESTRICT ITS ABILITY TO GRANT A LIEN ON ITS ASSETS
HEREUNDER OR REQUIRE THE BORROWER TO OBTAIN ANY CONSENT OF ANY PERSON TO AMEND,
MODIFY, WAIVE OR SUPPLEMENT ANY PROVISION OF ANY LOAN DOCUMENT.


SECTION 7.19.          MANAGEMENT FEES.  PAY ANY MANAGEMENT OR OTHER FEES TO ANY
AFFILIATE.


SECTION 7.20.          SUBSIDIARIES.  PERMIT ANY SUBSIDIARY TO CONDUCT ANY
BUSINESS OR OPERATIONS OTHER THAN ITS BASIC BUSINESS, OR TO OWN ANY ASSETS,
ENTER INTO ANY LEASES OR INCUR ANY DEBT OTHER THAN PURSUANT TO ITS BASIC
BUSINESS.


SECTION 7.21.          INVESTMENTS IN SUBSIDIARIES.  EXCEPT FOR THE BORROWER’S
INVESTMENT IN WEST, MAKE OR MAINTAIN INVESTMENTS IN (A) ITS SUBSIDIARIES WHICH
IN THE AGGREGATE EXCEED *** (***%) PERCENT OF (I) *** ($***) DOLLARS MINUS (II)
THE AGGREGATE AMOUNT OF PERMITTED REPURCHASES PURSUANT TO SECTION 7.07 OR (B) IN
ANY ONE SUBSIDIARY WHICH EXCEED IN THE AGGREGATE *** (***%) PERCENT OF THE
MAXIMUM PRINCIPAL AMOUNT OF ANY DEBT FACILITY TO WHICH SUCH SUBSIDIARY IS A
PARTY OR IN RESPECT OF WHICH IT IS LIABLE, MINUS THE AGGREGATE AMOUNT OF
PERMITTED REPURCHASES PURSUANT TO SECTION 7.07.


SECTION 7.22.          OFF-BALANCE SHEET DEBT.  CREATE, INCUR OR PERMIT TO EXIST
ANY DEBT THAT IS NOT OR WOULD NOT BE INCLUDED IN THE CONSOLIDATED FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.01, 5.02 OR 5.03 HEREOF TO THE EXTENT
THAT THE AGGREGATE PRINCIPAL AMOUNT THEREOF SHALL EXCEED, ON THE DATE OF
ISSUANCE THEREOF OR AT ANY TIME THEREAFTER.

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

64


--------------------------------------------------------------------------------




Section 7.23.          No Adverse Selection.  Allow any adverse selection
procedures to be used by the Borrower as between the credit facility established
by this Agreement and any other credit facility to which the Borrower is a party
(including, without limitation, the WEST Funding Facility) in selecting any
Engine or item of Equipment for inclusion in the Asset Base.

 


SECTION 7.24.          OFAC TRANSACTIONS.  (I) IN A MANNER WHICH WOULD VIOLATE
THE LAWS OF THE UNITED STATES (OTHER THAN PURSUANT TO A LICENSE ISSUED BY THE
UNITED STATES DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSET CONTROL)
LEASE, OR CONSENT TO ANY SUBLEASE OF, ANY LEASE, THE ASSETS SUBJECT TO SUCH
LEASE AND THE ASSETS DIRECTLY RELATED TO SUCH LEASE TO ANY PERSON THAT IS A
RESTRICTED PERSON; OR (II) DERIVE MORE THAN A DE MINIMIS AMOUNT OF ITS ASSETS OR
OPERATING INCOME FROM INVESTMENTS IN OR TRANSACTIONS WITH ANY SUCH RESTRICTED
PERSON.


SECTION 7.25.          CHANGE OF INCORPORATION.  REINCORPORATE (OR OTHERWISE
REORGANIZE) UNDER THE LAWS OF A JURISDICTION OTHER THAN THAT IN WHICH IT IS
INCORPORATED ON THE DATE HEREOF.


SECTION 7.26.          FINANCIAL COVENANTS.  PERMIT:


(A)           THE WILLIS COMPANIES TO AT ANY TIME SUFFER (I) ANY NET LOSS FOR
THE THEN THREE (3) MOST RECENTLY ENDED CONSECUTIVE FISCAL QUARTERS; OR (II) A
NET LOSS OF IN EXCESS OF $500,000 FOR THE TWO (2) MOST RECENTLY ENDED
CONSECUTIVE FISCAL QUARTERS;


(B)           THE TANGIBLE NET WORTH OF THE WILLIS COMPANIES TO BE LESS THAN THE
SUM OF: (I) $132,000,000, PLUS (II) IF POSITIVE, 75% OF THE CUMULATIVE NET
INCOME OF THE WILLIS COMPANIES FOR EACH FISCAL QUARTER EARNED FROM AND AFTER THE
DATE HEREOF (WITHOUT ANY DEDUCTION FOR NET LOSSES FOR ANY FISCAL QUARTER); PLUS
(III) 100% OF THE NET PROCEEDS RECEIVED BY BORROWER FROM THE ISSUANCE OF COMMON
STOCK OR PREFERRED STOCK OF THE BORROWER AFTER MARCH 31, 2006;


(C)           THE TOTAL LEVERAGE RATIO TO EXCEED ***:1 AS OF THE END OF ANY
FISCAL QUARTER;


(D)           THE TOTAL ADJUSTED LEVERAGE RATIO TO EXCEED ***:1, AS OF THE END
OF ANY FISCAL QUARTER; PROVIDED, THAT TOTAL ADJUSTED LEVERAGE RATIO SHALL BE
MEASURED COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006 AND AS OF THE
END OF EACH FISCAL QUARTER THEREAFTER;


(E)           THE INTEREST COVERAGE RATIO OR ADJUSTED INTEREST COVERAGE RATIO
(MEASURED AT THE END OF EACH FISCAL QUARTER ON A ROLLING FOUR FISCAL QUARTER
BASIS) TO BE LESS THAN ***:1; PROVIDED, HOWEVER, THAT EBIT FOR THE FISCAL
QUARTER ENDED SEPTEMBER 30, 2005 MAY BE INCREASED BY NOT MORE THAN $1.5 MILLION
OF PREVIOUSLY PAID (BUT UNAMORTIZED) LOAN FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE WEST FUNDING FACILITY PLUS $300,000 OF CERTAIN RATING AGENCY
AND FINANCIAL GUARANTY INSURANCE COMPANY FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE CLOSING OF AN ASSET-BACKED SECURITIZATION BY WEST, TO THE
EXTENT SUCH FEES AND EXPENSES ARE ACTUALLY EXPENSED DURING SUCH FISCAL QUARTER,
AND PROVIDED FURTHER, THAT THE ADJUSTED INTEREST COVERAGE RATIO SHALL BE
MEASURED COMMENCING WITH THE ROLLING FOUR FISCAL QUARTER PERIOD ENDING DECEMBER
31, 2006 AND AS OF THE END OF EACH FISCAL QUARTER THEREAFTER;


(F)            THE INTEREST AND DIVIDEND COVERAGE RATIO OR THE ADJUSTED INTEREST
AND DIVIDEND COVERAGE RATIO (MEASURED AT THE END OF EACH FISCAL QUARTER ON A
ROLLING FOUR-QUARTER BASIS) TO BE LESS THAN ***:1 PROVIDED, THAT THE ADJUSTED
INTEREST AND DIVIDEND COVERAGE RATIO SHALL BE MEASURED COMMENCING WITH THE LATER
OF (I) THE ROLLING FOUR FISCAL QUARTER PERIOD ENDING DECEMBER 31, 2006 AND (II)
THE FISCAL QUARTER IN WHICH THE BORROWER OR ANY SUBSIDIARY SHALL INCUR DEBT
UNDER  SECTION 7.01(B), AND AS OF THE END OF EACH FISCAL QUARTER THEREAFTER;

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.

65


--------------------------------------------------------------------------------




(g)           the aggregate principal amount of Loans outstanding to at any time
exceed the Asset Base or the Aggregate Revolving Loan Commitment (any such
excess, an “Asset Base Deficiency”), whichever is less; provided, however, that
this covenant shall not be deemed breached if, at the time such aggregate amount
exceeds said level, within four (4) Business Days after the earlier of the date
the Borrower first has knowledge of such excess or the date of the next Asset
Base Certificate disclosing the existence of such excess, a prepayment of Loans
shall be made.  The Borrower shall not be entitled to utilize this mechanism to
avoid a breach of this covenant more than two (2) times during any twelve-month
period; provided, further, that in the case of an such Asset Base Deficiency
that occurs as a result of an Appraisal Deficiency, then this covenant shall not
be deemed to be breached until sixty (60) days after the most recent appraisal
of the Engines and Equipment in the Asset Base by the Appraiser; and

 


(H)           THE BORROWER TO HAVE UNRESTRICTED AVAILABILITY OF LESS THAN
$10,000,000.


ARTICLE VIII

EVENTS OF DEFAULT


SECTION 8.01.          EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING EVENTS (EACH, AN “EVENT OF DEFAULT”) SHALL CONSTITUTE A DEFAULT
UNDER THIS AGREEMENT:


(A)           FAILURE TO MAKE ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL
WHEN DUE AND PAYABLE (WHETHER AT MATURITY, BY NOTICE OF INTENTION TO PREPAY, OR
OTHERWISE); OR FAILURE TO MAKE PAYMENT OF INTEREST, FEE OR ANY OTHER AMOUNT
PAYABLE UNDER ANY LOAN DOCUMENT WITHIN THREE (3) BUSINESS DAYS OF THE DATE SUCH
INTEREST, FEE OR OTHER AMOUNT IS DUE AND PAYABLE.


(B)           THE BORROWER OR ANY OWNER TRUSTEE, AS APPLICABLE, FAILS TO OBSERVE
OR PERFORM:  (I) ANY TERM, CONDITION OR COVENANT SET FORTH IN SECTIONS 5.01,
5.02, 5.03, 5.04, 5.05, 5.11, 6.04, 6.06, 6.09, 6.12, 6.17, ARTICLE VII, AS AND
WHEN REQUIRED; OR (II) ANY TERM, CONDITION OR COVENANT CONTAINED IN ANY LOAN
DOCUMENT, OTHER THAN ANY EVENT OF DEFAULT SET FORTH IN ANY OTHER SUBSECTION OF
THIS SECTION 8.01, AND OTHER THAN ANY COVENANT SET FORTH IN (I) ABOVE, AS AND
WHEN REQUIRED AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF TEN
(10) BUSINESS DAYS AFTER THE EARLIER OF (1) ACTUAL KNOWLEDGE OF ANY EXECUTIVE
OFFICER OF THE BORROWER OR (2) WRITTEN NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT OR THE SECURITY AGENT TO THE BORROWER.


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED TO BE MADE BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES, AS APPLICABLE, IN ANY LOAN DOCUMENT OR IN
ANY EXHIBIT, SCHEDULE, REPORT OR CERTIFICATE DELIVERED PURSUANT THERETO SHALL
PROVE TO HAVE BEEN FALSE, MISLEADING OR INCORRECT IN ANY MATERIAL RESPECT WHEN
MADE OR DEEMED TO HAVE BEEN MADE.


(D)           THE OCCURRENCE OF ANY EVENT OF DEFAULT OR SERVICER TERMINATION 
(AS SUCH TERMS ARE DEFINED IN THE WEST FUNDING FACILITY) OR EVENT OF DEFAULT OR
SERVICER TERMINATION EVENT OR THE EQUIVALENT THEREOF UNDER ANY OTHER DEBT
INSTRUMENT (AS DEFINED BELOW), IN EACH CASE FOLLOWING ANY APPLICABLE GRACE
PERIOD, UNDER ANY TERM, CONDITION OR COVENANT OF ANY BOND, NOTE, DEBENTURE,
GUARANTY, TRUST AGREEMENT, MORTGAGE OR SIMILAR INSTRUMENT TO WHICH THE BORROWER
OR ANY SUBSIDIARY IS A PARTY OR BY WHICH IT IS BOUND, OR BY WHICH ANY OF ITS
PROPERTIES OR ASSETS MAY BE AFFECTED (A “DEBT INSTRUMENT”) IF THE OUTSTANDING
DEBT OR OBLIGATIONS OF THE BORROWER OR SUCH SUBSIDIARY UNDER SUCH DEBT
INSTRUMENT EXCEEDS $5,000,000 IN AGGREGATE PRINCIPAL AMOUNT AND (X) MAY BE
DECLARED TO BE DUE AND PAYABLE BY REASON OF SUCH DEFAULT OR EVENT OF DEFAULT
PRIOR TO THE DATE ON WHICH SUCH INDEBTEDNESS OR OBLIGATIONS WOULD OTHERWISE
BECOME DUE AND PAYABLE, WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF
TIME OR BOTH, OR TO TERMINATE OR SUSPEND ANY COMMITMENT TO MAKE ADVANCES OR LEND
MONIES OR TO ACCELERATE THE RATE OF PAYMENT OF UNPAID DEBT OR TO TERMINATE THE
BORROWER OR SUCH SUBSIDIARY AS A SERVICER OR MANAGER OF SUCH

66


--------------------------------------------------------------------------------





DEBT OR THE ASSETS SECURED THEREBY, (Y) IS DUE AND PAYABLE AND UNPAID OR
(Z) SHALL BE INDEBTEDNESS UNDER ANY INTEREST RATE CONTRACT.


(E)           THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, FILE A PETITION IN BANKRUPTCY, BE
ADJUDICATED INSOLVENT, PETITION OR APPLY TO ANY TRIBUNAL FOR THE APPOINTMENT OF
A RECEIVER, CUSTODIAN, OR ANY TRUSTEE FOR IT OR A SUBSTANTIAL PART OF ITS
ASSETS, OR SHALL COMMENCE ANY PROCEEDING UNDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION LAW OR STATUTE OF
ANY JURISDICTIONS WHETHER NOW OR HEREAFTER IN EFFECT, OR THE BORROWER OR ANY OF
ITS SUBSIDIARIES SHALL TAKE ANY CORPORATE ACTION TO AUTHORIZE ANY OF THE
FOREGOING ACTIONS; OR THERE SHALL HAVE BEEN FILED ANY SUCH PETITION OR
APPLICATION, OR ANY SUCH PROCEEDING SHALL HAVE BEEN COMMENCED AGAINST IT, WHICH
REMAINS UNDISMISSED FOR A PERIOD OF SIXTY (60) DAYS OR MORE; OR ANY ORDER FOR
RELIEF SHALL BE ENTERED IN ANY SUCH PROCEEDING; OR THE BORROWER OR ANY OF ITS
SUBSIDIARIES BY ANY ACT OR OMISSION SHALL INDICATE ITS CONSENT TO, APPROVAL OF
OR ACQUIESCENCE IN ANY SUCH PETITION, APPLICATION OR PROCEEDING OR THE
APPOINTMENT OF A CUSTODIAN, RECEIVER OR ANY TRUSTEE FOR IT OR ANY SUBSTANTIAL
PART OF ANY OF ITS PROPERTIES, OR SHALL SUFFER ANY CUSTODIANSHIP, RECEIVERSHIP
OR TRUSTEESHIP TO CONTINUE WHICH REMAINS UNDISCHARGED FOR A PERIOD OF SIXTY (60)
DAYS OR MORE; (II) GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE; OR
(III) HAVE CONCEALED, REMOVED, OR PERMITTED TO BE CONCEALED OR REMOVED, ANY PART
OF ITS PROPERTY, WITH INTENT TO HINDER, DELAY OR DEFRAUD ITS CREDITORS OR ANY OF
THEM OR MADE OR SUFFERED A TRANSFER OF ANY OF ITS PROPERTY WHICH MAY BE
FRAUDULENT UNDER ANY BANKRUPTCY, FRAUDULENT CONVEYANCE OR SIMILAR LAW; OR SHALL
HAVE MADE ANY TRANSFER OF ITS PROPERTY TO OR FOR THE BENEFIT OF A CREDITOR AT A
TIME WHEN OTHER CREDITORS SIMILARLY SITUATED HAVE NOT BEEN PAID; OR SHALL HAVE
SUFFERED OR PERMITTED, WHILE INSOLVENT, ANY CREDITOR TO OBTAIN A LIEN UPON ANY
OF ITS PROPERTY THROUGH LEGAL PROCEEDINGS OR DISTRAINT WHICH IS NOT VACATED
WITHIN SIXTY (60) DAYS FROM THE DATE THEREOF.


(F)            (I) ANY JUDGMENT AGAINST THE BORROWER OR ANY SUBSIDIARY FOR ANY
AMOUNT IN EXCESS OF $5,000,000 IN THE AGGREGATE, AND SUCH JUDGMENT REMAINS
UNPAID, UNSTAYED ON APPEAL, UNDISCHARGED, UNBONDED AND UNDISMISSED FOR A PERIOD
OF THIRTY (30) DAYS; OR

(II)           ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY SHALL BE SUBJECT TO
ATTACHMENTS, LEVIES OR GARNISHMENTS FOR AMOUNTS IN EXCESS OF $5,000,000 IN THE
AGGREGATE, AND SUCH ATTACHMENTS, LEVIES OR GARNISHMENTS HAVE NOT BEEN DISSOLVED
OR SATISFIED WITHIN TWENTY (20) DAYS AFTER SERVICE OF NOTICE THEREOF TO THE
BORROWER OR SUCH SUBSIDIARY.


(G)           THE LIENS CREATED AND GRANTED TO THE SECURITY AGENT UNDER THE
SECURITY DOCUMENTS SHALL FAIL TO BE VALID, FIRST PRIORITY AND PERFECTED LIENS
SUBJECT TO NO PRIOR OR EQUAL LIEN, OR ANY PERSON SHALL BE BONA FIDE ASSERTING A
CLAIM OF THE INVALIDITY OR UNENFORCEABILITY OF, OR THE BORROWER OR ANY AFFILIATE
THEREOF SHALL ASSERT AS INVALID OR SHALL CHALLENGE, ANY SECURITY DOCUMENT OR ANY
LIEN CREATED HEREUNDER OR UNDER ANY SECURITY DOCUMENT.


(H)           A CHANGE OF CONTROL SHALL OCCUR.


(I)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE SOLE DISCRETION
OF THE ADMINISTRATIVE AGENT, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS
THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


(J)            ANY SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENT SHALL
CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL CEASE IN ANY MATERIAL RESPECT TO
GIVE THE SECURITY AGENT THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE
CREATED THEREBY (INCLUDING, WITHOUT LIMITATION, A PERFECTED SECURITY INTEREST
IN, AND LIEN ON, ALL OF THE COLLATERAL OTHER THAN EXCEPTED COLLATERAL BUT
SUBJECT, IN THE CASE OF ANY LEASE TO A LESSEE DOMICILED OR WHOSE CHIEF EXECUTIVE
OFFICE IS LOCATED IN A NON-U.S. JURISDICTION, TO THE PROVISOS

67


--------------------------------------------------------------------------------





SET FORTH IN SECTION 2.26, SUPERIOR TO AND PRIOR TO THE RIGHTS OF ALL THIRD
PERSONS, AND SUBJECT TO NO OTHER LIENS (OTHER THAN PERMITTED LIENS).


SECTION 8.02.          EFFECT; REMEDIES.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE BORROWER SHALL NOT BE ENTITLED TO
EXERCISE ANY OF ITS RIGHTS TO OBTAIN LOANS UNDER THIS AGREEMENT.  UPON THE
OCCURRENCE OF ANY EVENT OF DEFAULT:  (I)(X) DESCRIBED IN SECTION 8.01(E) HEREOF,
THE AGGREGATE REVOLVING LOAN COMMITMENT SHALL TERMINATE AND THE LOANS AND ANY
OTHER OUTSTANDING OBLIGATIONS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND
PAYABLE IN FULL, WITHOUT REQUIREMENT OF ANY ACTION WHATSOEVER BY THE
ADMINISTRATIVE AGENT OR THE BANKS, OR (Y) UPON THE OCCURRENCE OF ANY OTHER EVENT
OF DEFAULT, THE ADMINISTRATIVE AGENT, UPON REQUEST OF THE MAJORITY BANKS SHALL,
OR AT THE DISCRETION OF THE ADMINISTRATIVE AGENT MAY, TERMINATE THE AGGREGATE
REVOLVING LOAN COMMITMENT, AND THE LOANS AND ANY OTHER THEN OUTSTANDING
OBLIGATIONS, WITHOUT DEMAND OR NOTICE OF ANY KIND, SHALL AT THE REQUEST OF THE
MAJORITY BANKS OR MAY AT THE DISCRETION OF THE ADMINISTRATIVE AGENT BE DECLARED
DUE AND PAYABLE AND THEREUPON SHALL IMMEDIATELY BECOME DUE AND PAYABLE, IN EACH
CASE WITHOUT PRESENTMENT OR DEMAND FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST OR
FURTHER NOTICE OR DEMAND OF ANY KIND ALL OF WHICH ARE EXPRESSLY WAIVED BY THE
BORROWER, AND (II) THE ADMINISTRATIVE AGENT IN ITS DISCRETION OR AT THE REQUEST
OF THE MAJORITY BANKS, SHALL BE ENTITLED TO EXERCISE ALL OF THE RIGHTS AND
REMEDIES AVAILABLE UNDER THE LOAN DOCUMENTS AND AT LAW OR IN EQUITY.


ARTICLE IX


CONCERNING THE AGENTS


SECTION 9.01.          APPOINTMENT AND AUTHORITY OF THE ADMINISTRATIVE AGENT. 
EACH BANK HEREBY APPOINTS NCB TO SERVE AS THE ADMINISTRATIVE AGENT UNDER THE
LOAN DOCUMENTS, AND HEREBY IRREVOCABLY AUTHORIZES SUCH PERSON, AS THE
ADMINISTRATIVE AGENT, TO TAKE SUCH ACTIONS ON ITS BEHALF UNDER THE LOAN
DOCUMENTS AND TO EXERCISE SUCH POWERS AND TO PERFORM SUCH DUTIES HEREUNDER AND
THEREUNDER AS ARE EXPRESSLY DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS
HEREOF OR THEREOF, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  EACH BANK HEREBY APPOINTS FORTIS TO SERVE AS THE SECURITY AGENT UNDER
THE LOAN DOCUMENTS, AND HEREBY IRREVOCABLY AUTHORIZES SUCH PERSON, AS THE
SECURITY AGENT, TO TAKE SUCH ACTIONS ON ITS BEHALF UNDER THE LOAN DOCUMENTS AND
TO EXERCISE SUCH POWERS AND TO PERFORM SUCH DUTIES HEREUNDER AND THEREUNDER AS
ARE EXPRESSLY DELEGATED TO THE SECURITY AGENT BY THE TERMS HEREOF OR THEREOF,
TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE BANKS
HEREBY AUTHORIZE THE AGENTS TO EXECUTE AND DELIVER THE SECURITY AGREEMENT, THE
LOCKBOX AGREEMENT AND ANY OTHER SECURITY DOCUMENTS AS ADMINISTRATIVE AGENT OR
THE SECURITY AGENT, AS APPLICABLE, AND AGREE TO BE BOUND BY THE TERMS AND
CONDITIONS THEREOF.


SECTION 9.02.          DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT AND THE
SECURITY AGENT MAY EXERCISE ITS POWERS AND EXECUTE ITS DUTIES BY OR THROUGH
EMPLOYEES OR AGENTS.


SECTION 9.03.          INDEPENDENT CREDIT EVALUATIONS.  (A)  EACH BANK EXPRESSLY
ACKNOWLEDGES TO THE AGENTS THAT NO AGENT HAS NOT MADE ANY REPRESENTATIONS OR
WARRANTIES TO IT REGARDING THE LOAN DOCUMENTS, ANY OF THE OTHER DOCUMENTS
MENTIONED HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
OR REGARDING THE BORROWER OR ITS BUSINESS OR FINANCIAL CONDITION.


(B)           EACH BANK ACKNOWLEDGES TO THE AGENTS AND TO EACH OTHER PERSON THAT
IT HAS INDEPENDENTLY AND WITHOUT RELIANCE ON ANY AGENT OR ANY OTHER PERSON, AND
BASED UPON SUCH DOCUMENTS AND INQUIRIES AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSES OF THE BORROWER AND ITS OWN DECISION TO ENTER INTO THE LOAN
DOCUMENTS.

68


--------------------------------------------------------------------------------




(c)           Each Bank agrees that it will, independently and without reliance
on any Agent or any other Person, and based upon such documents and inquiries as
it shall deem appropriate at the time, continue to make its own credit analyses
and decisions in taking or not taking actions under the Loan Documents and to
make such investigations as it deems necessary to keep current its information
relating to the affairs, financial position and creditworthiness of the
Borrower.

 


SECTION 9.04.          LIMITED SCOPE OF DUTIES.  (A)  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, IS INTENDED TO, OR SHALL BE CONSTRUED AS TO, IMPOSE UPON
ANY AGENT ANY DUTIES OR RESPONSIBILITY IN RESPECT OF THIS AGREEMENT EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR SECTION 9.01 HEREOF.  THE RELATIONSHIP BETWEEN
EACH AGENT AND EACH OF THE BANKS IS THAT OF AGENT AND PRINCIPAL ONLY AND THE
RESPECTIVE DUTIES AND OBLIGATIONS OF SUCH AGENT IS OF AN ADMINISTRATIVE AND
MECHANICAL NATURE ONLY.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED SO AS TO
CONSTITUTE ANY AGENT AS A TRUSTEE OR FIDUCIARY FOR ANY BANK OR TO IMPOSE UPON
ANY AGENT ANY DUTIES OR RESPONSIBILITIES OTHER THAN THOSE FOR WHICH EXPRESS
PROVISION IS MADE HEREIN.


(B)           EXCEPT FOR NOTICES, FINANCIAL STATEMENTS AND OTHER DOCUMENTS, IF
ANY, EXPRESSLY REQUIRED TO BE FURNISHED TO THE BANKS BY ANY AGENT PURSUANT TO
THE PROVISIONS OF THE LOAN DOCUMENTS, NO AGENT SHALL HAVE ANY DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY BANK
WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS OR FINANCIAL
CONDITION OF THE BORROWER WHICH MAY COME INTO THE POSSESSION OF SUCH AGENT OR
ANY OF ITS AFFILIATES, WHETHER BEFORE OR AFTER THE MAKING OF ANY LOAN HEREUNDER,
NOR SHALL ANY AGENT HAVE ANY DUTY TO INSPECT THE PROPERTIES OR BOOKS OF THE
BORROWER.


(C)           EACH AGENT SHALL BE ENTITLED TO ASSUME THAT NO EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND IS CONTINUING UNLESS SUCH AGENT HAS RECEIVED WRITTEN
NOTICE FROM ANOTHER AGENT, A BANK OR THE BORROWER, AS THE CASE MAY BE, STATING
THAT SUCH AGENT, BANK OR BORROWER, AS THE CASE MAY BE, CONSIDERS THAT AN EVENT
OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING AND SPECIFYING THE NATURE
THEREOF.


(D)           SO LONG AS ANY AGENT SHALL BE ENTITLED, PURSUANT TO
SECTION 9.04(C), TO ASSUME THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND
IS CONTINUING, SUCH AGENT SHALL BE ENTITLED TO USE ITS DISCRETION WITH RESPECT
TO EXERCISING OR REFRAINING FROM EXERCISING ANY RIGHTS WHICH MAY BE VESTED IN IT
BY, OR WITH RESPECT TO TAKING OR REFRAINING FROM TAKING ANY ACTION OR ACTIONS
WHICH IT MAY BE ABLE TO TAKE UNDER OR IN RESPECT OF, THE LOAN DOCUMENTS, EXCEPT
THAT (I) SUCH AGENT SHALL BE PERMITTED TO CONDITION THE EXERCISE OF ANY RIGHTS
WHICH ARE WITHIN ITS DISCRETION TO EXERCISE UNDER ARTICLE VIII HEREOF UPON
RECEIPT OF THE WRITTEN CONSENT OR WRITTEN INSTRUCTIONS OF THE MAJORITY BANKS AND
(II) ANY ACTS OR OMISSIONS TO ACT BY SUCH AGENT PERMITTED UNDER THIS AGREEMENT
IN THE ABSENCE OF SUCH INSTRUCTIONS AND IN THE EXERCISE OF DISCRETION SHALL BE
BINDING ON ALL THE BANKS.  ANY SUCH INSTRUCTIONS SHALL BE BINDING UPON EACH
AGENT AND THE BANKS (INCLUDING, BUT NOT LIMITED TO, ANY BANK WHICH HAS NOT
SIGNED SUCH INSTRUCTIONS OR WHICH HAS DISSENTED FROM THE ACTIONS OR INACTIONS
SPECIFIED IN SUCH INSTRUCTIONS); PROVIDED, HOWEVER, THAT NO AGENT SHALL BE
REQUIRED TO ACT OR NOT TO ACT IF TO DO SO, IN ITS SOLE JUDGMENT, WOULD EXPOSE
SUCH AGENT TO LIABILITY (WHICH LIABILITY WOULD NOT BE COVERED BY THE PROVISIONS
OF SECTION 9.07 OR WOULD BE CONTRARY TO ANY LOAN DOCUMENT OR TO APPLICABLE LAW).


SECTION 9.05.          RELIANCE BY THE AGENTS.  (A)  EACH AGENT SHALL BE
ENTITLED TO RELY ON ANY NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER,
TELEGRAM, TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT RECEIVED BY IT
AND BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED AND SENT OR
DELIVERED BY A PROPER PERSON OR PERSONS AND, IN RESPECT OF LEGAL MATTERS, UPON
THE ADVICE AND STATEMENTS OF LAWYERS, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY SUCH AGENT.  EACH AGENT AND EACH BANK MAY RELY CONCLUSIVELY ON EACH
INCUMBENCY CERTIFICATE FURNISHED TO IT PURSUANT TO ARTICLE IV HEREOF UNTIL IT
SUBSEQUENTLY RECEIVES A CERTIFICATE AMENDING OR RESCINDING THE PRIOR
CERTIFICATE.


(B)           AS TO ANY MATTER NOT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT,
EACH AGENT SHALL BE FULLY PROTECTED IN ACTING IN ACCORDANCE WITH INSTRUCTIONS
SIGNED BY THE MAJORITY BANKS AND SUCH INSTRUCTIONS OF

69


--------------------------------------------------------------------------------





THE MAJORITY BANKS AND ACTION TAKEN OR INACTION PURSUANT THERETO SHALL BE
BINDING ON ALL THE BANKS, INCLUDING, BUT NOT LIMITED TO, ANY BANK WHICH HAS NOT
SIGNED SUCH INSTRUCTIONS OR WHICH HAS DISSENTED FROM THE ACTIONS OR INACTIONS
SPECIFIED IN SUCH INSTRUCTIONS, PROVIDED THAT NO AGENT SHALL BE REQUIRED TO ACT
OR NOT TO ACT IF TO DO SO, IN ITS SOLE JUDGMENT, WOULD EXPOSE SUCH AGENT TO
LIABILITY WHICH LIABILITY WOULD NOT BE COVERED BY THE INDEMNITY PROVISIONS OF
SECTION 9.07 HEREOF OR WOULD BE CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW.


SECTION 9.06.          EXCULPATORY PROVISIONS.  (A)  NEITHER ANY AGENT NOR ANY
OF ITS SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE IN
ANY MANNER TO ANY OF THE BANKS FOR ANY ACTION TAKEN, OR OMITTED TO BE TAKEN, IN
GOOD FAITH BY IT OR THEM HEREUNDER OR IN CONNECTION HEREWITH, OR BE RESPONSIBLE
FOR THE CONSEQUENCES OF ANY OVERSIGHT OR ERROR OF JUDGMENT, EXCEPT FOR LOSSES
WHICH ARE FINALLY ADJUDICATED TO BE THE DIRECT RESULT OF ITS OR THEIR GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.


(B)           NO AGENT SHALL BE RESPONSIBLE IN ANY MANNER TO ANY OF THE BANKS
FOR THE DUE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY OR ENFORCEABILITY OF
ANY LOAN DOCUMENT OR THE LOANS OR FOR THE TRUTH, ACCURACY OR COMPLETENESS OF ANY
RECITAL, STATEMENT OR WARRANTY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT OR
IN ANY CERTIFICATE, REPORT OR OTHER DOCUMENT FURNISHED TO IT BY OR ON BEHALF OF
ANY PERSON IN CONNECTION WITH THE LOAN DOCUMENTS, NOR SHALL ANY AGENT BE UNDER
ANY OBLIGATION TO ANY OF THE BANKS TO ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE
OR OBSERVANCE BY THE BORROWER OR ANY OTHER PERSON OF ANY OF THE AGREEMENTS OR
CONDITIONS SET FORTH IN ANY LOAN DOCUMENT OR AS TO THE USE OF ANY MONEYS LOANED
HEREUNDER.


SECTION 9.07.          INDEMNIFICATION OF THE AGENTS.  (A)  THE BANKS,
SEVERALLY, AGREE TO INDEMNIFY EACH AGENT (TO THE EXTENT NOT PROMPTLY REIMBURSED
BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE UNPAID PRINCIPAL AMOUNTS
OF THE OBLIGATIONS AT THE TIME OWING TO SUCH AGENT, FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, SUITS, JUDGMENTS,
COURT COSTS AND OTHER COSTS AND EXPENSES OF ANY KIND OR NATURE WHATSOEVER
(HEREINAFTER CALLED, COLLECTIVELY, “EXPENSES”) WHICH MAY BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST SUCH AGENT, AS SUCH, IN ANY WAY RELATING TO OR ARISING
OUT ANY LOAN DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT UNDER ANY
LOAN DOCUMENT; PROVIDED, THAT NO BANK SHALL BE LIABLE FOR ANY PORTION OF SUCH
EXPENSES WHICH, BASED ON A FINAL ADJUDICATION, ARE DETERMINED TO BE THE DIRECT
RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT HEREUNDER. 
EACH AGENT SHALL BE ENTITLED TO DEDUCT AMOUNTS OWED TO IT UNDER THIS AGREEMENT
FROM THE PROCEEDS OF COLLATERAL FOLLOWING AN EVENT OF DEFAULT PRIOR TO
DISTRIBUTION OF PROCEEDS TO THE BANKS.


(B)           IN THE EVENT THAT ANY AGENT DOES NOT RECEIVE FROM ANY BANK A
PAYMENT WHICH SUCH BANK IS REQUIRED BY THE TERMS HEREOF TO MAKE TO SUCH AGENT
AND SUCH AGENT HAS MADE THE AMOUNT THEREOF AVAILABLE TO THE BORROWER, AS THE
INTENDED RECIPIENT THEREOF, IF THE BORROWER REPAYS SUCH AGENT THE AMOUNT MADE
AVAILABLE TO IT, THE BORROWER SHALL BE SUBROGATED TO SUCH AGENT’S RIGHT TO
RECOVER SUCH AMOUNT FROM ANY BANK WHICH FAILED TO MAKE SUCH REQUIRED PAYMENT.


(C)           THE PROVISIONS OF THIS SECTION 9.07 SHALL SURVIVE THE PAYMENT OF
THE NOTES AND THE TERMINATION OF THIS AGREEMENT.


SECTION 9.08.          NCB AND FORTIS INDIVIDUALLY.  WITH RESPECT TO ITS
OBLIGATION AS A BANK TO LEND UNDER THIS AGREEMENT AND THE ADVANCES MADE BY IT
PURSUANT HERETO, EACH OF NCB AND FORTIS SHALL HAVE THE SAME OBLIGATIONS AND THE
SAME RIGHTS, POWERS AND PRIVILEGES AS IT WOULD HAVE WERE IT NOT AN AGENT.  THE
TERMS “BANK” AND “BANKS” AS USED HEREIN SHALL, UNLESS OTHERWISE EXPRESSLY
INDICATED, INCLUDE NCB AND FORTIS IN THEIR INDIVIDUAL CAPACITY.  EACH OF NCB AND
FORTIS MAY ACCEPT DEPOSITS FROM, LEND MONEY TO AND, GENERALLY, ENGAGE IN ANY
KIND OF BANKING, TRUST OR OTHER BUSINESS WITH THE BORROWER OR ANY OF ITS
RESPECTIVE SUBSIDIARIES OR AFFILIATES IN ALL RESPECTS AS IF SUCH PERSON WERE NOT
ACTING AS AN AGENT HEREUNDER.

70


--------------------------------------------------------------------------------



SECTION 9.09.          DEALING WITH THE BANKS.  EACH AGENT MAY AT ALL TIMES DEAL
SOLELY WITH THE SEVERAL BANKS FOR ALL PURPOSES OF THIS AGREEMENT AND THE
PROTECTION, ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS, INCLUDING THE
ACCEPTANCE AND RELIANCE UPON ANY CERTIFICATE, CONSENT OR OTHER DOCUMENT OF SUCH
BANKS AND THE DIVISION OF PAYMENTS PURSUANT TO SECTION 2.11 NOTWITHSTANDING
POSSESSION BY SUCH AGENT OF ACTUAL KNOWLEDGE THAT ANY BANK HAS SOLD A
PARTICIPATION IN LOANS MADE OR TO BE MADE BY IT HEREUNDER TO ANOTHER PERSON. 
EACH AGENT MAY DEEM AND TREAT THE PAYEES OF THE NOTES AS THE OWNERS THEREOF FOR
ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT, NEGOTIATION OR TRANSFER
THEREOF HAS BEEN FILED WITH THE ADMINISTRATIVE AGENT.  ANY REQUEST, AUTHORITY OR
CONSENT OF ANY HOLDER OF ANY NOTE SHALL BE CONCLUSIVE AND BINDING ON ANY
SUBSEQUENT HOLDER, TRANSFEREE OR ASSIGNEE OF SUCH NOTE.


SECTION 9.10.          DUTIES NOT TO BE INCREASED.  THE RESPECTIVE DUTIES AND
LIABILITIES OF ANY AGENT SHALL NOT BE INCREASED WITHOUT THE WRITTEN CONSENT OF
SUCH AGENT.


SECTION 9.11.          SUCCESSOR AGENTS.  ANY AGENT MAY RESIGN AT ANY TIME BY
GIVING 30 DAYS’ WRITTEN NOTICE OF SUCH RESIGNATION TO THE BANKS AND THE
BORROWER, SUCH RESIGNATION TO BE EFFECTIVE ONLY UPON THE APPOINTMENT OF A
SUCCESSOR AGENT AS HEREINAFTER PROVIDED.  UPON ANY SUCH NOTICE OF RESIGNATION,
THE BANKS SHALL JOINTLY APPOINT A SUCCESSOR AGENT UPON WRITTEN NOTICE TO THE
BORROWER AND THE WITHDRAWING AGENT, AND PROVIDED THAT NO DEFAULT OR EVENT OF
DEFAULT EXISTS, THE BORROWER SHALL HAVE THE RIGHT TO CONSENT TO SUCH APPOINTMENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).  IF NO SUCCESSOR
AGENT SHALL HAVE BEEN JOINTLY APPOINTED BY SUCH BANKS (AND, IF REQUIRED,
CONSENTED TO BY THE BORROWER) AND SHALL HAVE ACCEPTED SUCH APPOINTMENT WITHIN
THIRTY (30) DAYS AFTER THE WITHDRAWING AGENT SHALL HAVE GIVEN NOTICE OF
RESIGNATION, THE ADMINISTRATIVE AGENT (UNLESS IT IS THE WITHDRAWING AGENT, IN
WHICH EVENT THE BANK OR BANKS HAVING THE LARGEST COMMITMENT PERCENTAGE) MAY,
UPON NOTICE TO THE BORROWER AND THE BANKS, APPOINT A SUCCESSOR AGENT.  UPON ITS
ACCEPTANCE OF ANY APPOINTMENT AS AN AGENT HEREUNDER, THE SUCCESSOR AGENT SHALL
SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES
OF ITS PREDECESSOR, AND THE WITHDRAWING AGENT SHALL BE DISCHARGED FROM ITS
DUTIES AND OBLIGATIONS AS AN AGENT UNDER THE LOAN DOCUMENTS.  AFTER AN AGENT’S
RESIGNATION HEREUNDER, THE PROVISIONS HEREOF SHALL INURE TO ITS BENEFIT AS TO
ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AN AGENT UNDER THE
LOAN DOCUMENTS AND IT SHALL ALSO CONTINUE TO BE ENTITLED TO THE INDEMNITIES
PROVIDED HEREUNDER INSOFAR AS THEY RELATE TO EVENTS WHICH OCCURRED WHILE IT WAS
AN AGENT HEREUNDER.


SECTION 9.12.          ALLOCATIONS MADE BY THE ADMINISTRATIVE AGENT.  AS BETWEEN
THE ADMINISTRATIVE AGENT AND THE BANKS, UNLESS A BANK OBJECTING TO A
DETERMINATION OR ALLOCATION MADE BY THE ADMINISTRATIVE AGENT PURSUANT TO THIS
AGREEMENT DELIVERS TO THE ADMINISTRATIVE AGENT WRITTEN NOTICE OF SUCH OBJECTION
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE ANY DISTRIBUTION WAS MADE BY
THE ADMINISTRATIVE AGENT, SUCH DETERMINATION OR ALLOCATION SHALL BE CONCLUSIVE
ON SUCH ONE HUNDRED TWENTIETH DAY AND ONLY THOSE ITEMS EXPRESSLY OBJECTED TO IN
SUCH NOTICE SHALL BE DEEMED DISPUTED BY SUCH BANK.  THE ADMINISTRATIVE AGENT
SHALL NOT HAVE ANY DUTY TO INQUIRE AS TO THE APPLICATION BY THE BANKS OF ANY
AMOUNTS DISTRIBUTED TO THEM.


ARTICLE X

ADDITIONAL LENDERS, ASSIGNMENTS AND PARTICIPATIONS


SECTION 10.01.        ADDITIONAL BANKS.  ANY COMMERCIAL LENDER, OTHER FINANCIAL
INSTITUTION OR OTHER ENTITY (AN “ADDITIONAL BANK”) MAY JOIN THIS AGREEMENT WITH
THE CONSENT OF THE BORROWER, THE SECURITY AGENT AND THE ADMINISTRATIVE AGENT
(ACTING IN THEIR SOLE DISCRETION) AND WITHOUT THE NECESSITY OF OBTAINING THE
CONSENT OF ANY OF THE BANKS THEN A PARTY HERETO, BY EXECUTING AND DELIVERING TO
THE BORROWER, THE SECURITY AGENT AND THE ADMINISTRATIVE AGENT AN AGREEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT P HERETO (A “JOINDER AGREEMENT”), DULY
COMPLETED, ACCEPTING ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT.  UPON
EXECUTION AND DELIVERY OF SUCH JOINDER AGREEMENT, AND SUBJECT TO SUCH CONSENT,
SUCH

71


--------------------------------------------------------------------------------





ADDITIONAL BANK SHALL BE A “BANK” FOR ALL PURPOSES OF THE LOAN DOCUMENTS, AND
SCHEDULE 1.01(A) SHALL BE MODIFIED BY THE ADMINISTRATIVE AGENT TO REFLECT SUCH
JOINDER.  UPON SUCH ADDITIONAL BANK BECOMING A BANK HEREUNDER, THE
ADMINISTRATIVE AGENT AND THE BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO
THAT A NOTE IS ISSUED BY THE BORROWER TO SUCH ADDITIONAL BANK, PAYABLE TO ITS
ORDER, WITH APPROPRIATE INSERTIONS.


SECTION 10.02.        ASSIGNMENTS.  (A)  EACH BANK MAY, WITH THE WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT AND THE SECURITY AGENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED) AND OF THE BORROWER (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED AND WHICH SHALL NOT BE REQUIRED IF A DEFAULT
OR EVENT OF DEFAULT SHALL THEN EXIST), ASSIGN TO ONE OR MORE BANKS OR OTHER
FINANCIAL INSTITUTIONS (EACH, A “PURCHASER”) ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ALL OR A
PORTION OF ITS COMMITMENT, THE LOANS OWING TO IT AND THE NOTE OR NOTES HELD BY
IT); PROVIDED, THAT (I) FOR EACH SUCH ASSIGNMENT, THE ASSIGNING BANK AND THE
PURCHASER SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AND THE SECURITY
AGENT, FOR THEIR ACCEPTANCE, AN ASSIGNMENT AND ASSUMPTION AGREEMENT IN FORM
REASONABLY SATISFACTORY TO IT (AN “ASSIGNMENT AGREEMENT”), TOGETHER WITH ANY
NOTE OR NOTES BEING ASSIGNED AND A PROCESSING AND RECORDATION FEE IN THE AMOUNT
OF $5,000, (II) NO BANK MAY TRANSFER ITS PROPORTIONATE SHARE OF LOANS WITHOUT
TRANSFERRING ITS SAME PROPORTIONATE SHARE OF COMMITMENT, (III) EACH SUCH
ASSIGNMENT SHALL BE AT LEAST $2,500,000 (OR IF LESS, SUCH BANK’S ENTIRE LOAN AND
COMMITMENT), (IV) IF REQUIRED PURSUANT TO SECTION 2.24 HEREOF, THE PURCHASER
SHALL HAVE PROVIDED A CERTIFICATE OF EXEMPTION TO THE ADMINISTRATIVE AGENT AND
THE BORROWER AND (V) THE CONSENT OF THE AGENTS AND THE BORROWER AND THE
RECORDATION FEE SHALL NOT BE REQUIRED FOR ANY ASSIGNMENT BY A BANK TO AN
INSTITUTIONAL LENDER WHICH IS A SUBSIDIARY OR OTHER AFFILIATE OF SUCH  BANK, BUT
SUCH ASSIGNING BANK AND PURCHASER SHALL BE LIABLE FOR ANY OUT-OF-POCKET EXPENSES
OF THE ADMINISTRATIVE AGENT AND THE SECURITY AGENT INCURRED IN CONNECTION
THEREWITH. UPON EXECUTION AND DELIVERY OF SUCH ASSIGNMENT AGREEMENT AND PAYMENT
OF THE PROCESSING AND RECORDATION FEE TO THE ADMINISTRATIVE AGENT, FROM AND
AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT AS SPECIFIED IN SUCH ASSIGNMENT
AGREEMENT, (X) THE PURCHASER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE
RIGHTS AND OBLIGATIONS SO ASSIGNED TO IT, SHALL HAVE THE RIGHTS AND OBLIGATIONS
OF A BANK HEREUNDER, (Y) THE ASSIGNING BANK SHALL, TO THE EXTENT OF THE RIGHTS
AND OBLIGATIONS SO ASSIGNED BY IT, HAVE RELINQUISHED ITS RIGHTS (OTHER THAN ANY
RIGHTS UNDER SECTION 11.01 OF THIS AGREEMENT, WHICH RIGHTS WILL SURVIVE SUCH
ASSIGNMENT) AND BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN
THE CASE OF AN ASSIGNMENT COVERING ALL OR THE REMAINING PORTION OF SUCH BANK’S
RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, THE BANK SHALL CEASE TO BE A
“BANK” HEREUNDER) AND (Z) SCHEDULE 1.01(A) TO THIS AGREEMENT SHALL BE DEEMED
MODIFIED TO REFLECT ANY SUCH ASSIGNMENT BY THE ADMINISTRATIVE AGENT.  NO
ASSIGNMENTS WILL BE PERMITTED BY A BANK AT A TIME WHEN SUCH BANK IS IN DEFAULT
OF ITS OBLIGATIONS UNDER THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS SECTION 10.02(A), THE BORROWER SHALL NOT HAVE THE RIGHT TO
APPROVE ANY ASSIGNMENT BY A BANK IF A DEFAULT OR AN EVENT OF DEFAULT THEN
EXISTS.


(B)           WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT BY THE BORROWER OF AN
ASSIGNMENT EXECUTED BY A BANK AS DESCRIBED IN SUBSECTION (A) ABOVE, THE
BORROWER, AT THE BORROWER’S EXPENSE, SHALL EXECUTE AND DELIVER TO THE PURCHASER
SUCH ASSIGNEE IN EXCHANGE FOR THE NOTE OR NOTES SURRENDERED UPON SUCH
ASSIGNMENT, A NEW NOTE TO THE ORDER OF THE PURCHASER IN AN AMOUNT EQUAL TO THE
COMMITMENT ASSUMED BY SUCH PURCHASER AND, IF THE ASSIGNING BANK HAS RETAINED A
PORTION OF THE COMMITMENT, A NEW NOTE TO THE ORDER OF SUCH BANK IN AN AMOUNT
EQUAL TO THE COMMITMENT RETAINED BY IT.  SUCH NEW NOTE OR NOTES SHALL
RE-EVIDENCE THE INDEBTEDNESS OUTSTANDING UNDER THE OLD NOTE OR NOTES, SHALL BE
IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
SURRENDERED NOTE OR NOTES AND SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF
THE NOTES SUBJECT TO SUCH ASSIGNMENT, WITH SUCH ADDITIONS AS THE ADMINISTRATIVE
AGENT SHALL REQUIRE IN ORDER TO REFLECT THE ISSUANCE OF SUCH NEW NOTES AS
SUBSTITUTE NOTES.


(C)           TO THE EXTENT THAT AN ASSIGNMENT OF ALL OR ANY PORTION OF A BANK’S
COMMITMENT AND RELATED LOANS WOULD, AT THE TIME OF SUCH ASSIGNMENT, RESULT IN
INCREASED COSTS UNDER SECTION 2.14 IN EXCESS

72


--------------------------------------------------------------------------------





OF THOSE WHICH WOULD OTHERWISE HAVE BEEN CHARGED BY THE ASSIGNING BANK, THEN THE
BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH EXCESS COSTS (ALTHOUGH THE BORROWER
SHALL BE OBLIGATED TO PAY ANY INCREASED COSTS WHICH THEY WOULD OTHERWISE HAVE
BEEN OBLIGATED TO PAY THE ASSIGNING BANK OR ANY OTHER INCREASED COSTS OF THE
TYPE DESCRIBED ABOVE RESULTING FROM CHANGES AFTER THE DATE OF THE ASSIGNMENT).


SECTION 10.03.        PARTICIPATIONS.  (A)  EACH BANK SHALL HAVE THE RIGHT,
SUBJECT TO THE FURTHER PROVISIONS OF THIS ARTICLE X, TO GRANT OR SELL A
PARTICIPATION IN ALL OR ANY PART OF ITS LOANS, NOTES, AND COMMITMENT (A
“PARTICIPATION”) TO ANY COMMERCIAL LENDER, OTHER FINANCIAL INSTITUTION OR OTHER
ENTITY (A “PARTICIPANT”) WITHOUT THE CONSENT OF THE BORROWER, THE ADMINISTRATIVE
AGENT OR ANY OTHER PARTY HERETO, ALTHOUGH NOTICE THEREOF SHALL BE GIVEN TO THE
BORROWER AND THE ADMINISTRATIVE AGENT BY EACH SELLING BANK PROMPTLY AFTER ANY
PARTICIPATION IF, AFTER GIVING EFFECT THERETO, THE INTERESTS HEREUNDER IN WHICH
IT SHALL NOT HAVE GRANTED A PARTICIPATION SHALL BE AT LEAST A MAJORITY OF BOTH
ITS COMMITMENT AND ITS INTEREST IN THE LOANS OUTSTANDING; PROVIDED, HOWEVER,
THAT:  (I) ALL AMOUNTS PAYABLE BY THE BORROWER HEREUNDER SHALL BE DETERMINED AS
IF SUCH BANK HAD NOT GRANTED SUCH PARTICIPATION; (II) SUCH BANK SHALL ACT AS
AGENT FOR ALL ITS PARTICIPANTS; (III) IF REQUIRED PURSUANT TO SECTION 2.23
HEREOF, THE PARTICIPANT SHALL PROVIDE A CERTIFICATE OF EXEMPTION TO THE
ADMINISTRATIVE AGENT AND THE BORROWER AND (IV) ANY AGREEMENT PURSUANT TO WHICH
SUCH BANK MAY GRANT A PARTICIPATION:  (X) SHALL PROVIDE THAT SUCH BANK SHALL
RETAIN THE SOLE RIGHT AND RESPONSIBILITY TO ENFORCE THE OBLIGATIONS OF THE
BORROWER HEREUNDER INCLUDING, WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISIONS OF THIS AGREEMENT; (Y) MAY
PROVIDE THAT SUCH BANK WILL NOT AGREE TO ANY MODIFICATION, AMENDMENT OR WAIVER
OF THIS AGREEMENT WITHOUT THE CONSENT OF THE PARTICIPANT IF SUCH MODIFICATION,
AMENDMENT OR WAIVER WOULD REDUCE THE PRINCIPAL OF OR RATE OF INTEREST ON ANY
LOAN OR POSTPONE THE DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF OR INTEREST ON
ANY LOAN OR RELEASE (IN WHOLE OR IN PART) ANY GUARANTOR OR ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL; AND (Z) SHALL NOT RELIEVE SUCH BANK FROM ITS OBLIGATIONS,
WHICH SHALL REMAIN ABSOLUTE, TO MAKE LOANS HEREUNDER.


(B)           NOTWITHSTANDING ANYTHING IN THE FOREGOING TO THE CONTRARY, (I) NO
PARTICIPANT SHALL HAVE ANY DIRECT RIGHTS HEREUNDER, (II) THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE BANKS OTHER THAN THE SELLING BANK SHALL DEAL SOLELY
WITH THE SELLING BANK AND SHALL NOT BE OBLIGATED TO EXTEND ANY RIGHTS OR MAKE
ANY PAYMENT TO, OR SEEK ANY CONSENT OF, THE PARTICIPANT, AND (III) NO
PARTICIPATION SHALL RELIEVE THE SELLING BANK FROM ITS COMMITMENT TO MAKE LOANS
HEREUNDER OR ANY OF ITS OTHER OBLIGATIONS HEREUNDER AND SUCH BANK SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF.


SECTION 10.04.        INFORMATION.  A BANK MAY, IN CONNECTION WITH ANY
ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO
THIS ARTICLE X, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT (OR PROPOSED ASSIGNEE OR
PARTICIPANT) ANY INFORMATION CONCERNING THE BORROWER, ITS RESPECTIVE OFFICERS,
DIRECTORS AND AFFILIATES, INCLUDING, WITHOUT LIMITATION, ANY INFORMATION IN
REGARD TO THE CREDITWORTHINESS OF THE BORROWER, OBTAINED BY THE BANK PURSUANT TO
THE LOAN DOCUMENTS; PROVIDED, THAT SUCH BANK TAKES REASONABLE PRECAUTIONS TO
ASSURE THAT THE CONFIDENTIALITY THEREOF IS MAINTAINED; AND PROVIDED FURTHER,
THAT NOTHING IN THIS SECTION 10.04 SHALL LIMIT THE ABILITY OF ANY BANK TO
DISCLOSE TO ANY PERSON ANY INFORMATION CONCERNING THE BORROWER, ITS RESPECTIVE
OFFICERS, DIRECTORS AND AFFILIATES:  (A) TO ITS ATTORNEYS, AUDITORS, AGENTS,
PROFESSIONAL ADVISORS, TRUSTEES OR AFFILIATES (WHO ARE ADVISED OF THE
CONFIDENTIAL NATURE OF SUCH INFORMATION), OTHER THAN AFFILIATES WHICH, TO THE
ACTUAL KNOWLEDGE OF SUCH BANK, ARE IN DIRECT COMPETITION WITH THE BORROWER OR
WOULD REASONABLY BE EXPECTED IN THE NEAR FUTURE TO BE IN DIRECT COMPETITION WITH
THE BORROWER, (B) TO THE EXTENT SUCH INFORMATION PRESENTLY IS OR HEREAFTER
BECOMES AVAILABLE TO SUCH BANK ON A NON-CONFIDENTIAL BASIS FROM ANY SOURCE OR
SUCH INFORMATION IS IN THE PUBLIC DOMAIN AT THE TIME OF DISCLOSURE, (C) TO THE
EXTENT REQUIRED BY LAW (INCLUDING APPLICABLE SECURITIES LAW), REGULATION,
REQUIREMENT, RULING, OR LEGAL OR JUDICIAL ORDER OR PROCESS OR REQUIRED OR
APPROPRIATE TO BE DISCLOSED IN ANY REPORT, STATEMENT OR TESTIMONY SUBMITTED TO
ANY REGULATORY AUTHORITY, (D) TO ANY RATING AGENCY TO THE EXTENT REQUIRED IN

73


--------------------------------------------------------------------------------





CONNECTION WITH ANY RATING TO BE ASSIGNED TO SUCH BANK OR (E) TO THE EXTENT
REQUIRED IN CONNECTION WITH ANY LITIGATION BETWEEN THE BORROWER AND ANY BANK
WITH RESPECT TO THE LOANS OR THE LOAN DOCUMENTS.


ARTICLE XI


MISCELLANEOUS PROVISIONS


SECTION 11.01.        FEES AND EXPENSES; INDEMNITY.  (A)  THE BORROWER AGREES TO
PROMPTLY PAY ON DEMAND (I) ALL COSTS AND EXPENSES OF THE AGENTS IN PREPARING THE
LOAN DOCUMENTS AND ALL COSTS AND EXPENSES OF THE ISSUE OF THE NOTES INCLUDING,
BUT NOT LIMITED TO, THE FEES, AUDIT EXPENSES, EXPENSES AND DISBURSEMENTS OF
SPECIAL COUNSEL TO THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY AND ENFORCEMENT OF THE LOAN DOCUMENTS, THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY ALL SUCH DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, ALL COSTS OF FILING OR RECORDING ANY ASSIGNMENTS, MORTGAGES,
FINANCING STATEMENTS AND OTHER DOCUMENTS), THE ADMINISTRATION OF THE LOAN
DOCUMENTS AND THE NEGOTIATION, PREPARATION AND EXECUTION AND DELIVERY OF ANY
AMENDMENT, MODIFICATION OR SUPPLEMENT OF OR TO, OR ANY CONSENT UNDER, ANY SUCH
DOCUMENT (OR ANY SUCH INSTRUMENT WHICH IS PROPOSED BUT NOT EXECUTED AND
DELIVERED); (II) ALL COSTS AND EXPENSES OF THE CUSTODIAN AND THE APPRAISER; AND
(III) ALL COSTS AND EXPENSES OF THE AGENTS AND THE BANKS FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT, INCLUDING WITHOUT LIMITATION, ENFORCEMENT OF
THEIR RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS, PERFORMANCE OF AND
COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN ANY LOAN DOCUMENT ON
THE PART OF THE BORROWER OR ANY OTHER PERSON TO BE PERFORMED OR COMPLIED WITH,
AND WITH ANY CLAIM OR ACTION THREATENED, MADE OR BROUGHT AGAINST THE AGENTS OR
THE BANKS ARISING OUT OF OR RELATING TO ANY EXTENT TO THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(B)           THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE AGENTS AND THE
BANKS, AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES
AND AFFILIATES (EACH BEING AN “INDEMNIFIED PARTY”), AGAINST, AND HOLD EACH OF
THEM HARMLESS FROM, ANY LOSS, LIABILITIES, OBLIGATIONS, ACTIONS, CAUSES OF
ACTION, DAMAGES, SETTLEMENT CLAIMS, COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS FOR COUNSEL SELECTED BY ANY AGENT OR BANK)
SUFFERED OR INCURRED BY IT ARISING OUT OF, RESULTING FROM OR IN ANY MANNER
CONNECTED WITH, THE EXECUTION, DELIVERY AND PERFORMANCE OF EACH OF THE LOAN
DOCUMENTS, THE LOANS AND ANY AND ALL TRANSACTIONS RELATED TO OR CONSUMMATED IN
CONNECTION WITH THE LOANS (OTHER THAN AS A RESULT OF AN ACT OR OMISSION OF THE
INDEMNIFIED PARTY WHICH A COURT OF COMPETENT JURISDICTION FINALLY DETERMINES HAS
BEEN COMMITTED WITH GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR IN BAD FAITH),
INCLUDING, WITHOUT LIMITATION, LOSSES, LIABILITIES, DAMAGES, CLAIMS, COSTS AND
EXPENSES SUFFERED OR INCURRED BY THE INDEMNIFIED PARTY IN INVESTIGATING,
PREPARING FOR, DEFENDING AGAINST, OR PROVIDING EVIDENCE, PRODUCING DOCUMENTS OR
TAKING ANY OTHER ACTION IN RESPECT OF ANY COMMENCED OR THREATENED LITIGATION,
ADMINISTRATIVE PROCEEDING OR INVESTIGATION UNDER ANY FEDERAL SECURITIES LAW OR
ANY OTHER STATUTE OF ANY JURISDICTION, OR ANY REGULATION, OR AT COMMON LAW OR
OTHERWISE, WHICH IS ALLEGED TO ARISE OUT OF OR IS BASED UPON (I) THE OWNERSHIP
OR USE OF ANY OF THE COLLATERAL OR THE LIEN OF THE SECURITY AGENT OR THE BANKS
IN THE COLLATERAL, (II) THE FAILURE ON THE PART OF THE BORROWER TO COMPLY AND
THE FAILURE OF ANY LESSEES UNDER ELIGIBLE LEASES TO COMPLY IN ALL RESPECTS WITH
THE LAWS OF THE UNITED STATES OF AMERICA AND OTHER JURISDICTIONS IN WHICH THE
COLLATERAL OR ANY PART THEREOF MY BE OPERATED AND WITH ALL LAWFUL ACTS, RULES,
REGULATIONS AND ORDERS OF ANY COMMISSIONS, BOARDS OR OTHER LEGISLATIVE,
EXECUTIVE, ADMINISTRATIVE OR JUDICIAL BODIES OR OFFICERS HAVING POWER TO
REGULATE OR SUPERVISE ANY OF THE COLLATERAL, AND (III) THE EXECUTION, DELIVERY,
CONSUMMATION, WAIVER, CONSENT, AMENDMENT, ENFORCEMENT, PERFORMANCE AND
ADMINISTRATION OF THE LOAN DOCUMENTS, OR THE USE BY THE BORROWER OF THE PROCEEDS
OF EACH LOAN UNDER THIS AGREEMENT; (IV) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT BY THE BORROWER; (V) ANY OMISSION OR ALLEGED
OMISSION TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED IN SUCH DOCUMENT OR
SCHEDULE, OR NECESSARY TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH MADE, NOT MISLEADING; (VI) ANY ACTS, PRACTICES OR
OMISSIONS OR ALLEGED ACTS, PRACTICES OR OMISSIONS OF THE BORROWER OR ITS AGENTS
OR REPRESENTATIVES RELATED TO THE MAKING OF ANY ACQUISITION,

74


--------------------------------------------------------------------------------





PURCHASE OF SHARES OR ASSETS PURSUANT THERETO, FINANCING OF SUCH PURCHASES OR
THE CONSUMMATION OF ANY OTHER TRANSACTIONS CONTEMPLATED BY ANY SUCH ACQUISITIONS
WHICH ARE ALLEGED TO BE IN VIOLATION OF ANY FEDERAL SECURITIES LAW OR OF ANY
OTHER STATUTE, REGULATION OR OTHER LAW OF ANY JURISDICTION APPLICABLE TO THE
MAKING OF ANY SUCH ACQUISITION, THE PURCHASE OF SHARES OR ASSETS PURSUANT
THERETO, THE FINANCING OF SUCH PURCHASES OR THE CONSUMMATION OF THE OTHER
TRANSACTIONS CONTEMPLATED BY ANY SUCH ACQUISITION; OR (VII) ANY WITHDRAWALS,
TERMINATION OR CANCELLATION OF ANY SUCH PROPOSED ACQUISITION FOR ANY REASON
WHATSOEVER.  THE INDEMNITY SET FORTH HEREIN SHALL BE IN ADDITION TO ANY OTHER
OBLIGATIONS OR LIABILITIES OF THE BORROWER TO THE INDEMNIFIED PARTIES UNDER ANY
OF THE LOAN DOCUMENTS OR AT COMMON LAW OR OTHERWISE.


(C)           THE PROVISIONS OF THIS SECTION 11.01 SHALL SURVIVE THE PAYMENT OF
THE NOTES AND THE TERMINATION OF THIS AGREEMENT.


SECTION 11.02.        TAXES.  (A)  IF IT SHALL BE DETERMINED THAT ANY FEDERAL,
STATE OR LOCAL TAX IS PAYABLE IN RESPECT OF THE ISSUANCE OF ANY NOTE (OTHER THAN
ANY TAX ON OR MEASURED BY THE NET INCOME OF THE BANKS PURSUANT TO APPLICABLE
FEDERAL, STATE OR LOCAL INCOME TAX LAWS), OR IN CONNECTION WITH THE FILING OR
RECORDING OF ANY ASSIGNMENTS, MORTGAGES, FINANCING STATEMENTS, OR OTHER
DOCUMENTS (WHETHER MEASURED BY THE AMOUNT OF INDEBTEDNESS SECURED OR OTHERWISE)
AS CONTEMPLATED BY THIS AGREEMENT (OTHER THAN IN RESPECT OF TAX PENALTIES
IMPOSED SOLELY BY REASON OF ANY ACT OR OMISSION OF THE ADMINISTRATIVE AGENT OR
ANY OF THE BANKS COMMITTED IN BAD FAITH OR WITH GROSS NEGLIGENCE), THEN THE
BORROWER AGREES TO PAY ANY SUCH TAX AND ALL INTEREST AND PENALTIES, IF ANY, AND
WILL INDEMNIFY THE ADMINISTRATIVE AGENT AND THE BANKS AGAINST AND HOLD EACH OF
THEM HARMLESS FROM ANY LOSS OR DAMAGE RESULTING FROM OR ARISING OUT OF THE
NONPAYMENT OR DELAY IN PAYMENT OF ANY SUCH TAX.  IF ANY SUCH TAX OR TAXES SHALL
BE ASSESSED OR LEVIED AGAINST ANY BANK OR ANY OTHER HOLDER OF A NOTE, SUCH BANK
OR SUCH OTHER HOLDER, AS THE CASE MAY BE, MAY NOTIFY THE BORROWER AND MAKE
IMMEDIATE PAYMENT THEREOF, TOGETHER WITH INTEREST OR PENALTIES IN CONNECTION
THEREWITH, AND SHALL THEREUPON BE ENTITLED TO AND SHALL RECEIVE IMMEDIATE
REIMBURSEMENT THEREFOR FROM THE BORROWER.  EACH BANK WILL USE REASONABLE EFFORTS
TO PROMPTLY NOTIFY THE BORROWER OF ANY SUCH ASSESSMENT OR LEVY OF TAXES. 
NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT, THE COVENANTS
AND AGREEMENTS OF THE BORROWER IN THIS SECTION 11.02 SHALL SURVIVE PAYMENT OF
THE NOTES AND THE TERMINATION OF THIS AGREEMENT.


(B)           THE BORROWER DOES NOT INTEND TO TREAT THE LOANS OR THE
TRANSACTIONS HEREIN AS BEING A “REPORTABLE TRANSACTION” (WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.6011-4).  IF THE BORROWER DETERMINES TO TAKE ANY
ACTION INCONSISTENT WITH SUCH INTENTION, THE BORROWER WILL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND EACH BANK THEREOF.  IF THE BORROWER SO NOTIFIES THE
ADMINISTRATIVE AGENT AND EACH BANK, THE BORROWER ACKNOWLEDGES THAT EACH BANK MAY
TREAT ITS LOANS AS PART OF A TRANSACTION THAT IS SUBJECT TO TREASURY REGULATION
SECTION 301.6112-1, AND SUCH BANK WILL MAINTAIN THE LISTS AND OTHER RECORDS,
INCLUDING THE IDENTITY OF THE APPLICABLE PARTY TO THE LOANS AS REQUIRED BY SUCH
TREASURY REGULATION.


SECTION 11.03.        SURVIVAL OF AGREEMENTS AND REPRESENTATIONS; WAIVER OF
TRIAL BY JURY.


(A)           ALL AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL
SURVIVE THE DELIVERY OF THIS AGREEMENT AND THE NOTES.


(B)           THE BORROWER, EACH AGENT AND EACH LENDER WAIVES TRIAL BY JURY IN
ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT
OF, THIS AGREEMENT, THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE OTHER LOAN
DOCUMENTS, OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF.

75


--------------------------------------------------------------------------------




Section 11.04.        Lien on and Set-off of Deposits.  As security for the due
payment and performance of all the Obligations, the Borrower hereby grants to
the Security Agent for the ratable benefit of the Banks a Lien on any and all
deposits or other sums at any time credited by or due from any Bank to the
Borrower, whether in regular or special depository accounts or otherwise, and
any and all monies, securities and other property of the Borrower, and the
proceeds thereof, now or hereinafter held or received by or in transit to any
Bank from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and any such deposits, sums, monies,
securities and other property may, at any time after the occurrence and during
the continuance of any Event of Default, be set-off, appropriated and applied by
such Bank against any of the Obligations, whether or not any of such Obligations
is then due or is secured by any Collateral, or, if it is so secured, whether or
not the Collateral held by the Security Agent is considered to be adequate. All
maintenance reserves and security deposits held at any time by the Borrower in
respect of any assets shall be maintained at all times in unrestricted deposit
accounts with one or more Banks and with no other financial institutions.

 


SECTION 11.05.        MODIFICATIONS, CONSENTS AND WAIVERS; ENTIRE AGREEMENT. 
(A)  NO MODIFICATION, AMENDMENT OR WAIVER OF OR WITH RESPECT TO ANY PROVISION OF
ANY LOAN DOCUMENT NOR CONSENT TO ANY DEPARTURE BY THE BORROWER FROM ANY OF THE
TERMS OR CONDITIONS HEREOF OR THEREOF, SHALL IN ANY EVENT BE EFFECTIVE UNLESS IT
SHALL BE IN WRITING AND SIGNED BY THE MAJORITY BANKS; PROVIDED, HOWEVER, THAT NO
AMENDMENT, WAIVER OR CONSENT SHALL, UNLESS IN WRITING AND SIGNED BY (W) A BANK,
INCREASE THE AMOUNT OF OR EXTEND THE TERM OF SUCH BANK’S COMMITMENT OR SUBJECT
SUCH BANK TO ANY ADDITIONAL OBLIGATIONS, (X) THE MAJORITY BANKS (BUT WHICH SHALL
INCLUDE, IN ANY EVENT, BOTH AGENTS), (A) SUBJECT TO THE LAST SENTENCE OF SECTION
2.01, INCREASE THE AGGREGATE REVOLVING LOAN COMMITMENT, (B) AMEND, WAIVE OR
OTHERWISE MODIFY THE PROVISIONS OF ARTICLE VII HEREOF OR (C) ADD TO SCHEDULE
1.01(C) ANY ADDITIONAL COUNTRIES OR TO  SCHEDULE 1.01(D) ANY MAKES OR MODELS OF
ENGINES, (Y) THE SWING LINE LENDER, INCREASE, IMPOSE ANY ADDITIONAL OBLIGATIONS
ON OR OTHERWISE AFFECT OR MODIFY THE OBLIGATIONS OF THE SWING LINE LENDER AND
(Z) ALL OF THE BANKS, DO ANY OF THE FOLLOWING: (I) REDUCE THE PRINCIPAL OF, OR
INTEREST ON, THE NOTES OR ANY FEES HEREUNDER, (II) POSTPONE ANY SCHEDULED DATE
FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES
HEREUNDER, (III) CHANGE THE PERCENTAGE IN INTEREST OF THE BANKS WHICH SHALL BE
REQUIRED TO TAKE ANY ACTION HEREUNDER, (IV) OTHER THAN AS PERMITTED BY THE LOAN
DOCUMENTS, RELEASE ALL OR A SUBSTANTIAL PORTION OF THE COLLATERAL IF THE EFFECT
THEREOF IS TO CAUSE THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS TO EXCEED THE
AMOUNT OF THE ASSET BASE, (V) CHANGE IN A MANNER ADVERSE TO THE BANKS THE
DEFINITIONS OF “ASSET BASE,” “COUNTRY CONCENTRATION LIMITS,” “ELIGIBLE ASSET,”
“ELIGIBLE ENGINE,” “ELIGIBLE EQUIPMENT” OR “ELIGIBLE LEASE,” BUT EXCLUDING ANY
CHANGE SUBJECT TO CLAUSE (X)(C) ABOVE, OR (VI) CHANGE ANY PROVISION OF THIS
SECTION 11.05 (IT BEING UNDERSTOOD AND AGREED THAT A WAIVER OF POST-DEFAULT
INTEREST OR OF AN EVENT OF DEFAULT OTHER THAN A PAYMENT DEFAULT SHALL NOT
CONSTITUTE A WAIVER SUBJECT TO PRECEDING CLAUSES (I) OR (II)); PROVIDED,
HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO ANY PROVISION OF
ARTICLE IX HEREOF SHALL BE EFFECTIVE UNLESS SIGNED BY THE AGENT AFFECTED BY SUCH
AMENDMENT; PROVIDED, FURTHER, THAT SCHEDULES 3.01(A), 3.01(B), AND 3.01(C),
3.14, 3.16, AND 3.19 TO THIS AGREEMENT MAY BE UNILATERALLY UPDATED BY THE
BORROWER FROM TIME TO TIME WITHOUT ANY CONSENT OF THE ADMINISTRATIVE AGENT OR
MAJORITY BANKS IN RESPECT OF ANY BORROWING DATE HEREUNDER TO THE EXTENT REQUIRED
TO MAKE THE INFORMATION CONTAINED THEREIN CORRECT AS OF SUCH BORROWING DATE
(PROVIDED, THAT SUCH UPDATING SHALL NOT CURE ANY PRIOR MISREPRESENTATION OR BE
DEEMED A WAIVER OF ANY BREACH OF THIS AGREEMENT WHICH MAY HAVE OCCURRED IN
RESPECT OF THE REPRESENTATIONS AND WARRANTIES MADE ON THE DATE HEREOF OR ANY
BORROWING DATE PRIOR TO SUCH UPDATE) AND UPON SUCH UPDATING, SUBJECT TO THE
FOREGOING, EACH APPLICABLE SCHEDULE SHALL BE DEEMED APPROPRIATELY AMENDED
WITHOUT THE NEED FOR ANY FURTHER ACTION.  NO AMENDMENT OR MODIFICATION AFFECTING
THE ROLE OF ANY AGENT OR AGENTS SHALL BE EFFECTIVE UNLESS IT HAS BEEN APPROVED
IN WRITING BY SUCH AGENT OR AGENTS, AS APPLICABLE. IN THE EVENT THERE EXISTS ONE
(1) DISSENTING BANK IN ANY VOTE THAT WOULD REQUIRE UNANIMITY (THE “DISSENTING
BANK”), THE BORROWER SHALL HAVE THE RIGHT TO PREPAY THE OUTSTANDING PRINCIPAL,
AND INTEREST AND FEES THEN ACCRUED AND UNPAID, AND AMOUNTS OWED UNDER SECTION
2.19 (CALCULATED WITH RESPECT TO THE LOANS MADE BY THE DISSENTING BANK. AT SUCH
TIME AS THE PREPAYMENT IS MADE, THE DISSENTING BANK SHALL CEASE TO BE A BANK FOR
PURPOSES OF THIS  AGREEMENT AND THE AGGREGATE REVOLVING

76


--------------------------------------------------------------------------------





LOAN COMMITMENT SHALL BE ADJUSTED ACCORDINGLY TO REFLECT (I) THE REMOVAL OF THE
DISSENTING BANK’S COMMITMENT AND, IF APPLICABLE, (II) THE INCREASE BY A BANK OR
BANKS OF THEIR COMMITMENTS OR THE ADDITIONAL OF A NEW BANK AS A BANK UNDER THIS
AGREEMENT AND (III) THE BORROWER’S INDEMNIFICATION OBLIGATION WITH RESPECT TO
SUCH REMOVED DISSENTING BANK SHALL CONTINUE.


(B)           THIS AGREEMENT EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING
AMONG THE AGENTS, THE BANKS AND THE BORROWER AND SUPERSEDES ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER HEREOF.


SECTION 11.06.        REMEDIES CUMULATIVE.  EACH AND EVERY RIGHT GRANTED TO THE
AGENTS AND THE BANKS HEREUNDER OR UNDER ANY OTHER DOCUMENT DELIVERED HEREUNDER
OR IN CONNECTION HEREWITH, OR ALLOWED IT BY LAW OR EQUITY, SHALL BE CUMULATIVE
AND MAY BE EXERCISED FROM TIME TO TIME.  NO FAILURE ON THE PART OF ANY AGENT OR
THE BANKS TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT PRECLUDE
ANY OTHER OR FUTURE EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT.


SECTION 11.07.        FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME,
UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, THE BORROWER SHALL, AT
ITS EXPENSE, EXECUTE, DELIVER AND ACKNOWLEDGE OR CAUSE TO BE EXECUTED, DELIVERED
AND ACKNOWLEDGED, SUCH FURTHER DOCUMENTS AND INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, COLLATERAL ASSIGNMENTS OF SOFTWARE RIGHTS AND LIEN SEARCHES
REQUESTED FROM TIME TO TIME TO CONFIRM THE SECURITY AGENT’S LIEN ON THE
COLLATERAL, AND DO SUCH OTHER ACTS AND THINGS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST IN ORDER TO FULLY EFFECT THE PURPOSES OF THE LOAN DOCUMENTS.


SECTION 11.08.        USA PATRIOT ACT NOTICE.  EACH BANK AND THE ADMINISTRATIVE
AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY BANK) HEREBY NOTIFIES THE BORROWER
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE BORROWER AND ITS
SUBSIDIARIES, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE BORROWER
AND ITS SUBSIDIARIES AND OTHER INFORMATION THAT WILL ALLOW SUCH BANK OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE BORROWER AND ITS
SUBSIDIARIES IN ACCORDANCE WITH THE USA PATRIOT ACT.


SECTION 11.09.        NOTICES.  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, ALL
NOTICES, REQUESTS, REPORTS AND OTHER COMMUNICATIONS PURSUANT TO THIS AGREEMENT
SHALL BE IN WRITING, AND SHALL BE DELIVERED PERSONALLY, BY HAND OR COMMERCIAL
MESSENGER SERVICE, OR SENT BY CERTIFIED MAIL OR REGISTERED MAIL, POSTAGE
PREPAID, RETURN RECEIPT REQUESTED, OR FACSIMILE WITH ELECTRONIC CONFIRMATION OF
RECEIPT, EXCEPT FOR ROUTINE REPORTS DELIVERED IN COMPLIANCE WITH ARTICLE V
HEREOF WHICH MAY BE SENT BY ORDINARY FIRST-CLASS MAIL, FACSIMILE, WITH
ELECTRONIC CONFIRMATION OF RECEIPT OR EMAIL, TO EACH PARTY AT ITS ADDRESS,
FACSIMILE NUMBER AND EMAIL ADDRESS INDICATED OPPOSITE ITS NAME ON THE SIGNATURE
PAGES HERETO.  ANY NOTICE, REQUEST OR COMMUNICATION HEREUNDER SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DAY ON WHICH IT IS DELIVERED BY HAND OR COMMERCIAL
MESSENGER SERVICE OR OVERNIGHT DELIVERY TO SUCH PARTY AT ITS ADDRESS SPECIFIED
ABOVE, OR, IF SENT BY MAIL, ON THE THIRD (3RD) BUSINESS DAY AFTER THE DAY
DEPOSITED, WITH A UNITED STATES POSTAL DEPOSITARY POSTAGE PREPAID, IF SENT BY
FACSIMILE OR EMAIL, WHEN ELECTRONICALLY CONFIRMED. ANY FACSIMILE TRANSMISSION
PURSUANT TO THIS SECTION OTHER THAN ROUTINE REPORTS SHALL BE CONFIRMED BY HARD
COPY SENT ONE (1) BUSINESS DAY AFTER TRANSMISSION BY FIRST CLASS OR REGISTERED
OR CERTIFIED MAIL.  ANY PARTY MAY CHANGE THE PERSON OR ADDRESS TO WHOM OR WHICH
NOTICES ARE TO BE GIVEN HEREUNDER; PROVIDED, HOWEVER, THAT ANY SUCH NOTICE SHALL
BE DEEMED TO HAVE BEEN GIVEN HEREUNDER ONLY WHEN ACTUALLY RECEIVED BY THE PARTY
TO WHICH IT IS ADDRESSED.

77


--------------------------------------------------------------------------------




Section 11.10.        Construction; Governing Law; Consent to Jurisdiction/Limit
of Liability.

 


(A)           THE HEADINGS USED IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT IN ANY WAY BE DEEMED TO LIMIT, DEFINE OR DESCRIBE
THE SCOPE AND INTENT OF THIS AGREEMENT OR ANY PROVISION HEREOF.


(B)           THIS AGREEMENT, THE NOTES, THE SECURITY DOCUMENTS AND THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO OF CONFLICT OF LAWS
PRINCIPLES.


(C)           THE BORROWER IRREVOCABLY CONSENTS THAT ANY LEGAL ACTION OR
PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR IN ANY MANNER RELATING TO THIS
AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK SITTING IN THE
COUNTY OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK.  THE BORROWER, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
EXPRESSLY AND IRREVOCABLY ASSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF
ANY OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING.  THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF ANY COMPLAINT, SUMMONS, NOTICE OR OTHER
PROCESS RELATING TO ANY SUCH ACTION OR PROCEEDING BY DELIVERY THEREOF TO IT BY
HAND OR BY MAIL IN THE MANNER PROVIDED FOR IN SECTION 11.09 HEREOF.  THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR DEFENSE IN ANY
SUCH ACTION OR PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS OR ANY SIMILAR BASIS.  THE BORROWER SHALL
NOT BE ENTITLED IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR
ALLOWED UNDER THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH
DEFENSE IS ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK.  NOTHING
IN THIS SECTION 11.10 SHALL AFFECT, OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE
RIGHT OF THE AGENTS OR THE BANKS TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.


SECTION 11.11.        SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT ARE
SEVERABLE, AND IF ANY CLAUSE OR PROVISION HEREOF SHALL BE HELD INVALID OR
UNENFORCEABLE IN WHOLE OR IN PART IN ANY JURISDICTION, THEN SUCH INVALIDITY OR
UNENFORCEABILITY SHALL AFFECT ONLY SUCH CLAUSE OR PROVISION, OR PART THEREOF, IN
SUCH JURISDICTION AND SHALL NOT IN ANY MANNER AFFECT SUCH CLAUSE OR PROVISION IN
ANY OTHER JURISDICTION, OR ANY OTHER CLAUSE OR PROVISION IN THIS AGREEMENT IN
ANY JURISDICTION.  EACH OF THE COVENANTS, AGREEMENTS AND CONDITIONS CONTAINED IN
THIS AGREEMENT IS INDEPENDENT AND COMPLIANCE BY THE BORROWER WITH ANY OF THEM
SHALL NOT EXCUSE NONCOMPLIANCE BY THE BORROWER WITH ANY OTHER.  THE BORROWER
SHALL NOT TAKE ANY ACTION THE EFFECT OF WHICH SHALL CONSTITUTE A BREACH OR
VIOLATION OF ANY PROVISION OF THIS AGREEMENT.


SECTION 11.12.        BINDING EFFECT; NO ASSIGNMENT OR DELEGATION.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER AND ITS
SUCCESSORS AND TO THE BENEFIT OF BANKS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THE BORROWER
UNDER THIS AGREEMENT SHALL NOT BE ASSIGNED OR DELEGATED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE MAJORITY BANKS, AND ANY PURPORTED ASSIGNMENT OR
DELEGATION WITHOUT SUCH CONSENT SHALL BE VOID.


SECTION 11.13.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN AS MANY
COUNTERPARTS AS MAY BE DEEMED NECESSARY OR CONVENIENT, EACH OF WHICH, WHEN SO
EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  EXECUTION AND DELIVERY OF THIS
AGREEMENT BY FACSIMILE TRANSMISSION SHALL CONSTITUTE EXECUTION AND DELIVERY OF
THIS AGREEMENT FOR ALL PURPOSES WITH THE SAME EFFECTS OF EXECUTION AND DELIVERY
OF A MANUALLY SIGNED COPY THEREOF.


SECTION 11.14.        LIMITATION OF LIABILITY.  NO CLAIM MAY BE MADE BY THE
BORROWER OR ANY OTHER PERSON AGAINST ANY AGENT, ANY LENDER OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY

78


--------------------------------------------------------------------------------





AGENT OR ANY LENDER FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, FOR ANY PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT, STATUTORY LIABILITY,
OR ANY OTHER GROUND) BASED ON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR
ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION HEREWITH OR THEREWITH, AND
THE BORROWER HEREBY WAIVES, RELEASES, AND AGREES NEVER TO SUE UPON ANY CLAIM FOR
ANY SUCH DAMAGES, WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER ARISES AND WHETHER
OR NOT IT IS NOW KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.


SECTION 11.15.        CONFIDENTIALITY.  IN HANDLING ANY WRITTEN INFORMATION
DESIGNATED AS CONFIDENTIAL, EACH OF THE AGENTS AND THE BANKS SHALL EXERCISE THE
SAME DEGREE OF CARE THAT IT EXERCISES WITH RESPECT TO ITS OWN PROPRIETARY
INFORMATION OF THE SAME TYPE TO MAINTAIN THE CONFIDENTIALITY OF ANY NON-PUBLIC
INFORMATION THEREBY RECEIVED OR RECEIVED PURSUANT TO ANY LOAN DOCUMENT EXCEPT
THAT DISCLOSURE OF SUCH INFORMATION MAY BE MADE (A) TO THE AGENTS, EMPLOYEES,
SUBSIDIARIES OR AFFILIATES OF SUCH PERSON IN CONNECTION WITH THE LOAN DOCUMENTS,
(B) TO PROSPECTIVE PARTICIPANTS OR ASSIGNEES OF THE LOANS, PROVIDED THAT THEY
HAVE AGREED TO BE BOUND BY THE PROVISIONS OF THIS SECTION 11.15, (C) AS REQUIRED
BY LAW, REGULATION, RULE OR ORDER, SUBPOENA, JUDICIAL ORDER OR SIMILAR ORDER,
AND (D) AS MAY BE REQUIRED IN CONNECTION WITH THE EXAMINATION, AUDIT OR SIMILAR
INVESTIGATION OF SUCH PERSON.  CONFIDENTIAL INFORMATION SHALL NOT INCLUDE
INFORMATION THAT EITHER (X) IS IN THE PUBLIC DOMAIN, OR BECOMES A PART OF THE
PUBLIC DOMAIN AFTER DISCLOSURE TO SUCH PERSON THROUGH NO FAULT OF SUCH PERSON OR
(Y) IS DISCLOSED TO SUCH PERSON BY A THIRD PARTY, PROVIDED SUCH PERSON DOES NOT
HAVE KNOWLEDGE THAT SUCH THIRD PARTY IS PROHIBITED FROM DISCLOSING SUCH
INFORMATION.


SECTION 11.16.        CUSTODIAL AGREEMENT.  THE SECURITY AGENT HAS ENTERED INTO
ONE OR MORE AGREEMENTS WITH THIRD PARTIES PURSUANT TO WHICH AGREEMENTS SUCH
THIRD PARTIES WILL HOLD CUSTODY TO ANY OR ALL OF THE COLLATERAL.  WITHOUT
LIMITING THE FOREGOING, THE ADMINISTRATIVE AGENT AND EACH OF THE OTHER BANKS
HERETO ACKNOWLEDGE AND AGREE (I) TO THE TERMS AND CONDITIONS OF THE CUSTODIAL
AGREEMENT; (II) THAT THE THIRD PARTY CUSTODIAN THERETO MAY HOLD EACH OF THE
DOCUMENTS AND INSTRUMENTS TO BE DELIVERED THEREIN, INCLUDING WITHOUT LIMITATION,
THE “CHATTEL PAPER” ORIGINAL OF EACH LEASE, FOR THE BENEFIT OF THE SECURITY
AGENT; AND (III) THAT THE SECURITY AGENT SHALL NOT BE LIABLE IN THE EVENT OF ANY
DAMAGE, LOSS OR DESTRUCTION OF ANY OF THE DOCUMENTS OR INSTRUMENTS TO BE
DELIVERED THEREIN, INCLUDING WITHOUT LIMITATION, THE “CHATTEL PAPER” ORIGINALS
OF EACH LEASE, BY SUCH THIRD PARTY CUSTODIAN.

[Remainder of page intentionally left blank; signatures on following pages]

79


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

2320 Marinship Way, Suite 300

 

 

Sausalito, CA 94965

 

 

Attention: General Counsel

 

 

Facsimile: (415) 275-5102

 

 

Telephone: (415) 275-5100

 

 

Email: tnord@willislease.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name: Robert M. Warwick

 

 

 

Title: Executive Vice President and Chief
Financial Officer

 

 

WILLIS LEASE FINANCE CORPORATION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


--------------------------------------------------------------------------------




 

 

AGENTS AND BANKS:

 

 

 

 

 

 

 

 

NATIONAL CITY BANK, as Administrative Agent
and Swing Line Lender

 

 

One South Broad

 

 

14th Floor, Locator 01-5997

 

 

Philadelphia, PA 19107

 

 

Attention: Christos Kytzidis

 

 

Facsimile: (267) 256-4001

 

 

Telephone: (267) 256-4092

 

 

Email: chris.kytzidis@nationalcity.com; ulana.bereza@nationalcity.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name: Christos Kytzidis

 

 

 

Title:   Senior Vice President

 

 

 

NATIONAL CITY BANK

 

 

One South Broad

 

 

14th Floor, Locator 01-5997

 

 

Philadelphia, PA 19107

 

 

Attention: Christos Kytzidis

 

 

Facsimile: (267) 256-4001

 

 

Telephone: (267) 256-4092

 

 

Email: chris.kytzidis@nationalcity.com; ulana.bereza@nationalcity.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name: Christos Kytzidis

 

 

 

Title:   Senior Vice President


--------------------------------------------------------------------------------




 

 

FORTIS BANK (NEDERLAND) N.V., as Structuring
Agent and Security Agent

 

 

Fortis Bank (Nederland) N.V.

 

 

Coolsingel 93

 

 

3012 AE Rotterdam

 

 

The Netherlands

 

 

Attention: Maarten H. Schipper

 

 

Telephone: 31 10 401 9522

 

 

Facsimile: 31 10 401 9529

 

 

Email: maarten.schipper@nl.fortisbank.com;
rinie.wust@nl.forisbank.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name: J.F.G.M. Wolfhagen

 

 

 

Title:

 

 

By:

/S/

 

 

 

 

Name: M.H. Schipper

 

 

 

Title:   Senior Manager, Intermodal & Aviation
Group

 

 

FORTIS BANK (NEDERLAND) N.V.

 

 

Fortis Bank (Nederland) N.V.

 

 

Coolsingel 93

 

 

3012 AE Rotterdam

 

 

The Netherlands

 

 

Attention: Maarten H. Schipper

 

 

Telephone: 31 10 401 9522

 

 

Facsimile: 31 10 401 9529

 

 

Email: maarten.schipper@nl.fortisbank.com;
rinie.wust@nl.forisbank.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name: J.F.G.M. Wolfhagen

 

 

 

Title:

 

 

By:

/S/

 

 

 

 

Name: M.H. Schipper

 

 

 

Title:   Senior Manager, Intermodal & Aviation
Group


--------------------------------------------------------------------------------




 

 

CALIFORNIA BANK & TRUST,

 

 

South Bay Commercial Banking Office

 

 

1690 South El Camino Real

 

 

San Mateo, California 94402

 

 

Attention: J. Michael Sullivan

 

 

Telephone: (415) 875-1444

 

 

Facsimile: (415) 875-1457

 

 

Email: jsullivan@calbt.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

J. Michael Sullivan

 

 

 

Title:

Vice President


--------------------------------------------------------------------------------




 

 

KfW

 

 

Palmengartenstr. 5 - 9

 

 

60325 Frankfurt/Main

 

 

Germany

 

 

Attention: Andreas Roth

 

 

Telephone: 49 69 7431 1806

 

 

Facsimile: 49 69 7431 2944

 

 

Email: andreas.roth@kfw.de

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name: Thomas Brehler

 

 

 

Title: First Vice President

 

 

 

By:

/S/

 

 

 

 

Name: Andreas Roth

 

 

 

Title: Senior Project Manager


--------------------------------------------------------------------------------




 

 

CITY NATIONAL BANK

 

 

Corporate Banking

 

 

150 California Street, 13th Floor

 

 

San Francisco, California 94111

 

 

Attention: Nanci Brusati Dias

 

 

Telephone: (415) 576-2801

 

 

Facsimile: (415) 576-3961

 

 

Email: nanci.dias@cnb.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Nanci Brusati Dias

 

 

 

Title:

Senior Vice President


--------------------------------------------------------------------------------




 

 

ALLIANCE & LEICESTER COMMERCIAL
FINANCE PLC

 

 

120 New Cavendish Street

 

 

London W1W 6XX

 

 

Attention: Justin Patrick

 

 

Telephone: +44 (0) 20 7907 3646

 

 

Facsimile: +44 (0) 161 214 3473

 

 

Email: justin.patrick@alliance-leicester.co.uk

 

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Martin Webb

 

 

 

Title:

Head of Aviation


--------------------------------------------------------------------------------




 

 

CREDIT INDUSTRIEL ET COMMERCIAL,
NEW YORK BRANCH

 

 

520 Madison Avenue, 37th floor

 

 

New York NY 10022

 

 

Attention: Alex Aupoix

 

 

Telephone: (212) 715-6610

 

 

Facsimile: (212) 715-6535

 

 

Email: aaupoix@cicny.com

 

 

 

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Alex Aupoix

 

 

 

Title:

Vice President

 

 

 

By:

/S/

 

 

 

 

Name:

Adrienne Molloy

 

 

 

Title:

Vice President


--------------------------------------------------------------------------------




 

 

HSH NORDBANK AG, NEW YORK BRANCH

 

 

230 Park Avenue

 

 

New York, New York 10169

 

 

Attention: Hari Raghavan

 

 

Telephone: (212) 407-6000

 

 

Facsimile: (212) 407-6033

 

 

Email: hari.raghavan@hsh-nordbank.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Jack V. Confusione

 

 

 

Title:

Senior Vice President

 

 

 

 

Deputy Head of Real Estate

 

 

 

 

HSH Nordbank AG,

 

 

 

 

New York Branch

 

 

 

By:

/S/

 

 

 

 

Name:

Sylvie Morvan

 

 

 

Title:

Vice President


--------------------------------------------------------------------------------




 

 

STATE BANK OF INDIA, LOS ANGELES AGENCY

 

 

707 Wilshire Boulevard, Suite 1995

 

 

Los Angeles, California 90017

 

 

Attention: Sanjiv Chadha

 

 

Telephone: (213) 623-7250

 

 

Facsimile: (213) 612-9999

 

 

Email: sbilaa@yahoo.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Sanjiv Chadha

 

 

 

Title:

Chief Executive Officer


--------------------------------------------------------------------------------




 

 

LANDESBANKI ISLANDS HF.

 

 

Aviation Finance

 

 

Hafuarstraeti 5

 

 

IS-155 Reykjavik

 

 

Iceland

 

 

Attention: Halldor Hafsteinsson

 

 

Telephone: +354 (410) 7416

 

 

Facsimile: +354 (410) 3013

 

 

Email: halldor.hafsteinsson@landsbanki.is

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Elin Sigfusdottir

 

 

 

Title:

Managing Director Corporate Finance

 

 

 

By:

/S/

 

 

 

 

Name:

David Bjornsson

 

 

 

Title:

Deputy Managing Dir. Corporate Fin.


--------------------------------------------------------------------------------




 

 

BNP PARIBAS

 

 

37 Place du Marché Saint-Honoré

 

 

75031 Paris Cedex 01

 

 

Attention : Aviation Finance Group - Middle Office

 

 

Telephone : +33 1 43 16 81 16

 

 

Facsimile : +33 1 43 16 82 52

 

 

Email: antoine.treguer@bnpparibas.com

 

 

 

 

 

 

 

 

By:

/S/

 

 

 

 

Name:

Antoine Treguer

 

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


SCHEDULE 1.01(a)

COMMITMENT PERCENTAGES AND LOAN COMMITMENTS

Bank Name

 

Commitment

 

Commitment Percentage

 

 

 

 

 

 

 

National City Bank

 

$

***

 

***

%

California Bank & Trust

 

$

***

 

***

%

Fortis Bank (Nederland) N.V.

 

$

***

 

***

%

KfW

 

$

***

 

***

%

City National Bank

 

$

***

 

***

%

Alliance & Leicester Commercial Finance Plc

 

$

***

 

***

%

Credit Industriel et Commercial, New York Branch

 

$

***

 

***

%

HSH Nordbank AG, New York Branch

 

$

***

 

***

%

State Bank of India, Los Angeles Agency

 

$

***

 

***

%

Landesbanki Islands hf.

 

$

***

 

***

%

BNP Paribas

 

$

***

 

***

%

 

 

 

 

 

 

Total

 

$

200,000,000

 

100.00

%

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




SCHEDULE 1.01(b)

PERMISSIBLE AIRLINES OF ACCESSION JURISDICTIONS

1.

 

***

2.

 

***

3.

 

***

4.

 

***

5.

 

***

6.

 

***

7.

 

***

8.

 

***

9.

 

***

10.

 

***

11.

 

***

12.

 

***

13.

 

***

14.

 

***

15.

 

***

16.

 

***

17.

 

***

18.

 

***

19.

 

***

20.

 

***

21.

 

***

22.

 

***

23.

 

***

24.

 

***

25.

 

***

26.

 

***

27.

 

***

28.

 

***

29.

 

***

30.

 

***

31.

 

***

32.

 

***

33.

 

***

34.

 

***

35.

 

***

36.

 

***

37.

 

***

38.

 

***

40.

 

***

41.

 

***

42.

 

***

43.

 

***

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




SCHEDULE 1.01(c)

COUNTRY CONCENTRATION LIMITS

(A)           NORTH AMERICA - THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE
OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO ELIGIBLE
LEASES TO LESSEES DOMICILED OR WHOSE CHIEF EXECUTIVE OFFICES ARE LOCATED IN THE
UNITED STATES OR CANADA SHALL NOT EXCEED ***% OF THE ASSET BASE.

(B)           WESTERN EUROPE - THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE
OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO ELIGIBLE
LEASES TO LESSEES WHOSE CHIEF EXECUTIVE OFFICES ARE LOCATED IN AUSTRIA, BELGIUM,
DENMARK, FINLAND, FRANCE, GERMANY, GREECE, ICELAND, IRELAND, ITALY, MALTA,
NORWAY, PORTUGAL, SPAIN, SWEDEN, SWITZERLAND, THE NETHERLANDS OR THE UNITED
KINGDOM SHALL NOT EXCEED ***% OF THE ASSET BASE.

(C)           ASIA/PACIFIC - THE AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE
OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO ELIGIBLE
LEASES TO LESSEES DOMICILED OR WHOSE CHIEF EXECUTIVE OFFICES ARE LOCATED IN
AUSTRALIA, FIJI, HONG KONG, INDIA, JAPAN, NEW ZEALAND, SINGAPORE, TAIWAN, CHINA,
INDONESIA, SOUTH KOREA, MALAYSIA, PHILIPPINES, THAILAND OR VIETNAM SHALL NOT
EXCEED ***% OF THE ASSET BASE.

(D)           CENTRAL AMERICA/SOUTH AMERICA (INCLUDING MEXICO) - THE AGGREGATE
AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK VALUE OF ELIGIBLE ENGINES AND
ELIGIBLE EQUIPMENT SUBJECT TO ELIGIBLE LEASES TO LESSEES WHOSE CHIEF EXECUTIVE
OFFICES ARE LOCATED IN ARGENTINA, ARUBA, BELIZE, BOLIVIA, BRAZIL, CHILE,
COLOMBIA, COSTA RICA, ECUADOR, EL SALVADOR, GUATEMALA, HONDURAS, JAMAICA,
MEXICO, NICARAGUA, PANAMA, PERU OR VENEZUELA SHALL NOT EXCEED ***% OF THE ASSET
BASE.

(E)           AFRICA/MIDDLE EAST/EASTERN EUROPE - THE AGGREGATE AMOUNT
INCLUDIBLE IN THE ASSET BASE OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE
EQUIPMENT SUBJECT TO ELIGIBLE LEASES TO LESSEES DOMICILED OR WHOSE CHIEF
EXECUTIVE OFFICES ARE LOCATED IN BAHRAIN, CROATIA, HUNGARY, ISRAEL, KUWAIT,
QATAR, SOUTH AFRICA, PAKISTAN, POLAND, TURKEY, YEMEN OR UNITED ARAB EMIRATES
SHALL NOT EXCEED ***% OF THE ASSET BASE.

(F)            EMERGING COUNTRIES — SUBJECT TO THE FIRST PROVISO BELOW, THE
AGGREGATE AMOUNT INCLUDIBLE IN THE ASSET BASE OF NET BOOK VALUE OF ELIGIBLE
ENGINES AND ELIGIBLE EQUIPMENT SUBJECT TO ELIGIBLE LEASES TO LESSEES DOMICILED
OR WHOSE CHIEF EXECUTIVE OFFICES ARE IN ANY ONE OF THE COUNTRIES LOCATED IN
AFRICA/MIDDLE EAST/EASTERN EUROPE, CENTRAL AMERICA/SOUTH AMERICA AND
ASIA/PACIFIC (BUT EXCLUDING AUSTRALIA, JAPAN, NEW ZEALAND AND SINGAPORE)
(INDIVIDUALLY AN “EMERGING COUNTRY” AND, COLLECTIVELY, THE “EMERGING COUNTRIES”)
SHALL NOT EXCEED ***% OF THE ASSET BASE; PROVIDED THAT THE AGGREGATE AMOUNT
INCLUDIBLE IN THE ASSET BASE OF NET BOOK VALUE OF ELIGIBLE ENGINES AND ELIGIBLE
EQUIPMENT SUBJECT TO ELIGIBLE LEASES TO LESSEES DOMICILED OR WHOSE CHIEF
EXECUTIVE OFFICES ARE LOCATED IN (A) THE PEOPLE’S REPUBLIC OF CHINA SHALL NOT
EXCEED ***% OF THE ASSET BASE AND (B) IN ANY ONE OF THE FOLLOWING COUNTRIES
SHALL NOT EXCEED ***% OF THE ASSET BASE: (I) BRAZIL, (II) MEXICO, (III) REPUBLIC
OF INDIA OR (IV) SOUTH KOREA.

PROVIDED FURTHER, THAT IN DETERMINING THE CONCENTRATION LIMITATIONS FOR ANY
EMERGING COUNTRY, THE APPLICABLE PERCENTAGE LIMITATIONS SHALL BE THE LESSER OF
THE AMOUNT DETERMINED UNDER PARAGRAPHS (A) THROUGH (E) OR THE AMOUNT DETERMINED
PURSUANT TO PARAGRAPH (F).

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




SCHEDULE 1.01(d)

PERMITTED MAKES AND MODELS OF ENGINES

Manufacturer

 

Engine Model

 

 

 

Rolls Royce

 

3007



 

RB-211 series



 

Trent series



 

BR-715

 

 

 

General Electric

 

CF34-3



 

CF34-8



 

CF6-50



 

CF6-80C2 series



 

CF6-80D series



 

CF6-80E series



 

GE90 series

 

 

 

CFM International

 

CFM56-2



 

CFM56-3 series



 

CFM56-5 series



 

CFM56-7 series

 

 

 

Pratt & Whitney

 

JT8D-200 series



 

PW-127



 

PW-2000 series



 

PW-4000 series (94”, 100” and 112” fan)



 

PW-4100 series



 

PW-4400 series

 

 

 

International Aero Engines

 

V2500-A series



 

V2500-D series

 


--------------------------------------------------------------------------------




SCHEDULE 1.01(e)

[INTENTIONALLY OMITTED]


--------------------------------------------------------------------------------




SCHEDULE 1.01(f)

EXCEPTED COLLATERAL

Collateral Description

 

Lessee

 

Eligibility Issue

 

 

 

 

 

Engine: CFM56-3C1
Serial Numbers:
725493 and 860131

 

Olympic Airways

 

No mortgage filings were or will be done in Greece because an engine mortgage is
rendered ineffective when an engine is installed on an aircraft under Greek law.

 


--------------------------------------------------------------------------------




SCHEDULE 1.01(g)

 

LIENS

Creditor

 

Collateral

 

Debtor

 

 

 

 

 

U.S. Bankcorp

 

DeHavilland DHC-8-102
ESN 353 (N805WP)

 

Willis Lease Finance Corporation

U.S. Bankcorp

 

DeHavilland DHC-8-102
N806WP
(MSN 357)

 

Willis Lease Finance Corporation

U.S. Bankcorp

 

CFM56-2C1, ESN 692620

 

Willis Lease Finance Corporation

U.S. Bankcorp

 

CFM56-2C1, ESN 692545

 

Willis Lease Finance Corporation

Overland Capital Group, Inc.

 

DeHavilland DHC-8-103
MSN 023 (N811PH)

 

Willis Lease Finance Corporation

Overland Capital Group, Inc.

 

DeHavilland DHC-8-102
MSN 026 (N812PH)

 

Willis Lease Finance Corporation

Overland Capital Group, Inc.

 

DeHavilland DHC-8-102
MSN 032 (N813SN)

 

Willis Lease Finance Corporation

Fleet Capital Corporation
(Bank of America)

 

Canadair
601-1A MSN 3004 (N45PH)

 

Willis Lease Finance Corporation

 


--------------------------------------------------------------------------------




SCHEDULES 3.01 (A) AND (B)

 

Jurisdictions/Capitalization

Entity

 

Type of Organization

 

Jurisdiction

 

 

 

 

 

Willis Engine Securitization Trust

 

Statutory Trust

 

Delaware

 

 

 

 

 

WEST Engine Funding LLC

 

Limited Liability Company

 

Delaware

 

 

 

 

 

WEST Engine Funding (Ireland) Limited

 

 

 

Ireland

 

 

 

 

 

WLFC (Ireland) Limited

 

 

 

Ireland

 

 

 

 

 

various trusts

 

Owner Trust

 

Utah

 

Jurisdiction

None


--------------------------------------------------------------------------------




SCHEDULE 3.01 (C)

Officers and Directors

Entity

 

Officers

 

Directors

Willis Lease Finance Corporation

 

CHARLES F. WILLIS, IV
Chairman, President and Chief Executive
Officer

 

DONALD A. NUNEMAKER
Executive Vice President and Chief Operating Officer

 

ROBERT M. WARWICK
Executive Vice President, Chief Financial
Officer and Chief Accounting Officer

 

THOMAS C. NORD
Senior Vice President, General Counsel
and Corporate Secretary

 

THOMAS A. MACALEAVY
Senior Vice President, Sales and
Marketing

 

JUDY WEBBER
Senior Vice President, Technical Services

 

BRIAN D. HANSON
Assist. Corporate Secretary

 

Charles F. Willis, Chairman

 

William M. LeRoy

 

Gerard Laviec

 

Hans Jorg Hunziker

 

W. William Coon Jr.

 


--------------------------------------------------------------------------------




 

Entity

 

Officers

 

Directors

WEST Engine
Funding LLC

 

CHARLES F. WILLIS, IV
President

 

DONALD A. NUNEMAKER

 

Vice President

 

ROBERT M. WARWICK

Chief Financial Officer

 

THOMAS C. NORD

Corporate Secretary

 

BRIAN D. HANSON

Assist. Corporate Secretary

 

Charles F. Willis IV

 

Donald A. Nunemaker

 

 

 

 

 

WLFC (Ireland)
Limited

 

Matsack Trust Limited
Secretary

 

Charles F. Willis IV
Tom McGrath
Patrick John O’Sullivan

 

Alternate Directors for CFW
(authorized to sign in his absence):
Donald A. Nunemaker
Robert M. Warwick
Thomas C. Nord

 

 

 

 

 

WLFC Funding
(Ireland) Limited

 

Matsack Trust Limited
Secretary

 

Charles F. Willis IV
Tom McGrath
Patrick John O’Sullivan

 

Alternate Directors for CFW
(authorized to sign in his absence):
Donald A. Nunemaker
Robert M. Warwick
Thomas C. Nord

 

 

 

 

 

WEST Engine
Funding (Ireland)
Limited

 

Customs House Capital
Patrick O’Sullivan
(under McCann FitzGerald)

 

Charles F. Willis IV
Tom McGrath
Patrick John O’Sullivan



Alternate Directors for CFW
(authorized to sign in his absence):
Donald A. Nunemaker
Robert M. Warwick
Thomas C. Nord

 


--------------------------------------------------------------------------------




SCHEDULE 3.10

Material Liabilities

None


--------------------------------------------------------------------------------


SCHEDULE 3.11

Tax Waivers in Effect

None


--------------------------------------------------------------------------------




SCHEDULE 3.12

Intellectual Property

1.                                       THE POWER OF LEASING service mark (Reg.
No. 2,398,938 in Class 39)

2.                                       DESIGN service mark (Reg. No. 2,317,604
in Class 39)

3.                                       WILLIS LEASE POWER TO SPARE – WORLDWIDE
and DESIGN service mark (App. No. 76/645,848 in Class 36)

4.                                       WILLIS LEASE POWER TO SPARE – WORLDWIDE
and DESIGN service mark (App. No. 76/595,254 in Class 39)

5.                                       THE POWER TO PERFORM service mark
(abandoned App. No. 76/562,978 in Class 39)


--------------------------------------------------------------------------------




SCHEDULE 3.14

Name Changes

None


--------------------------------------------------------------------------------




SCHEDULE 3.16

ERISA Plans

·                  The Willis 401(K) Plan

·                  Medical and Dental Insurance

·                  Sick Leave/Vacation


--------------------------------------------------------------------------------




SCHEDULE 3.17

Previous Addresses

None


--------------------------------------------------------------------------------




SCHEDULE 3.19

Indebtedness; Bank Accounts

Obligated Parties

 

Creditor

 

Original
Principal Balance

 

Approximate
Current Balance
(6/30/06)

 

 

 

 

 

 

 

 

 

Willis (Debtor)

 

National City Bank and other lenders

 

$

***

*

$

***

 

Willis (Debtor)

 

Overland Capital Group, Inc.

 

$

***

 

$

***

 

Willis (Debtor)

 

U.S. Bancorp

 

$

***

 

$

***

 

Willis (Debtor)

 

Fleet Capital Corporation (Bank of America)

 

$

***

 

$

***

 

 

--------------------------------------------------------------------------------

*Original Commitment Amount

WILLIS LEASE FINANCE CORPORATION

 

Account

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

WEST ENGINE FUNDING LLC

 

Account

 

 

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------




SCHEDULE 3.21

 

Material Contracts

Servicing Agreement dated as of August 9, 2005 among Willis Engine
Securitization Trust (“WEST”), Willis Lease Finance Corporation, as Servicer and
as the Administrative Agent, and the entities listed on Appendix A to the
Servicing Agreement.

Administrative Agency Agreement dated as of August 9, 2005, among Willis Engine
Securitization Trust (“WEST”), Willis Lease Finance Corporation, as the
Administrative Agent, Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as trustee under the Indenture, and the
subsidiaries and owner trusts in which WEST retains an interest, each of which
is listed on Appendix A to the Administrative Agency Agreement.

Appendix A to the above-described agreements is the same.  The Appendix names
WEST Engine Funding LLC and each of the Owner Trusts in place at August 9, 2005.


--------------------------------------------------------------------------------




SCHEDULE 3.29

Control Agreements

None


--------------------------------------------------------------------------------




SCHEDULE 3.30

Depreciation Policies

Engines and Equipment (other than Parts Package)

The Borrower generally depreciates Engines and Equipment (other than Parts
Packages) on a straight line basis over a 15-year period from the acquisition
date to a ***% residual value.  Engines and Equipment (other than Parts
Packages) that, in the Borrower’s opinion, would not be economically
advantageous to overhaul the next time the life-limited parts need to be
replaced are depreciated over their remaining life using component depreciation
based on usage or are depreciated based on actual operating usage of the Engines
and Equipment (other than Parts Packages) to their estimated parts component
value.

Parts Package

The Borrower generally depreciates leased Parts Packages on a straight line
basis over an estimated useful life of 15 years to a ***% residual value.

--------------------------------------------------------------------------------

***      Confidential information omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------